Case 1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed 12/28/18 PageID.1215 Page 1 of 254
             Case 1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed 12/28/18 PageID.1216 Page 2 of 254
                     Extraction            Report
                     Cellebrite UFED Reports




Tags (2064)
   #         Type        Name             Description                 Tags                 Created       Modified
   1      MMS Messages                                                Responsive           3/24/2018     3/24/2018
                                                                                           11:19:25 AM   11:19:25 AM
Parties                         Content                                            Other                       Deleted

Timestamp:                      Subject: No subject                                Status: Unknown           Yes
8/9/2015                        Body:
12:14:24 PM(UTC-4)              Attachments:
Direction:
Outgoing



                                IMG_3174.JPG

   2      MMS Messages                                                Responsive           3/24/2018     3/24/2018
                                                                                           11:19:45 AM   11:19:45 AM
Parties                         Content                                            Other                       Deleted
Timestamp:                      Subject: No subject                                Status: Read
6/19/2015                       Body:
4:42:49 PM(UTC-4)               Attachments:
From:

Ben Graham*
Direction:
Incoming
                                Screenshot952015-06-19-16-36-19.jpg

   3      MMS Messages                                                Responsive           3/24/2018     3/24/2018
                                                                                           11:20:00 AM   11:20:00 AM
Parties                         Content                                            Other                       Deleted

Timestamp:                      Subject: No subject                                Status: Read
6/19/2015                       Body:
4:36:57 PM(UTC-4)               LMFAO!
From:                           Attachments:

Ben Graham*
Direction:
Incoming

                                Screenshot_2015-06-19-16-36-19.jpg

   4      MMS Messages                                                Responsive           3/24/2018     3/24/2018
                                                                                           11:20:24 AM   11:20:24 AM
Parties                         Content                                            Other                       Deleted

Timestamp:                      Subject: No subject                                Status: Sent
6/19/2015                       Body:
10:35:56 AM(UTC-4)              HOW DOES THIS ALWAYS HAPPEN FOR HER
To:                             Attachments:

Ben Graham*
Direction:
Outgoing

                                IMG_8059.png

   5      MMS Messages                                                Responsive           3/24/2018     3/24/2018
                                                                                           11:20:57 AM   11:20:57 AM
Parties                         Content                                            Other                       Deleted

Timestamp:                      Subject: No subject                                Status: Sent
6/17/2015                       Body:
7:27:47 PM(UTC-4)               Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                      IMG_5876.png
Outgoing

   6      MMS Messages                                                Responsive           3/24/2018     3/24/2018
                                                                                           11:21:34 AM   11:21:34 AM     1
Parties      Case 1:18-cv-00874-GJQ-PJG
                            Content     ECF No. 17-15 filed 12/28/18 PageID.1217
                                                                              Other Page 3 of 254 Deleted

Timestamp:                  Subject: No subject                                   Status: Sent
6/16/2015                   Body:
9:23:14 AM(UTC-4)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                  IMG_3838.png
Outgoing

   7      MMS Messages                                           Responsive               3/24/2018     3/24/2018
                                                                                          11:21:47 AM   11:21:47 AM
Parties                     Content                                               Other                       Deleted

Timestamp:                  Subject: No subject                                   Status: Sent
6/15/2015                   Body:
12:00:12 PM(UTC-4)          LOLLLLLLL
To:                         Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                    IMG_4153.png

   8      MMS Messages                                           Responsive               3/24/2018     3/24/2018
                                                                                          11:22:24 AM   11:22:24 AM
Parties                     Content                                               Other                       Deleted

Timestamp:                  Subject: No subject                                   Status: Sent
6/14/2015                   Body:
5:31:39 PM(UTC-4)           Gerry is vice-chair of Allegan GOP
To:                         Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                    IMG_4841.png

   9      MMS Messages                                           Responsive               3/24/2018     3/24/2018
                                                                                          11:23:11 AM   11:23:11 AM
Parties                     Content                                               Other                       Deleted

Timestamp:                  Subject: No subject                                   Status: Sent
6/12/2015                   Body:
4:07:24 PM(UTC-4)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                  IMG_1158.png
Outgoing

  10      MMS Messages                                           Responsive               3/24/2018     3/24/2018
                                                                                          11:23:50 AM   11:23:50 AM
Parties                     Content                                               Other                       Deleted

Timestamp:                  Subject: No subject                                   Status: Sent
6/11/2015                   Body:
9:14:18 PM(UTC-4)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                  IMG_4584.png
Outgoing

  11      MMS Messages                                           Responsive               3/24/2018     3/24/2018
                                                                                          11:24:06 AM   11:24:06 AM
Parties                     Content                                               Other                       Deleted

Timestamp:                  Subject: No subject                                   Status: Sent
6/11/2015                   Body:
8:35:19 AM(UTC-4)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                  IMG_1117.png
Outgoing

  12      MMS Messages                                           Responsive               3/24/2018     3/24/2018
                                                                                          11:24:30 AM   11:24:30 AM
Parties                     Content                                               Other                       Deleted


                                                                                                                        2
Timestamp:
6/11/2015
             Case 1:18-cv-00874-GJQ-PJG
                            Subject: No subject
                            Body:
                                                ECF No. 17-15 filed 12/28/18 PageID.1218      Page 4 of 254
                                                                                     Status: Read

12:14:21 AM(UTC-4)           Attachments:
From:

Ben Graham*
Direction:
Incoming                     c641e05bbd99a53bc30b14d882dda374ac
                             dcb70cdb338f85e3556f305f2712ea.jpg

  13      MMS Messages                                                             Responsive                                   3/24/2018     3/24/2018
                                                                                                                                11:26:00 AM   11:26:00 AM
Parties                      Content                                                                                    Other                       Deleted

Timestamp:                   Subject: No subject                                                                        Status: Read
6/1/2015                     Body:
9:25:01 PM(UTC-4)            Their replies...
From:                        Attachments:

Josh Cline*
Direction:
Incoming

                             Screenshot952015-06-01-21-21-21.png           Screenshot952015-06-01-21-21-13.png

  14      MMS Messages                                                             Responsive                                   3/24/2018     3/24/2018
                                                                                                                                11:27:03 AM   11:27:03 AM
Parties                      Content                                                                                    Other                       Deleted

Timestamp:                   Subject: No subject                                                                        Status: Read
5/28/2015                    Body:
10:49:44 AM(UTC-4)           Attachments:
From:

Ben Graham*
Direction:
Incoming                     2015052895104750.jpg                          2015052895104802.jpg




                             2015052895104819.jpg

  15      MMS Messages                                                             Responsive                                   3/24/2018     3/24/2018
                                                                                                                                11:27:26 AM   11:27:26 AM
Parties                      Content                                                                                    Other                       Deleted

Timestamp:                   Subject: No subject                                                                        Status: Sent
5/27/2015                    Body:
1:15:41 PM(UTC-4)            God I love our staff meetings
To:                          Attachments:

Josh Cline*
Direction:
Outgoing
                             IMG_2727.jpeg

  16      MMS Messages                                                             Responsive                                   3/24/2018     3/24/2018
                                                                                                                                11:28:27 AM   11:28:27 AM
Parties                      Content                                                                                    Other                       Deleted

Timestamp:                   Subject: No subject                                                                        Status: Read
5/20/2015                    Body:
3:21:42 PM(UTC-4)            Todd texted me this. What the hell does he mean. "Thanks for your help with the clerical
From:                        stuff yesterday."?
                             Attachments:
Ben Graham*
Direction:
Incoming


                             Screenshot952015-05-20-15-10-21.jpg

  17      MMS Messages                                                             Responsive                                   3/24/2018     3/24/2018
                                                                                                                                11:30:18 AM   11:30:18 AM
Parties                      Content                                                                                    Other                       Deleted

Timestamp:                   Subject: No subject                                                                        Status: Sent
5/8/2015                     Body:
4:49:27 PM(UTC-4)            Attachments:
To:

Ben Graham*

Josh Cline*                  IMG_2912.jpeg
Direction:
Outgoing

  18      MMS Messages                                                             Responsive                                   3/24/2018     3/24/2018
                                                                                                                                11:30:35 AM   11:30:35 AM
Parties                      Content                                                                                    Other                       Deleted

                                                                                                                                                              3
Timestamp:
5/8/2015
             Case 1:18-cv-00874-GJQ-PJG
                            Subject: No subject
                            Body:
                                                ECF No. 17-15 filed 12/28/18 PageID.1219      Page 5 of 254
                                                                                     Status: Sent

4:45:29 PM(UTC-4)            Attachments:
To:

Ben Graham*

Josh Cline*                  IMG_7070.jpeg
Direction:
Outgoing

  19      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:31:08 AM   11:31:08 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Read
5/4/2015                     Body:
1:00:47 PM(UTC-4)            Attachments:
From:

Ben Graham*
Direction:
Incoming
                             Screenshot952015-05-04-12-59-27.jpg

  20      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:31:25 AM   11:31:25 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
5/3/2015                     Body:
5:36:58 PM(UTC-4)            Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_2472.png
Outgoing

  21      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:31:49 AM   11:31:49 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
5/1/2015                     Body:
12:40:32 PM(UTC-4)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_2052.png
Outgoing

  22      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:32:05 AM   11:32:05 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
4/30/2015                    Body:
4:12:18 PM(UTC-4)            Another great meeting
To:                          Attachments:

Ben Graham*

Josh Cline*
                             IMG_6600.jpeg
Direction:
Outgoing

  23      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:32:33 AM   11:32:33 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
4/28/2015                    Body:
7:47:19 PM(UTC-4)            Attachments:
To:

Ben Graham*

Josh Cline*                  IMG_5497.jpeg
Direction:
Outgoing

  24      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:33:05 AM   11:33:05 AM
Parties                      Content                                                   Other                       Deleted




                                                                                                                             4
Timestamp:
4/27/2015
             Case 1:18-cv-00874-GJQ-PJG
                            Subject: No subject
                            Body:
                                                ECF No. 17-15 filed 12/28/18 PageID.1220      Page 6 of 254
                                                                                     Status: Sent

10:39:33 AM(UTC-4)           Attachments:
To:

Ben Graham*

Josh Cline*                  IMG_1916.jpeg
Direction:
Outgoing

  25      MMS Messages                                                       Responsive           3/24/2018     3/24/2018
                                                                                                  11:33:15 AM   11:33:15 AM
Parties                      Content                                                      Other                       Deleted

Timestamp:                   Subject: No subject                                          Status: Read
4/25/2015                    Body:
5:40:38 PM(UTC-4)            Perfect ringtone
From:                        Attachments:

Ben Graham*
Direction:
Incoming

                             Idiot_boss_calling-ringtone-1800106.mp3

  26      MMS Messages                                                       Responsive           3/24/2018     3/24/2018
                                                                                                  11:33:57 AM   11:33:57 AM
Parties                      Content                                                      Other                       Deleted

Timestamp:                   Subject: No subject                                          Status: Read
4/19/2015                    Body:
10:31:35 PM(UTC-4)           Attachments:
From:

Ben Graham*
Direction:
Incoming                     c641e05bbd99a53bc30b14d882dda374ac
                             dcb70cdb338f85e3556f305f2712ea.jpg

  27      MMS Messages                                                       Responsive           3/24/2018     3/24/2018
                                                                                                  11:34:22 AM   11:34:22 AM
Parties                      Content                                                      Other                       Deleted

Timestamp:                   Subject: No subject                                          Status: Sent
4/17/2015                    Body:
5:21:45 PM(UTC-4)            Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_1541.png                              IMG_9913.png
Outgoing

  28      MMS Messages                                                       Responsive           3/24/2018     3/24/2018
                                                                                                  11:34:33 AM   11:34:33 AM
Parties                      Content                                                      Other                       Deleted

Timestamp:                   Subject: No subject                                          Status: Sent
4/16/2015                    Body:
3:08:43 PM(UTC-4)            Attachments:
To:

Ben Graham*
Direction:
Outgoing
                             IMG_9560.png

  29      MMS Messages                                                       Responsive           3/24/2018     3/24/2018
                                                                                                  11:36:07 AM   11:36:07 AM
Parties                      Content                                                      Other                       Deleted

Timestamp:                   Subject: No subject                                          Status: Sent
3/29/2015                    Body:
10:51:42 PM(UTC-4)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_8189.png
Outgoing

  30      MMS Messages                                                       Responsive           3/24/2018     3/24/2018
                                                                                                  11:36:19 AM   11:36:19 AM
Parties                      Content                                                      Other                       Deleted




                                                                                                                                5
Timestamp:
3/29/2015
             Case 1:18-cv-00874-GJQ-PJG
                            Subject: No subject
                            Body:
                                                ECF No. 17-15 filed 12/28/18 PageID.1221      Page 7 of 254
                                                                                     Status: Sent

9:45:38 AM(UTC-4)            God damn it
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_5160.png

  31      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:38:34 AM   11:38:34 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
3/25/2015                    Body:
8:25:38 AM(UTC-4)            look who posted it
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_2996.png

  32      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:39:08 AM   11:39:08 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
3/20/2015                    Body:
6:11:12 PM(UTC-4)            Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_8710.png
Outgoing

  33      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:39:28 AM   11:39:28 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Read
3/18/2015                    Body:
6:44:50 PM(UTC-4)            I'm a bad boy... ;)
From:                        Attachments:

Ben Graham*
Direction:
Incoming

                             Screenshot952015-03-18-18-43-53.jpg

  34      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:39:45 AM   11:39:45 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
3/17/2015                    Body:
8:58:38 AM(UTC-4)            huh?
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_6605.png

  35      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:40:04 AM   11:40:04 AM
Parties                      Content                                                   Other                       Deleted

Timestamp:                   Subject: No subject                                       Status: Sent
3/16/2015                    Body:
10:04:20 PM(UTC-4)           pray for me
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_4268.png

  36      MMS Messages                                             Responsive                  3/24/2018     3/24/2018
                                                                                               11:40:31 AM   11:40:31 AM
Parties                      Content                                                   Other                       Deleted




                                                                                                                             6
Timestamp:
3/15/2015
             Case 1:18-cv-00874-GJQ-PJG
                            Subject: No subject
                            Body:
                                                ECF No. 17-15 filed 12/28/18 PageID.1222      Page 8 of 254
                                                                                     Status: Sent

9:40:41 AM(UTC-4)            do they ever read their own facebooks?
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_8834.png

  37      MMS Messages                                                             Responsive                             3/24/2018     3/24/2018
                                                                                                                          11:41:05 AM   11:41:05 AM
Parties                      Content                                                                              Other                       Deleted

Timestamp:                   Subject: No subject                                                                  Status: Read
3/12/2015                    Body:
6:21:06 PM(UTC-4)            You should see them.
From:                        Attachments:

Josh Cline*
Direction:
Incoming

                             Screenshot_2015-03-12-18-20-25.png

  38      MMS Messages                                                             Responsive                             3/24/2018     3/24/2018
                                                                                                                          11:44:28 AM   11:44:28 AM
Parties                      Content                                                                              Other                       Deleted

Timestamp:                   Subject: No subject                                                                  Status: Sent
2/25/2015                    Body:
9:36:52 AM(UTC-5)            BOOM
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_1642.png

  39      MMS Messages                                                             Responsive                             3/24/2018     3/24/2018
                                                                                                                          11:45:01 AM   11:45:01 AM
Parties                      Content                                                                              Other                       Deleted

Timestamp:                   Subject: No subject                                                                  Status: Read
2/24/2015                    Body:
9:33:22 PM(UTC-5)            Wtf!!! Didn't Gary N have a hand in sinking Geoffs campaign? Using Brandons past!?
From:                        Attachments:

Ben Graham*
Direction:
Incoming

                             Screenshot952015-02-24-21-31-41.jpg

  40      MMS Messages                                                             Responsive                             3/24/2018     3/24/2018
                                                                                                                          11:46:55 AM   11:46:55 AM
Parties                      Content                                                                              Other                       Deleted

Timestamp:                   Subject: No subject                                                                  Status: Sent
2/13/2015                    Body:
12:59:10 AM(UTC-5)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_7472.png                                    IMG_1932.png
Outgoing

  41      MMS Messages                                                             Responsive                             3/24/2018     3/24/2018
                                                                                                                          11:47:14 AM   11:47:14 AM
Parties                      Content                                                                              Other                       Deleted

Timestamp:                   Subject: No subject                                                                  Status: Sent
2/11/2015                    Body:
3:15:42 PM(UTC-5)            I agree, it is important to "know this stuff"
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_8780.png

  42      MMS Messages                                                             Responsive                             3/24/2018     3/24/2018
                                                                                                                          11:47:28 AM   11:47:28 AM
Parties                      Content                                                                              Other                       Deleted




                                                                                                                                                        7
Timestamp:
2/10/2015
             Case 1:18-cv-00874-GJQ-PJG
                            Subject: No subject
                            Body:
                                                ECF No. 17-15 filed 12/28/18 PageID.1223      Page 9 of 254
                                                                                     Status: Sent

6:45:05 PM(UTC-5)            Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_9188.png
Outgoing

  43      MMS Messages                                                            Responsive                                 3/24/2018     3/24/2018
                                                                                                                             11:47:54 AM   11:47:54 AM
Parties                      Content                                                                                 Other                       Deleted

Timestamp:                   Subject: No subject                                                                     Status: Sent
2/9/2015                     Body:
10:25:53 AM(UTC-5)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_2676.png
Outgoing

  44      MMS Messages                                                            Responsive                                 3/24/2018     3/24/2018
                                                                                                                             11:48:23 AM   11:48:23 AM
Parties                      Content                                                                                 Other                       Deleted

Timestamp:                   Subject: No subject                                                                     Status: Sent
2/9/2015                     Body:
10:13:19 AM(UTC-5)           my reply
To:                          Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                     IMG_0761.png

  45      MMS Messages                                                            Responsive                                 3/24/2018     3/24/2018
                                                                                                                             11:48:39 AM   11:48:39 AM
Parties                      Content                                                                                 Other                       Deleted

Timestamp:                   Subject: No subject                                                                     Status: Sent
2/9/2015                     Body:
8:52:30 AM(UTC-5)            Seriously - what the fuck is wrong with these two? And they seriously want more Email
To:                          accounts???
                             Attachments:
Ben Graham*

Josh Cline*
Direction:
Outgoing
                             IMG_1868.png

  46      MMS Messages                                                            Responsive                                 3/24/2018     3/24/2018
                                                                                                                             11:49:04 AM   11:49:04 AM
Parties                      Content                                                                                 Other                       Deleted

Timestamp:                   Subject: No subject                                                                     Status: Read
2/6/2015                     Body:
11:24:34 AM(UTC-5)           MiRS survey. What should I say?
From:                        Attachments:

Ben Graham*
Direction:
Incoming

                             Screenshot_2015-02-06-11-23-24.jpg

  47      MMS Messages                                                            Responsive                                 3/24/2018     3/24/2018
                                                                                                                             11:50:02 AM   11:50:02 AM
Parties                      Content                                                                                 Other                       Deleted

Timestamp:                   Subject: No subject                                                                     Status: Sent
1/26/2015                    Body:
11:16:55 PM(UTC-5)           Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                   IMG_0258.jpeg
Outgoing

  48      MMS Messages                                                            Responsive                                 3/24/2018     3/24/2018
                                                                                                                             11:50:32 AM   11:50:32 AM
Parties                      Content                                                                                 Other                       Deleted



                                                                                                                                                           8
Timestamp:
1/26/2015
          Case 1:18-cv-00874-GJQ-PJG
                         Subject: No subject
                         Body:
                                             ECF No. 17-15 filed 12/28/18 PageID.1224
                                                                                   Status: Page
                                                                                           Read 10 of 254
11:09:42 PM(UTC-5)        Attachments:
From:

Ben Graham*
Direction:
Incoming
                           Screenshot952015-01-26-23-08-59.jpg

  49      MMS Messages                                           Responsive                  3/24/2018     3/24/2018
                                                                                             11:50:46 AM   11:50:46 AM
Parties                    Content                                                   Other                       Deleted

Timestamp:                Subject: No subject                                       Status: Sent
1/26/2015                 Body:
10:29:23 PM(UTC-5)        Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                 IMG_4645.jpeg
Outgoing

  50      MMS Messages                                           Responsive                  3/24/2018     3/24/2018
                                                                                             11:52:02 AM   11:52:02 AM
Parties                    Content                                                   Other                       Deleted

Timestamp:                Subject: No subject                                       Status: Sent
1/26/2015                 Body:
6:11:13 PM(UTC-5)         Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                 IMG_1024.png
Outgoing

  51      MMS Messages                                           Responsive                  3/24/2018     3/24/2018
                                                                                             11:52:15 AM   11:52:15 AM
Parties                    Content                                                   Other                       Deleted

Timestamp:                Subject: No subject                                       Status: Sent
1/24/2015                 Body:
8:03:38 PM(UTC-5)         Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                 IMG_1616.png
Outgoing

  52      MMS Messages                                           Responsive                  3/24/2018     3/24/2018
                                                                                             11:52:26 AM   11:52:26 AM
Parties                    Content                                                   Other                       Deleted

Timestamp:                Subject: No subject                                       Status: Sent
1/24/2015                 Body:
4:04:49 PM(UTC-5)         Attachments:
To:

Ben Graham*

Josh Cline*
Direction:                 IMG_4293.png
Outgoing

  53      MMS Messages                                           Responsive                  3/24/2018     3/24/2018
                                                                                             11:52:36 AM   11:52:36 AM
Parties                    Content                                                   Other                       Deleted

Timestamp:                Subject: No subject                                       Status: Sent
1/23/2015                 Body:
10:40:52 PM(UTC-5)        9:48pm. it never stops
To:                       Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                   IMG_6064.png

  54      MMS Messages                                           Responsive                  3/24/2018     3/24/2018
                                                                                             11:54:46 AM   11:54:46 AM
Parties                    Content                                                   Other                       Deleted




                                                                                                                           9
Timestamp:
1/23/2015
          Case 1:18-cv-00874-GJQ-PJG
                         Subject: No subject
                         Body:
                                             ECF No. 17-15 filed 12/28/18 PageID.1225
                                                                                   Status: Page
                                                                                           Sent 11 of 254
6:31:57 PM(UTC-5)         Uh oh.
To:                       Attachments:

Josh Cline*
Direction:
Outgoing

                           IMG_3592.png

  55      MMS Messages                                                          Responsive                                   3/24/2018     3/24/2018
                                                                                                                             11:55:29 AM   11:55:29 AM
Parties                    Content                                                                                   Other                       Deleted

Timestamp:                Subject: No subject                                                                        Status: Read
1/17/2015                 Body:
10:23:30 PM(UTC-5)        Rough day? Todd and Cindy got u down? I found the remedy. Day doesn't seem so
From:                     rough now.
                          Attachments:
Josh Cline*
Direction:
Incoming
                           2015011795215510.jpg

  56      MMS Messages                                                          Responsive                                   3/24/2018     3/24/2018
                                                                                                                             11:56:03 AM   11:56:03 AM
Parties                    Content                                                                                   Other                       Deleted

Timestamp:                Subject: No subject                                                                        Status: Sent
1/17/2015                 Body:
5:30:00 PM(UTC-5)         And seriously - how does this gel with what they're saying in their emails? One of their
To:                       team members is RUNNING FOR ELECTED OFFICE while telling us she doesn't have
                          time to work. I merely did a 10 minute interview about a policy issue I have some
Ben Graham*               experience in
                          Attachments:
Josh Cline*
Direction:
Outgoing

                           IMG_7984.png

  57      MMS Messages                                                          Responsive                                   3/24/2018     3/24/2018
                                                                                                                             11:56:34 AM   11:56:34 AM
Parties                    Content                                                                                   Other                       Deleted

Timestamp:                Subject: No subject                                                                        Status: Sent
1/16/2015                 Body:
10:37:02 PM(UTC-5)        #TeachMeHowToJan
To:                       Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                   IMG_3296.png

  58      MMS Messages                                                          Responsive                                   3/24/2018     3/24/2018
                                                                                                                             11:57:56 AM   11:57:56 AM
Parties                    Content                                                                                   Other                       Deleted

Timestamp:                Subject: No subject                                                                        Status: Sent
1/8/2015                  Body:
5:45:18 PM(UTC-5)         Wonderful insight
To:                       Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                   IMG_9232.jpeg

  59      MMS Messages                                                          Responsive                                   3/24/2018     3/24/2018
                                                                                                                             11:58:10 AM   11:58:10 AM
Parties                    Content                                                                                   Other                       Deleted

Timestamp:                Subject: No subject                                                                        Status: Sent
1/7/2015                  Body:
7:12:59 AM(UTC-5)         Pay up Josh!!!
To:                       Attachments:

Ben Graham*

Josh Cline*
Direction:
Outgoing                   IMG_5750.png

  60      SMS Messages                                                          Responsive                                   4/24/2018     4/24/2018
                                                                                                                             8:10:15 PM    8:10:15 PM
Folder          Party                    Time          All timestamps         Status   Message                                                   Deleted


                                                                                                                                                           10
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/19/2015
                            5:38:46 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1226
                                                                 Oh he has not been
                                                                 messager.
                                                                                    alone. Don't forget Page
                                                                                                        about the12   of 254
                                                                                                                 liberty

               Josh Cline*        4)
               Direction:
               Incoming

  61     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:10:08 PM           8:10:08 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Sent           To                 6/19/2015                          Sent     I'm pretty sure he's been going it alone on messaging since
                                  5:15:51 PM(UTC-                             December
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  62     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:10:02 PM           8:10:02 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Inbox          From               6/19/2015                          Read     I don't even read his crap...so I don't know what he said. I
                                  5:09:01 PM(UTC-                             also don't help with messaging either so have fun with him.
               Josh Cline*        4)
               Direction:
               Incoming

  63     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:09:52 PM           8:09:52 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Sent           To                 6/19/2015                          Sent     plus his messaging just sounds hateful. he should have
                                  4:58:58 PM(UTC-                             sold it as a compromise that placates all sides
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  64     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:09:52 PM           8:09:52 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Inbox          From               6/19/2015                          Read     Yeah. Oklahoma, but I wanted to request some of that stuff
                                  4:53:00 PM(UTC-                             out, but for some reason I never got to make those
               Josh Cline*        4)                                          requests. :)
               Direction:
               Incoming

  65     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:09:05 PM           8:09:05 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Sent           To                 6/19/2015                          Sent     I love how they're both asking me what it does... I'm like,
                                  4:52:01 PM(UTC-                             dude, you guys "read" it.
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  66     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:09:14 PM           8:09:14 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Sent           To                 6/19/2015                          Sent     and it's definitely unconstitutional, but they told us that
                                  4:51:42 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  67     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:09:22 PM           8:09:22 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Inbox          From               6/19/2015                          Read     Didn't we base it off some legislation from another state?
                                  4:50:52 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  68     SMS Messages                                                  Responsive                                      4/24/2018            4/24/2018
                                                                                                                       8:09:29 PM           8:09:29 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted




                                                                                                                                                            11
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/19/2015
                            4:50:16 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                 There's definitelyPageID.1227                  Page 13
                                                                                       a fee schedule for newspapers
                                                                 the bills; I think it's a fine if they print wedding
                                                                                                                           ofof254
                                                                                                                      in one

                Ben Graham*         4)                                          announcements. the third offense is imprisonment
                To

                Josh Cline*
                Direction:
                Outgoing

  69     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:09:36 PM         8:09:36 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Sent            To                  6/19/2015                           Sent    Idk. there's a lot of weird shit in those bills. There's also
                                    4:49:41 PM(UTC-                             lines that specifically refer to opposite sex marriages and
                Ben Graham*         4)                                          some other weird shit.
                To

                Josh Cline*
                Direction:
                Outgoing

  70     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:08:31 PM         8:08:31 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Sent            To                  6/19/2015                           Sent    Neither one understands what the bill actually does
                                    4:45:06 PM(UTC-
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  71     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:08:31 PM         8:08:31 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Sent            To                  6/19/2015                           Sent    Cindy is of course super jealous and doubling down on her
                                    4:44:56 PM(UTC-                             legislation
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  72     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:07:36 PM         8:07:36 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Sent            To                  6/19/2015                           Sent    Todd's probably in hog heaven with all the media attention
                                    4:44:43 PM(UTC-                             he is getting
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  73     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:07:36 PM         8:07:36 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                6/19/2015                          Read     Sent again. Or check sound off
                                    4:43:02 PM(UTC-
                Ben Graham*         4)
                Direction:
                Incoming

  74     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:07:36 PM         8:07:36 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                6/19/2015                          Read     I didn't get the pic
                                    4:42:17 PM(UTC-
                Josh Cline*         4)
                Direction:
                Incoming

  75     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:07:22 PM         8:07:22 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Sent            To                  6/19/2015                           Sent    I can't fucking believe they are getting away with this
                                    4:41:54 PM(UTC-                             marriage bill after everything they've done
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  76     SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:07:16 PM         8:07:16 PM
                                                                                                                                                            12
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1228 Page 14 of 254Deleted
Inbox          From            6/19/2015                          Read     The picture I sent lol
                               4:41:34 PM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  77     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:07:05 PM      8:07:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted

Sent           To              6/19/2015                          Sent     they are getting torn a new asshole on social media
                               4:41:33 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  78     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:07:05 PM      8:07:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted

Sent           To              6/19/2015                          Sent     The pic ben just sent
                               4:41:19 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  79     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:07:05 PM      8:07:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted

Inbox          From            6/19/2015                          Read     What cracked u up?
                               4:40:59 PM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

  80     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:07:05 PM      8:07:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted

Sent           To              6/19/2015                          Sent     that cracked me up
                               4:38:58 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  81     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:06:38 PM      8:06:38 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted

Inbox          From            6/19/2015                          Read     Though Todd wants to talk about something...
                               3:44:20 PM(UTC-
               Brandon Hall*   4)
               Direction:
               Incoming

  82     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:06:38 PM      8:06:38 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted

Inbox          From            6/19/2015                          Read     Keeping powder dry for now... :) For now...
                               3:37:29 PM(UTC-
               Brandon Hall*   4)
               Direction:
               Incoming

  83     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:06:38 PM      8:06:38 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted

Sent           To              6/19/2015                          Sent     Are you dropping a bombshell today?
                               2:42:51 PM(UTC-
               Brandon Hall*   4)
               Direction:
               Outgoing

  84     SMS Messages                                               Responsive                                   4/24/2018       4/24/2018
                                                                                                                 8:06:20 PM      8:06:20 PM
Folder         Party                 Time        All timestamps   Status   Message                                                     Deleted




                                                                                                                                                 13
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/19/2015
                            2:27:12 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1229
                                                                 And she's jealous of Todd's media nowPage 15 of 254

               Ben Graham*       4)
               Direction:
               Outgoing

  85     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:05:34 PM         8:05:34 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                6/19/2015                           Sent     LOL. nice!!
                                 2:08:30 PM(UTC-
               Ben Graham*       4)
               Direction:
               Outgoing

  86     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:05:28 PM         8:05:28 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Inbox          From              6/19/2015                           Read     Ha probably not. But I'll make the letter and print it from my
                                 2:08:09 PM(UTC-                              phone to the printer in Todds office. Then I'll tell her I forgot
               Ben Graham*       4)                                           it on the printer. Lol
               Direction:
               Incoming

  87     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:05:15 PM         8:05:15 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                6/19/2015                           Sent     Why don't they show any interest in this stuff when they're
                                 2:07:06 PM(UTC-                              in the mother fucking office???????????
               Ben Graham*       4)
               Direction:
               Outgoing

  88     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:05:15 PM         8:05:15 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                6/19/2015                           Sent     Oh my god. She's coming in over the weekend?? W. T. F.
                                 2:06:26 PM(UTC-
               Ben Graham*       4)
               Direction:
               Outgoing

  89     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:05:02 PM         8:05:02 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Inbox          From              6/19/2015                           Read     Yep. Did I handle that okay? I mean he really just wants to
                                 1:32:05 PM(UTC-                              bitch and have someone wave a magic wand and make all
               Ben Graham*       4)                                           his problems go away.
               Direction:
               Incoming

  90     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:04:43 PM         8:04:43 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Inbox          From              6/19/2015                           Read     Ha yeah right. Guarantee this Bricker thing gets thrown
                                 1:30:31 PM(UTC-                              back at me even though he's the idiot who won't follow my
               Ben Graham*       4)                                           instructions
               Direction:
               Incoming

  91     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:04:27 PM         8:04:27 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                6/19/2015                           Sent     Ok just email an update. I sent him a long text explaining it
                                 11:09:53 AM(UTC-                             but it probably was too long for his attention span to
               Ben Graham*       4)                                           comprehend
               Direction:
               Outgoing

  92     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:04:21 PM         8:04:21 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted

Inbox          From              6/19/2015                           Read     I'm his contact person for people at Nationbuilder
                                 11:09:07 AM(UTC-
               Ben Graham*       4)
               Direction:
               Incoming

  93     SMS Messages                                                  Responsive                                       4/24/2018          4/24/2018
                                                                                                                        8:04:16 PM         8:04:16 PM
Folder         Party                   Time         All timestamps   Status   Message                                                             Deleted




                                                                                                                                                            14
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/19/2015      ECF No. 17-15 filed
                            11:08:18 AM(UTC-
                                                          Read 12/28/18          PageID.1230
                                                                I'll email the solution but he's not going Page
                                                                                                           to like it 16 of 254

                Ben Graham*        4)
                Direction:
                Incoming

  94     SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:04:11 PM         8:04:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 6/19/2015                           Sent     They have both been burying me with work this morning.
                                   11:08:07 AM(UTC-                             God they need to chill
                Ben Graham*        4)
                Direction:
                Outgoing

  95     SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:04:03 PM         8:04:03 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 6/19/2015                           Sent     I did. But he wants a solution and contact info for people at
                                   11:07:29 AM(UTC-                             nation bullder
                Ben Graham*        4)
                Direction:
                Outgoing

  96     SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:03:58 PM         8:03:58 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/19/2015                           Read     Good for him. It's his Damm fault. He keeps making me put
                                   11:05:40 AM(UTC-                             all times fucking emails in that spam us like crazy. Tell him
                Ben Graham*        4)                                           I've been working in it
                Direction:
                Incoming

  97     SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:03:50 PM         8:03:50 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 6/19/2015                           Sent     Todd wants us to fix the email issue ASAP
                                   11:03:43 AM(UTC-
                Ben Graham*        4)
                Direction:
                Outgoing

  98     SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:03:28 PM         8:03:28 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/19/2015                           Read     Yeah I guess so. I really hope they don't come back at me
                                   8:44:33 AM(UTC-                              with that. Damn speakers office.
                Ben Graham*        4)
                Direction:
                Incoming

  99     SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:03:20 PM         8:03:20 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 6/19/2015                           Sent     I told them last week that people in HRCC knew Todd sent
                                   8:43:29 AM(UTC-                              that email
                Ben Graham*        4)
                Direction:
                Outgoing

  100    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:03:12 PM         8:03:12 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/19/2015                           Read     Wtf do I do? They're going to suspect me... or Joe...
                                   8:42:37 AM(UTC-                              hopefully
                Ben Graham*        4)
                Direction:
                Incoming

  101    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:03:04 PM         8:03:04 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/18/2015                           Read     Yeah idk what to do with that...
                                   11:30:40 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

  102    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       8:02:58 PM         8:02:58 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                          15
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/18/2015      ECF No. 17-15 filed
                            11:29:56 PM(UTC-
                                                          Sent 12/28/18         PageID.1231
                                                                This could be very bad for Cotters officePage    17 of
                                                                                                          now. They've now254
                                                                told a blogger about something shared in total confidence
               Ben Graham*         4)
               Direction:
               Outgoing

  103    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:02:11 PM         8:02:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                6/18/2015                           Read     Yeah pretty fucked up
                                   11:29:21 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  104    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:02:11 PM         8:02:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/18/2015                           Sent     and they didn't "find out", they were told as a confidential
                                   11:29:04 PM(UTC-                             employment matter
               Ben Graham*         4)
               Direction:
               Outgoing

  105    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:02:11 PM         8:02:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/18/2015                           Sent     It's fucked up that the Speakers office would talk to Brandon
                                   11:28:45 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  106    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:02:11 PM         8:02:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                6/18/2015                           Read     Ummm not sure that's a.good thing lol
                                   11:28:14 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  107    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:02:11 PM         8:02:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/18/2015                           Sent     He's running a story tomorrow
                                   11:27:45 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  108    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:01:55 PM         8:01:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/18/2015                           Sent     Said someone in speakers office told him that they "found
                                   11:27:30 PM(UTC-                             out" three weeks ago that Todd sent the email and they've
               Ben Graham*         4)                                           been contemplating what to do about it
               Direction:
               Outgoing

  109    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:01:55 PM         8:01:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                6/18/2015                           Read     About what?
                                   11:26:50 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  110    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:01:55 PM         8:01:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/18/2015                           Sent     Brandon just called me all revved up
                                   11:20:27 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  111    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        8:01:37 PM         8:01:37 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                           16
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/18/2015      ECF No. 17-15 filed
                            10:24:33 PM(UTC-
                                                          Sent 12/28/18
                                                                funnily enough PageID.1232              Page 18 of
                                                                               we are practically the representatives.
                                                                you think Todd even knows we're hosting a bookmark
                                                                                                                       Do 254

               Ben Graham*         4)                                           contest? Tedder at least carried some shit to his car
               Direction:
               Outgoing

  112    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:37 PM         8:01:37 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                6/18/2015                           Read     Anthony Weiner?
                                   10:24:29 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  113    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:21 PM         8:01:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  6/18/2015                           Sent     we work for the dumbest people ever elected
                                   10:23:57 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  114    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:21 PM         8:01:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                6/18/2015                           Read     They have some open positions over there lol
                                   10:19:36 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  115    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:21 PM         8:01:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  6/18/2015                           Sent     Gary is getting shit on too. I swear I'm going to become a
                                   10:18:55 PM(UTC-                             democrat
               Ben Graham*         4)
               Direction:
               Outgoing

  116    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:21 PM         8:01:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                6/18/2015                           Read     Yep... she's gonna get torn a new one on Monday on the
                                   10:17:55 PM(UTC-                             big show
               Ben Graham*         4)
               Direction:
               Incoming

  117    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:21 PM         8:01:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  6/18/2015                           Sent     I realized too it's a terrible time optics wise to introduce Con
                                   10:14:55 PM(UTC-                             Carry as well. The media and libs will have a fucking field
               Ben Graham*         4)                                           day with that.
               Direction:
               Outgoing

  118    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:21 PM         8:01:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                6/18/2015                           Read     Well yeah but if the media is saying they're wanting pastors
                                   10:14:07 PM(UTC-                             to perform secret same sex marriages that's kind of a
               Ben Graham*         4)                                           problem lol
               Direction:
               Incoming

  119    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:01:21 PM         8:01:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  6/18/2015                           Sent     It isn't about the content, it's about sending an email
                                   10:12:54 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  120    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         8:00:55 PM         8:00:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                             17
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/18/2015      ECF No. 17-15 filed
                            10:12:16 PM(UTC-
                                                          Read 12/28/18
                                                                (1/2) No doubt PageID.1233
                                                                               they're gonna blame thisPage       19Weof 254
                                                                                                         shit on us.
                                                                HAVE to throw it back at them and tell them it's their fucking
               Ben Graham*         4)                                           bill they need to understand it before the
               Direction:
               Incoming

  121    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:55 PM        8:00:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                6/18/2015                           Read     (2/2) y fucking introduce it!
                                   10:12:16 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  122    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:45 PM        8:00:45 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                  6/18/2015                           Sent     Yeah they are getting ripped a new one everywhere
                                   10:10:14 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  123    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:45 PM        8:00:45 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                6/18/2015                           Read     Did you see MIRS article? What the? I'm so confused
                                   10:07:42 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  124    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:37 PM        8:00:37 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                6/18/2015                           Read     Oh right..... okay done
                                   9:00:49 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  125    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:32 PM        8:00:32 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                  6/18/2015                           Sent     he means run out the protocol duhh. MESSAGING
                                   8:35:37 PM(UTC-                              MOMENT!!
               Ben Graham*         4)
               Direction:
               Outgoing

  126    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:26 PM        8:00:26 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                6/18/2015                           Read     What the hell is he talking about
                                   8:35:07 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  127    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:20 PM        8:00:20 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                  6/18/2015                           Sent     I told him about the opt in... no response yet. I imagine he
                                   8:34:50 PM(UTC-                              had a stroke.
               Ben Graham*         4)
               Direction:
               Outgoing

  128    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:02 PM        8:00:02 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                  6/18/2015                           Sent     Todd's asking for a "flood the zone" approach.
                                   8:34:34 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  129    SMS Messages                                                    Responsive                                     4/24/2018         4/24/2018
                                                                                                                        8:00:02 PM        8:00:02 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                          18
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/18/2015
                            8:33:29 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1234
                                                                 Sure why the hell not     Page 20 of 254
               Ben Graham*    4)
               Direction:
               Incoming

  130    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                8:00:02 PM          8:00:02 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Sent           To             6/18/2015                          Sent     Can you put that email on Facebook, website, and twitter?
                              8:31:39 PM(UTC-
               Ben Graham*    4)
               Direction:
               Outgoing

  131    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                8:00:02 PM          8:00:02 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox          From           6/18/2015                          Read     Wish we had what?
                              8:01:01 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  132    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                7:59:45 PM          7:59:45 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Sent           To             6/18/2015                          Sent     I don't mind that they brought Dave but wish we had the
                              7:59:56 PM(UTC-                             offer.
               Ben Graham*    4)
               Direction:
               Outgoing

  133    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                7:59:45 PM          7:59:45 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Sent           To             6/18/2015                          Sent     oh. haha.
                              7:59:34 PM(UTC-
               Ben Graham*    4)
               Direction:
               Outgoing

  134    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                7:59:31 PM          7:59:31 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox          From           6/18/2015                          Read     Lol I know. He told me. You were right there
                              7:59:17 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  135    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                7:59:31 PM          7:59:31 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Sent           To             6/18/2015                          Sent     those assholes brought david Dudenhofer on the floor today
                              7:42:08 PM(UTC-
               Ben Graham*    4)
               Direction:
               Outgoing

  136    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                7:59:31 PM          7:59:31 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox          From           6/18/2015                          Read     True
                              6:14:48 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  137    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                7:59:31 PM          7:59:31 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted

Sent           To             6/18/2015                          Sent     Obviously there will not be another person because it won't
                              6:14:20 PM(UTC-                             be signed. they'll find out one way or another.
               Ben Graham*    4)
               Direction:
               Outgoing

  138    SMS Messages                                              Responsive                                   4/24/2018           4/24/2018
                                                                                                                7:59:31 PM          7:59:31 PM
Folder         Party                Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                    19
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/18/2015
                            6:13:50 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                 priorities buddy.PageID.1235
                                                                                   get the email out and I Page
                                                                                                           will worry21 ofthis254
                                                                                                                     about

                Ben Graham*        4)
                Direction:
                Outgoing

  139    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:59:31 PM           7:59:31 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox           From               6/18/2015                           Read     He wanted to talk to them more on Friday though?
                                   6:13:26 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

  140    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:59:31 PM           7:59:31 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent            To                 6/18/2015                           Sent     no but it doesn't matter anyways
                                   6:12:46 PM(UTC-
                Ben Graham*        4)
                Direction:
                Outgoing

  141    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:59:31 PM           7:59:31 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox           From               6/18/2015                           Read     Did you ever tell th3m we can't hire another person?
                                   6:12:11 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

  142    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:59:03 PM           7:59:03 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox           From               6/18/2015                           Read     Thanks to you and Todd for sending that-pretty hilarious
                                   5:16:04 PM(UTC-                              timing as you noted w/ the affair rumors haha :) :)
                Brandon Hall*      4)
                Direction:
                Incoming

  143    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:59:03 PM           7:59:03 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox           From               6/18/2015                           Read     Sweet. Working on an email blast of my own :)
                                   5:15:18 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Incoming

  144    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:58:45 PM           7:58:45 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent            To                 6/18/2015                           Sent     no
                                   5:14:11 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Outgoing

  145    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:58:45 PM           7:58:45 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox           From               6/18/2015                           Read     Did todd put his email out yet?
                                   5:11:57 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Incoming

  146    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:58:45 PM           7:58:45 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox           From               6/18/2015                           Read     Hahaha thanks! :)
                                   4:01:44 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Incoming

  147    SMS Messages                                                    Responsive                                   4/24/2018            4/24/2018
                                                                                                                      7:58:29 PM           7:58:29 PM
Folder          Party                    Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                           20
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/18/2015      ECF No. 17-15 filed
                            12:11:21 PM(UTC-
                                                          Sent 12/28/18
                                                                Just sent you aPageID.1236
                                                                                 statement Todd said to Page      22 of
                                                                                                        pass on about   his 254
                                                                marriage bills. Probably not good timing/optics for those but
                Brandon Hall*      4)                                          whatever
                Direction:
                Outgoing

  148    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:45 PM        7:57:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               6/17/2015                          Read     David Forsmark
                                   3:51:20 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Incoming

  149    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:45 PM        7:57:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 6/17/2015                          Sent     Who?
                                   3:50:09 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Outgoing

  150    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:45 PM        7:57:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               6/17/2015                          Read     someone is messaging me to set up a call convinced Todd
                                   3:49:50 PM(UTC-                             himself wrote the email... That would be weird
                Brandon Hall*      4)                                          #WorkaholicsLevelWeird #LetsGetWeird
                Direction:
                Incoming

  151    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:45 PM        7:57:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               6/17/2015                          Read     I speculated josh and you said no... Would have to
                                   3:18:45 PM(UTC-                             ruminate...Deleting your texts as they come in fyi :)
                Brandon Hall*      4)
                Direction:
                Incoming

  152    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:45 PM        7:57:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 6/17/2015                          Sent     Think even weirder.
                                   3:17:31 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Outgoing

  153    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:21 PM        7:57:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               6/17/2015                          Read     Ah gotya... :) So cryptic! #SomethingsFucky yeah it was
                                   3:14:51 PM(UTC-                             gopcentric annd mentioned his primary molestation
                Brandon Hall*      4)                                          allegation. Makes sense what you say...
                Direction:
                Incoming

  154    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:21 PM        7:57:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 6/17/2015                          Sent     I know so
                                   3:13:34 PM(UTC-
                Brandon Hall*      4)
                Direction:
                Outgoing

  155    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:21 PM        7:57:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               6/17/2015                          Read     You dont think so? seems like it was the pre-op, Then the
                                   3:10:21 PM(UTC-                             twitter, Then solicitng electablog...
                Brandon Hall*      4)
                Direction:
                Incoming

  156    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:57:21 PM        7:57:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                         21
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/17/2015
                            3:09:21 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18          PageID.1237
                                                                 Staffer didn't send that email... Page 23 of 254
               Brandon Hall*    4)
               Direction:
               Outgoing

  157    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:57:21 PM           7:57:21 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             6/17/2015                           Read     Clock is ticking to bust staffer-house adjourns tomorrow!
                                3:08:47 PM(UTC-                              make like the NSA haha :p :)
               Brandon Hall*    4)
               Direction:
               Incoming

  158    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:56:30 PM           7:56:30 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             6/17/2015                           Read     Good. Any sign of stopping Todd needs to get to committee
                                10:28:06 AM(UTC-                             like now
               Ben Graham*      4)
               Direction:
               Incoming

  159    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:55:59 PM           7:55:59 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             6/17/2015                           Read     Thanks!
               +                9:46:36 AM(UTC-
               Triston Cole*    4)
               Direction:
               Incoming

  160    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:55:51 PM           7:55:51 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent           To               6/17/2015                           Sent     Hi Representative, Keith Allard here. Rep courser is a Yes
               +                9:37:19 AM(UTC-                              on SB 144
               Triston Cole*    4)
               Direction:
               Outgoing

  161    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:55:00 PM           7:55:00 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             6/15/2015                           Read     Remind me to cancel Todds meeting with Rep Irwin
                                9:28:04 PM(UTC-                              tomorrow because of Ed committee
               Ben Graham*      4)
               Direction:
               Incoming

  162    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:54:52 PM           7:54:52 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent           To               6/15/2015                           Sent     I'm getting blown up by both them and I'm ready to kill
                                9:21:42 PM(UTC-
               Ben Graham*      4)
               To

               Josh Cline*
               Direction:
               Outgoing

  163    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:54:52 PM           7:54:52 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             6/15/2015                           Read     Chill bro... almost done
                                9:21:21 PM(UTC-
               Ben Graham*      4)
               Direction:
               Incoming

  164    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:54:52 PM           7:54:52 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent           To               6/15/2015                           Sent     yah bro we knew that though...
                                9:19:49 PM(UTC-
               Ben Graham*      4)
               To

               Josh Cline*
               Direction:
               Outgoing

  165    SMS Messages                                                 Responsive                                    4/24/2018            4/24/2018
                                                                                                                    7:54:43 PM           7:54:43 PM

                                                                                                                                                         22
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1238 Page 24 of 254Deleted
Inbox          From          6/15/2015                          Read     I'm working on it. Theres is a shit ton of stuff in criminal
                             9:19:21 PM(UTC-                             justice.
               Ben Graham*   4)
               Direction:
               Incoming

  166    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:37 PM           7:54:37 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            6/15/2015                          Sent     if you're not going to do it let me know so I can go home
                             9:12:56 PM(UTC-                             and do it.
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  167    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:28 PM           7:54:28 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            6/15/2015                          Sent     Ben - schedule? Todd is asking when his first event is.
                             9:08:31 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  168    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:22 PM           7:54:22 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            6/15/2015                          Sent     Yeah. It feels so unethical to ask for donations given the
                             8:55:02 PM(UTC-                             situation we find ourselves in.
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  169    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:22 PM           7:54:22 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Inbox          From          6/15/2015                          Read     We're going to do a birthday money bomb after her
                             8:54:20 PM(UTC-                             birthday? Genius
               Ben Graham*   4)
               Direction:
               Incoming

  170    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:11 PM           7:54:11 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            6/15/2015                          Sent     Cuz I hate myself. Todd has suggestions for an email to
                             8:52:00 PM(UTC-                             send too. they are crazy as hell
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  171    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:11 PM           7:54:11 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Inbox          From          6/15/2015                          Read     Bro why didn't you kill that shit?
                             8:45:31 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  172    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:11 PM           7:54:11 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            6/15/2015                          Sent     Well we are doing a money bomb tomorrow
                             8:27:20 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  173    SMS Messages                                             Responsive                                       4/24/2018            4/24/2018
                                                                                                                   7:54:02 PM           7:54:02 PM

                                                                                                                                                        23
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1239 Page 25 of 254Deleted
Inbox          From          6/15/2015                          Read     That we know of...lol
                             8:17:14 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  174    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:53:49 PM        7:53:49 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            6/15/2015                          Sent     Yeah, he didn't fuck another married Rep. That's different
                             8:12:57 PM(UTC-                             enough
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  175    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:53:43 PM        7:53:43 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            6/15/2015                          Sent     Article in MIRS today about how Gary Glenn has "moved in
                             8:09:08 PM(UTC-                             a different direction" than the two dumbasses
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  176    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:53:12 PM        7:53:12 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          6/15/2015                          Read     Learning everything I do so they can fire me and train this
                             1:22:30 PM(UTC-                             new idiot
               Ben Graham*   4)
               Direction:
               Incoming

  177    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:53:06 PM        7:53:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            6/15/2015                          Sent     Pretty positive. Besides, wtf is Karen doing that requires 40
                             1:21:20 PM(UTC-                             hours a week?
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  178    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:53:01 PM        7:53:01 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          6/15/2015                          Read     Ha okay buddy. You're sure we can only have two staff
                             1:20:03 PM(UTC-                             members per office right?
               Ben Graham*   4)
               Direction:
               Incoming

  179    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:52:51 PM        7:52:51 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            6/15/2015                          Sent     I'm not telling them anything on a Monday. I'd like to try and
                             1:16:37 PM(UTC-                             sleep tonight.
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  180    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:52:45 PM        7:52:45 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          6/15/2015                          Read     Keith what did you tell him on hiring that dude?
                             1:13:57 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  181    SMS Messages                                             Responsive                                     4/24/2018         4/24/2018
                                                                                                                 7:52:38 PM        7:52:38 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted


                                                                                                                                                    24
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/15/2015      ECF No. 17-15 filed
                            11:37:17 AM(UTC-
                                                          Sent 12/28/18
                                                                These two havePageID.1240               Page
                                                                                 gone full psychotic. They
                                                                the road yet they think there's a way out
                                                                                                                  26end
                                                                                                           are at the ofof254
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  182    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:52:33 PM         7:52:33 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/15/2015                           Sent     Right????
                                   11:33:19 AM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  183    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:52:28 PM         7:52:28 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                6/15/2015                           Read     How is it possible that they hire every single person they
                                   11:13:22 AM(UTC-                             interview?
               Ben Graham*         4)
               Direction:
               Incoming

  184    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:52:21 PM         7:52:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                6/15/2015                           Read     Did you tell him we can't hire another person?!
                                   11:12:50 AM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  185    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:52:13 PM         7:52:13 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                6/15/2015                           Read     What the hell is he even talking about?
                                   11:11:12 AM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  186    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:52:08 PM         7:52:08 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/15/2015                           Sent     Keith Karen is working above the 25 allowable hours for a
                                   11:09:47 AM(UTC-                             part time person; I think she needs to take my full time spot
               Ben Graham*         4)                                           for now so she is freed up; then I would like to offer Ernst a
               To                                                               part time position in my office; I have a set of projects that
                                                                                we have not been getting to and I don't see even with the
               Josh Cline*                                                      addition of Karen that these items will become a focus so I
                                                                                need to know what amount of dollars I hVe left and can I
               Direction:                                                       afford him for 12345 days? And then we need to decide if
               Outgoing                                                         Cindy wants him for some of the remainder if I can't afford
                                                                                him full time. I would like to see what is left in budget
                                                                                tomorrow and then I can give him a call and we can go from
                                                                                there. Thanks!

  187    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:51:54 PM         7:51:54 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  6/15/2015                           Sent     he said he has projects that aren't getting done
                                   11:09:30 AM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  188    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:51:54 PM         7:51:54 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                6/15/2015                           Read     Full time not in Lansing? Screw that. What is she even
                                   11:09:05 AM(UTC-                             going to do full time? How many times do we need to tell
               Ben Graham*         4)                                           them they have no idea how to run these offices and they
                                                                                need to listen to us?
               Direction:
               Incoming

  189    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:51:41 PM         7:51:41 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

                                                                                                                                                           25
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/15/2015      ECF No. 17-15 filed
                            11:06:45 AM(UTC-
                                                          Read 12/28/18
                                                                Bunch of idiots PageID.1241 Page 27 of 254

               Ben Graham*    4)
               Direction:
               Incoming

  190    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:51:41 PM        7:51:41 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           6/15/2015                           Read     So much for seperating offices.
                              11:06:18 AM(UTC-
               Josh Cline*    4)
               Direction:
               Incoming

  191    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:51:27 PM        7:51:27 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Sent           To             6/15/2015                           Sent     I don't know. He also wants to hire another part timer that
                              11:05:31 AM(UTC-                             would be shared with Cindy
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  192    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:51:27 PM        7:51:27 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           6/15/2015                           Read     That is ridiculous. Why can't the rest of you guys work from
                              10:58:50 AM(UTC-                             home/Lapeer?
               Josh Cline*    4)
               Direction:
               Incoming

  193    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:51:27 PM        7:51:27 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Sent           To             6/15/2015                           Sent     No I don't think so
                              10:57:09 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  194    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:51:27 PM        7:51:27 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           6/15/2015                           Read     In Lansing?
                              10:56:45 AM(UTC-
               Josh Cline*    4)
               Direction:
               Incoming

  195    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:51:27 PM        7:51:27 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Sent           To             6/15/2015                           Sent     Karen is going to be full time
                              10:55:19 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  196    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:50:20 PM        7:50:20 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           6/13/2015                           Read     That might have been me. Lol oops
                              1:08:45 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  197    SMS Messages                                               Responsive                                    4/24/2018         4/24/2018
                                                                                                                  7:50:15 PM        7:50:15 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           6/13/2015                           Read     Ugh no lol where?
                              1:07:25 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

                                                                                                                                                    26
  198    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1242 4/24/2018
                                                      Responsive               Page 28 of4/24/2018
                                                                              7:50:03 PM
                                                                                          254
                                                                                         7:50:03 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            6/13/2015                          Sent     oh lord. did you see Todd accidentally favorited one of the
                             1:06:48 PM(UTC-                             tpartyfortwo tweets?
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  199    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:49:37 PM          7:49:37 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          6/11/2015                          Read     https://www.dropbox.com/s/9m9r58v4x89180w/Voice%200
                             9:26:04 PM(UTC-                             05.m4a?dl=0
               Ben Graham*   4)
               Direction:
               Incoming

  200    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:49:37 PM          7:49:37 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          6/11/2015                          Read     For your listening pleasure. ;)
                             9:25:56 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  201    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:49:28 PM          7:49:28 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          6/11/2015                          Read     Lol maybe
                             9:18:20 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  202    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:49:17 PM          7:49:17 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            6/11/2015                          Sent     Maybe Todd was right about a fake email address being on
                             9:16:35 PM(UTC-                             his records
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  203    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:48:16 PM          7:48:16 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            6/11/2015                          Sent     Lol they're bitching about bills Todd/Cindy voted against
                             8:40:24 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  204    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:48:16 PM          7:48:16 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            6/11/2015                          Sent     They're going way too "Lansing insider" with the twitter. If
                             8:40:07 AM(UTC-                             they really wanted to cause a stink they'd tweet at tea
               Ben Graham*   4)                                          partiers, GLEP, etc etc
               To

               Josh Cline*
               Direction:
               Outgoing

  205    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:48:27 PM          7:48:27 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          6/11/2015                          Read     Problem for the Dem staffer is there is no police report to
                             8:39:10 AM(UTC-                             verify, or divorce, etc. That is MIRS hasn't run the story.
               Josh Cline*   4)
               Direction:
               Incoming

  206    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 7:47:36 PM          7:47:36 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted
                                                                                                                                                     27
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/11/2015
                            8:30:39 AM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1243
                                                                 (2/2) here when they vote. Page 29 of 254
               Ben Graham*    4)
               Direction:
               Incoming

  207    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:47:36 PM         7:47:36 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/11/2015                           Read     (1/2) For some reason I decided to care a little about my job
                              8:30:39 AM(UTC-                              today and come in early to sit it on Vets committee to try
               Ben Graham*    4)                                           and make sure Todd is able to step over
               Direction:
               Incoming

  208    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:47:11 PM         7:47:11 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/11/2015                           Sent     will he wear that stupid fucking cowboy blazer again???
                              12:02:28 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  209    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:47:11 PM         7:47:11 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/11/2015                           Sent     lol I saw that. what a fucking tool
                              12:02:17 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  210    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:46:58 PM         7:46:58 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/10/2015                           Sent     dude they are nuts. just collect your paycheck and don't let
                              9:08:15 PM(UTC-                              it bother you
               Ben Graham*    4)
               Direction:
               Outgoing

  211    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:46:46 PM         7:46:46 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/10/2015                           Read     (1/3) I just realized I'm pissed the fuck off. Those fuckers sit
                              6:31:55 PM(UTC-                              there and say oh you guys have been doing really good
               Ben Graham*    4)                                           considering we are under staffed and now
               Direction:
               Incoming

  212    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:46:38 PM         7:46:38 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/10/2015                           Read     (2/3) they bring I'm more staff and things are happening
                              6:31:53 PM(UTC-                              really well and now they want to bitch about me?! I've been
               Ben Graham*    4)                                           working my ass off for months and thus is w
               Direction:
               Incoming

  213    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:46:38 PM         7:46:38 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/10/2015                           Read     (3/3) hat I get when I train new people to do a good job.
                              6:31:38 PM(UTC-                              Fuck them
               Ben Graham*    4)
               Direction:
               Incoming

  214    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:46:18 PM         7:46:18 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/10/2015                           Sent     I don't have Todd's version
                              4:31:18 PM(UTC-
               Ben Graham*    4)
               Direction:
               Outgoing

  215    SMS Messages                                               Responsive                                      4/24/2018          4/24/2018
                                                                                                                    7:46:18 PM         7:46:18 PM

                                                                                                                                                        28
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1244 Page 30 of 254Deleted
Inbox          From          6/10/2015                           Read     Well approve them?
                             4:30:09 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  216    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:46:18 PM         7:46:18 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            6/10/2015                           Sent     Dude we gotta get these press releases done
                             4:29:41 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  217    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:46:03 PM         7:46:03 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          6/10/2015                           Read     Tell them to get there asses in there to vote now!
                             3:34:45 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  218    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:45:57 PM         7:45:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          6/10/2015                           Read     Norm called to ask if Cindy and Todd would be there to vote
                             3:32:49 PM(UTC-                              on road package. I told him yes they are in the hall with you
               Ben Graham*   4)                                           but watching for votes
               Direction:
               Incoming

  219    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:45:41 PM         7:45:41 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          6/10/2015                           Read     Already did. One of the first things I did when I came in lol
                             10:14:21 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  220    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:45:34 PM         7:45:34 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            6/10/2015                           Sent     Can you let Lauwers office know that Todd has a committee
                             9:59:50 AM(UTC-                              conflict today and won't be in Ag
               Ben Graham*   4)
               Direction:
               Outgoing

  221    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:44:58 PM         7:44:58 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          6/9/2015                            Read     Wait...Todd went home after session to be with his family.
                             9:21:16 PM(UTC-                              Imagine that...
               Josh Cline*   4)
               Direction:
               Incoming

  222    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:44:51 PM         7:44:51 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          6/9/2015                            Read     Todd thinks either you or I spoke with Dan. Lucido still
                             3:46:36 PM(UTC-                              hasn't hired a backdesk. I say take another whack at him.
               Ben Graham*   4)
               Direction:
               Incoming

  223    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:44:02 PM         7:44:02 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          6/8/2015                            Read     (2/2) around anyone though. Yeah make sure she doesn't
                             11:29:24 PM(UTC-                             get hired. Lets try and keep Anne though. She can help tell
               Ben Graham*   4)                                           them their processes suck
               Direction:
               Incoming

  224    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  7:43:53 PM         7:43:53 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted



                                                                                                                                                     29
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/8/2015       ECF No. 17-15 filed
                            11:29:23 PM(UTC-
                                                          Read 12/28/18         PageID.1245
                                                                (1/2) He's not smart                   Page
                                                                                     enough to figure out        31 ofour
                                                                                                          how to monitor   254
                                                                texts. We were doubting if he was going to funeral... I don't
               Ben Graham*         4)                                           think we would have spoken about that
               Direction:
               Incoming

  225    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:42:43 PM         7:42:43 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Sent           To                  6/8/2015                            Sent     and also, what was he talking about with us joking that we
                                   11:25:06 PM(UTC-                             would take pictures of him on the way to a funeral?? That
               Ben Graham*         4)                                           was super confusing.
               Direction:
               Outgoing

  226    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:42:21 PM         7:42:21 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Sent           To                  6/8/2015                            Sent     Is there anyway he can monitor our texts?
                                   11:22:58 PM(UTC-
               Ben Graham*         4)
               Direction:
               Outgoing

  227    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:41:47 PM         7:41:47 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox          From                6/8/2015                            Read     Does Todd know that I talked with Dan and Ray? Or just
                                   10:26:52 PM(UTC-                             you Ben?
               Josh Cline*         4)
               Direction:
               Incoming

  228    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:41:22 PM         7:41:22 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox          From                6/8/2015                            Read     I mean Fon told Todd
                                   10:18:23 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  229    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:41:22 PM         7:41:22 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox          From                6/8/2015                            Read     Idk seems like Dan told Fon we talked and Fon told Dan
                                   10:18:12 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  230    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:41:22 PM         7:41:22 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox          From                6/8/2015                            Read     Just forwarded to you josh
                                   10:17:51 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  231    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:41:22 PM         7:41:22 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Sent           To                  6/8/2015                            Sent     Wow. How did this happen?
                                   10:17:06 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  232    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:41:22 PM         7:41:22 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox          From                6/8/2015                            Read     What bullshit?
                                   10:16:43 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  233    SMS Messages                                                    Responsive                                   4/24/2018          4/24/2018
                                                                                                                      7:41:22 PM         7:41:22 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted


                                                                                                                                                         30
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/8/2015       ECF No. 17-15 filed
                            10:15:42 PM(UTC-
                                                          Read 12/28/18
                                                                Oh now what isPageID.1246
                                                                              this bullshit? Page 32 of 254
               Ben Graham*     4)
               Direction:
               Incoming

  234    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:41:01 PM           7:41:01 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              6/8/2015                           Sent     I think I'm going to print off the controlled burn email
                               9:49:35 PM(UTC-                             tomorrow and give copies to Karen, Anne, and Steve. Gotta
               Ben Graham*     4)                                          inoculate the herd!
               To

               Josh Cline*
               Direction:
               Outgoing

  235    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:40:53 PM           7:40:53 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              6/8/2015                           Sent     I really hope the speakers office doesn't approve Anne or
                               9:48:42 PM(UTC-                             Karen. Maybe we should tell them what Cindy and Todd
               Ben Graham*     4)                                          envision for the positions.
               To

               Josh Cline*
               Direction:
               Outgoing

  236    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:40:53 PM           7:40:53 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              6/8/2015                           Sent     and we are interviewing another person tomorrow!!!!
                               9:46:47 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  237    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:40:44 PM           7:40:44 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Inbox          From            6/8/2015                           Read     Tell them excatly that...
                               9:45:26 PM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

  238    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:40:39 PM           7:40:39 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              6/8/2015                           Sent     tomorrow is going to be ugly. I can't hold back anymore.
                               9:44:56 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  239    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:40:17 PM           7:40:17 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              6/8/2015                           Sent     Do they have ANY FUCKING CLUE how these offices are
                               9:44:40 PM(UTC-                             run or what makes sense??? The reason they are missing
               Ben Graham*     4)                                          stuff is because THEY DONT MAKE DOING THINGS A
               To                                                          PRIORITY UNLESS ITS FUCKING EACH OTHER!!!!!!!!!

               Josh Cline*
               Direction:
               Outgoing

  240    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:40:28 PM           7:40:28 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              6/8/2015                           Sent     I don't even understand this anymore. Karen is going to be
                               9:43:55 PM(UTC-                             the front line for intake... but she won't be in Lansing?
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  241    SMS Messages                                               Responsive                                   4/24/2018            4/24/2018
                                                                                                                 7:40:28 PM           7:40:28 PM
                                                                                                                                                      31
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1247 Page 33 of 254Deleted
Inbox          From          6/8/2015                            Read     Hahahahahahaha! I can't wait to tell her and watch her
                             9:38:56 PM(UTC-                              reaction. We have to tell her together
               Ben Graham*   4)
               Direction:
               Incoming

  242    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:40:28 PM       7:40:28 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            6/8/2015                            Sent     Jesus fucking Christ. Anne is going to have a stroke
                             9:38:00 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  243    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:40:28 PM       7:40:28 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            6/8/2015                            Sent     OMFG. We're going to have another contact log???
                             9:37:50 PM(UTC-                              WTF!!!!!
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  244    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:39:51 PM       7:39:51 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          6/8/2015                            Read     There's only one that can meet expectations. :(
                             12:51:06 PM(UTC-
               Joe Gamrat*   4)
               Direction:
               Incoming

  245    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:39:51 PM       7:39:51 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          6/8/2015                            Read     Hmm. Sounds like she wants to clear the air with them over
                             12:51:02 PM(UTC-                             this...or just caucus stuff. Maybe get their take on what she
               Joe Gamrat*   4)                                           needs to do to get into the fold.
               Direction:
               Incoming

  246    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:39:19 PM       7:39:19 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          6/8/2015                            Read     Norm says "We are still working on it." Right....
                             12:03:41 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  247    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:39:05 PM       7:39:05 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            6/8/2015                            Sent     Yup. And seriously, these two have it fucking made. They
                             12:12:13 AM(UTC-                             were able to leave the office multiple times a week to have
               Ben Graham*   4)                                           sex without worrying if shit would run smoothly!!!!!!!!
               Direction:
               Outgoing

  248    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:38:58 PM       7:38:58 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          6/8/2015                            Read     We should tell them we'll start taking our jobs a little more
                             12:11:19 AM(UTC-                             seriously when they do. 40 hours a week minimum of in the
               Ben Graham*   4)                                           office time or district meetings.
               Direction:
               Incoming

  249    SMS Messages                                              Responsive                                     4/24/2018        4/24/2018
                                                                                                                  7:38:49 PM       7:38:49 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            6/8/2015                            Sent     but regardless, fuck them. I'm turning up the heat. Probably
                             12:10:05 AM(UTC-                             calling Brandon.
               Ben Graham*   4)
               Direction:
               Outgoing


                                                                                                                                                    32
  250    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1248 4/24/2018
                                                      Responsive               Page 34 of4/24/2018
                                                                              7:38:33 PM
                                                                                          254
                                                                                         7:38:33 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          6/8/2015                            Read     She's an idiot. Course she doesn't really know I have them
                             12:07:51 AM(UTC-                             both by the short hairs. Lol
               Ben Graham*   4)
               Direction:
               Incoming

  251    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:38:23 PM          7:38:23 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          6/8/2015                            Read     (2/2) office.
                             12:07:21 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  252    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:38:23 PM          7:38:23 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          6/8/2015                            Read     (1/2) I interesting she's talking about separating the offices.
                             12:07:21 AM(UTC-                             Don't think she realizes Joe means todd and Cindy
               Ben Graham*   4)                                           separate not necessarily the functions of the
               Direction:
               Incoming

  253    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:38:11 PM          7:38:11 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            6/8/2015                            Sent     I can not believe she would send that email after all of this.
                             12:05:50 AM(UTC-                             Stunning.
               Ben Graham*   4)
               Direction:
               Outgoing

  254    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:38:11 PM          7:38:11 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          6/8/2015                            Read     Yes please. Lets make a list of shit to bring up and compare
                             12:05:03 AM(UTC-                             notes before Tuesday.
               Ben Graham*   4)
               Direction:
               Incoming

  255    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:36:56 PM          7:36:56 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            6/8/2015                            Sent     And I may print out the controlled burn email and ask them
                             12:04:08 AM(UTC-                             what it's about and what we're going to do to find out who
               Ben Graham*   4)                                           sent it. If they don't come clean, I'll quit.
               Direction:
               Outgoing

  256    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:36:56 PM          7:36:56 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            6/8/2015                            Sent     Also, in that meeting I'm going to bring up how Anne thinks
                             12:03:33 AM(UTC-                             their processes are stupid and redundant.
               Ben Graham*   4)
               Direction:
               Outgoing

  257    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:36:56 PM          7:36:56 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            6/8/2015                            Sent     Yep.
                             12:03:06 AM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  258    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:36:41 PM          7:36:41 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          6/8/2015                            Read     Sure why not. Just to see how long it takes for them to
                             12:02:51 AM(UTC-                             figure it out?
               Ben Graham*   4)
               Direction:
               Incoming

  259    SMS Messages                                              Responsive                                     4/24/2018           4/24/2018
                                                                                                                  7:36:41 PM          7:36:41 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted
                                                                                                                                                      33
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/8/2015       ECF No. 17-15 filed
                            12:01:07 AM(UTC-
                                                          Sent 12/28/18
                                                                Tomorrow, canPageID.1249             Page 35
                                                                               we please change the passwords
                                                                serving Lapeer and serving Allegan?
                                                                                                              for of 254

               Ben Graham*       4)
               Direction:
               Outgoing

  260    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:36:41 PM         7:36:41 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To                6/8/2015                            Sent     What would they even hire someone else to do?????
                                 12:00:40 AM(UTC-
               Ben Graham*       4)
               Direction:
               Outgoing

  261    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:35:38 PM         7:35:38 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To                6/8/2015                            Sent     Would they know how to check their emails? Voicemails?
                                 12:00:09 AM(UTC-                             Schedules? Fuck them.
               Ben Graham*       4)
               Direction:
               Outgoing

  262    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:35:38 PM         7:35:38 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To                6/7/2015                            Sent     No clue. They need to learn to take this shit with a grain of
                                 11:59:48 PM(UTC-                             salt.
               Ben Graham*       4)
               Direction:
               Outgoing

  263    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:36:21 PM         7:36:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From              6/7/2015                            Read     Right! Do you even remember a pastor stopping by?
                                 11:59:05 PM(UTC-
               Ben Graham*       4)
               Direction:
               Incoming

  264    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:36:21 PM         7:36:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To                6/7/2015                            Sent     Dean Mathis has stopped by ten times now. Does she want
                                 11:58:47 PM(UTC-                             to know that????????
               Ben Graham*       4)
               Direction:
               Outgoing

  265    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:36:21 PM         7:36:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To                6/7/2015                            Sent     Yeah seriously. And that pastor isn't a constituent!!!!
                                 11:58:10 PM(UTC-
               Ben Graham*       4)
               Direction:
               Outgoing

  266    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:36:21 PM         7:36:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From              6/7/2015                            Read     (2/2) in for a meeting! And I'm sitting there with my dick in
                                 11:57:49 PM(UTC-                             my hands looking like a fucking idiot.
               Ben Graham*       4)
               Direction:
               Incoming

  267    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:36:21 PM         7:36:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From              6/7/2015                            Read     (1/2) Oh boy I'm so ready. I mean seriously... she
                                 11:57:48 PM(UTC-                             complains about some pastor stopping in and she didn't
               Ben Graham*       4)                                           know about it... but she makes a constituent wait 45 m
               Direction:
               Incoming

  268    SMS Messages                                                  Responsive                                     4/24/2018          4/24/2018
                                                                                                                      7:34:58 PM         7:34:58 PM
Folder          Party                  Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                         34
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/7/2015       ECF No. 17-15 filed
                            11:55:26 PM(UTC-
                                                          Sent 12/28/18
                                                                but yeah... thatPageID.1250           Page
                                                                                meeting will NOT go pretty
                                                                be able to hold back anymore.
                                                                                                                 36I of
                                                                                                           for them.    254
                                                                                                                     won't

               Ben Graham*        4)
               Direction:
               Outgoing

  269    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:34:51 PM          7:34:51 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                 6/7/2015                            Sent     I was going to jot off a shitty email back but then Maddie
                                  11:55:01 PM(UTC-                             helped me realize that she's prob just saying this shit
               Ben Graham*        4)                                           because she misses Todd
               Direction:
               Outgoing

  270    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:34:25 PM          7:34:25 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                 6/7/2015                            Sent     I think we're going to start seeing them taking out their
                                  10:51:00 PM(UTC-                             frustrations on us again
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  271    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:34:20 PM          7:34:20 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                 6/7/2015                            Sent     I don't know why she'd want to poke that hornets nest,
                                  10:50:34 PM(UTC-                             especially with Ben.
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  272    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:34:12 PM          7:34:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From               6/7/2015                            Read     You guys have fun with that. How about you ask them
                                  10:46:20 PM(UTC-                             about how the Representatives aren't meeting expectations.
               Josh Cline*        4)                                           Or maybe how the spouses aren't meeting expectations.
               Direction:
               Incoming

  273    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:33:55 PM          7:33:55 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                 6/7/2015                            Sent     My dad told me tonight that he would lose his law license
                                  10:38:22 PM(UTC-                             permanently if the state bar found out he sent an email like
               Ben Graham*        4)                                           that
               To

               Josh Cline*
               Direction:
               Outgoing

  274    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:33:36 PM          7:33:36 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                 6/7/2015                            Sent     I might print off the controlled burn email, read it out loud,
                                  10:37:45 PM(UTC-                             and then ask "Who is not meeting expectations for the
               Ben Graham*        4)                                           office?"
               To

               Josh Cline*
               Direction:
               Outgoing

  275    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:33:41 PM          7:33:41 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                 6/7/2015                            Sent     How we need to have a meeting this week to discuss the
                                  10:37:01 PM(UTC-                             office moving forward
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  276    SMS Messages                                                   Responsive                                      4/24/2018           4/24/2018
                                                                                                                        7:33:47 PM          7:33:47 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted


                                                                                                                                                            35
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/7/2015       ECF No. 17-15 filed
                            10:36:40 PM(UTC-
                                                          Sent 12/28/18
                                                                Josh, Cindy justPageID.1251
                                                                                 sent a long email aboutPage
                                                                meeting expectations, etc
                                                                                                         how staff37  of 254
                                                                                                                   aren't

               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  277    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:33:20 PM        7:33:20 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/7/2015                            Sent     Will they ever acknowledge that THEY are the ones who
                                  10:21:06 PM(UTC-                             haven't met expectations?
               Ben Graham*        4)
               Direction:
               Outgoing

  278    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:33:13 PM        7:33:13 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/7/2015                            Sent     I'm so sick of their bullshit
                                  10:19:10 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  279    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:33:13 PM        7:33:13 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/7/2015                            Sent     Did you see Cindy's email?
                                  10:18:57 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  280    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:31:05 PM        7:31:05 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/3/2015                            Sent     Well after a hard 2.5 hours of work, she just texted that
                                  3:54:22 PM(UTC-                              she's leaving to grab a bite to eat. Not sure if Godd is going
               Joe Gamrat*        4)                                           with her but I'd assume so.
               Direction:
               Outgoing

  281    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:30:17 PM        7:30:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               6/3/2015                            Read     Well we all know that. Paranoid enough to not share the
                                  3:05:03 PM(UTC-                              phone number of someone who is texting her and him(?)
               Joe Gamrat*        4)                                           with me though.
               Direction:
               Incoming

  282    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:30:10 PM        7:30:10 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/3/2015                            Sent     It's nothing - they're just paranoid
                                  3:03:03 PM(UTC-
               Joe Gamrat*        4)
               Direction:
               Outgoing

  283    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:30:01 PM        7:30:01 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               6/3/2015                            Read     I wonder what Todd's IP address is?
                                  3:01:56 PM(UTC-
               Joe Gamrat*        4)
               Direction:
               Incoming

  284    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:30:01 PM        7:30:01 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               6/3/2015                            Read     This whole thing is silly. I can be 110% honest that it wasn't
                                  3:01:31 PM(UTC-                              me and that I have no idea who it was or could be.
               Joe Gamrat*        4)                                           Assuming it wasn't her!
               Direction:
               Incoming

  285    SMS Messages                                                   Responsive                                     4/24/2018         4/24/2018
                                                                                                                       7:30:01 PM        7:30:01 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted


                                                                                                                                                          36
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/3/2015
                            3:00:16 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                 Plus the adminPageID.1252
                                                                                 accounts have nothing...Page
                                                                                                          they just38
                                                                                                                    holdof
                                                                 google drive with administrative documents hosted. Not
                                                                                                                         the254

                Joe Gamrat*        4)                                          even any emails.
                Direction:
                Outgoing

  286    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:30:01 PM    7:30:01 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Inbox           From               6/3/2015                           Read     Do they realize that ip addresses change?
                                   3:00:02 PM(UTC-
                Joe Gamrat*        4)
                Direction:
                Incoming

  287    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:29:46 PM    7:29:46 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Sent            To                 6/3/2015                           Sent     Haha that's a good point! I didn't think of that
                                   2:59:29 PM(UTC-
                Joe Gamrat*        4)
                Direction:
                Outgoing

  288    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:29:41 PM    7:29:41 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Inbox           From               6/3/2015                           Read     That's really odd. It was probably hers from when she took
                                   2:59:08 PM(UTC-                             Paige to the airport!
                Joe Gamrat*        4)
                Direction:
                Incoming

  289    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:29:35 PM    7:29:35 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Sent            To                 6/3/2015                           Sent     Basically Cindy had some gmail security screen up, and it
                                   2:57:13 PM(UTC-                             said the devices that had accessed her account. One was
                Joe Gamrat*        4)                                          an iPhone from Ann Arbor area, and it showed the phone's
                                                                               IP address so they were trying to find out who that was.
                Direction:                                                     They asked me my IP address as well
                Outgoing

  290    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:29:27 PM    7:29:27 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Inbox           From               6/3/2015                           Read     I wouldn't put that past them. But if you say so...
                                   2:53:22 PM(UTC-
                Joe Gamrat*        4)
                Direction:
                Incoming

  291    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:29:22 PM    7:29:22 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Inbox           From               6/3/2015                           Read     Ok
                                   2:52:55 PM(UTC-
                Joe Gamrat*        4)
                Direction:
                Incoming

  292    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:29:15 PM    7:29:15 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Sent            To                 6/3/2015                           Sent     They're not trying to track you though
                                   2:52:48 PM(UTC-
                Joe Gamrat*        4)
                Direction:
                Outgoing

  293    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:29:07 PM    7:29:07 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted

Inbox           From               6/3/2015                           Read     Shucks. Okay.
                                   2:52:46 PM(UTC-
                Joe Gamrat*        4)
                Direction:
                Incoming

  294    SMS Messages                                                   Responsive                                      4/24/2018     4/24/2018
                                                                                                                        7:28:59 PM    7:28:59 PM
Folder          Party                    Time        All timestamps   Status   Message                                                      Deleted




                                                                                                                                                      37
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/3/2015
                            2:52:39 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18         PageID.1253
                                                                 I can call and explain                 Page
                                                                                        what was going on in about39   of 254
                                                                                                                   an hour

               Joe Gamrat*         4)
               Direction:
               Outgoing

  295    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:52 PM         7:28:52 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  6/3/2015                           Sent     I wouldn't say you texted me. They'd be mad at me for
                                   2:52:09 PM(UTC-                             responding at all.
               Joe Gamrat*         4)
               Direction:
               Outgoing

  296    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:47 PM         7:28:47 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox          From                6/3/2015                           Read     I think they're just trying to figure out where I am at using
                                   2:51:47 PM(UTC-                             my IP address.
               Joe Gamrat*         4)
               Direction:
               Incoming

  297    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:41 PM         7:28:41 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox          From                6/3/2015                           Read     They? Todd and Cindy? If so, can I say I texted you and
                                   2:51:16 PM(UTC-                             you mentioned they? If it's Todd and Cindy, that should be
               Joe Gamrat*         4)                                          a no no.
               Direction:
               Incoming

  298    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:29 PM         7:28:29 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  6/3/2015                           Sent     Yeah they were looking at the gmail security stuff in her
                                   2:20:10 PM(UTC-                             office when I got back from an errand to the post office
               Joe Gamrat*         4)
               Direction:
               Outgoing

  299    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:29 PM         7:28:29 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox          From                6/3/2015                           Read     They?
                                   2:17:13 PM(UTC-
               Joe Gamrat*         4)
               Direction:
               Incoming

  300    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:19 PM         7:28:19 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox          From                6/3/2015                           Read     Interesting. It wasn't me. I've been blocked from all of that.
                                   2:16:57 PM(UTC-                             You mean the campaign? Or something else? Either way?
               Joe Gamrat*         4)                                          Not me.
               Direction:
               Incoming

  301    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:06 PM         7:28:06 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  6/3/2015                           Sent     they're in session
                                   2:15:49 PM(UTC-
               Joe Gamrat*         4)
               Direction:
               Outgoing

  302    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:00 PM         7:28:00 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  6/3/2015                           Sent     Yeah they think someone accessed her Admin Email
                                   2:15:46 PM(UTC-                             account
               Joe Gamrat*         4)
               Direction:
               Outgoing

  303    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:28:00 PM         7:28:00 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                           38
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/3/2015
                            2:14:55 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                 She wants me toPageID.1254
                                                                                  find my IP address of Page
                                                                                                           my phone40     of 254
                                                                                                                      for some
                                                                 reason but signal isn't great here. I'm lucky to be able to
                Joe Gamrat*        4)                                           send a text. Any thoughts on what's going on?
                Direction:
                Incoming

  304    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:28:00 PM         7:28:00 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/3/2015                            Read     Is she in session now?
                                   2:13:20 PM(UTC-
                Joe Gamrat*        4)
                Direction:
                Incoming

  305    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:27:13 PM         7:27:13 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/2/2015                            Read     http://michiganradio.org/post/todd-courser-makes-splash-
                                   6:28:17 PM(UTC-                              lansing#stream/0 Courser has made splash all right...a big
                Josh Cline*        4)                                           liberty load of "splash"...lol
                Direction:
                Incoming

  306    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:26:55 PM         7:26:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 6/2/2015                            Sent     Josh we can't call because we are in hell all day today
                                   3:43:25 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  307    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:26:45 PM         7:26:45 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/2/2015                            Read     Call me when they go to session.
                                   12:47:39 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  308    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:26:38 PM         7:26:38 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 6/2/2015                            Sent     Well this is nice... Cindy and Todd are up in his office now
                                   11:14:33 AM(UTC-                             while we train staff in Cindy's office.
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  309    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:26:38 PM         7:26:38 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 6/2/2015                            Sent     FOIA any police responses to incidents at the Raddison (or
                                   11:09:41 AM(UTC-                             that block) in the last 3 months
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  310    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:26:38 PM         7:26:38 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               6/2/2015                            Read     I have heard that too, but do u know the time frame as to
                                   11:06:02 AM(UTC-                             when it happened?
                Josh Cline*        4)
                Direction:
                Incoming

  311    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:26:25 PM         7:26:25 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                          39
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/2/2015       ECF No. 17-15 filed
                            11:03:40 AM(UTC-
                                                          Sent 12/28/18        PageID.1255
                                                                Apparently there                         Page
                                                                                 may exist a police report       41 of 254
                                                                                                           from the
                                                                Raddison hotel regarding a fist fight between Lapeers Rep
               Ben Graham*        4)                                           and some other individual
               To

               Josh Cline*
               Direction:
               Outgoing

  312    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:26:25 PM        7:26:25 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               6/2/2015                            Read     What?
                                  11:02:53 AM(UTC-
               Josh Cline*        4)
               Direction:
               Incoming

  313    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:26:25 PM        7:26:25 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/2/2015                            Sent     Josh - I have an important task for you
                                  11:02:10 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  314    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:26:14 PM        7:26:14 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/2/2015                            Sent     I feel like they are just using these new staffers as a shiny
                                  10:27:27 AM(UTC-                             trinket to show Joe that they've separated their offices
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  315    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:25:59 PM        7:25:59 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               6/2/2015                            Read     He sent them as one big text so the message in its entirety
                                  10:12:31 AM(UTC-                             did not come through.
               Josh Cline*        4)
               Direction:
               Incoming

  316    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:25:53 PM        7:25:53 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 6/2/2015                            Sent     Josh did joe ever send you his texts with Todd?
                                  10:11:07 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  317    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:25:40 PM        7:25:40 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               6/1/2015                            Read     I'm telling you it would piss you off.
                                  10:07:01 PM(UTC-
               Joe Gamrat*        4)
               Direction:
               Incoming

  318    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:25:40 PM        7:25:40 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               6/1/2015                            Read     I would love to see those texts...
                                  10:06:11 PM(UTC-
               Josh Cline*        4)
               Direction:
               Incoming

  319    SMS Messages                                                   Responsive                                      4/24/2018         4/24/2018
                                                                                                                        7:25:40 PM        7:25:40 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                          40
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            6/1/2015       ECF No. 17-15 filed
                            10:04:39 PM(UTC-
                                                          Read 12/28/18         PageID.1256
                                                                Up until now, they are doing everythingPage
                                                                                                       but being42 of 254
                                                                transparent or forthcoming with anyone. You should have
               Joe Gamrat*        4)                                          seen the back and forth texts that I had with asshole. He
                                                                              kept adding Cindy into the conversation and I had to keep
               Direction:                                                     taking her back out. He even tried to tell me that I needed to
               Incoming                                                       look at what actions or contributions I might have had that
                                                                              led to certain events! I know why he did it, which just prove
                                                                              how much of a f-ing shithead he is.

  320    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:25:40 PM        7:25:40 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox          From               6/1/2015                           Read     Well, they will have their answer if the real truth ever goes
                                  9:50:46 PM(UTC-                             public.
               Josh Cline*        4)
               Direction:
               Incoming

  321    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:25:40 PM        7:25:40 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox          From               6/1/2015                           Read     Yikes
                                  9:41:47 PM(UTC-
               Joe Gamrat*        4)
               Direction:
               Incoming

  322    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:25:06 PM        7:25:06 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent           To                 6/1/2015                           Sent     ahahahaha awesome
                                  2:45:50 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  323    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:25:01 PM        7:25:01 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox          From               6/1/2015                           Read     I gave you access but you never logged in and set your
                                  2:39:01 PM(UTC-                             password. I set it to your LD 69 one. :)
               Ben Graham*        4)
               Direction:
               Incoming

  324    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:24:54 PM        7:24:54 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent           To                 6/1/2015                           Sent     no should idk that
                                  2:36:30 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  325    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:24:48 PM        7:24:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox          From               6/1/2015                           Read     Did you click forgot password?
                                  2:35:31 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  326    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:24:43 PM        7:24:43 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent           To                 6/1/2015                           Sent     yeah
                                  2:35:08 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  327    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:24:38 PM        7:24:38 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox          From               6/1/2015                           Read     You should. Did you trying logging in?
                                  2:34:55 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  328    SMS Messages                                                  Responsive                                      4/24/2018         4/24/2018
                                                                                                                       7:24:30 PM        7:24:30 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted



                                                                                                                                                         41
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            6/1/2015
                            2:34:26 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                 toddforrep PageID.1257 Page 43 of 254
               Ben Graham*   4)
               Direction:
               Outgoing

  329    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:24:23 PM        7:24:23 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          6/1/2015                           Read     Which one?
                             2:34:06 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  330    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:24:18 PM        7:24:18 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            6/1/2015                           Sent     Can you check if I still have access to Todd's
                             1:39:45 PM(UTC-                             NationBuilder?
               Ben Graham*   4)
               Direction:
               Outgoing

  331    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:23:35 PM        7:23:35 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          6/1/2015                           Read     Haha good thinking
                             9:07:54 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  332    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:23:27 PM        7:23:27 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            6/1/2015                           Sent     No. Wtf could she say. if they ever chewed me out, I'd just
                             9:07:21 AM(UTC-                             say that I'm uncomfortable in an office where I'm potentially
               Ben Graham*   4)                                          being recorded or monitored
               Direction:
               Outgoing

  333    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:23:27 PM        7:23:27 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          6/1/2015                           Read     Did she chew you out for not letting her know you wouldn't
                             9:06:04 AM(UTC-                             be at the office Friday?
               Ben Graham*   4)
               Direction:
               Incoming

  334    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:22:33 PM        7:22:33 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          5/30/2015                          Read     Lol yeah right
                             5:30:55 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  335    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:22:19 PM        7:22:19 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            5/30/2015                          Sent     damn Ben you really are defensive of them
                             5:27:44 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  336    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:22:19 PM        7:22:19 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          5/30/2015                          Read     She could have Meghan soccer games? That's why she
                             5:03:54 PM(UTC-                             was there yesterday
               Ben Graham*   4)
               Direction:
               Incoming

  337    SMS Messages                                             Responsive                                    4/24/2018         4/24/2018
                                                                                                                7:22:09 PM        7:22:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted


                                                                                                                                                   42
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            5/30/2015
                            3:29:46 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18      PageID.1258
                                                                 Another weekend
                                                                 the window
                                                                                                       Page 44
                                                                                 of potential constituent/district work of
                                                                                                                        out 254

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  338    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:21:59 PM         7:21:59 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 5/30/2015                          Sent     For two people who ran against the establishment, they
                                   3:29:30 PM(UTC-                             sure do love Lansing
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  339    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:21:59 PM         7:21:59 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 5/30/2015                          Sent     I guess so.
                                   3:29:05 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  340    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:21:59 PM         7:21:59 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               5/30/2015                          Read     Seriously?! She stay there?
                                   3:25:21 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

  341    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:21:59 PM         7:21:59 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 5/30/2015                          Sent     Cindy is still in lansing
                                   3:24:24 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  342    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:21:31 PM         7:21:31 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 5/29/2015                          Sent     Because I'm sick of this shit! 95% of them are just spam or
                                   5:41:18 PM(UTC-                             shit were CCd on, but then they throw a fit about "OMG 95
                Ben Graham*        4)                                          follow ups you guys don't do shit"
                Direction:
                Outgoing

  343    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:21:21 PM         7:21:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               5/29/2015                          Read     Ha... go around her and tell Anne Cindy was mistaken and
                                   5:38:53 PM(UTC-                             she won't get paid until we get her paperwork signed. Why
                Ben Graham*        4)                                          are you doing NB followups? Lol
                Direction:
                Incoming

  344    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:20:21 PM         7:20:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 5/29/2015                          Sent     Only if they start letting us know when we'll have to stay late
                                   9:27:49 AM(UTC-                             because they're somewhere boning
                Ben Graham*        4)
                Direction:
                Outgoing

  345    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:19:49 PM         7:19:49 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                           43
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            5/28/2015
                            7:31:49 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1259
                                                                 They should never
                                                                 office.
                                                                                                       Pagetime
                                                                                   bring up anything regarding 45atof
                                                                                                                    the254

               Ben Graham*        4)
               Direction:
               Outgoing

  346    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:19:49 PM            7:19:49 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                 5/28/2015                           Sent     Lol I know. She's such an idiot.
                                  7:31:23 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  347    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:19:49 PM            7:19:49 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Inbox          From               5/28/2015                           Read     We have new staff? Any they're on the team email? Lol
                                  7:28:55 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  348    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:19:49 PM            7:19:49 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                 5/28/2015                           Sent     Lol. "To current and future staff - please notify me if you
                                  7:24:32 PM(UTC-                              enter into a physical relationship"
               Ben Graham*        4)
               Direction:
               Outgoing

  349    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:19:49 PM            7:19:49 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Inbox          From               5/28/2015                           Read     Well cindy apparently has decided to become a manager.
                                  7:24:00 PM(UTC-                              Lol
               Ben Graham*        4)
               Direction:
               Incoming

  350    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:18:20 PM            7:18:20 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                 5/27/2015                           Sent     this is ridiculous. 3.5 hours in and no sign of stopping
                                  3:29:57 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  351    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:18:09 PM            7:18:09 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                 5/27/2015                           Sent     Uggh. They just want to keep talking so they don't have to
                                  2:07:33 PM(UTC-                              leave each other
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  352    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:18:09 PM            7:18:09 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Inbox          From               5/27/2015                           Read     Have fun with that...
                                  12:42:05 PM(UTC-
               Josh Cline*        4)
               Direction:
               Incoming

  353    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:18:09 PM            7:18:09 PM
Folder          Party                   Time         All timestamps   Status   Message                                                             Deleted

Sent           To                 5/27/2015                           Sent     Were meeting about "legislation". The entire building is
                                  12:39:18 PM(UTC-                             empty because everyone else is at Mackinac
               Josh Cline*        4)
               Direction:
               Outgoing

  354    SMS Messages                                                   Responsive                                     4/24/2018             4/24/2018
                                                                                                                       7:17:56 PM            7:17:56 PM

                                                                                                                                                             44
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1260 Page 46 of 254Deleted
Sent           To            5/27/2015                           Sent     What happened?
                             12:38:52 PM(UTC-
               Josh Cline*   4)
               Direction:
               Outgoing

  355    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:17:51 PM   7:17:51 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Inbox          From          5/27/2015                           Read     Had the most award convo...with G'Ann.
                             12:37:31 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  356    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:17:43 PM   7:17:43 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Inbox          From          5/27/2015                           Read     About?
                             12:35:18 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  357    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:17:37 PM   7:17:37 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Sent           To            5/27/2015                           Sent     Todd sitting right next to us talking
                             12:28:59 PM(UTC-
               Josh Cline*   4)
               Direction:
               Outgoing

  358    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:17:21 PM   7:17:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Inbox          From          5/26/2015                           Read     Why is joe calling me?
                             5:58:14 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  359    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:17:10 PM   7:17:10 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Inbox          From          5/26/2015                           Read     (1/2) HOW ARE WE SUPPOSED TO HAVE GOOD
                             4:27:52 PM(UTC-                              PROCESSES WITH BOSSES THAT PLACE RIDICULOUS
               Ben Graham*   4)                                           HINDRANCES ON PROCESSES, ASK US TO WORK
                                                                          WITH 3 OF 4 PEOPLE AND THE. DON'T HIR
               Direction:
               Incoming

  360    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:17:16 PM   7:17:16 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Inbox          From          5/26/2015                           Read     (2/2) E SOMEONE TO REPLACE THE 4TH PERSON!?
                             4:27:52 PM(UTC-                              WE ARE DOING DAMN GOOD FOR HAVING TWO
               Ben Graham*   4)                                           PEOPLE RUNNING TWO OFFICES
               Direction:
               Incoming

  361    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:15:52 PM   7:15:52 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Sent           To            5/26/2015                           Sent     Just delusional
                             4:25:56 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  362    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:15:47 PM   7:15:47 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted

Sent           To            5/26/2015                           Sent     It's not that bad
                             4:25:53 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  363    SMS Messages                                              Responsive                                     4/24/2018    4/24/2018
                                                                                                                  7:15:36 PM   7:15:36 PM
Folder         Party               Time         All timestamps   Status   Message                                                    Deleted



                                                                                                                                               45
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/26/2015
                            4:16:57 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18        PageID.1261
                                                                 Well they can shove                    Page
                                                                                     that up their cheating asses 47 of 254

               Ben Graham*        4)
               Direction:
               Incoming

  364    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:15:30 PM          7:15:30 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From               5/26/2015                          Read     Huh? They're trashing us in there?
                                  4:03:21 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  365    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:11:23 PM          7:11:23 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 5/26/2015                          Sent     Processes are terrible.,, no consistency, etc etc
                                  4:02:37 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  366    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:11:16 PM          7:11:16 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 5/26/2015                          Sent     well we're getting trashed
                                  4:02:24 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  367    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:11:07 PM          7:11:07 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 5/26/2015                          Sent     yeah especially if the "blackmailer" finds out about this
                                  3:38:56 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  368    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:11:07 PM          7:11:07 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From               5/26/2015                          Read     Well they probably would have said the same thing
                                  3:37:38 PM(UTC-                             otherwise. No way she stays for Thursday in addition to
               Ben Graham*        4)                                          tomorrrow
               Direction:
               Incoming

  369    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:11:07 PM          7:11:07 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 5/26/2015                          Sent     Smooth move dumbass
                                  3:36:36 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  370    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:10:22 PM          7:10:22 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From               5/26/2015                          Read     Lol oh dear.
                                  1:49:54 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  371    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:10:17 PM          7:10:17 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 5/26/2015                          Sent     "walk"
                                  1:49:25 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  372    SMS Messages                                                  Responsive                                     4/24/2018           4/24/2018
                                                                                                                      7:10:13 PM          7:10:13 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                          46
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            5/26/2015
                            1:49:22 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1262
                                                                 They're on a walk
                                                                 around in chamber
                                                                                                        Page
                                                                                   so don't want to waste        48
                                                                                                          any time     of 254
                                                                                                                   siting

               Ben Graham*         4)
               Direction:
               Outgoing

  373    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:09:27 PM         7:09:27 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  5/22/2015                          Sent     it sounds like it started during the campaign
                                   3:28:09 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  374    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:09:18 PM         7:09:18 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox          From                5/22/2015                          Read     Lol thanks buddy
                                   3:22:21 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  375    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:09:13 PM         7:09:13 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  5/22/2015                          Sent     Damn Ben. This is amazing.
                                   3:21:29 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  376    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:09:08 PM         7:09:08 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  5/22/2015                          Sent     they are pathetic. I can't even believe this shit is real
                                   3:20:36 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  377    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:09:02 PM         7:09:02 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  5/22/2015                          Sent     I'm listening to Thursday recording now. Ben you fucking
                                   3:20:11 PM(UTC-                             killed it. It's awesome
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  378    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:08:56 PM         7:08:56 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Sent           To                  5/22/2015                          Sent     Just that I'm hearing stuff too but trying my best to remain
                                   3:18:48 PM(UTC-                             blissfully ignorant
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  379    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:08:47 PM         7:08:47 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted

Inbox          From                5/22/2015                          Read     What did u tell him?
                                   2:23:35 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  380    SMS Messages                                                   Responsive                                      4/24/2018          4/24/2018
                                                                                                                        7:08:43 PM         7:08:43 PM
Folder          Party                    Time        All timestamps   Status   Message                                                           Deleted


                                                                                                                                                           47
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            5/22/2015
                            2:07:31 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1263
                                                                 He also got a copy                      Page
                                                                                    of the controlled burn
                                                                 sounded to him like Todd wrote it
                                                                                                                  49
                                                                                                           and said it of 254

               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  381    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:08:36 PM         7:08:36 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                  5/22/2015                           Sent     he just called me
                                   2:06:47 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  382    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:08:28 PM         7:08:28 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                  5/22/2015                           Sent     Both
                                   2:06:42 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  383    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:08:23 PM         7:08:23 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                5/22/2015                           Read     About TC/CG or Wendy?
                                   1:41:33 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  384    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:08:16 PM         7:08:16 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                  5/22/2015                           Sent     David Wells knows about it
                                   1:39:45 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  385    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:08:01 PM         7:08:01 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                5/22/2015                           Read     Josh answer the phone! I'm freaking out over here!!!!!!
                                   1:13:47 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  386    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:07:55 PM         7:07:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                5/22/2015                           Read     Ahuhhhhhhhhu tell me what happpepeepenenemd
                                   1:00:33 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  387    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:07:32 PM         7:07:32 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From                5/22/2015                           Read     OMG..this is getting crazy and out of hand.
                                   12:58:36 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  388    SMS Messages                                                    Responsive                                    4/24/2018          4/24/2018
                                                                                                                       7:07:26 PM         7:07:26 PM
Folder          Party                    Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                          48
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/22/2015      ECF No. 17-15 filed
                            12:55:07 PM(UTC-
                                                          Read 12/28/18      PageID.1264
                                                                Uhhhh what reporter?
                                                                Ahhh!
                                                                                                    Page
                                                                                     What details? What       50
                                                                                                        did you    of 254
                                                                                                                say?

               Ben Graham*        4)
               Direction:
               Incoming

  389    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:07:16 PM        7:07:16 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox          From               5/22/2015                           Read     OMG...a reporter just called me and asked to talk with me
                                  12:19:43 PM(UTC-                             off the record. Their details they know.
               Josh Cline*        4)
               Direction:
               Incoming

  390    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:06:21 PM        7:06:21 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox          From               5/22/2015                           Read     Yesterday. Enjoy lol
                                  9:54:23 AM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  391    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:06:15 PM        7:06:15 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox          From               5/22/2015                           Read     https://www.dropbox.com/s/hengntbska50mhb/Voice%2000
                                  9:53:46 AM(UTC-                              3.m4a?dl=0
               Ben Graham*        4)
               Direction:
               Incoming

  392    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:06:07 PM        7:06:07 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Sent           To                 5/22/2015                           Sent     I'm inoculating the herd
                                  9:47:08 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  393    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:06:03 PM        7:06:03 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Sent           To                 5/22/2015                           Sent     It's called a controlled burn
                                  9:47:02 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  394    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:05:53 PM        7:05:53 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox          From               5/22/2015                           Read     Lol oh dear
                                  9:46:12 AM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  395    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:05:46 PM        7:05:46 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox          From               5/22/2015                           Read     Wow...loss for words on that one.
                                  9:16:41 AM(UTC-
               Josh Cline*        4)
               Direction:
               Incoming

  396    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    7:05:41 PM        7:05:41 PM
Folder          Party                   Time         All timestamps   Status   Message                                                      Deleted

Sent           To                 5/22/2015                           Sent     These 90 year old ladies have been caught behind every
                                  9:15:42 AM(UTC-                              night club in lansing paying for illicit man on man sex!
               Ben Graham*        4)                                           These algebra teaching, bible thumping, cock sucking
               To                                                              freaks are a symbol of everything wrong with our education
                                                                               system!!! Tea bagging ball licking cock gripping pussy
               Josh Cline*                                                     flapping retires sucking off the pension system while they
                                                                               suck off every MEA administrator in sight!!!
               Direction:
               Outgoing

                                                                                                                                                      49
  397    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1265 4/24/2018
                                                      Responsive               Page 51 of4/24/2018
                                                                              7:05:29 PM
                                                                                          254
                                                                                         7:05:29 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Inbox          From          5/22/2015                          Read     Let's send out an email from the flamethrower that these
                             9:12:08 AM(UTC-                             ladies are bat-shit crazy and are a symbol of why our
               Josh Cline*   4)                                          education system is so bad. They just don't know how
                                                                         important they are and can't be bothered with the common
               Direction:                                                folk.
               Incoming

  398    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:05:18 PM            7:05:18 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            5/22/2015                          Sent     We need to cut off the affect from this letter. We need to do
                             9:09:44 AM(UTC-                             a controlled burn on Cindy and inoculate the herd in her
               Ben Graham*   4)                                          districts
               To

               Josh Cline*
               Direction:
               Outgoing

  399    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:05:09 PM            7:05:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Inbox          From          5/22/2015                          Read     She was getting testified all right and needed more time for
                             9:07:22 AM(UTC-                             Liberty dick to recover since he has no stamina....
               Josh Cline*   4)
               Direction:
               Incoming

  400    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:05:09 PM            7:05:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Inbox          From          5/22/2015                          Read     I think she said she was talking to people who gave
                             9:05:44 AM(UTC-                             testimony and she needed more time after committees for
               Ben Graham*   4)                                          that before meetings
               Direction:
               Incoming

  401    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:04:51 PM            7:04:51 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Inbox          From          5/22/2015                          Read     Cindy and Todd were performing hands-on constituent
                             9:00:48 AM(UTC-                             services...
               Josh Cline*   4)
               Direction:
               Incoming

  402    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:04:51 PM            7:04:51 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            5/22/2015                          Sent     yeah Ben you really turned it on for them
                             9:00:17 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  403    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:04:42 PM            7:04:42 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Inbox          From          5/22/2015                          Read     I'm a bit hurt... I sat and charmed those ladies for like 30
                             8:59:55 AM(UTC-                             min. Lol
               Ben Graham*   4)
               Direction:
               Incoming

  404    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:04:35 PM            7:04:35 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted

Sent           To            5/22/2015                          Sent     so when she flips out we can say "hmmm... what we're you
                             8:59:30 AM(UTC-                             doing Tuesday morning at 11:30am when neither of you
               Ben Graham*   4)                                          had committees?"
               To

               Josh Cline*
               Direction:
               Outgoing

  405    SMS Messages                                             Responsive                                      4/24/2018             4/24/2018
                                                                                                                  7:04:29 PM            7:04:29 PM
Folder         Party               Time        All timestamps   Status   Message                                                              Deleted



                                                                                                                                                        50
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            5/22/2015
                            8:58:53 AM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18          PageID.1266
                                                                 it'd be interesting                         Page
                                                                                     to figure that out. I should      52 of 254
                                                                                                                  ask Joe

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  406    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:04:23 PM         7:04:23 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/22/2015                           Sent    Ahahaha oh yeah forgot she was probably banging
                                   8:58:41 AM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  407    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:04:18 PM         7:04:18 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               5/22/2015                          Read     Ohhhhhh we know...getting a liberty pounding. Scene 1
                                   8:55:49 AM(UTC-                             from the newly released Don't Cum On Me: Join the TEA
                Josh Cline*        4)                                          (torrid, elicit, affair) Party.
                Direction:
                Incoming

  408    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:04:10 PM         7:04:10 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/22/2015                           Sent    Cindy knew and she never showed up. I don't even know
                                   8:53:52 AM(UTC-                             what she was doing during that time.
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  409    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:04:01 PM         7:04:01 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/22/2015                           Sent    she might be but it's not our fault. we talked with them for
                                   8:53:31 AM(UTC-                             like 30 minutes
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  410    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:03:53 PM         7:03:53 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               5/22/2015                          Read     Ah it was the retired school personnel ladies. That was
                                   8:53:11 AM(UTC-                             absolutely her fault for not showing up.
                Ben Graham*        4)
                Direction:
                Incoming

  411    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:03:53 PM         7:03:53 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/22/2015                           Sent    I just thought it was funny
                                   8:53:02 AM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  412    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:03:43 PM         7:03:43 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               5/22/2015                          Read     Get ready for her to be pissed and blame you guys.
                                   8:52:53 AM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  413    SMS Messages                                                   Responsive                                     4/24/2018          4/24/2018
                                                                                                                       7:03:38 PM         7:03:38 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted


                                                                                                                                                          51
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            5/22/2015
                            8:52:39 AM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1267
                                                                 We didn't do anything wrong. I thought Page
                                                                                                        they liked53
                                                                                                                  us of 254

               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  414    SMS Messages                                                  Responsive                                      4/24/2018           4/24/2018
                                                                                                                       7:03:32 PM          7:03:32 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent           To                 5/22/2015                          Sent     It was those retired teachers
                                  8:52:28 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  415    SMS Messages                                                  Responsive                                      4/24/2018           4/24/2018
                                                                                                                       7:03:25 PM          7:03:25 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From               5/22/2015                          Read     Never heard of her. Did we have a appointment? We
                                  8:50:33 AM(UTC-                             followed best practice on that. They've asked that we send
               Ben Graham*        4)                                          people to session.
               Direction:
               Incoming

  416    SMS Messages                                                  Responsive                                      4/24/2018           4/24/2018
                                                                                                                       7:03:25 PM          7:03:25 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent           To                 5/22/2015                          Sent     Holland Sentinel: Constituents deserve better treatment
                                  8:47:56 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  417    SMS Messages                                                  Responsive                                      4/24/2018           4/24/2018
                                                                                                                       7:03:25 PM          7:03:25 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent           To                 5/22/2015                          Sent     Check out the letter to the editor I just sent you guys on
                                  8:47:34 AM(UTC-                             gmail
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  418    SMS Messages                                                  Responsive                                      4/24/2018           4/24/2018
                                                                                                                       7:03:10 PM          7:03:10 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From               5/21/2015                          Read     I told them that there is an audio and that I've heard it and
                                  7:11:29 PM(UTC-                             that there is no doubt about what was going on.
               Joe Gamrat*        4)
               Direction:
               Incoming

  419    SMS Messages                                                  Responsive                                      4/24/2018           4/24/2018
                                                                                                                       7:03:01 PM          7:03:01 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From               5/21/2015                          Read     They wanted to audio and I told them that I did not have it.
                                  7:10:38 PM(UTC-                             Even if I get it, it would not bode well for me to release that.
               Joe Gamrat*        4)                                          I plan on talking to Cindy tonight and telling her this:
               Direction:                                                     - I need her to log into verizon and show me her phone
               Incoming                                                       account. This will show me whether or not they have called
                                                                              each other. Which I assume they have.
                                                                              - is she one bit regretful or remorseful? I haven't seen that
                                                                              yet, all I've seen is fear that this might go public.
                                                                              - if she's talked to him, first why the f? Then what has his
                                                                              family's reaction? Why hasn't he reached out to me to
                                                                              apologize?

                                                                              Dan said the honest approach needs to be taken. Todd
                                                                              hasn't taken ownership of anything for 20 some years and
                                                                              he's not about to let him slip out this time. If necessary he
                                                                              said he'd come out and make a statement. Of course, they
                                                                              want to know what he knows and go from there. They also
                                                                              said that his marriage has been on the rocks for years and
                                                                              that they've sort of talked about divorcing once the kids are
                                                                              older.

  420    SMS Messages                                                  Responsive                                      4/24/2018           4/24/2018
                                                                                                                       7:02:04 PM          7:02:04 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted
                                                                                                                                                           52
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/21/2015
                            7:05:07 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1268
                                                                 Ok. Do they know                     Page 54 of 254
                                                                                  about the audio and stuff?

               Josh Cline*       4)
               Direction:
               Incoming

  421    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       7:00:58 PM         7:00:58 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     They really wanted my background and what I've seen.
                                 7:03:58 PM(UTC-                             They know it's going on and are trying to figure out their
               Joe Gamrat*       4)                                          best plan of attack. They are meeting with Ben tonight and
                                                                             are planning (right now) to confront Todd over the weekend
               Direction:                                                    at the family camp.
               Incoming

  422    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       7:00:42 PM         7:00:42 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     I hope it went well and I am glad they did reach out. I left
                                 7:02:58 PM(UTC-                             the details that I did not intimately know to you to tell if you
               Josh Cline*       4)                                          wanted. I said I am 100% aware that they had/having an
                                                                             affair, but you should to Joe so I don't say anything that is
               Direction:                                                    not true or would be conjecture.
               Incoming

  423    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       7:00:27 PM         7:00:27 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     2 hours conference with both.
                                 7:00:23 PM(UTC-
               Joe Gamrat*       4)
               Direction:
               Incoming

  424    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       7:00:21 PM         7:00:21 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     I was kidding! :)
                                 7:00:15 PM(UTC-
               Joe Gamrat*       4)
               Direction:
               Incoming

  425    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       7:00:16 PM         7:00:16 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     How did your convo with Dan go? Did Ray call u as well?
                                 6:57:52 PM(UTC-
               Josh Cline*       4)
               Direction:
               Incoming

  426    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       7:00:10 PM         7:00:10 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     I am not, sorry things come across different in text :)
                                 6:57:03 PM(UTC-
               Josh Cline*       4)
               Direction:
               Incoming

  427    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       7:00:03 PM         7:00:03 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     I don't think that is going to play much longer.
                                 6:56:35 PM(UTC-
               Joe Gamrat*       4)
               Direction:
               Incoming

  428    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       6:59:55 PM         6:59:55 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox          From              5/21/2015                          Read     Okay, okay don't get grumpy with me. :)
                                 6:56:20 PM(UTC-
               Joe Gamrat*       4)
               Direction:
               Incoming

  429    SMS Messages                                                 Responsive                                       4/24/2018          4/24/2018
                                                                                                                       6:59:45 PM         6:59:45 PM
Folder         Party                   Time        All timestamps   Status   Message                                                            Deleted




                                                                                                                                                          53
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/21/2015
                            6:55:32 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18      PageID.1269
                                                                 Have they separated                   Page
                                                                                     themselves from.each   other?55No.of 254
                                                                 Have they opened up to Keith. No. Are they still planning
               Josh Cline*         4)                                          strategies to hide what they have done. Yep.
               Direction:
               Incoming

  430    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:59:38 PM          6:59:38 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     How are they trying to do that? Is there something they're
                                   6:53:58 PM(UTC-                             still doing?
               Joe Gamrat*         4)
               Direction:
               Incoming

  431    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:59:32 PM          6:59:32 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     They are both still trying to deceive, lie, and hide things.
                                   6:53:06 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  432    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:59:26 PM          6:59:26 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     This is never going to go away unless the audio clips or
                                   6:52:25 PM(UTC-                             whatever else there is are released.
               Josh Cline*         4)
               Direction:
               Incoming

  433    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:59:19 PM          6:59:19 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     If someone at some point needs to come forward, I would
                                   6:48:52 PM(UTC-                             like it to be benign enough to keep the parties separate.
               Joe Gamrat*         4)                                          Especially if the almighty one is the one, which he should
                                                                               be. If possible.
               Direction:
               Incoming

  434    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:59:04 PM          6:59:04 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     Thanks buddy
                                   3:28:28 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  435    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:58:59 PM          6:58:59 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     5172900102
                                   3:27:40 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  436    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:58:55 PM          6:58:55 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     Is anyone going to give me Norms cell!?!?!
                                   3:26:34 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  437    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:57:36 PM          6:57:36 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted

Inbox          From                5/21/2015                          Read     If you look up her email address
                                   1:51:02 PM(UTC-                             (susanbradford7@aol.com) in Google you get a link part
               Joe Gamrat*         4)                                          way down on page 1 that is called "Archive of Form Letter
                                                                               Senders Friday, April 08, 2011"
               Direction:
               Incoming                                                        I don't think the email is valid. It is a ploy to get a rise out of
                                                                               you, me, Joey, whoever they think is doing this.

  438    SMS Messages                                                   Responsive                                        4/24/2018           4/24/2018
                                                                                                                          6:57:27 PM          6:57:27 PM
Folder          Party                    Time        All timestamps   Status   Message                                                               Deleted




                                                                                                                                                               54
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/21/2015
                            1:44:05 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                 I still don't thinkPageID.1270            Page
                                                                                    he sent it. Too convenient.     56would
                                                                                                                And why
                                                                 she reply or ask questions to your personal emails. And
                                                                                                                        of 254
               Joe Gamrat*         4)                                           only two staff members. Still confusing. I think it's a ploy to
                                                                                see if any of you are spies/moles/informants and leaking
               Direction:                                                       information. It isn't breaking anywhere so...
               Incoming

  439    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:57:08 PM         6:57:08 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/21/2015                           Sent     Josh did you have that meeting yesterday?
                                   12:19:53 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  440    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:56:59 PM         6:56:59 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/21/2015                           Sent     I think we should all be very careful about talking to Joe at
                                   12:18:51 PM(UTC-                             all
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  441    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:56:52 PM         6:56:52 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/21/2015                           Sent     calm the fuck down. I'm fixing it right now.
                                   11:53:34 AM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  442    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:56:52 PM         6:56:52 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                5/21/2015                           Read     Keith! Where are my vote explanations!
                                   11:52:51 AM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  443    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:55:49 PM         6:55:49 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                5/21/2015                           Read     He skipped it to talk to me with Cindy
                                   11:50:27 AM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  444    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:55:53 PM         6:55:53 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                5/21/2015                           Read     Keith help I don't see the vote explanations for today!
                                   11:40:27 AM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  445    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:55:39 PM         6:55:39 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/21/2015                           Sent     about what? doesn't he have committee right now?
                                   11:37:50 AM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  446    SMS Messages                                                    Responsive                                      4/24/2018          4/24/2018
                                                                                                                         6:55:33 PM         6:55:33 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                            55
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/21/2015      ECF No. 17-15 filed
                            11:37:21 AM(UTC-
                                                          Read 12/28/18
                                                                Yeah sorry.hadPageID.1271
                                                                              meeting with tc Page 57 of 254
               Ben Graham*     4)
               Direction:
               Incoming

  447    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:55:33 PM         6:55:33 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Sent           To              5/21/2015                           Sent     Ben?
                               11:10:07 AM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  448    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:55:07 PM         6:55:07 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox          From            5/21/2015                           Read     Asking about his committees
                               8:58:30 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  449    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:55:02 PM         6:55:02 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Sent           To              5/21/2015                           Sent     he called me this morning. what was it about?
                               8:57:55 AM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  450    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:54:57 PM         6:54:57 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox          From            5/21/2015                           Read     Didn't answer any of his texts yesterday either.
                               8:15:45 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  451    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:53:56 PM         6:53:56 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox          From            5/21/2015                           Read     Todd just tried to call me. Didn't answer
                               8:15:24 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  452    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:53:50 PM         6:53:50 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox          From            5/21/2015                           Read     The reporter who called checks out though.
                               7:30:37 AM(UTC-                              http://www.usaradionetwork.com/susan.htm
               Ben Graham*     4)
               Direction:
               Incoming

  453    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:53:42 PM         6:53:42 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox          From            5/21/2015                           Read     I'm still sort of thinking that the email you guys got was a
                               6:37:46 AM(UTC-                              glimpse of the control burn. I'm thinking that it maybe didn't
               Joe Gamrat*     4)                                           go out and instead it is a ploy to determine which one of
                                                                            you are releasing info to me and others. The hacking? It
               Direction:                                                   has been brought up that I have hacked into his
               Incoming                                                     Nationbuilder, so planting the seed. Because this person
                                                                            emailed or called and said I think he has been hacked,
                                                                            right? Thoughts?

  454    SMS Messages                                                Responsive                                     4/24/2018          4/24/2018
                                                                                                                    6:53:24 PM         6:53:24 PM
Folder         Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox          From            5/21/2015                           Read     K. Thanks for taking that on.
                               12:18:27 AM(UTC-
               Joe Gamrat*     4)
               Direction:
               Incoming

                                                                                                                                                       56
  455    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1272 4/24/2018
                                                      Responsive               Page 58 of4/24/2018
                                                                              6:53:19 PM
                                                                                          254
                                                                                         6:53:19 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     I do.not think they know what in the world they are going to
                             11:40:00 PM(UTC-                             do or what needs to be done. Dan is going to call you.
               Josh Cline*   4)
               Direction:
               Incoming

  456    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:53:12 PM         6:53:12 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     They were not suprised at all. They are both pissed, but
                             11:39:05 PM(UTC-                             also in shock at how it could come to.this.
               Josh Cline*   4)
               Direction:
               Incoming

  457    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:53:06 PM         6:53:06 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     How'd they handle it? Are they planning on doing anything
                             11:28:42 PM(UTC-                             or should I just not worry about it for now?
               Joe Gamrat*   4)
               Direction:
               Incoming

  458    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:52:48 PM         6:52:48 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     Met with Dan and Ray so they know. They were instructed
                             11:10:50 PM(UTC-                             that if they want confirmation and details then they need to
               Josh Cline*   4)                                           talk with Joe. I eluded a little bit of the operation with the
                                                                          fake email from Todd.
               Direction:
               Incoming

  459    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:52:31 PM         6:52:31 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     Should i.go through with the meeting or not?
                             8:36:31 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  460    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:52:36 PM         6:52:36 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     Not a bad plan
                             8:36:31 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  461    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:52:16 PM         6:52:16 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     So Joe is committed to taking their call tomorrow. I think I
                             8:35:17 PM(UTC-                              am going to.just tell them.everything I have seen in person
               Josh Cline*   4)                                           and then tell them they have to call Joe and he can fill in the
                                                                          final details and confirm my suspecions.
               Direction:
               Incoming

  462    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:52:08 PM         6:52:08 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            5/20/2015                           Sent     Valid point
                             8:31:52 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  463    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:52:02 PM         6:52:02 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                           Read     She feels like he could get so desperate when things are
                             8:28:38 PM(UTC-                              crashing down that he could take it out on me and our
               Josh Cline*   4)                                           family.
               Direction:
               Incoming

  464    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:51:08 PM         6:51:08 PM       57
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1273 Page 59 of 254Deleted
Inbox          From          5/20/2015                          Read     Laura is really upset that I am meeting with them. She
                             8:27:19 PM(UTC-                             doesn't want me to and even said "I trust you and I always
               Josh Cline*   4)                                          let you do what you feel is best, but I have a bad feeling
                                                                         and think you are clear of the situation so why get yourself
               Direction:                                                back in. If he finds out you are the one that he got his family
               Incoming                                                  involved and took down his cover up plan he could come
                                                                         after me".

  465    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:51:08 PM          6:51:08 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/20/2015                          Sent     What's going on with your meeting Josh?
                             8:21:48 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  466    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:49 PM          6:50:49 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                          Read     Okay. Thanks. I'll probably be driving in am from 7-10ish
                             7:50:46 PM(UTC-                             and 2-5ish.
               Joe Gamrat*   4)
               Direction:
               Incoming

  467    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:43 PM          6:50:43 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                          Read     Maybe we can set up a call sometime tomorrow. I will keep
                             7:49:38 PM(UTC-                             you posted.
               Josh Cline*   4)
               Direction:
               Incoming

  468    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:37 PM          6:50:37 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                          Read     I'm with Meghan for the next hour or so and then home with
                             7:43:49 PM(UTC-                             the family including Cindy. But if necessary I can figure
               Joe Gamrat*   4)                                          something if needed.
               Direction:
               Incoming

  469    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:28 PM          6:50:28 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                          Read     Sure.
                             7:38:15 PM(UTC-
               Joe Gamrat*   4)
               Direction:
               Incoming

  470    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:23 PM          6:50:23 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                          Read     If Dan or Ray were to call you would you take their call?
                             7:32:59 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  471    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:17 PM          6:50:17 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                          Read     K
                             7:30:43 PM(UTC-
               Joe Gamrat*   4)
               Direction:
               Incoming

  472    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:11 PM          6:50:11 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/20/2015                          Read     No clue? Ike? Himself?
                             7:30:27 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  473    SMS Messages                                             Responsive                                     4/24/2018           4/24/2018
                                                                                                                 6:50:11 PM          6:50:11 PM
                                                                                                                                                     58
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1274 Page 60 of 254Deleted
Inbox          From          5/20/2015                          Read     Who's sending it?
                             7:28:41 PM(UTC-
               Joe Gamrat*   4)
               Direction:
               Incoming

  474    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:50:01 PM         6:50:01 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     Probably confidential for now. It will take awhile to get all
                             7:27:46 PM(UTC-                             the emails out so you should get it eventually or see media
               Ben Graham*   4)                                          story on it
               Direction:
               Incoming

  475    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:49:49 PM         6:49:49 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     Should I say anything to Cindy about the email? Or is it
                             7:12:19 PM(UTC-                             confidential from me still?
               Joe Gamrat*   4)
               Direction:
               Incoming

  476    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:49:39 PM         6:49:39 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     Hmm. Interesting.
                             5:02:55 PM(UTC-
               Joe Gamrat*   4)
               Direction:
               Incoming

  477    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:49:30 PM         6:49:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     Not sure. The reporter from DC I think.
                             4:54:00 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  478    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:49:25 PM         6:49:25 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     Who is Susan Bradford?
                             4:52:44 PM(UTC-
               Joe Gamrat*   4)
               Direction:
               Incoming

  479    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:49:19 PM         6:49:19 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     I just forwarded you the email that Carra and Keith got.
                             4:39:00 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  480    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:49:12 PM         6:49:12 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     I'm not seeing anything on the Internet or anywhere. Are we
                             4:32:58 PM(UTC-                             sure it was someone from dc and that it did go out? Maybe
               Joe Gamrat*   4)                                          he's checking to see if we'll go "out" with it or if information
                                                                         from the office is shared?
               Direction:
               Incoming

  481    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:49:12 PM         6:49:12 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/20/2015                          Read     Hmmmm....good for him.
                             4:26:01 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  482    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:48:57 PM         6:48:57 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted



                                                                                                                                                      59
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/20/2015
                            4:06:38 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18          PageID.1275
                                                                 Apparently he went                        Page
                                                                                       to lansing today afterall?
                                                                 a roll call vote and he was green.
                                                                                                                     61
                                                                                                                  They justof
                                                                                                                            had254

                Joe Gamrat*         4)
                Direction:
                Incoming

  483    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:48:14 PM         6:48:14 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                5/20/2015                          Read     He is a predator. Plain and simple.
                                    3:56:20 PM(UTC-
                Joe Gamrat*         4)
                Direction:
                Incoming

  484    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:47:58 PM         6:47:58 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                5/20/2015                          Read     So how does that change your meeting? He is sick and
                                    3:56:01 PM(UTC-                             demented. What he is trying to do is throw me under the
                Joe Gamrat*         4)                                          bus for having access a couple of weeks ago to his
                                                                                Nationbuilder...and apparently sending this out, probably.
                Direction:                                                      He has more problems than I ever thought. Sick sick sick.
                Incoming

  485    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:47:39 PM         6:47:39 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                5/20/2015                          Read     You've got to be kidding me?
                                    3:36:33 PM(UTC-
                Joe Gamrat*         4)
                Direction:
                Incoming

  486    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:47:18 PM         6:47:18 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                5/20/2015                          Read     I have heard nothing else so far. I called that number I left
                                    3:31:59 PM(UTC-                             in the email for Susan Bradford. Heavy accent voicemail
                Steve Carra*        4)                                          greeting. Perhaps Australian. (703) area code.
                Direction:
                Incoming

  487    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:47:10 PM         6:47:10 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                5/20/2015                          Read     Is he trying to implicate me or something? I'm not sure what
                                    3:31:00 PM(UTC-                             clerical stuff he means. Nice... everyone's going to say it's a
                Ben Graham*         4)                                          media stunt now but oh well lol
                Direction:
                Incoming

  488    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:46:59 PM         6:46:59 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Sent            To                  5/20/2015                           Sent    Text me anything else you hear on this as it happens.
                                    3:29:22 PM(UTC-
                Steve Carra*        4)
                To

                Ben Graham*
                Direction:
                Outgoing

  489    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:46:37 PM         6:46:37 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                5/20/2015                          Read     Yeah I just talked to Keith. Some Washington DC reporter
                                    3:18:22 PM(UTC-                             emailed it over.
                Ben Graham*         4)
                Direction:
                Incoming

  490    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:46:28 PM         6:46:28 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted

Inbox           From                5/20/2015                          Read     A reporter called Steve Carra at the office and asked if
                                    3:17:40 PM(UTC-                             Todd wad hacked.
                Josh Cline*         4)
                Direction:
                Incoming

  491    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:46:21 PM         6:46:21 PM
Folder          Party                     Time        All timestamps   Status   Message                                                           Deleted


                                                                                                                                                            60
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/20/2015
                            3:17:08 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1276
                                                                 Joe and Ben the
                                                                 morning.
                                                                                 Controlled Burn email Page
                                                                                                       went out 62
                                                                                                                this of 254

               Josh Cline*        4)
               Direction:
               Incoming

  492    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:45:54 PM         6:45:54 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               5/20/2015                           Read     Check your junk mail for the email from Susan Bradford.
                                  2:30:04 PM(UTC-
               Steve Carra*       4)
               Direction:
               Incoming

  493    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:44:41 PM         6:44:41 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               5/20/2015                           Read     Thanks.
                                  11:46:18 AM(UTC-
               Joe Gamrat*        4)
               Direction:
               Incoming

  494    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:44:07 PM         6:44:07 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               5/20/2015                           Read     Texted Dan and Ray for a meeting. We shall see what
                                  11:44:53 AM(UTC-                             happens.
               Josh Cline*        4)
               Direction:
               Incoming

  495    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:43:12 PM         6:43:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               5/20/2015                           Read     Emily thinks I should just take the day off to process
                                  10:05:07 AM(UTC-                             everything and talk to Norm tomorrow.
               Ben Graham*        4)
               Direction:
               Incoming

  496    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:43:00 PM         6:43:00 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               5/20/2015                           Read     https://www.dropbox.com/s/5mhm1h6jpb3clt9/Voice%2000
                                  1:57:23 AM(UTC-                              2.m4a?dl=0
               Ben Graham*        4)
               Direction:
               Incoming

  497    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:43:00 PM         6:43:00 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 5/20/2015                           Sent     The silence is scary
                                  12:07:32 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  498    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:42:31 PM         6:42:31 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               5/19/2015                           Read     He better have been recording and grow a pair.
                                  11:49:44 PM(UTC-
               Josh Cline*        4)
               Direction:
               Incoming

  499    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:42:24 PM         6:42:24 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 5/19/2015                           Sent     I hope Ben is ok
                                  11:48:55 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  500    SMS Messages                                                   Responsive                                    4/24/2018          4/24/2018
                                                                                                                      6:42:14 PM         6:42:14 PM

                                                                                                                                                         61
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1277 Page 63 of 254Deleted
Inbox          From          5/19/2015                           Read     Get the hell out of there. I don't have all night.
                             10:15:42 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  501    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:42:05 PM   6:42:05 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted

Sent           To            5/19/2015                           Sent     Gun??? Recorder?????
                             10:13:18 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  502    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:42:05 PM   6:42:05 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted

Inbox          From          5/19/2015                           Read     Lol yes
                             10:12:54 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  503    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:41:53 PM   6:41:53 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted

Sent           To            5/19/2015                           Sent     Go Ben go!!! Do you have your keys????
                             10:11:43 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  504    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:41:43 PM   6:41:43 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted

Inbox          From          5/19/2015                           Read     Not yet. Em just pulled in
                             10:11:05 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  505    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:41:37 PM   6:41:37 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted

Sent           To            5/19/2015                           Sent     Are you driving yet???
                             10:09:34 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  506    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:41:28 PM   6:41:28 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted

Inbox          From          5/19/2015                           Read     Who knows
                             8:30:00 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  507    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:41:23 PM   6:41:23 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted

Sent           To            5/19/2015                           Sent     What do you think it could be?
                             8:29:33 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  508    SMS Messages                                              Responsive                                      4/24/2018    4/24/2018
                                                                                                                   6:41:18 PM   6:41:18 PM
Folder         Party               Time         All timestamps   Status   Message                                                     Deleted




                                                                                                                                                62
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/19/2015
                            8:29:09 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                 Ha I just called PageID.1278          Pagenot
                                                                                  back and no answer. Obviously
                                                                 urgent. He didn't sound too happy on voicemail
                                                                                                                64thatof 254
               Ben Graham*        4)
               Direction:
               Incoming

  509    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:41:08 PM        6:41:08 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From               5/19/2015                           Read     I am
                                  8:27:06 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  510    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:41:02 PM        6:41:02 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                 5/19/2015                           Sent     Call him duhhh
                                  8:24:09 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  511    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:40:50 PM        6:40:50 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From               5/19/2015                           Read     Nope. He texted and said he has an urgent request and I
                                  8:23:28 PM(UTC-                              need to call him back
               Ben Graham*        4)
               Direction:
               Incoming

  512    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:40:43 PM        6:40:43 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                 5/19/2015                           Sent     did you pick up?
                                  8:22:10 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  513    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:40:02 PM        6:40:02 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From               5/19/2015                           Read     Okay now why is Todd calling tonight?
                                  8:21:45 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  514    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:39:45 PM        6:39:45 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                 5/19/2015                           Sent     Yeah but he was done at 10. they're at lunch now together.
                                  12:33:22 PM(UTC-                             Lord knows what they were doing before that
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  515    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:39:38 PM        6:39:38 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From               5/19/2015                           Read     Didn't Todd have committees?
                                  12:32:12 PM(UTC-
               Josh Cline*        4)
               Direction:
               Incoming

  516    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:39:33 PM        6:39:33 PM
Folder          Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                 5/19/2015                           Sent     Said she had to leave early (6:20am) for committees. she
                                  12:31:08 PM(UTC-                             has no committees and has not been to the office yet. She's
               Ben Graham*        4)                                           with Todd
               To

               Josh Cline*
               Direction:
               Outgoing

  517    SMS Messages                                                   Responsive                                  4/24/2018         4/24/2018
                                                                                                                    6:39:24 PM        6:39:24 PM

                                                                                                                                                       63
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1279 Page 65 of 254Deleted
Inbox          From          5/19/2015                           Read     What is she lying about now?
                             12:30:15 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  518    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:39:19 PM         6:39:19 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/19/2015                           Sent     Welp, she's still lying to Joe so she can meet up with Todd
                             12:27:26 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  519    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:38:10 PM         6:38:10 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          5/18/2015                           Read     Nevermind it was Georgeann at Todds office. I have both
                             4:50:37 PM(UTC-                              numbers under same name. Scared me for a sec lol
               Ben Graham*   4)
               Direction:
               Incoming

  520    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:37:46 PM         6:37:46 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/18/2015                           Sent     why was he?
                             4:48:24 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  521    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:37:38 PM         6:37:38 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          5/18/2015                           Read     Why is Todd calling me? Lol
                             4:45:52 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  522    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:36:05 PM         6:36:05 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          5/17/2015                           Read     No fricking idea. If they're serious they'll make a major
                             11:32:35 PM(UTC-                             adjustment. I find that possibility very unlikely. My question
               Ben Graham*   4)                                           is... do they tell us or no? I think not.
               Direction:
               Incoming

  523    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:35:58 PM         6:35:58 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/17/2015                           Sent     This is so nuts. I wonder what this means for the shared
                             11:30:00 PM(UTC-                             office.
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  524    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:35:51 PM         6:35:51 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          5/17/2015                           Read     Idk I've been thinking about it but this weekend has just
                             11:25:48 PM(UTC-                             been so busy. Lets have a conference call in the morning
               Ben Graham*   4)                                           while I drive to work.
               Direction:
               Incoming

  525    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:35:43 PM         6:35:43 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          5/17/2015                           Read     Yeah it is... time for me to say adios. Got my house... time
                             11:22:45 PM(UTC-                             to go back to building shit and get away from this shitshow.
               Ben Graham*   4)
               Direction:
               Incoming


                                                                                                                                                     64
  526    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1280 4/24/2018
                                                      Responsive               Page 66 of4/24/2018
                                                                              6:35:29 PM
                                                                                          254
                                                                                         6:35:29 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/17/2015                           Sent     Anyone going to contact Dan..?
                             11:21:50 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  527    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:35:10 PM         6:35:10 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          5/17/2015                           Read     Yeah after Josh talked to them I had my doubts. I wanted to
                             11:20:03 PM(UTC-                             believe it wasn't happening. This is gonna be some crazy
               Ben Graham*   4)                                           shit for the next few weeks.
               Direction:
               Incoming

  528    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:35:01 PM         6:35:01 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/17/2015                           Sent     and let's not forget - Todd has a family too.
                             11:19:38 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  529    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:34:55 PM         6:34:55 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/17/2015                           Sent     even if they do stop, this is just the beginning of a serious
                             11:18:55 PM(UTC-                             mess
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  530    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:34:50 PM         6:34:50 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/17/2015                           Sent     Well yah... I don't see practically how they seperate,
                             11:17:50 PM(UTC-                             because Todd won't want to and he will lash out, and
               Ben Graham*   4)                                           they've totally intertwined their offices!!
               To

               Josh Cline*
               Direction:
               Outgoing

  531    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:32:54 PM         6:32:54 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          5/17/2015                           Read     Interesting... yeah. Poor Joe. :( I seriously doubt they stop.
                             11:16:54 PM(UTC-                             Easy way to tell... if they come straight back after session
               Ben Graham*   4)                                           thursday.
               Direction:
               Incoming

  532    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:32:46 PM         6:32:46 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            5/17/2015                           Sent     Guys this is nuts. Honestly we all know it was weird but I
                             11:16:29 PM(UTC-                             seriously thought there was still a distinct chance nothing
               Ben Graham*   4)                                           physical was happening. Can't believe we are in the middle
               To                                                         of this.

               Josh Cline*
               Direction:
               Outgoing

  533    SMS Messages                                              Responsive                                     4/24/2018          4/24/2018
                                                                                                                  6:32:30 PM         6:32:30 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                     65
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/17/2015      ECF No. 17-15 filed
                            11:16:26 PM(UTC-
                                                          Read 12/28/18         PageID.1281
                                                                Just got a text from him....Cindy has been Page     67 of 254
                                                                                                              confronted.
                                                                Denied it, apologized for it, will be seeing a counselor (as
               Josh Cline*         4)                                           will I). I have asked her to call Todd with me present and tell
                                                                                him that it is done. She won't do it with me present, so I'm a
               Direction:                                                       little unnerved by that. Also, that all interaction needs to
               Incoming                                                         cease. I can't see that happening yet, though I'm pushing
                                                                                for it. She and he appear to be in damage control and
                                                                                trying to keep it to a very small circle. I will probably
                                                                                confront him personally. Please keep confidential but I
                                                                                appreciate your prayers.

  534    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:32:07 PM         6:32:07 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/17/2015                           Sent     I don't know. I'm going to call him tomorrow if I don't hear
                                   11:15:38 PM(UTC-                             more. I feel so bad for the guy. That's gotta be beyond
               Ben Graham*         4)                                           devastating.
               To

               Josh Cline*
               Direction:
               Outgoing

  535    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:31:59 PM         6:31:59 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                5/17/2015                           Read     More importantly what did she say? Oh shitballs
                                   11:15:02 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  536    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:31:52 PM         6:31:52 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/17/2015                           Sent     That she admitted it, said she wouldn't stay in Lansing
                                   11:14:36 PM(UTC-                             anymore overnight, that Todd knows that Joe knows
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  537    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:29:58 PM         6:29:58 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                5/17/2015                           Read     What did he say? I have not heard from him yet.
                                   11:13:24 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  538    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:29:51 PM         6:29:51 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/17/2015                           Sent     didn't talk to him but he texted me about 10 min ago
                                   11:12:30 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  539    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:29:39 PM         6:29:39 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  5/17/2015                           Sent     Admitted it to Joe
                                   11:12:15 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  540    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:29:28 PM         6:29:28 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                5/17/2015                           Read     Admitted it to who?
                                   11:12:00 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  541    SMS Messages                                                    Responsive                                     4/24/2018          4/24/2018
                                                                                                                        6:29:20 PM         6:29:20 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted
                                                                                                                                                            66
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            5/17/2015      ECF No. 17-15 filed
                            11:11:44 PM(UTC-
                                                          Read 12/28/18         PageID.1282
                                                                Did u talk to Joe about it? Page 68 of 254
               Josh Cline*    4)
               Direction:
               Incoming

  542    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:29:08 PM          6:29:08 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Sent           To             5/17/2015                           Sent     She admitted it tonight's
                              11:11:00 PM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  543    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:18:20 PM          6:18:20 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox          From           5/17/2015                           Read     Joe/I/We could publicize it when we want. I say right before
                              9:54:39 AM(UTC-                              Mackinac confrence.
               Josh Cline*    4)
               Direction:
               Incoming

  544    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:18:09 PM          6:18:09 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox          From           5/17/2015                           Read     They won't publicize it until they need too. Their doing a
                              9:46:32 AM(UTC-                              great job of marginalizing themselves anyone. When they
               Ben Graham*    4)                                           become a problem or want to win a campaign they'll smash
                                                                           it out hard.
               Direction:
               Incoming

  545    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:17:57 PM          6:17:57 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox          From           5/17/2015                           Read     Just wait until it gets out publicly...
                              9:39:21 AM(UTC-
               Josh Cline*    4)
               Direction:
               Incoming

  546    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:17:52 PM          6:17:52 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox          From           5/17/2015                           Read     Paranoid about being recorded?
                              9:37:06 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  547    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:16:53 PM          6:16:53 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox          From           5/17/2015                           Read     Lol I was going to say something like that but refrained.
                              9:36:31 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  548    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:16:45 PM          6:16:45 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Sent           To             5/17/2015                           Sent     He's going to have all the time when he's not getting
                              9:36:17 AM(UTC-                              it because they're paranoid about being recorded
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  549    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:16:33 PM          6:16:33 PM
Folder         Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox          From           5/17/2015                           Read     How is he going to have time to check up when he is
                              9:33:23 AM(UTC-                              spending all his time trying to get with the liberty pu**y.
               Josh Cline*    4)
               Direction:
               Incoming

  550    SMS Messages                                               Responsive                                       4/24/2018           4/24/2018
                                                                                                                     6:16:26 PM          6:16:26 PM

                                                                                                                                                         67
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1283 Page 69 of 254Deleted
Inbox          From          5/17/2015                          Read     Whatevs... told you Constit stuff wasn't important until it is
                             9:21:12 AM(UTC-                             important.
               Ben Graham*   4)
               Direction:
               Incoming

  551    SMS Messages                                             Responsive                                      4/24/2018          4/24/2018
                                                                                                                  6:16:13 PM         6:16:13 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/17/2015                          Sent     Do you see now why I begged to check the follow up
                             8:39:47 AM(UTC-                             button? todd has been on a three day rampage now and
               Ben Graham*   4)                                          told me he willbe personally overseeing your constit work
               To                                                        from here on out.

               Josh Cline*
               Direction:
               Outgoing

  552    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  8:27:29 AM         8:27:29 AM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            4/25/2015                          Sent     we're gonna get kicked out of caucus guaranteed
                             2:33:12 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  553    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  8:27:19 AM         8:27:19 AM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            4/25/2015                          Sent     Todd is sending a CRAZY email tomorrow
                             2:32:59 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  554    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  8:41:48 AM         8:41:48 AM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          4/24/2015                          Read     No like really? 75 amendments?
                             1:50:11 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  555    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  8:41:41 AM         8:41:41 AM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            4/24/2015                          Sent     welcome to hell
                             1:49:30 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  556    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  8:41:41 AM         8:41:41 AM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          4/24/2015                          Read     You can't be serious?
                             1:49:13 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  557    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  8:41:25 AM         8:41:25 AM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            4/24/2015                          Sent     just got off phone with the Tweedles. we're gonna do at
                             1:46:40 PM(UTC-                             least 75 floor amendments next week
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  558    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  8:41:17 AM         8:41:17 AM

                                                                                                                                                     68
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1284 Page 70 of 254Deleted
Inbox          From          4/24/2015                           Read     Todd already had a haircut. Pretty sure he came in with his
                             12:07:38 PM(UTC-                             hair cut this week.
               Ben Graham*   4)
               Direction:
               Incoming

  559    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:41:11 AM        8:41:11 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            4/24/2015                           Sent     and also furious that they were 35 minutes late yesterday...
                             12:01:14 PM(UTC-                             they said they were late because Todd wanted to get a
               Ben Graham*   4)                                           haircut???
               To

               Josh Cline*
               Direction:
               Outgoing

  560    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:40:43 AM        8:40:43 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            4/24/2015                           Sent     her and Todd have their doctors appointments today... Joe
                             12:00:48 PM(UTC-                             is furious
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  561    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:41:04 AM        8:41:04 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          4/24/2015                           Read
                             11:59:49 AM(UTC-                             Holy crap!
               Ben Graham*   4)
               Direction:
               Incoming

  562    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:40:25 AM        8:40:25 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          4/24/2015                           Read     Lol okay will do
                             11:58:42 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  563    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:40:19 AM        8:40:19 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            4/24/2015                           Sent     whenever. and yes tell them that's what it's for. and kill me
                             11:55:16 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  564    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:40:02 AM        8:40:02 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          4/24/2015                           Read     Great. Should I tell them that's what the conference call is
                             11:52:30 AM(UTC-                             for? When should I schedule it for?
               Ben Graham*   4)
               Direction:
               Incoming

  565    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:37:42 AM        8:37:42 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            4/24/2015                           Sent     Defunding planned parenthood is the new shiny object we
                             11:51:15 AM(UTC-                             are chasing...
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  566    SMS Messages                                              Responsive                                     4/26/2018         4/26/2018
                                                                                                                  8:34:47 AM        8:34:47 AM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted


                                                                                                                                                    69
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/24/2015      ECF No. 17-15 filed
                            11:51:00 AM(UTC-
                                                          Sent 12/28/18
                                                                Cindy thinks hePageID.1285
                                                                               will        Page 71 of 254
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  567    SMS Messages                                               Responsive                                     4/26/2018       4/26/2018
                                                                                                                   8:33:24 AM      8:33:24 AM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox          From           4/24/2015                           Read     Lol you really think he'll do that?
                              11:50:40 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  568    SMS Messages                                               Responsive                                     4/26/2018       4/26/2018
                                                                                                                   8:32:01 AM      8:32:01 AM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/24/2015                           Sent     Ben can you call AG's office and set up a conference call
                              11:49:39 AM(UTC-                             with Schuette, Todd, Cindy and me?
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  569    SMS Messages                                               Responsive                                     3/24/2018       3/24/2018
                                                                                                                   6:02:45 PM      6:02:45 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox          From           4/23/2015                           Read     Come on!!!!!
                              7:25:51 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  570    SMS Messages                                               Responsive                                     3/24/2018       3/24/2018
                                                                                                                   6:02:37 PM      6:02:37 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/23/2015                           Sent     they just showed up. 35 minutes late.
                              7:21:44 PM(UTC-
               Ben Graham*    4)
               Direction:
               Outgoing

  571    SMS Messages                                               Responsive                                     3/24/2018       3/24/2018
                                                                                                                   6:02:37 PM      6:02:37 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox          From           4/23/2015                           Read     Jeez. No respect for people's time
                              7:10:11 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  572    SMS Messages                                               Responsive                                     3/24/2018       3/24/2018
                                                                                                                   6:02:37 PM      6:02:37 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/23/2015                           Sent     That I guess they're running late?
                              7:09:40 PM(UTC-
               Ben Graham*    4)
               Direction:
               Outgoing

  573    SMS Messages                                               Responsive                                     3/24/2018       3/24/2018
                                                                                                                   6:02:37 PM      6:02:37 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox          From           4/23/2015                           Read     What did you tell them?
                              7:09:15 PM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  574    SMS Messages                                               Responsive                                     3/24/2018       3/24/2018
                                                                                                                   6:02:22 PM      6:02:22 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/23/2015                           Sent     This is so embarassing
                              7:04:26 PM(UTC-
               Ben Graham*    4)
               Direction:
               Outgoing

  575    SMS Messages                                               Responsive                                     3/24/2018       3/24/2018
                                                                                                                   6:02:16 PM      6:02:16 PM

                                                                                                                                                   70
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1286 Page 72 of 254Deleted
Inbox          From          4/23/2015                          Read     Wtf!?!? They left with plenty of time!!!!
                             7:04:09 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  576    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            4/23/2015                          Sent     just got calls from Joe and Jim Chiodo asking where Todd
                             7:03:35 PM(UTC-                             and Cindy are
               Ben Graham*   4)
               Direction:
               Outgoing

  577    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            4/23/2015                          Sent     I fuck with you
                             4:51:17 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  578    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          4/23/2015                          Read     Don't fuck with me bro
                             4:51:02 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  579    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            4/23/2015                          Sent     no tribute but whatever
                             4:49:35 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  580    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          4/23/2015                          Read     Lol wow on time too!
                             4:48:29 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  581    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            4/23/2015                          Sent     oh happy day!!!!
                             4:40:15 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  582    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            4/23/2015                          Sent     THEY LEFT!!!
                             4:40:10 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  583    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:02:04 PM   6:02:04 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          4/23/2015                          Read     Jeez
                             4:29:59 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  584    SMS Messages                                             Responsive                                         3/24/2018    3/24/2018
                                                                                                                     6:01:44 PM   6:01:44 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted



                                                                                                                                                  71
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/23/2015
                            4:19:01 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18          PageID.1287 Page 73 of 254
                                                                 Still not here. Wtf

               Ben Graham*     4)
               Direction:
               Outgoing

  585    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:01:38 PM           6:01:38 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted

Sent           To              4/23/2015                          Sent     why do they always disappear on Thursdays
                               4:11:52 PM(UTC-
               Ben Graham*     4)
               Direction:
               Outgoing

  586    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:01:26 PM           6:01:26 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted

Inbox          From            4/23/2015                          Read     Ok
               +               4:02:33 PM(UTC-
               Cindy Gamrat*   4)
               Direction:
               Incoming

  587    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:01:10 PM           6:01:10 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted

Sent           To              4/23/2015                          Sent     No idea where they are
                               4:01:21 PM(UTC-
               Ben Graham*     4)
               Direction:
               Outgoing

  588    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:01:19 PM           6:01:19 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted

Sent           To              4/23/2015                          Sent     Cindy I have a tribute and form I need you to sign before
               +               3:50:55 PM(UTC-                             the end of day too
               Cindy Gamrat*   4)
               To
               +
               Cindy Gamrat*
               To

               Ben Graham*
               Direction:
               Outgoing

  589    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:00:30 PM           6:00:30 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted

Inbox          From            4/23/2015                          Read     Lol you did not
                               2:46:23 PM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  590    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:00:30 PM           6:00:30 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted

Sent           To              4/23/2015                          Sent     I requested a bill for Todd requiring home schoolers to
                               2:45:28 PM(UTC-                             follow Common Core
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  591    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:00:05 PM           6:00:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted

Sent           To              4/23/2015                          Sent     everything they do. they really don't know shit about the
                               1:04:35 PM(UTC-                             things they pop off about
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  592    SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                  6:00:05 PM           6:00:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                       72
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/23/2015
                            1:04:12 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18        PageID.1288
                                                                 Lol what did they do now   Page 74 of 254
               Ben Graham*    4)
               Direction:
               Incoming

  593    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:59:50 PM       5:59:50 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/23/2015                           Sent     these two are the stupidest morons in the whole house
                              1:03:28 PM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  594    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:58:32 PM       5:58:32 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox          From           4/23/2015                           Read     How did liberty dick get to Keiths password? Lol
                              10:44:18 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  595    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:58:32 PM       5:58:32 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/23/2015                           Sent     Liberty Dick
                              10:43:21 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  596    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:58:32 PM       5:58:32 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox          From           4/23/2015                           Read     Lol what?
                              10:43:08 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  597    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:58:32 PM       5:58:32 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/23/2015                           Sent     too busy taking down a big Keith's password
                              10:42:04 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  598    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:58:32 PM       5:58:32 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox          From           4/23/2015                           Read     Why didn't she charge her phone last night?
                              10:41:40 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  599    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:58:10 PM       5:58:10 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted

Sent           To             4/23/2015                           Sent     luckily I have these two to drive me crazy
                              10:40:29 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  600    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:58:10 PM       5:58:10 PM
Folder         Party                Time         All timestamps   Status   Message                                                       Deleted




                                                                                                                                                   73
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/23/2015      ECF No. 17-15 filed
                            10:40:16 AM(UTC-
                                                          Sent 12/28/18
                                                                So ronery PageID.1289 Page 75 of 254
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  601    SMS Messages                                                Responsive                                    3/24/2018      3/24/2018
                                                                                                                   5:58:10 PM     5:58:10 PM
Folder         Party                 Time         All timestamps   Status   Message                                                     Deleted

Inbox          From            4/23/2015                           Read     Sorry buddy. :(
                               10:39:46 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  602    SMS Messages                                                Responsive                                    3/24/2018      3/24/2018
                                                                                                                   5:58:10 PM     5:58:10 PM
Folder         Party                 Time         All timestamps   Status   Message                                                     Deleted

Sent           To              4/23/2015                           Sent     Thanks Ben... having a great session day here by myself
                               10:38:44 AM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  603    SMS Messages                                                Responsive                                    3/24/2018      3/24/2018
                                                                                                                   5:57:45 PM     5:57:45 PM
Folder         Party                 Time         All timestamps   Status   Message                                                     Deleted

Inbox          From            4/23/2015                           Read     Thanks
               +               10:10:56 AM(UTC-
               Cindy Gamrat*   4)
               Direction:
               Incoming

  604    SMS Messages                                                Responsive                                    3/24/2018      3/24/2018
                                                                                                                   5:57:45 PM     5:57:45 PM
Folder         Party                 Time         All timestamps   Status   Message                                                     Deleted

Sent           To              4/23/2015                           Sent     and grab it
               +               10:10:46 AM(UTC-
               Cindy Gamrat*   4)
               To
               +
               Cindy Gamrat*
               To

               Ben Graham*
               Direction:
               Outgoing

  605    SMS Messages                                                Responsive                                    3/24/2018      3/24/2018
                                                                                                                   5:57:33 PM     5:57:33 PM
Folder         Party                 Time         All timestamps   Status   Message                                                     Deleted

Sent           To              4/23/2015                           Sent     I'm gonna run over to Todd's hearing
               +               10:10:39 AM(UTC-
               Cindy Gamrat*   4)
               To
               +
               Cindy Gamrat*
               To

               Ben Graham*
               Direction:
               Outgoing

  606    SMS Messages                                                Responsive                                    3/24/2018      3/24/2018
                                                                                                                   5:57:33 PM     5:57:33 PM
Folder         Party                 Time         All timestamps   Status   Message                                                     Deleted

Inbox          From            4/23/2015                           Read     Any power cord yet?
               +               10:10:02 AM(UTC-
               Cindy Gamrat*   4)
               Direction:
               Incoming

  607    SMS Messages                                                Responsive                                    3/24/2018      3/24/2018
                                                                                                                   5:57:03 PM     5:57:03 PM
Folder         Party                 Time         All timestamps   Status   Message                                                     Deleted




                                                                                                                                                  74
Sent     Case To
              1:18-cv-00874-GJQ-PJG
              +
                            4/23/2015
                            9:06:08 AM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18          PageID.1290
                                                                 Cindy I can't find Rep Courser... gonna Page
                                                                 minutes if I don't hear from him
                                                                                                                76
                                                                                                         come over in 5of 254

               Cindy Gamrat*       4)
               To
               +
               Cindy Gamrat*
               To

               Ben Graham*
               Direction:
               Outgoing

  608    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:56:47 PM        5:56:47 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent           To                  4/23/2015                          Sent     Todd where are you with this charger?
               +                   9:05:23 AM(UTC-
               Cindy Gamrat*       4)
               To
               +
               Cindy Gamrat*
               To

               Ben Graham*
               Direction:
               Outgoing

  609    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:56:07 PM        5:56:07 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox          From                4/23/2015                          Read     Can you bring a phone charger to the desk for Approps?
               +                   8:03:22 AM(UTC-                             Todd said he would bring one to the office
               Cindy Gamrat*       4)
               Direction:
               Incoming

  610    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:55:50 PM        5:55:50 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox          From                4/23/2015                          Read     Schedules sent. I have Todds ed binder so he's just gonna
                                   7:17:45 AM(UTC-                             have to wing it. I sent him the votes in his schedule
               Ben Graham*         4)
               Direction:
               Incoming

  611    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:56:28 PM        5:56:28 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox          From                4/23/2015                          Read     (2/2) steve is coming but in not have blake and cody cover
                                   7:02:00 AM(UTC-                             phones
               Ben Graham*         4)
               Direction:
               Incoming

  612    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:56:23 PM        5:56:23 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox          From                4/23/2015                          Read     (1/2) Sorry :( idk what's wrong with me I don't normally have
                                   7:01:59 AM(UTC-                             headaches like this. I'll send daily schedules in a min but I
               Ben Graham*         4)                                          won't be in the office today. Idk if
               Direction:
               Incoming

  613    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:55:00 PM        5:55:00 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox          From                4/22/2015                          Read     Todd says good Job Cindy! Did you want to do that Peralta
                                   5:19:28 PM(UTC-                             meeting at 830? I need to give a answer asap
               Ben Graham*         4)
               Direction:
               Incoming

  614    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:54:53 PM        5:54:53 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox          From                4/22/2015                          Read     Wow...you went there. Made me laugh though.
                                   4:52:16 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  615    SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                      5:54:45 PM        5:54:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                         75
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/22/2015
                            4:51:38 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1291
                                                                 Maybe the liberty
                                                                 juice
                                                                                                         Page
                                                                                   dick couldn't appropriate      77liberty
                                                                                                             enough    of 254
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  616    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:54:37 PM       5:54:37 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Inbox          From                4/22/2015                           Read     Liberty lovers quarll?
                                   4:51:09 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  617    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:54:15 PM       5:54:15 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Inbox          From                4/22/2015                           Read     Weird?
                                   4:35:14 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  618    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:54:07 PM       5:54:07 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Sent           To                  4/22/2015                           Sent     when I went back there Todd looked like he had been
                                   4:33:15 PM(UTC-                              crying and Cindy was really upset
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  619    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:53:35 PM       5:53:35 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Inbox          From                4/22/2015                           Read     Toddcourser@house.mi.gov
                                   11:20:21 AM(UTC-                             courser25
               Ben Graham*         4)
               Direction:
               Incoming

  620    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:53:35 PM       5:53:35 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Inbox          From                4/22/2015                           Read     What is the county press user/pass? Foley wrote the story.
                                   10:53:49 AM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  621    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:52:34 PM       5:52:34 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Inbox          From                4/21/2015                           Read     Vacuuming lady stopped by and said "I met your boss. He
                                   5:26:11 PM(UTC-                              is awesome! Really cool." Lol
               Ben Graham*         4)
               Direction:
               Incoming

  622    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:52:34 PM       5:52:34 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Inbox          From                4/21/2015                           Read     Josh Joey posted this on FB. Soooo true and applicable to
                                   10:31:07 AM(UTC-                             our current situation. Lol
               Ben Graham*         4)                                           http://www.churchleaders.com/children/childrens-ministry-
                                                                                articles/252109-5-signs-might-insecure-leader.html
               Direction:
               Incoming

  623    SMS Messages                                                    Responsive                                  3/24/2018        3/24/2018
                                                                                                                     5:52:12 PM       5:52:12 PM
Folder          Party                    Time         All timestamps   Status   Message                                                      Deleted

Sent           To                  4/20/2015                           Sent     I'm at dinner
                                   8:12:17 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

                                                                                                                                                       76
  624    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1292 3/24/2018
                                                      Responsive               Page 78 of3/24/2018
                                                                              5:52:03 PM
                                                                                          254
                                                                                         5:52:03 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/20/2015                           Read     Or you can do it yourself.
                             8:11:52 PM(UTC-                              tcourser
               Ben Graham*   4)                                           Rep44846
               Direction:
               Incoming

  625    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:52:03 PM       5:52:03 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            4/20/2015                           Sent     damn u
                             8:03:23 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  626    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:52:03 PM       5:52:03 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/20/2015                           Read     I'm out shopping right now so it'll have to wait a bit
                             7:57:34 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  627    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:51:45 PM       5:51:45 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            4/20/2015                           Sent     Ben did you see the email I just forwarded? that needs to
                             7:34:57 PM(UTC-                              go out to the Republican reps FROM TODDs personal state
               Ben Graham*   4)                                           email
               To

               Josh Cline*
               Direction:
               Outgoing

  628    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:51:24 PM       5:51:24 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/20/2015                           Read     Or "Well I was late for every committee, and while attending
                             5:02:56 PM(UTC-                              I,aimlessly scrolled and posted on Facebook, texted my
               Josh Cline*   4)                                           liberty besitie, and throughly ignored everything Mr. Cline
                                                                          did to preparpare me for the waste of time that representing
               Direction:                                                 the 82nd District is in committee meetings. He left because
               Incoming                                                   he did not understand how to effectively utilize his time, nor
                                                                          did he use the semicolons as a peroid. His growing
                                                                          frustration in dealing with the almighty liberty saviour led
                                                                          him to leave for the lesser establishment, soviet style
                                                                          central planning jobs."

  629    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:50:55 PM       5:50:55 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/20/2015                           Read     No...why would I do that? If TC wants to comment he
                             4:47:19 PM(UTC-                              should write or his staff.
               Josh Cline*   4)
               Direction:
               Incoming

  630    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:50:55 PM       5:50:55 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/20/2015                           Read     Josh are you gonna write the thing for Foley on you
                             4:46:15 PM(UTC-                              leaving?
               Ben Graham*   4)
               Direction:
               Incoming

  631    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:50:28 PM       5:50:28 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/20/2015                           Read     Josh you want to write Todd's statement on you leaving?
                             11:47:04 AM(UTC-                             Lol I just feel like that would be extremely ironic
               Ben Graham*   4)
               Direction:
               Incoming

  632    SMS Messages                                              Responsive                                      3/24/2018        3/24/2018
                                                                                                                   5:49:48 PM       5:49:48 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

                                                                                                                                                     77
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/20/2015
                            4:43:45 AM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18        PageID.1293
                                                                 Oh come on! Yeah                          Page
                                                                                     let's just attack everyone.
                                                                 people can't stay on message!!!!!!!!
                                                                                                                 God79  of 254
                                                                                                                     these

               Ben Graham*         4)
               Direction:
               Incoming

  633    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:49:36 PM       5:49:36 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  4/19/2015                           Sent     Oh boy. Todd's gonna put up a Facebook post blading
                                   11:32:41 PM(UTC-                             David forsmark
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  634    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:49:11 PM       5:49:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  4/19/2015                           Sent     he just uses the word process without any regard for
                                   10:18:40 PM(UTC-                             anything
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  635    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:49:11 PM       5:49:11 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  4/19/2015                           Sent     that's why it's hilarious
                                   10:18:30 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  636    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:49:01 PM       5:49:01 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Inbox          From                4/19/2015                           Read     What process!?! How would he even know? He's never
                                   10:17:27 PM(UTC-                             read the caucus rules!
               Ben Graham*         4)
               Direction:
               Incoming

  637    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:48:55 PM       5:48:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  4/19/2015                           Sent     shit
                                   10:16:26 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  638    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:48:44 PM       5:48:44 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  4/19/2015                           Sent     I have to proofread this hair
                                   10:16:25 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  639    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:48:44 PM       5:48:44 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Inbox          From                4/19/2015                           Read     Only a few paragraphs. I couldn't bring myself to read more
                                   10:12:21 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  640    SMS Messages                                                    Responsive                                   3/24/2018        3/24/2018
                                                                                                                      5:48:33 PM       5:48:33 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted


                                                                                                                                                        78
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/19/2015      ECF No. 17-15 filed
                            10:12:18 PM(UTC-
                                                          Sent 12/28/18        PageID.1294
                                                                accuses him multiple
                                                                not even joking)
                                                                                                        Page
                                                                                     times of not following      80 of(I'm254
                                                                                                            the process

               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  641    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:48:33 PM           5:48:33 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted

Inbox          From                4/19/2015                           Read     I stopped reading halfway through.
                                   10:11:59 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  642    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:48:23 PM           5:48:23 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted

Sent           To                  4/19/2015                           Sent     it seriously is crazy. he calls Kevin a liar multiple times,
                                   10:11:36 PM(UTC-                             says he's lost all credibility, etc etc
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  643    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:48:15 PM           5:48:15 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted

Sent           To                  4/19/2015                           Sent     did you guys read Todd's email?
                                   10:11:13 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  644    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:48:03 PM           5:48:03 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted

Inbox          From                4/19/2015                           Read     Amen to that..
                                   9:48:27 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  645    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:48:03 PM           5:48:03 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted

Inbox          From                4/19/2015                           Read     Oh dear lord... this is some crazy shit! And I only made it
                                   9:48:09 PM(UTC-                              through a paragraph or two. Josh is right. .. God help us all
               Ben Graham*         4)
               Direction:
               Incoming

  646    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:48:03 PM           5:48:03 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted

Sent           To                  4/19/2015                           Sent     Thank god we spoke to norm a couple months back. I'm
                                   9:45:21 PM(UTC-                              sure that's the only reason they haven't gutted their entire
               Ben Graham*         4)                                           allotments for staff
               To

               Josh Cline*
               Direction:
               Outgoing

  647    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:47:37 PM           5:47:37 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted

Inbox          From                4/19/2015                           Read     Dude...i had to stop reading. I thought he was wrapping it
                                   9:44:35 PM(UTC-                              up...and 10 more scrolls. God help you guys.
               Josh Cline*         4)
               Direction:
               Incoming

  648    SMS Messages                                                    Responsive                                       3/24/2018            3/24/2018
                                                                                                                          5:47:27 PM           5:47:27 PM
Folder          Party                    Time         All timestamps   Status   Message                                                              Deleted




                                                                                                                                                               79
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/19/2015
                            9:42:18 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1295
                                                                 sending to entire caucus tmrw morningPage 81 of 254

               Ben Graham*       4)
               To

               Josh Cline*
               Direction:
               Outgoing

  649    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:47:18 PM           5:47:18 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                4/19/2015                          Sent     Yup. Questions Cotters leadership.. wild accusations...
                                 9:42:05 PM(UTC-                             crazy Courser grammar... specious quotes... it has it all
               Ben Graham*       4)
               To

               Josh Cline*
               Direction:
               Outgoing

  650    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:47:18 PM           5:47:18 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From              4/19/2015                          Read     Dear God its long as fuck!
                                 9:40:18 PM(UTC-
               Ben Graham*       4)
               Direction:
               Incoming

  651    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:47:18 PM           5:47:18 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                4/19/2015                          Sent     just sent
                                 9:39:49 PM(UTC-
               Ben Graham*       4)
               To

               Josh Cline*
               Direction:
               Outgoing

  652    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:47:18 PM           5:47:18 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From              4/19/2015                          Read     Fan fucking tastic
                                 9:35:11 PM(UTC-
               Ben Graham*       4)
               Direction:
               Incoming

  653    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:47:18 PM           5:47:18 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From              4/19/2015                          Read     Really? Is the email that bad? Forward it to me so I have a
                                 9:34:51 PM(UTC-                             heads up?
               Josh Cline*       4)
               Direction:
               Incoming

  654    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:46:49 PM           5:46:49 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                4/19/2015                          Sent     Todd will get kicked out tmrw
                                 9:33:54 PM(UTC-
               Ben Graham*       4)
               To

               Josh Cline*
               Direction:
               Outgoing

  655    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:46:49 PM           5:46:49 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From              4/19/2015                          Read     Which is one of many reasons that I left.
                                 9:30:54 PM(UTC-
               Josh Cline*       4)
               Direction:
               Incoming

  656    SMS Messages                                                 Responsive                                    3/24/2018            3/24/2018
                                                                                                                    5:46:49 PM           5:46:49 PM
Folder         Party                   Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                         80
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/19/2015
                            9:28:19 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18          PageID.1296
                                                                 It's not that funny lol Makes us look likePage
                                                                                                           idiots too82 of 254

               Ben Graham*         4)
               Direction:
               Incoming

  657    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:46:14 PM           5:46:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Sent           To                  4/19/2015                          Sent     fuck these idiots. It's so funny to watch them fail though
                                   9:26:04 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  658    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:46:29 PM           5:46:29 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Inbox          From                4/19/2015                          Read     Yes...<wink, wink>
                                   9:23:39 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  659    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:46:29 PM           5:46:29 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Inbox          From                4/19/2015                          Read     I haven't yet. Would you like me to?
                                   9:21:58 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  660    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:46:29 PM           5:46:29 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Inbox          From                4/19/2015                          Read     Ben, tell them that you took me off the team emails at my
                                   9:21:21 PM(UTC-                             request
               Josh Cline*         4)
               Direction:
               Incoming

  661    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:45:55 PM           5:45:55 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Inbox          From                4/19/2015                          Read     You should read it though Keith...it was suprisingly
                                   9:20:53 PM(UTC-                             good...minus the aforementioned not suited for the job.
               Josh Cline*         4)
               Direction:
               Incoming

  662    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:45:46 PM           5:45:46 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Inbox          From                4/19/2015                          Read     Overall it was nice. But he couldn't resist implying you
                                   9:19:34 PM(UTC-                             weren't suited for the job which is absolute BS.
               Ben Graham*         4)
               Direction:
               Incoming

  663    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:45:38 PM           5:45:38 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Sent           To                  4/19/2015                          Sent     they've stopped using
                                   9:19:19 PM(UTC-                             the team emails since they know Josh is on them
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  664    SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                       5:45:30 PM           5:45:30 PM
Folder          Party                    Time        All timestamps   Status   Message                                                            Deleted

Sent           To                  4/19/2015                          Sent     got so many emails from them today I had to do triage
                                   9:19:00 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

                                                                                                                                                            81
  665    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1297 3/24/2018
                                                      Responsive               Page 83 of3/24/2018
                                                                              5:45:30 PM
                                                                                          254
                                                                                         5:45:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            4/19/2015                          Sent     I didn't read it
                             9:18:50 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  666    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:44:59 PM          5:44:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          4/19/2015                          Read     What did you guys think of TC'S email to me?
                             9:18:04 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  667    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:44:41 PM          5:44:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          4/19/2015                          Read     Because I've made it very clear to them that I'm unavailable
                             9:14:48 PM(UTC-                             on the weekends except for emergencies. Which they've
               Ben Graham*   4)                                          excepted and stopped bothering me on the weekends
               Direction:
               Incoming

  668    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:44:41 PM          5:44:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            4/19/2015                          Sent     Why do you do this to me
                             9:11:12 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  669    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:44:41 PM          5:44:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          4/19/2015                          Read     It's the weekend. I'll respond tomorrow.
                             9:09:31 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  670    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:44:41 PM          5:44:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            4/19/2015                          Sent     which you haven't responded to...
                             9:08:03 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  671    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:41:30 PM          5:41:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          4/19/2015                          Read     Lol well you wanted them to be nicer... I guess that's a two
                             9:07:37 PM(UTC-                             edged sword. Haven't bothered me except one or two
               Ben Graham*   4)                                          emails all weekend.
               Direction:
               Incoming

  672    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:41:30 PM          5:41:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            4/19/2015                          Sent     They're being nice to me again and including me on
                             9:05:19 PM(UTC-                             everything. Unfortunately I don't want to be included on
               Ben Graham*   4)                                          anything anymore so it's driving me crazy
               To

               Josh Cline*
               Direction:
               Outgoing

  673    SMS Messages                                             Responsive                                    3/24/2018           3/24/2018
                                                                                                                5:41:30 PM          5:41:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted
                                                                                                                                                    82
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/19/2015
                            9:04:35 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18         PageID.1298
                                                                 Lol no I don't need more towels. I need Page    84 of 254
                                                                                                         sane bosses.

               Ben Graham*        4)
               Direction:
               Incoming

  674    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:40:35 PM           5:40:35 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 4/19/2015                          Sent     And they're sending them to the whole caucus
                                  9:00:32 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  675    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:40:35 PM           5:40:35 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 4/19/2015                          Sent     dude these emails are so ridiculous
                                  9:00:12 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  676    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:40:12 PM           5:40:12 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From               4/19/2015                          Read     Sorry buddy. Keep telling you... just ignore them. You'll
                                  8:55:32 PM(UTC-                             notice they don't even bother me on the weekend.
               Ben Graham*        4)
               Direction:
               Incoming

  677    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:40:12 PM           5:40:12 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 4/19/2015                          Sent     Like literally, never got a break. constant contact from the
                                  8:52:41 PM(UTC-                             numbskulls
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  678    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:40:12 PM           5:40:12 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 4/19/2015                          Sent     I worked all fucking weekend it sucked dick
                                  8:52:23 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  679    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:40:12 PM           5:40:12 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent           To                 4/19/2015                          Sent     Why
                                  8:52:05 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  680    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:40:12 PM           5:40:12 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox          From               4/19/2015                          Read     Wonderful. You're coming to work tomorrow right?
                                  8:51:03 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  681    SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                     5:39:34 PM           5:39:34 PM
Folder          Party                   Time        All timestamps   Status   Message                                                           Deleted


                                                                                                                                                          83
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/19/2015
                            8:49:55 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                 Todd is sendingPageID.1299
                                                                 crazier
                                                                                                      Page
                                                                                 his own email tomorrow        85
                                                                                                        morning, it's of
                                                                                                                      even254

               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  682    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:39:21 PM          5:39:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent           To                  4/19/2015                          Sent     it was addressed to Cotter but sent to the entire caucus
                                   8:49:39 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  683    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:39:21 PM          5:39:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent           To                  4/19/2015                          Sent     It wasn't nice
                                   8:49:25 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  684    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:39:21 PM          5:39:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox          From                4/19/2015                          Read     Interesting
                                   8:49:04 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  685    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:38:47 PM          5:38:47 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent           To                  4/19/2015                          Sent     or rather, I sent the email that Todd and Cindy wrote
                                   8:48:43 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  686    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:38:47 PM          5:38:47 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent           To                  4/19/2015                          Sent     Cindy sent a nice email to the entire caucus tonight
                                   8:48:28 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  687    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:31:08 PM          5:31:08 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent           To                  4/18/2015                          Sent     lol it's 2500 words
                                   1:52:33 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  688    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:30:56 PM          5:30:56 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox          From                4/18/2015                          Read     Have fun with that.
                                   1:52:15 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  689    SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                      5:30:41 PM          5:30:41 PM
                                                                                                                                                          84
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1300 Page 86 of 254Deleted
Sent           To            4/18/2015                          Sent     Todd's sending an email to the caucus...
                             1:51:40 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  690    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:29:36 PM         5:29:36 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/17/2015                          Read     Leave it to Forsmark to comment on FB....
                             9:29:15 AM(UTC-                             Well, one of the Gamrat and Courser's main staffers, who
               Josh Cline*   4)                                          ran both their campaigns and is known for campaigns way
                                                                         on the Right side of the primary fights, quit over
               Direction:                                                SOMETHING a few days ago...
               Incoming

  691    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:28:41 PM         5:28:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/16/2015                          Read     Now? Just hit 15 min in
                             3:15:29 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  692    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:28:34 PM         5:28:34 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            4/16/2015                          Sent     pull Todd ya jackass
                             3:13:37 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

  693    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:28:28 PM         5:28:28 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/16/2015                          Read     Lol nice. Should I pull her out of there now? Or I gotta go
                             3:10:04 PM(UTC-                             back up to pull Todd in a min or two
               Ben Graham*   4)
               Direction:
               Incoming

  694    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:28:28 PM         5:28:28 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/16/2015                          Read     Did you want me to pull her out?
                             3:08:22 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  695    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:28:13 PM         5:28:13 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/16/2015                          Read     Just a min or two ago.
                             3:02:49 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  696    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:27:55 PM         5:27:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            4/16/2015                          Sent     When did he get back?
                             3:01:59 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  697    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                5:28:06 PM         5:28:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/16/2015                          Read     Yes meeting now
                             3:01:30 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming


                                                                                                                                                   85
  698    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1301 3/24/2018
                                                      Responsive               Page 87 of3/24/2018
                                                                              5:27:41 PM
                                                                                          254
                                                                                         5:27:41 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              4/16/2015                          Sent     is Todd back Ben?
                               2:56:27 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  699    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:27:09 PM          5:27:09 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              4/16/2015                          Sent     he's jealous
               +               1:51:59 PM(UTC-
               Randy Wood*     4)
               Direction:
               Outgoing

  700    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:26:56 PM          5:26:56 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/16/2015                          Read     LOL...before Todd? That's impressive!
               +               1:51:46 PM(UTC-
               Randy Wood*     4)
               Direction:
               Incoming

  701    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:26:51 PM          5:26:51 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              4/16/2015                          Sent     Cindy just got kicked out of caucus
               +               1:45:11 PM(UTC-
               Randy Wood*     4)
               Direction:
               Outgoing

  702    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:25:05 PM          5:25:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/15/2015                          Read     I hear berden will beat cindy for rnc but joey said the mirs
                               7:19:48 PM(UTC-                             poll was good... And cindy and todd will debate prop 1 w/ 2
               Brandon Hall*   4)                                          Pro folks at the ottawa county patriots meeting next
                                                                           thursday evidently... :)
               Direction:
               Incoming

  703    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:25:05 PM          5:25:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              4/15/2015                          Sent     as for Whiteford, if she wants to be known as the woman
                               7:17:13 PM(UTC-                             who lost to Cindy Gamrat three times in 2 years, I would
               Brandon Hall*   4)                                          encourage her to maintain her current thought process.
               Direction:
               Outgoing

  704    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:25:05 PM          5:25:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/15/2015                          Read     :) :) lmao
                               7:16:00 PM(UTC-
               Brandon Hall*   4)
               Direction:
               Incoming

  705    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:24:40 PM          5:24:40 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              4/15/2015                          Sent     her and Todd will prob have some serious problems. If I
                               7:11:22 PM(UTC-                             trusted the media id share more ;)
               Brandon Hall*   4)
               Direction:
               Outgoing

  706    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:24:40 PM          5:24:40 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/15/2015                          Read     Interesting
                               7:08:37 PM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  707    SMS Messages                                               Responsive                                   3/24/2018           3/24/2018
                                                                                                                 5:24:40 PM          5:24:40 PM      86
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1302 Page 88 of 254Deleted
Inbox          From            4/15/2015                          Read     Just some lansing people... I agree with them on one point:
                               7:07:20 PM(UTC-                             cindy needs to do some townhalls and coffees... Right now,
               Brandon Hall*   4)                                          Mary can say she has held more constituent events than
                                                                           Cindy....
               Direction:
               Incoming

  708    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:24:40 PM       5:24:40 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted

Sent           To              4/15/2015                          Sent     I've been hearing some shit as well
                               7:00:02 PM(UTC-
               Brandon Hall*   4)
               Direction:
               Outgoing

  709    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:24:40 PM       5:24:40 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted

Sent           To              4/15/2015                          Sent     from who?
                               6:52:17 PM(UTC-
               Brandon Hall*   4)
               Direction:
               Outgoing

  710    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:24:40 PM       5:24:40 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox          From            4/15/2015                          Read     Lots of buzz on mary primarying cindy...
                               6:47:17 PM(UTC-
               Brandon Hall*   4)
               Direction:
               Incoming

  711    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:23:55 PM       5:23:55 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox          From            4/15/2015                          Read     Well to be fair they've been pretty good about keeping the
                               5:29:07 PM(UTC-                             secrecy of the caucus meetings.
               Ben Graham*     4)
               Direction:
               Incoming

  712    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:23:55 PM       5:23:55 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted

Sent           To              4/15/2015                          Sent     LOL THESE ARE THE IDIOTS THAT SAID WE ARE
                               5:28:28 PM(UTC-                             ALWAYS ON FACEBOOK!!!!
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  713    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:23:55 PM       5:23:55 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted

Sent           To              4/15/2015                          Sent     still doesn't excuse her behavior though...
                               5:28:12 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  714    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:23:55 PM       5:23:55 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox          From            4/15/2015                          Read     Good thinking. Quite true.
                               5:27:40 PM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  715    SMS Messages                                               Responsive                                    3/24/2018        3/24/2018
                                                                                                                  5:23:55 PM       5:23:55 PM
Folder         Party                 Time        All timestamps   Status   Message                                                       Deleted




                                                                                                                                                   87
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/15/2015
                            5:27:07 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18     PageID.1303
                                                                 they NEVER called                    Page 89
                                                                                   it a caucus in communications withof
                                                                                                                      us254

               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  716    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:23:55 PM      5:23:55 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted

Sent           To                 4/15/2015                          Sent     No not really but I wanted to be preemptive
                                  5:26:47 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  717    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:23:55 PM      5:23:55 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted

Inbox          From               4/15/2015                          Read     Lemme guess she accused us of mislabeling the calendar
                                  5:26:19 PM(UTC-                             event?
               Ben Graham*        4)
               Direction:
               Incoming

  718    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:23:55 PM      5:23:55 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted

Sent           To                 4/15/2015                          Sent     to show it was never called a caucus
                                  5:25:32 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  719    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:23:55 PM      5:23:55 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted

Sent           To                 4/15/2015                          Sent     Yeah
                                  5:25:23 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  720    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:23:55 PM      5:23:55 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted

Inbox          From               4/15/2015                          Read     Keith why did you resend the emails you just sent? Cindy
                                  5:25:12 PM(UTC-                             ask?
               Ben Graham*        4)
               Direction:
               Incoming

  721    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:22:59 PM      5:22:59 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted

Inbox          From               4/15/2015                          Read     50 maybe? Todd and Cindy just went to the front during
                                  1:28:36 PM(UTC-                             speaking and spoke to Scott and mitchell. Looks like Cindy
               Ben Graham*        4)                                          is gonna speak
               Direction:
               Incoming

  722    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:22:59 PM      5:22:59 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted

Sent           To                 4/15/2015                          Sent     God. How is the turnout?
                                  1:22:03 PM(UTC-
               Ben Graham*        4)
               Direction:
               Outgoing

  723    SMS Messages                                                  Responsive                                    3/24/2018       3/24/2018
                                                                                                                     5:22:24 PM      5:22:24 PM
Folder          Party                   Time        All timestamps   Status   Message                                                      Deleted




                                                                                                                                                     88
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/15/2015      ECF No. 17-15 filed
                            10:57:04 AM(UTC-
                                                          Read 12/28/18          PageID.1304
                                                                Todd is in full damage                  Page
                                                                                        control mode. Brought me90 into of 254
                                                                Cindy's office for a sec then had me ride elevator down with
               Ben Graham*         4)                                           him. Said he's sad Josh is leaving. Still hoping he decides
                                                                                to stay. Didn't mean any animus in board of ed email. Said
               Direction:                                                       it may have come though badly in email. I said it was a lot
               Incoming                                                         more then that. That email was just tipping point. He said
                                                                                josh says it started in November. Josh said it was now "all
                                                                                about him (todd)" which he said "it kind of is because me
                                                                                because I'm the rep." He said it was us having to take on
                                                                                the administering of a part of his life which before we had a
                                                                                buffer with Georgeann. Seemed to think that adjustment
                                                                                was part of the cause. I said there is a lot more to discuss
                                                                                and he said yes. We're having staff meeting Thursday
                                                                                afternoon.

  724    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:21:35 PM          5:21:35 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  4/14/2015                           Sent     fuck them
                                   10:18:55 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  725    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:21:35 PM          5:21:35 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                4/14/2015                           Read     Amazing what one person gets out of a conversation and
                                   10:16:28 PM(UTC-                             another can get something different.
               Josh Cline*         4)
               Direction:
               Incoming

  726    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:21:35 PM          5:21:35 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                4/14/2015                           Read     No doubt you made the right decision. This BS confirms it
                                   10:15:24 PM(UTC-
               Ben Graham*         4)
               Direction:
               Incoming

  727    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:21:35 PM          5:21:35 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                4/14/2015                           Read     She can't figure out what I did...wow. she has no clue what
                                   10:14:35 PM(UTC-                             goes on in that office. Still feel I made the right decision.
               Josh Cline*         4)
               Direction:
               Incoming

  728    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:21:04 PM          5:21:04 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                4/14/2015                           Read     Some of what she said is true, but my heart is not in it
                                   10:12:26 PM(UTC-                             because he/she are diva/dicks and they act like they are
               Josh Cline*         4)                                           having an affair.
               Direction:
               Incoming

  729    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:20:55 PM          5:20:55 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  4/14/2015                           Sent     I'm glad they've convinced themselves that they have no
                                   10:10:15 PM(UTC-                             responsibility for their actions once again
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  730    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:20:43 PM          5:20:43 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                           89
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/14/2015      ECF No. 17-15 filed
                            10:06:37 PM(UTC-
                                                          Sent 12/28/18
                                                                from joe: PageID.1305 Page 91 of 254
               Ben Graham*   4)                                           Spoke with Cindy. She said josh resigned:
               To
                                                                          - his heart wasn't in it
               Josh Cline*                                                - family time was an issue, didn't get home until jase was
                                                                          going to bed
               Direction:                                                 - had issues with some emails that Todd sent and when
               Outgoing                                                   reading through them you could see that the tone was not
                                                                          as it was interpreted
                                                                          - he is a socializer
                                                                          - still not sure what exactly Josh did
                                                                          - we were always at odds
                                                                          - he doesn't seem to fit in, heck, I (Cindy) don't fit in
                                                                          - communication was an issue, Cindy felt communication
                                                                          was an issue from him and them since she was never in the
                                                                          office and always busy
                                                                          - part of march madness (staff exodus)
                                                                          - I think he read some bills and was working on CON but
                                                                          - Todd stayed back and met with him for about an hour or
                                                                          so and prayed with him and tried to work something out but
                                                                          I don't think it is really fair to convince someone to stay if
                                                                          they're not in to it.
                                                                          - driving was an issue
                                                                          - Cindy's short answers and josh thinking they were maybe
                                                                          Cindy's passive aggressiveness; Cindy said they were
                                                                          probably because of her driving while answering.
                                                                          - not sure what we will do, it may be a good thing.

  731    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:20:02 PM         5:20:02 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/14/2015                           Read     Josh and Todd are still talking
                             12:59:29 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  732    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:19:52 PM         5:19:52 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/14/2015                           Read     She said she doesn't think Todd is going to caucus.
                             12:59:10 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  733    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:19:52 PM         5:19:52 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/14/2015                           Read     Cindy is on her way
                             12:58:54 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  734    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:19:34 PM         5:19:34 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/14/2015                           Read     Ok and no he is not here.
                             9:07:11 AM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  735    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:19:29 PM         5:19:29 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/14/2015                           Read     Josh I'm hanging out here for a sec. Todd there yet?
                             9:06:30 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  736    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:19:24 PM         5:19:24 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/14/2015                           Read     So Todd sent Dan an email back. He's apologetically
                             7:16:44 AM(UTC-                              unapologetic. One interesting point. He never addresses
               Ben Graham*   4)                                           the "cindy dating" issue. So either he didn't read that far or
                                                                          is specifically avoiding it.
               Direction:
               Incoming

  737    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:19:07 PM         5:19:07 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                     90
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/13/2015      ECF No. 17-15 filed
                            10:22:32 PM(UTC-
                                                          Read 12/28/18         PageID.1306
                                                                Hasn't read it but                        Page
                                                                                   he sent Jill (Dans wife)
                                                                their ending marriage licenses email. Lmao!
                                                                                                            a email 92   of in254
                                                                                                                    to proof

                Ben Graham*        4)
                Direction:
                Incoming

  738    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:19:07 PM          5:19:07 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/13/2015                           Read     Idk haven't checked. Give me a min
                                   10:15:52 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

  739    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:19:07 PM          5:19:07 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 4/13/2015                            Sent    Ben - did he read dans email yet? Are there any responses
                                   10:12:18 PM(UTC-                             or other emails??
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  740    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:18:37 PM          5:18:37 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/13/2015                           Read     I am going to hand in my letter tomorrow...i will decide when
                                   10:09:44 PM(UTC-                             I get there if it is a 2 week notice.
                Josh Cline*        4)
                Direction:
                Incoming

  741    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:18:37 PM          5:18:37 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 4/13/2015                            Sent    No joke. She just said "Todd sounds so trashy"
                                   10:03:09 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  742    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:17:52 PM          5:17:52 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 4/13/2015                            Sent    haha. you took the high road though
                                   9:42:33 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  743    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:17:44 PM          5:17:44 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent                               4/13/2015                           Unsent   haha. you took the high road though                             Yes
                Direction:         9:42:32 PM(UTC-
                Outgoing           4)

  744    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:17:44 PM          5:17:44 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/13/2015                           Read     Laura says my letter is too nice for that SOB.
                                   9:42:05 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  745    SMS Messages                                                    Responsive                                    3/24/2018           3/24/2018
                                                                                                                       5:17:18 PM          5:17:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 4/12/2015                            Sent    whatever. he's just becoming increasingly irrelevant and
                                   11:02:36 PM(UTC-                             can't stand it. he'll learn soon enough that insults and
                Ben Graham*        4)                                           threats will only backfire
                To

                Josh Cline*
                Direction:
                Outgoing
                                                                                                                                                           91
  746    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
         SMS Messages                                    12/28/18 PageID.1307 3/24/2018
                                                      Responsive               Page 93 of3/24/2018
                                                                              5:17:18 PM
                                                                                          254
                                                                                         5:17:18 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          4/12/2015                           Read     Lol oh there it is. I was wondering when that would happen.
                             10:59:51 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  747    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:54 PM        5:16:54 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          4/12/2015                           Read     So Todd sent an email just now...i am going to bed so I will
                             10:50:43 PM(UTC-                             not be reading it until the am.
               Josh Cline*   4)
               Direction:
               Incoming

  748    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:46 PM        5:16:46 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          4/12/2015                           Read     Right! Why would he act like that. And why would the mayor
                             10:28:32 PM(UTC-                             of Detroit take time out of his day to meet with Cindy? And
               Ben Graham*   4)                                           why is he emailing us on it? And why isn't Todd going too?
                                                                          So many questions!
               Direction:
               Incoming

  749    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:46 PM        5:16:46 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            4/12/2015                           Sent     the world has gone mad
                             10:26:47 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  750    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:46 PM        5:16:46 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          4/12/2015                           Read     What the? Weird email from Joey?
                             10:24:02 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  751    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:17 PM        5:16:17 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          4/12/2015                           Read     He and his wife? I might need to read that again. Lol
                             9:50:14 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  752    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:09 PM        5:16:09 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            4/12/2015                           Sent     Like he basically alludes to the fact that they've had some
                             9:49:19 PM(UTC-                              big problems
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  753    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:09 PM        5:16:09 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          4/12/2015                           Read     Lol what you mean? What's so crazy for you?
                             9:34:34 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  754    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 5:16:09 PM        5:16:09 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted




                                                                                                                                                   92
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/12/2015
                            9:02:40 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1308 Page 94 of 254
                                                                 They could know...

               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  755    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:48 PM         5:15:48 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted

Inbox          From           4/12/2015                          Read     If Dan/Ray only knew the way he treated us and how much
                              9:02:11 PM(UTC-                             time he was actually spending with Cindy.
               Josh Cline*    4)
               Direction:
               Incoming

  756    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:40 PM         5:15:40 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted

Inbox          From           4/12/2015                          Read     I know...they call him out so he (todd) says he needs to
                              9:01:27 PM(UTC-                             withdraw from hanging at his mom's house for awhile...
               Josh Cline*    4)
               Direction:
               Incoming

  757    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:40 PM         5:15:40 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted

Sent           To             4/12/2015                          Sent     The one about Dan/Ray
                              8:26:21 PM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  758    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:40 PM         5:15:40 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted

Sent           To             4/12/2015                          Sent     I reread that email again... there's some crazy shit in there
                              8:26:12 PM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  759    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:26 PM         5:15:26 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted

Sent           To             4/12/2015                          Sent     How do they not get sick of each other???
                              8:26:01 PM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  760    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:17 PM         5:15:17 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted

Inbox          From           4/12/2015                          Read     I bet he things he has a plan...because we don't have the
                              8:20:33 PM(UTC-                             chops he is not going to include us.
               Josh Cline*    4)
               Direction:
               Incoming

  761    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:06 PM         5:15:06 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted

Sent           To             4/12/2015                          Sent     How many state committee members will be there? One
                              8:17:03 PM(UTC-                             maybe? He can't do events out of his district until he has a
               Ben Graham*    4)                                          plan
               To

               Josh Cline*
               Direction:
               Outgoing

  762    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  5:15:06 PM         5:15:06 PM
Folder         Party                Time        All timestamps   Status   Message                                                          Deleted


                                                                                                                                                     93
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/12/2015
                            8:14:42 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                 RNC committeePageID.1309             Page
                                                                                 woman and he is running...i
                                                                 running for Congress.
                                                                                                               95might
                                                                                                             mean  of be
                                                                                                                       254
               Josh Cline*        4)
               Direction:
               Incoming

  763    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:15:06 PM         5:15:06 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 4/12/2015                           Sent     Why are they going to the Macomb exec cmmte?
                                  7:36:22 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  764    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:14:32 PM         5:14:32 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 4/12/2015                           Sent     Also, his brother must have made some comments to him,
                                  12:18:12 PM(UTC-                             in front of Cindy, that he was apologetic for. Todd
               Ben Graham*        4)                                           apologized to Cindy for Dan and possibly Ray questioning
               To                                                              his commitment to his family. He brought them along but
                                                                               they distill it down to Todd and then "what they see, and
               Josh Cline*                                                     want to see, and how they see the world". He wrote a
                                                                               diatribe to his brother. Cindy told him that she will continue
               Direction:                                                      to pray for him but that "the family part is harder and I will
               Outgoing                                                        be praying on all of that for you."

  765    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:14:17 PM         5:14:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 4/12/2015                           Sent     Might want to look for a diatribe written to Dan or Ray last
                                  10:20:58 AM(UTC-                             night...
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  766    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:14:07 PM         5:14:07 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               4/11/2015                           Read     Do they read anything we do? We do have the shit we do
                                  5:58:11 PM(UTC-                              so they have one less thing to bitch about should they
               Josh Cline*        4)                                           actually ask for it.
               Direction:
               Incoming

  767    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:13:58 PM         5:13:58 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent           To                 4/11/2015                           Sent     Would they even read them anyways?
                                  5:57:08 PM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  768    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:13:50 PM         5:13:50 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               4/11/2015                           Read     Ben did u get the process docs folder updated? I hope you
                                  5:54:23 PM(UTC-                              did so they don't bitch about it.
               Josh Cline*        4)
               Direction:
               Incoming

  769    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:13:39 PM         5:13:39 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox          From               4/11/2015                           Read     List*
                                  2:38:35 PM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  770    SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                       5:13:39 PM         5:13:39 PM
Folder          Party                   Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                          94
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/11/2015
                            2:38:30 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                 So how are wePageID.1310               Page
                                                                                going to handle this? Keith       96 of 254
                                                                                                            did you
                                                                 accomplish the things they asked for on Thursday before
               Ben Graham*        4)                                          break? Lost of people to meet with etc?
               Direction:
               Incoming

  771    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:13:07 PM         5:13:07 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Inbox          From               4/11/2015                          Read     What an idiotic circular firing squad.... I've never really liked
                                  4:52:07 AM(UTC-                             Jiles but now I really dislike him. What a moron! And Todd
               Ben Graham*        4)                                          is a friggin' moron for engaging in such and idiotic debate.
               Direction:
               Incoming

  772    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:12:21 PM         5:12:21 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Sent           To                 4/8/2015                           Sent     More than Cindy or Todd...
                                  9:26:00 PM(UTC-
               Josh Cline*        4)
               To

               Ben Graham*
               To
               +
               Joey Gamrat*
               Direction:
               Outgoing

  773    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:12:21 PM         5:12:21 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Sent           To                 4/8/2015                           Sent     that's the second time this year she's gotten quote of the
                                  9:25:52 PM(UTC-                             day
               Josh Cline*        4)
               To

               Ben Graham*
               To
               +
               Joey Gamrat*
               Direction:
               Outgoing

  774    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:11:48 PM         5:11:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Inbox          From               4/8/2015                           Read     Can we have Georgeann print it and give it to Todd/her?
                                  8:23:55 AM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  775    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:11:48 PM         5:11:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Inbox          From               4/8/2015                           Read     And she still wants it printed? Omg
                                  8:08:07 AM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  776    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:11:48 PM         5:11:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Sent           To                 4/8/2015                           Sent     Yes
                                  8:05:51 AM(UTC-
               Ben Graham*        4)
               To

               Josh Cline*
               Direction:
               Outgoing

  777    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:11:48 PM         5:11:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted

Inbox          From               4/8/2015                           Read     Lol Did you tell her that?
                                  8:05:35 AM(UTC-
               Ben Graham*        4)
               Direction:
               Incoming

  778    SMS Messages                                                  Responsive                                       3/24/2018          3/24/2018
                                                                                                                        5:11:48 PM         5:11:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                             Deleted


                                                                                                                                                            95
Sent     Case To
              1:18-cv-00874-GJQ-PJG
                            4/8/2015
                            8:02:01 AM(UTC-
                                            ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1311
                                                                 And it's two sentences long Page 97 of 254
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  779    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:11:48 PM       5:11:48 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              4/8/2015                           Sent     Copies of the bills that have come back over break. There's
                               8:01:54 AM(UTC-                             only one
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  780    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:11:18 PM       5:11:18 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/8/2015                           Read     What does she want printed? Can we print it and give it to
                               7:57:02 AM(UTC-                             her liberty boyfriend @ his office?
               Josh Cline*     4)
               Direction:
               Incoming

  781    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:10:48 PM       5:10:48 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/7/2015                           Read     Gavette has let every Courserite ask the questions.
                               8:00:12 PM(UTC-                             Gilliam, Terry Martin, Randy...
               Josh Cline*     4)
               Direction:
               Incoming

  782    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:10:48 PM       5:10:48 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/7/2015                           Read     If I cared I would send that clip to Club for Growth...
                               7:56:53 PM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

  783    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:10:22 PM       5:10:22 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/7/2015                           Read     Yeah...really smoked him on MEDC.
                               7:55:09 PM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

  784    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:10:22 PM       5:10:22 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/7/2015                           Read     Like good smoked?
                               7:54:33 PM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  785    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:10:22 PM       5:10:22 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/7/2015                           Read     Wow...Courser just smoked Pavlov.
                               7:53:57 PM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

  786    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:09:37 PM       5:09:37 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            4/7/2015                           Read     Toddcourser@house.mi.gov
                               3:54:32 PM(UTC-                             toddcourser
               Ben Graham*     4)
               Direction:
               Incoming

  787    SMS Messages                                               Responsive                                      3/24/2018        3/24/2018
                                                                                                                    5:09:37 PM       5:09:37 PM

                                                                                                                                                     96
Folder   Case 1:18-cv-00874-GJQ-PJG
              Party            Time ECF     No. 17-15 filed
                                     All timestamps    Status 12/28/18
                                                               Message PageID.1312 Page 98 of 254Deleted
Inbox          From           4/7/2015                            Read     Mirs password?
               +              3:53:31 PM(UTC-
               Joey Gamrat*   4)
               Direction:
               Incoming

  788    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:03:42 PM         5:03:42 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           4/7/2015                            Read     Other than those two BS emails to me on Saturday? Nope
                              11:25:57 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  789    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:03:32 PM         5:03:32 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Sent           To             4/7/2015                            Sent     Have we heard anything from Todd since Friday?
                              11:20:54 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  790    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:02:29 PM         5:02:29 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           4/4/2015                            Read     At least I feel better for Joe that they are not going alone.
                              9:11:46 AM(UTC-
               Josh Cline*    4)
               Direction:
               Incoming

  791    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:02:29 PM         5:02:29 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Sent           To             4/4/2015                            Sent     wtf
                              9:10:56 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  792    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:02:19 PM         5:02:19 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           4/4/2015                            Read     Because he asked them to in the email I showed you.
                              9:08:40 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  793    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:02:19 PM         5:02:19 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Sent           To             4/4/2015                            Sent     huh? why?
                              9:07:35 AM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

  794    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:02:05 PM         5:02:05 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           4/4/2015                            Read     Looks like Dan and Ray are going with them to DC
                              9:07:07 AM(UTC-
               Ben Graham*    4)
               Direction:
               Incoming

  795    SMS Messages                                               Responsive                                      3/24/2018          3/24/2018
                                                                                                                    5:01:51 PM         5:01:51 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                       97
Inbox    Case From
              1:18-cv-00874-GJQ-PJG
                            4/3/2015
                            7:14:40 PM(UTC-
                                            ECF No. 17-15 filed
                                                           Read 12/28/18         PageID.1313
                                                                 I would hope that
                                                                 to tell him off
                                                                                                       Page
                                                                                   would have been 4 size        99 want
                                                                                                          cuz I really of 254
               Josh Cline*         4)
               Direction:
               Incoming

  796    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:01:51 PM         5:01:51 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  4/3/2015                            Sent     thanks my heart just grew three sizes
                                   7:13:36 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  797    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:01:32 PM         5:01:32 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                4/3/2015                            Read     No problem. The only reason I did it that way and not
                                   7:12:57 PM(UTC-                              completely blasted him and tell him to f*** off so you don't
               Josh Cline*         4)                                           have to deal with the phone calls all weekend long. It was
                                                                                all for you buddy cuz I love you
               Direction:
               Incoming

  798    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:01:18 PM         5:01:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  4/3/2015                            Sent     oh ok. missed it
                                   7:10:59 PM(UTC-
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  799    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:01:12 PM         5:01:12 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                4/3/2015                            Read     My report was the answers to his question
                                   7:10:37 PM(UTC-
               Josh Cline*         4)
               Direction:
               Incoming

  800    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:01:06 PM         5:01:06 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  4/3/2015                            Sent     Josh I think you should take a min just to respond to his
                                   7:07:22 PM(UTC-                              specific questions so he doesn't go completely bonkers
               Ben Graham*         4)
               To

               Josh Cline*
               Direction:
               Outgoing

  801    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:00:52 PM         5:00:52 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                4/3/2015                            Read     I asked him to email it because I can't read it. Like I've told
                                   10:54:07 AM(UTC-                             him like 10 times. Haven't heard back
               Ben Graham*         4)
               Direction:
               Incoming

  802    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:00:44 PM         5:00:44 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                4/3/2015                            Read     And there is the text message from him....who will send the
                                   10:52:59 AM(UTC-                             reply.
               Josh Cline*         4)
               Direction:
               Incoming

  803    SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                         5:00:44 PM         5:00:44 PM
Folder          Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                4/3/2015                            Read     Keith can you screenshot and send over? Its all scrambled
                                   10:47:13 AM(UTC-                             on my phone and Impossible to read.
               Ben Graham*         4)
               Direction:
               Incoming

                                                                                                                                                            98
  804    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1314 Page
                                                       Responsive             3/24/2018100 of
                                                                              5:00:27 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            5:00:27 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/3/2015                            Read     Oh fantastic. 12 different texts from Todd.
                             10:46:18 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  805    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    5:00:15 PM       5:00:15 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/3/2015                            Read     Yes
                             9:26:08 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  806    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    5:00:06 PM       5:00:06 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            4/3/2015                            Sent     Are you posting Todd's email to Facebook and website??
                             8:54:44 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  807    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    4:59:59 PM       4:59:59 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/3/2015                            Read     Fantasic. Email just todd and Cindy back and tell them your
                             8:24:59 AM(UTC-                              friend is available so they don't come up with some other
               Ben Graham*   4)                                           crazy idea
               Direction:
               Incoming

  808    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    4:59:50 PM       4:59:50 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            4/3/2015                            Sent     No he said last night that he couldn't do it or else he'd lose
                             8:16:51 AM(UTC-                              his retirement
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  809    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    4:59:20 PM       4:59:20 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/3/2015                            Read     Are u 100% on that because I would love to shove it up
                             8:16:21 AM(UTC-                              their ass...
               Josh Cline*   4)
               Direction:
               Incoming

  810    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    4:59:20 PM       4:59:20 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          4/3/2015                            Read     Lol don't worry they'll offer him full time at 35k.
                             8:14:18 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  811    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    4:59:20 PM       4:59:20 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            4/3/2015                            Sent     Also, Sfeve Willis can't work for us because he's a retiree
                             8:12:48 AM(UTC-                              with full state benefits and CANT DOUBLE DIP, but of
               Ben Graham*   4)                                           course that passed by the feeble brains of out fiscally
               To                                                         conservative heroes

               Josh Cline*
               Direction:
               Outgoing

  812    SMS Messages                                              Responsive                                       3/24/2018        3/24/2018
                                                                                                                    4:59:20 PM       4:59:20 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted



                                                                                                                                                     99
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          4/3/2015
                            7:47:01 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  Roger  PageID.1315 Page 101 of 254
               Ben Graham*   4)
               Direction:
               Incoming

  813    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:53 PM          4:58:53 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            4/3/2015                           Sent     yes
                             7:46:32 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  814    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:48 PM          4:58:48 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/3/2015                           Read     Yeah yeah. He said before 9am was fine. He wanted me to
                             7:44:45 AM(UTC-                             send a proof of the actual email. Is that test I sent good?
               Ben Graham*   4)
               Direction:
               Incoming

  815    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:38 PM          4:58:38 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            4/3/2015                           Sent     I approved yesterday and asked you to schedule for 7:30
                             7:43:34 AM(UTC-                             pm. Enjoy Todd's ramt today
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  816    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:38 PM          4:58:38 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/3/2015                           Read     Keith please approve proof of email asap so I can send.
                             7:18:11 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  817    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:06 PM          4:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            4/2/2015                           Sent     I'm sending that email tomorrow asking them to stop
                             7:45:29 PM(UTC-                             embarassing the team
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  818    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:06 PM          4:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/2/2015                           Read     Screw them...
                             7:44:11 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  819    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:06 PM          4:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          4/2/2015                           Read     Nope
                             6:15:56 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  820    SMS Messages                                             Responsive                                   3/24/2018           3/24/2018
                                                                                                               4:58:06 PM          4:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                100
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            4/2/2015
                            6:12:01 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1316 Page 102 of 254
                                                                  Fuck these idiots

                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  821     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:58:06 PM           4:58:06 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Sent            To             4/2/2015                            Sent     did they come in at all while you guys were there?
                               6:11:56 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  822     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:58:06 PM           4:58:06 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Sent            To             4/2/2015                            Sent     Why didn't they come in?? WTF
                               6:11:48 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  823     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:58:06 PM           4:58:06 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           4/2/2015                            Read     Talk to GAnn?
                               5:57:57 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

  824     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:57:10 PM           4:57:10 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           4/2/2015                            Read     I picked up our Bellwether files from Todd's office today
                               5:47:11 PM(UTC-                              and Todd was in Lansing today.
                Josh Cline*    4)
                Direction:
                Incoming

  825     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:56:47 PM           4:56:47 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           4/1/2015                            Read     Good for him....the monkey can play with his football..
                               4:48:19 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

  826     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:56:39 PM           4:56:39 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           4/1/2015                            Read     He's drunk posting again... murdering my engagement
                               4:46:32 PM(UTC-                              rate!!!! Grrrrrrrr
                Ben Graham*    4)
                Direction:
                Incoming

  827     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:56:20 PM           4:56:20 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Sent            To             4/1/2015                            Sent     Lololol we're going on offense!!!
                               12:56:57 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  828     SMS Messages                                               Responsive                                    3/24/2018            3/24/2018
                                                                                                                   4:56:11 PM           4:56:11 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                     101
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          4/1/2015       ECF No. 17-15 filed
                            12:54:26 PM(UTC-
                                                           Read 12/28/18        PageID.1317
                                                                  "Hey look! A shiney                    Page
                                                                                      object which will piss
                                                                  accomplish nothing! Let's do it!"
                                                                                                                  103
                                                                                                             everyone off of
                                                                                                                          and 254

                Ben Graham*         4)
                Direction:
                Incoming

  829     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From                4/1/2015                            Read     Just their policy approach?? Lol
                                    12:53:08 PM(UTC-
                Josh Cline*         4)
                Direction:
                Incoming

  830     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                  4/1/2015                            Sent     lol. their approach to policy is just fucked up
                                    12:50:00 PM(UTC-
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  831     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From                4/1/2015                            Read     Ok. Well let's have more messaging and more media.
                                    12:47:19 PM(UTC-
                Josh Cline*         4)
                Direction:
                Incoming

  832     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From                4/1/2015                            Read     Lol there's already a RFRA bill in isn't there?
                                    12:46:51 PM(UTC-
                Ben Graham*         4)
                Direction:
                Incoming

  833     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                  4/1/2015                            Sent     Not the same as Indianas. Indianas covers disputes
                                    12:46:01 PM(UTC-                             between two private individuals
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  834     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From                4/1/2015                            Read     Lol...there is the same version in the Senate though.
                                    12:45:18 PM(UTC-
                Josh Cline*         4)
                Direction:
                Incoming

  835     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                  4/1/2015                            Sent     She didn't even know what the bill does, but she knew it
                                    12:44:28 PM(UTC-                             was controversial
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  836     SMS Messages                                                    Responsive                                      3/24/2018         3/24/2018
                                                                                                                          4:55:57 PM        4:55:57 PM
Folder           Party                    Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                         102
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            4/1/2015       ECF No. 17-15 filed
                            12:44:11 PM(UTC-
                                                           Sent 12/28/18
                                                                  Cindy just hadPageID.1318          Page
                                                                                me submit the RFRA bill        104 of 254
                                                                                                        from Indiana

                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

  837     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:54:57 PM       4:54:57 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From              3/31/2015                          Read     Yeah I seem to remember that post. Not sure who deleted
                                  9:26:37 PM(UTC-                             it.
                Ben Graham*       4)
                Direction:
                Incoming

  838     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:54:57 PM       4:54:57 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                3/31/2015                          Sent     Look at the email I just sent
                                  9:24:03 PM(UTC-
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

  839     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:54:57 PM       4:54:57 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From              3/31/2015                          Read     Yep. 3400 followers and months of very careful social
                                  9:21:41 PM(UTC-                             media campaign strategy down the tubes.
                Ben Graham*       4)
                Direction:
                Incoming

  840     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:54:57 PM       4:54:57 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                3/31/2015                          Sent     after I just posted 8 bill explanations... bye bye engagement
                                  9:20:20 PM(UTC-
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

  841     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:54:57 PM       4:54:57 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From              3/31/2015                          Read     Again?? Jeez
                                  9:19:45 PM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

  842     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:54:12 PM       4:54:12 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                3/31/2015                          Sent     he's posting more crazy shit on fbook
                                  9:19:05 PM(UTC-
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

  843     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:53:59 PM       4:53:59 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From              3/31/2015                          Read     Hello? Did TC kill you? Lol
                                  5:40:48 PM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

  844     SMS Messages                                                 Responsive                                     3/24/2018        3/24/2018
                                                                                                                      4:53:43 PM       4:53:43 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                    103
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/31/2015
                            4:38:39 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18        PageID.1319
                                                                  Lol he's obviously                    Pageprocess
                                                                                     never read the scheduling 105 of 254
                Ben Graham*       4)
                Direction:
                Incoming

  845     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:53:34 PM          4:53:34 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From              3/31/2015                          Read     Have fun with that...i am not responding to another email to
                                  4:13:51 PM(UTC-                             him unless it is absolutely necessary.
                Josh Cline*       4)
                Direction:
                Incoming

  846     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:53:27 PM          4:53:27 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From              3/31/2015                          Read     Lol more processes and admin requirements. Fan fucking
                                  4:11:53 PM(UTC-                             tastic
                Ben Graham*       4)
                Direction:
                Incoming

  847     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:53:16 PM          4:53:16 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From              3/31/2015                          Read     Oh boy...he sent his email. Don't. Give. A. Shit. He, She,
                                  4:11:03 PM(UTC-                             their monkey and can join together with the football in a
                Josh Cline*       4)                                          three-way.
                Direction:
                Incoming

  848     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:53:03 PM          4:53:03 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From              3/31/2015                          Read     I need to submit TC'S Con Carry and would like to know the
                                  2:20:19 PM(UTC-                             Ref. # for Cindy's Con Carry. It is not in the tracker and
                Josh Cline*       4)                                          wondering if you got the tracker number yet.
                Direction:
                Incoming

  849     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:52:55 PM          4:52:55 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From              3/31/2015                          Read     Other than showing up for committee's and voting? Nope.
                                  2:18:17 PM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

  850     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:52:48 PM          4:52:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From              3/31/2015                          Read     We do check the email....What a dumbass. They can't keep
                                  2:17:34 PM(UTC-                             anything straight, but don't have the ability to check at home
                Josh Cline*       4)                                          for that email.
                Direction:
                Incoming

  851     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:52:38 PM          4:52:38 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent            To                3/31/2015                          Sent     Are they responsible for anything related to work stuff?
                                  2:10:12 PM(UTC-                             Serious question
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

  852     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:52:32 PM          4:52:32 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From              3/31/2015                          Read     Fantastic
                                  2:08:25 PM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

  853     SMS Messages                                                 Responsive                                    3/24/2018           3/24/2018
                                                                                                                     4:52:26 PM          4:52:26 PM
Folder          Party                   Time        All timestamps   Status   Message                                                          Deleted


                                                                                                                                                      104
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/31/2015
                            2:06:51 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  Keith well hell PageID.1320            Page
                                                                                  that's news to me because          106
                                                                                                             I haven't     of 254
                                                                                                                        been
                                                                  checking my official personal email for the first three
                Ben Graham*         4)                                           months because you guys said it was covered that's a
                To                                                               bunch of BS you know damn well that I don't check that
                                                                                 email I was told don't worry about it those of the emails that
                Josh Cline*                                                      you guys would catch you pass along what was necessary
                                                                                 if I need to check all the emails they need to be forwarded
                Direction:                                                       to my normal email so that I can be responsible for him if
                Outgoing                                                         that's what needs to happen fine but don't say it's my fault
                                                                                 and say I'm the one responsible for it and you know that
                                                                                 that's not the case somebody's not checking that email

  854     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:52:00 PM         4:52:00 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox           From                3/31/2015                           Read     I don't think so. Just find another job. It might be better for
                                    10:09:06 AM(UTC-                             us to show that we will leave by leaving then getting a job
                Josh Cline*         4)                                           with someone else.
                Direction:
                Incoming

  855     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:52:00 PM         4:52:00 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox           From                3/31/2015                           Read     And saying what?
                                    10:07:35 AM(UTC-
                Ben Graham*         4)
                Direction:
                Incoming

  856     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:52:00 PM         4:52:00 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent            To                  3/31/2015                           Sent     is it worth talking to Norm again?
                                    10:06:43 AM(UTC-
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  857     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:51:18 PM         4:51:18 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent            To                  3/31/2015                           Sent     Nothing we do could possibly help these two. they can only
                                    9:58:06 AM(UTC-                              help themselves at this point
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  858     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:50:49 PM         4:50:49 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent            To                  3/30/2015                           Sent     Tell Todd that
                                    8:10:16 PM(UTC-
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  859     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:50:49 PM         4:50:49 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox           From                3/30/2015                           Read     Lol you aren't bottom of the barrel my friend
                                    8:09:49 PM(UTC-
                Ben Graham*         4)
                Direction:
                Incoming

  860     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:50:49 PM         4:50:49 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent            To                  3/30/2015                           Sent     that was obvious when I went on
                                    8:05:32 PM(UTC-
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  861     SMS Messages                                                    Responsive                                      3/24/2018          3/24/2018
                                                                                                                          4:50:49 PM         4:50:49 PM

                                                                                                                                                          105
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1321 Page 107 of 254Deleted
Inbox           From          3/30/2015                           Read     Lol skubick is really scrapping the bottom of the barrel
                              8:03:04 PM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

  862     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:50:49 PM          4:50:49 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          3/30/2015                           Read     Lol how would we know if he was going
                              7:56:05 PM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

  863     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:50:49 PM          4:50:49 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            3/30/2015                           Sent     Tweedledeebag is waiting for him....
                              7:55:31 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  864     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:50:49 PM          4:50:49 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            3/30/2015                           Sent     is Tweedledumbass going to Muskegon tonight?
                              7:55:18 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  865     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:49:56 PM          4:49:56 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          3/30/2015                           Read     I am done with these two and I glad I get a 2 week "break"
                              11:57:21 AM(UTC-                             from seeing them all the time. Gives me time to plan my
                Josh Cline*   4)                                           exit.
                Direction:
                Incoming

  866     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:49:56 PM          4:49:56 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          3/30/2015                           Read     And maybe woo them with personal visits.
                              10:42:31 AM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

  867     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:49:56 PM          4:49:56 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          3/30/2015                           Read     She doesn't need a campaign plan!!!! She needs to call
                              10:40:26 AM(UTC-                             people and ask them to vote for her, send a few emails, and
                Ben Graham*   4)                                           done!
                Direction:
                Incoming

  868     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:49:37 PM          4:49:37 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            3/30/2015                           Sent     I don't know how she could ask us on a Saturday to drop
                              10:39:29 AM(UTC-                             everything and put together that massive campaign plan
                Ben Graham*   4)                                           when we know THEY IGNORE EVERY FUCKING THING
                To                                                         WE SAY so it would just be a waste of our time

                Josh Cline*
                Direction:
                Outgoing

  869     SMS Messages                                              Responsive                                    3/24/2018           3/24/2018
                                                                                                                  4:48:37 PM          4:48:37 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                   106
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/30/2015      ECF No. 17-15 filed
                            10:20:58 AM(UTC-
                                                           Sent 12/28/18      PageID.1322
                                                                  God damn these                      Page
                                                                                 two are just one disaster after 108    of 254
                                                                                                                 the other

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  870     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:47:42 PM   4:47:42 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 3/29/2015                           Sent     Night dipper. I'm going to do some Todd/Moses photoshops
                                   11:14:47 PM(UTC-                             tomorrow
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  871     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:47:42 PM   4:47:42 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               3/29/2015                           Read     Anyway, talk tomorrw. Going to bed.
                                   11:13:56 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  872     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:47:42 PM   4:47:42 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               3/29/2015                           Read     Well, at this point I am ready to take a temp job until a
                                   11:11:27 PM(UTC-                             better legislative/political comes up. I am.laying that
                Josh Cline*        4)                                           groundwork during the break. Just need something to pay
                                                                                the bills until u get something I want.
                Direction:
                Incoming

  873     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:47:15 PM   4:47:15 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 3/29/2015                           Sent     Honestly it might be best to get hired somewhere else
                                   11:09:25 PM(UTC-                             before their shit blows up on us publicly
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  874     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:47:15 PM   4:47:15 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               3/29/2015                           Read     EVERYWHERE.....
                                   11:08:34 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  875     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:47:15 PM   4:47:15 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               3/29/2015                           Read     Yeah, I do not blame him. I am taking tomorrow and
                                   11:08:03 PM(UTC-                             updating my resume and sending it out.
                Josh Cline*        4)
                Direction:
                Incoming

  876     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:46:59 PM   4:46:59 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 3/29/2015                           Sent     I think DC trip will be last straw for joe
                                   11:06:33 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  877     SMS Messages                                                   Responsive                                          3/24/2018    3/24/2018
                                                                                                                             4:46:53 PM   4:46:53 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                       107
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/29/2015      ECF No. 17-15 filed
                            11:06:01 PM(UTC-
                                                           Read 12/28/18       PageID.1323
                                                                  Wow...that was bad TC grammar. Lol Page 109 of 254

                Josh Cline*      4)
                Direction:
                Incoming

  878     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:46:46 PM         4:46:46 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             3/29/2015                           Read     It really wasn't. We were having an honest conversation
                                 11:05:35 PM(UTC-                             and I was laying tje groundwork for her to understand their
                Josh Cline*      4)                                           is a lot more than what TC feeds her.
                Direction:
                Incoming

  879     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:46:46 PM         4:46:46 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               3/29/2015                           Sent     damn bro going scorched earth!
                                 11:04:13 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

  880     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:46:34 PM         4:46:34 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             3/29/2015                           Read     I did mention that to G'Ann that I am disappointed that man
                                 11:03:28 PM(UTC-                             who is so Christian is willing to ignore his role in Cindy's
                Josh Cline*      4)                                           marital problems.
                Direction:
                Incoming

  881     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:46:22 PM         4:46:22 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               3/29/2015                           Sent     he has a ton of influence on her too though... and it's
                                 11:02:06 PM(UTC-                             costing her relationship with her husband and kids. Hope
                Ben Graham*      4)                                           she realizes that too
                To

                Josh Cline*
                Direction:
                Outgoing

  882     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:46:14 PM         4:46:14 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             3/29/2015                           Read     I got the sense from her that she sees the influence she has
                                 11:01:19 PM(UTC-                             over him and what it is costing in terms of relationships (i.e.
                Josh Cline*      4)                                           Ben and myself).
                Direction:
                Incoming

  883     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:46:03 PM         4:46:03 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               3/29/2015                           Sent     ahh, I thought he meant that G'anne suspected something
                                 10:59:47 PM(UTC-                             about Cindy/Todd's relationship
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

  884     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:45:56 PM         4:45:56 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             3/29/2015                           Read     Meaning that he expects from everyone else but
                                 10:58:56 PM(UTC-                             himeself...G'Ann ' s words.
                Josh Cline*      4)                                           Meaning that he expects from everyone else but
                                                                              himeself...G'Ann ' s words.
                Direction:
                Incoming

  885     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      4:45:56 PM         4:45:56 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                      108
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/29/2015      ECF No. 17-15 filed
                            10:58:04 PM(UTC-
                                                           Sent 12/28/18          PageID.1324 Page 110 of 254
                                                                  lol "perfectionism"

                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  886     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:45:47 PM          4:45:47 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/29/2015                           Read     I talked with G'Ann this weekend and the Moses thing came
                               10:57:06 PM(UTC-                             from her. She laid into him a bit, saying Moses had his
                Josh Cline*    4)                                           Aaron and Joshua and that he (todd) is so ungreatful and is
                                                                            that he already has his right hand men, but his ego and
                Direction:                                                  perfectionism cause him to lose sight of that.
                Incoming

  887     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:45:28 PM          4:45:28 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/29/2015                           Read     At this point I would take almost anything to get away.
                               10:25:23 PM(UTC-                             Attacking my personal integrity was it for me. I can't even
                Josh Cline*    4)                                           bring myself to even give him the time of day. If i didn't have
                                                                            bills to pay I would have quot this weekend without another
                Direction:                                                  job.
                Incoming

  888     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:45:17 PM          4:45:17 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Sent            To             3/29/2015                           Sent     Like she seriously expects us to take her shit seriously?
                               10:22:54 PM(UTC-                             They're both crazy
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  889     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:45:10 PM          4:45:10 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Sent            To             3/29/2015                           Sent     Ive lost all interest in their bullshit. Didn't even read Cindy's
                               10:22:36 PM(UTC-                             "time sensitive" email. too pissed that I interrupted family
                Ben Graham*    4)                                           time to write her dropping out statement only for her to
                To                                                          change her mind

                Josh Cline*
                Direction:
                Outgoing

  890     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:44:52 PM          4:44:52 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/29/2015                           Read     Outside of those dinners I refused to do any work for him
                               10:20:16 PM(UTC-                             whatsoever.
                Josh Cline*    4)
                Direction:
                Incoming

  891     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:44:52 PM          4:44:52 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/29/2015                           Read     I called a temp staffing agency yesterday.
                               10:19:20 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

  892     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:44:28 PM          4:44:28 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/29/2015                           Read     Lol yes... so idea what was going on there
                               9:58:57 AM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

  893     SMS Messages                                               Responsive                                       3/24/2018           3/24/2018
                                                                                                                      4:44:28 PM          4:44:28 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted




                                                                                                                                                       109
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/29/2015
                            9:47:54 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1325
                                                                  also did you guys
                                                                  up at 1am?
                                                                                    see the 7 Facebook Page    111 of
                                                                                                       posts numbnuts put 254

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  894     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:44:04 PM         4:44:04 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 3/28/2015                           Sent     Like I'm doing all this house shit today and she wants a
                                   5:41:07 PM(UTC-                              campaign plan? Are they fucking serious?
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  895     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:43:49 PM         4:43:49 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 3/28/2015                           Sent     Now she's back in. Do you think they make decisions based
                                   5:40:48 PM(UTC-                              on how much it fucks us over? I'm being serious
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  896     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:42:28 PM         4:42:28 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               3/27/2015                           Read     Keith as I said on the phone Logan Albright from
                                   11:28:28 AM(UTC-                             freedomworks called to see if they could schedule a time to
                Ben Graham*        4)                                           talk to Todd about congress. 202-942-7603
                Direction:
                Incoming

  897     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:42:28 PM         4:42:28 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               3/27/2015                           Read     Probably. maybe had a staff meeting and went over the
                                   11:07:10 AM(UTC-                             books an saw the money coming in is much less than he
                Josh Cline*        4)                                           thought.
                Direction:
                Incoming

  898     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:42:28 PM         4:42:28 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 3/27/2015                           Sent     I feel like Todd finally looked at his bank account
                                   10:59:04 AM(UTC-                             statements and now he's going nuts
                Josh Cline*        4)
                Direction:
                Outgoing

  899     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:42:28 PM         4:42:28 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               3/27/2015                           Read     Our boy Ben is going to get us in more trouble because he
                                   10:51:09 AM(UTC-                             can't follow through
                Josh Cline*        4)
                Direction:
                Incoming

  900     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:42:07 PM         4:42:07 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               3/27/2015                           Read     Eh whats new
                                   10:27:42 AM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

  901     SMS Messages                                                   Responsive                                     3/24/2018          3/24/2018
                                                                                                                        4:41:54 PM         4:41:54 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                        110
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/27/2015      ECF No. 17-15 filed
                            10:03:55 AM(UTC-
                                                           Sent 12/28/18      PageID.1326 Page 112 of 254
                                                                  Todd seems angry

                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  902     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:42:01 PM         4:42:01 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          3/27/2015                           Read     Keith did you text? For some reason my phone won't
                              10:00:20 AM(UTC-                             download the message
                Ben Graham*   4)
                Direction:
                Incoming

  903     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:41:43 PM         4:41:43 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            3/27/2015                           Sent     Todd seems angry
                              9:32:54 AM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  904     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:41:18 PM         4:41:18 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                           Sent     this is high school all over for them, and they're the rebels
                              10:25:30 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  905     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:41:18 PM         4:41:18 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          3/26/2015                           Read     They eat out all the time too.
                              10:25:08 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

  906     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:40:11 PM         4:40:11 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                           Sent     It occurs to me that they use lansing as an excuse to avoid
                              10:24:01 PM(UTC-                             adult responsibility. look at the way they eat there: pop,
                Ben Graham*   4)                                           popcorn, chips, candy... it's like every day is a high school
                To                                                         sleepover

                Josh Cline*
                Direction:
                Outgoing

  907     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:39:58 PM         4:39:58 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                           Sent     I have no idea. Joe has no idea
                              10:23:11 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  908     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:39:58 PM         4:39:58 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          3/26/2015                           Read     What...where is she?
                              10:22:37 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

  909     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   4:39:58 PM         4:39:58 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted


                                                                                                                                                   111
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/26/2015      ECF No. 17-15 filed
                            10:17:49 PM(UTC-
                                                           Sent 12/28/18
                                                                  She's not evenPageID.1327
                                                                                 home yet   Page 113 of 254
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  910     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:50 PM        4:39:50 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox           From           3/26/2015                           Read     Say the mentioned it, but will keep u updated.
                               10:08:33 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

  911     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:38 PM        4:39:38 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox           From           3/26/2015                           Read     Hell idk lol
                               10:08:02 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

  912     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:38 PM        4:39:38 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted

Sent            To             3/26/2015                           Sent     Joe just asked if I've heard anything on DC yet... what do I
                               10:05:11 PM(UTC-                             say?
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  913     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:38 PM        4:39:38 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox           From           3/26/2015                           Read     Still there?
                               6:56:26 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

  914     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:25 PM        4:39:25 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted

Sent            To             3/26/2015                           Sent     this day has been never ending
                               6:37:36 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  915     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:25 PM        4:39:25 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted

Sent            To             3/26/2015                           Sent     10th district data now
                               6:37:26 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  916     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:25 PM        4:39:25 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox           From           3/26/2015                           Read     What are they talking about?
                               6:36:57 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

  917     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   4:39:14 PM        4:39:14 PM
Folder          Party                Time         All timestamps   Status   Message                                                        Deleted




                                                                                                                                                  112
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/26/2015
                            6:32:57 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  Still here! GodPageID.1328
                                                                                 fuck this   Page 114 of 254
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  918     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:39:14 PM            4:39:14 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/26/2015                          Sent     Ben of course had to ignore what I told him and brought up
                               6:16:53 PM(UTC-                             how he needs help with constits. Now we're dissecting
                Ben Graham*    4)                                          Bens work as I predicted they would do.
                To

                Josh Cline*
                Direction:
                Outgoing

  919     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:39:14 PM            4:39:14 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Inbox           From           3/26/2015                          Read     Wow...emagine if they would have still did that while I was
                               6:15:15 PM(UTC-                             there sick. I would have went off on them.
                Josh Cline*    4)
                Direction:
                Incoming

  920     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:38:33 PM            4:38:33 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/26/2015                          Sent     so fucking glad they disappeared for 3 hours today
                               6:12:01 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  921     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:38:10 PM            4:38:10 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/26/2015                          Sent     Yup!
                               6:10:51 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  922     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:38:10 PM            4:38:10 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Inbox           From           3/26/2015                          Read     U guys still there?
                               6:09:57 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

  923     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:38:50 PM            4:38:50 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/26/2015                          Sent     Josh can't wait to tell you this. we're gonna love working
                               5:54:33 PM(UTC-                             with Steve Willis
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  924     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:38:50 PM            4:38:50 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/26/2015                          Sent     BEN SHUT UP
                               5:33:10 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  925     SMS Messages                                              Responsive                                    3/24/2018             3/24/2018
                                                                                                                  4:38:50 PM            4:38:50 PM
                                                                                                                                                     113
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1329 Page 115 of 254Deleted
Sent            To            3/26/2015                          Sent     Now we're going into administering the big data list and
                              5:33:04 PM(UTC-                             acquiring more emails. This is like Groundhog Day
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  926     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                4:38:50 PM           4:38:50 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          3/26/2015                          Read     Ummm yep it is...
                              5:32:18 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

  927     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                4:38:50 PM           4:38:50 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                          Sent     The umm is bens semicolon
                              5:31:46 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  928     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                4:38:50 PM           4:38:50 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                          Sent     Umm count is off the charts
                              5:31:23 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  929     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                4:38:50 PM           4:38:50 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                          Sent     Ben is of course talking way too much about stupid shit
                              5:31:12 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  930     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                4:37:40 PM           4:37:40 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          3/26/2015                          Read     A log of constituents to meet with? OMG...we booked things
                              5:10:02 PM(UTC-                             for 2 days over her 10 day work brake.
                Josh Cline*   4)
                Direction:
                Incoming

  931     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                4:37:40 PM           4:37:40 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                          Sent     Can we PLEASE agree to stop booking anything for them?
                              5:08:25 PM(UTC-                             This is just so old.
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

  932     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                4:37:40 PM           4:37:40 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            3/26/2015                          Sent     Very woe is me today. She doesn't have time for legislation.
                              5:07:47 PM(UTC-                             we booked to much over spring break. why isn't there a log
                Ben Graham*   4)                                          of constituents for them to meet with.
                To

                Josh Cline*
                Direction:
                Outgoing

                                                                                                                                                  114
  933    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1330 Page
                                                       Responsive             3/24/2018116 of
                                                                              4:37:18 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            4:37:18 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox          From          3/26/2015                          Read     Fun. Fun.
                             5:00:08 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  934    SMS Messages                                             Responsive                                    3/24/2018      3/24/2018
                                                                                                                4:37:11 PM     4:37:11 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            3/26/2015                          Sent     About to start. Fuck this shit.
                             4:57:31 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  935    SMS Messages                                             Responsive                                    3/24/2018      3/24/2018
                                                                                                                4:36:49 PM     4:36:49 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            3/26/2015                          Sent     still waiting
                             4:51:38 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  936    SMS Messages                                             Responsive                                    3/24/2018      3/24/2018
                                                                                                                4:36:37 PM     4:36:37 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            3/26/2015                          Sent     waiting to hold our "staff meeting"
                             4:07:06 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  937    SMS Messages                                             Responsive                                    3/24/2018      3/24/2018
                                                                                                                4:36:26 PM     4:36:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            3/26/2015                          Sent     They just got back from a nice two hour+ break
                             4:06:57 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  938    SMS Messages                                             Responsive                                    3/24/2018      3/24/2018
                                                                                                                4:36:14 PM     4:36:14 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox          From          3/26/2015                          Read     Everyone is taking off for break....
                             2:26:13 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

  939    SMS Messages                                             Responsive                                    3/24/2018      3/24/2018
                                                                                                                4:35:58 PM     4:35:58 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            3/26/2015                          Sent     it's so dead here. we could leave now. But we gotta
                             2:25:28 PM(UTC-                             TALK....
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  940    SMS Messages                                             Responsive                                    3/24/2018      3/24/2018
                                                                                                                4:35:52 PM     4:35:52 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox          From          3/26/2015                          Read     Hanging around...i mean hovering around.
                             2:24:55 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming


                                                                                                                                            115
  941    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1331 Page
                                                       Responsive             3/24/2018117 of
                                                                              4:35:46 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            4:35:46 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Sent           To              3/26/2015                           Sent     Yep
                               2:24:04 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  942    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:35:40 PM      4:35:40 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            3/26/2015                           Read     Todd been around today?
                               2:23:51 PM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

  943    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:35:29 PM      4:35:29 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            3/26/2015                           Read     Then come back and talk, and talk about legislation...which
                               2:23:25 PM(UTC-                              they never talk about.
               Josh Cline*     4)
               Direction:
               Incoming

  944    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:35:29 PM      4:35:29 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Sent           To              3/26/2015                           Sent     She's gotta go check out of the hotel and then grab lunch
                               2:21:44 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  945    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:35:29 PM      4:35:29 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Sent           To              3/26/2015                           Sent     Cindy just asked us if we could stay late :(
                               2:21:30 PM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

  946    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:35:12 PM      4:35:12 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            3/26/2015                           Read     Ben can you bring some trail mix down from Todds office?
               +               11:20:19 AM(UTC-
               Cindy Gamrat*   4)
               Direction:
               Incoming

  947    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:34:52 PM      4:34:52 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            3/26/2015                           Read     Just showed up. 11 min late. Everyone else was on time of
                               9:12:40 AM(UTC-                              course
               Ben Graham*     4)
               Direction:
               Incoming

  948    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:34:52 PM      4:34:52 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            3/26/2015                           Read     So how long do I sit here and wait for him?
                               9:09:58 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

  949    SMS Messages                                                Responsive                                     3/24/2018       3/24/2018
                                                                                                                    4:34:52 PM      4:34:52 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted



                                                                                                                                                 116
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/26/2015
                            9:07:37 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18          PageID.1332
                                                                  Idk? I don't think so       Page 118 of 254
                Ben Graham*    4)
                Direction:
                Incoming

  950     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:34:52 PM           4:34:52 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Sent            To             3/26/2015                           Sent     are there votes today?
                               9:06:14 AM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  951     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:34:52 PM           4:34:52 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Sent            To             3/26/2015                           Sent     Lol
                               9:06:03 AM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  952     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:34:39 PM           4:34:39 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox           From           3/26/2015                           Read     I mean of courser
                               9:05:52 AM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

  953     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:34:33 PM           4:34:33 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox           From           3/26/2015                           Read     Here at Ed committee to give Todd his binder. Of course he
                               9:05:42 AM(UTC-                              isn't here.
                Ben Graham*    4)
                Direction:
                Incoming

  954     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:34:12 PM           4:34:12 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox           From           3/25/2015                           Read     Todd voted and then left in the middle of his committee!
                               12:19:42 PM(UTC-                             He's back now. So damn rude!!!!
                Ben Graham*    4)
                Direction:
                Incoming

  955     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:33:56 PM           4:33:56 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox           From           3/25/2015                           Read     Already did. :)
                               8:29:11 AM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

  956     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:33:56 PM           4:33:56 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Sent            To             3/25/2015                           Sent     can you send it to the team email so they see it?
                               8:27:57 AM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

  957     SMS Messages                                               Responsive                                   3/24/2018            3/24/2018
                                                                                                                  4:33:56 PM           4:33:56 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                    117
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/25/2015
                            8:27:39 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  nice job, I readPageID.1333            Page
                                                                                   MIRS and totally missed         119 of 254
                                                                                                           that article

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  958     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:33:38 PM         4:33:38 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               3/25/2015                          Read     Actually that was me. Lol Apparently for some reason I'm
                                   8:27:09 AM(UTC-                             signed into my pages manager under Todds name.
                Ben Graham*        4)
                Direction:
                Incoming

  959     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:33:19 PM         4:33:19 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               3/23/2015                          Read     Yep lets just tell everyone in Michigan to teach everything
                                   9:52:21 PM(UTC-                             we want them too. Because that isn't big government at all.
                Ben Graham*        4)
                Direction:
                Incoming

  960     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:33:04 PM         4:33:04 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               3/23/2015                          Read     These two are certifiable
                                   9:21:19 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  961     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:33:04 PM         4:33:04 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 3/23/2015                          Sent     mandating kids spend 45 minutes exercising? WTF
                                   9:20:27 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  962     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:33:04 PM         4:33:04 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 3/23/2015                          Sent     we'll just call this Common Crap
                                   9:20:14 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  963     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:33:04 PM         4:33:04 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               3/23/2015                          Read     I just said that to Laura...where is the consistent ideology.
                                   9:19:30 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  964     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:33:04 PM         4:33:04 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 3/23/2015                          Sent     Lol look at her bill ideas. 3 of them are centralized
                                   9:18:37 PM(UTC-                             curriculums.
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  965     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       4:31:01 PM         4:31:01 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted




                                                                                                                                                       118
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/23/2015
                            4:10:56 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18      PageID.1334
                                                                  Todd has constituents as well Page 120 of 254
                Ben Graham*     4)
                Direction:
                Incoming

  966     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:31:01 PM    4:31:01 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            3/23/2015                           Read     Cindy just as a reminder you have that 4H breakfast
                                4:10:22 PM(UTC-                              tomorrow morning. Several young constituents will be there.
                Ben Graham*     4)                                           They will also have a photographer there to take pics of you
                                                                             and constituents.
                Direction:
                Incoming

  967     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:30:41 PM    4:30:41 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            3/22/2015                           Read     I considered it but decided against it lol
                                6:00:04 PM(UTC-
                Ben Graham*     4)
                Direction:
                Incoming

  968     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:30:41 PM    4:30:41 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Sent            To              3/22/2015                           Sent     lol. say that
                                5:58:51 PM(UTC-
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

  969     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:30:05 PM    4:30:05 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            3/22/2015                           Read     The answer is "so they always know where the other is.
                                5:58:19 PM(UTC-                              Because they go through withdrawls if they don't see each
                Ben Graham*     4)                                           other every hour.
                Direction:
                Incoming

  970     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:30:26 PM    4:30:26 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Sent            To              3/22/2015                           Sent     and he's asking a question none of us know the answer to
                                5:57:08 PM(UTC-
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

  971     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:30:26 PM    4:30:26 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            3/22/2015                           Read     Not me. It's notnoff the record if its in email lol
                                5:53:49 PM(UTC-
                Ben Graham*     4)
                Direction:
                Incoming

  972     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:30:26 PM    4:30:26 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Sent            To              3/22/2015                           Sent     is anyone going to respond to joes email?
                                5:49:00 PM(UTC-
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

  973     SMS Messages                                                Responsive                                       3/24/2018     3/24/2018
                                                                                                                       4:29:15 PM    4:29:15 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            3/22/2015                           Read     Yes they are....don't schedule before 9 and don't put
                                11:42:00 AM(UTC-                             anything in the evening on a session night.
                Josh Cline*     4)
                Direction:
                Incoming

                                                                                                                                                  119
  974    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1335 Page
                                                       Responsive             3/24/2018121 of
                                                                              4:29:15 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            4:29:15 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/22/2015                           Sent     These two are fucking ridiculous
                             11:33:36 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  975    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  4:28:59 PM         4:28:59 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/22/2015                           Sent     these two are literally nuts
                             10:40:20 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  976    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  4:28:54 PM         4:28:54 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/22/2015                           Sent     Omg. So I edited his words to make it a little more coherent
                             10:11:27 AM(UTC-                             and posted to Facebook. He came in, EDITED the post to
               Ben Graham*   4)                                           make it more incoherent, and then posted ANOTHER
               To                                                         Facebook post 20 minutes later

               Josh Cline*
               Direction:
               Outgoing

  977    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  4:28:19 PM         4:28:19 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/21/2015                           Sent     Todd and Keith,
                             6:35:12 PM(UTC-                              I would like to send the following text to Steve Carra and
               Ben Graham*   4)                                           wanted your thoughts on it:
               To                                                         Steve, as things will start to get very hot and heavy soon I
                                                                          just wanted to take a minute to say thanks for your work the
               Josh Cline*                                                last few few weeks. You had mentioned having availability
                                                                          until about mid April. Please work out a date with Keith with
               Direction:                                                 what makes sense with wrapping up your duties at the
               Outgoing                                                   office and making yourself available for your caddie job.
                                                                          Feel free to contact us in the fall and we can see where
                                                                          things are at at that time. If you'd like to volunteer and help
                                                                          with anything over the summer please let us know. Thanks
                                                                          again!

  978    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  4:27:58 PM         4:27:58 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          3/21/2015                           Read     Seriously!? Fantastic. Lemme guess he's running too!?
                             5:16:05 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

  979    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  4:27:58 PM         4:27:58 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/21/2015                           Sent     She's running for RNC
                             5:11:59 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

  980    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  4:27:33 PM         4:27:33 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          3/20/2015                           Read     From Laura (my wife): Don't worry about Todd because
                             10:24:25 PM(UTC-                             your going to step on his face as you make your way to the
               Josh Cline*   4)                                           top.
               Direction:
               Incoming

  981    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  4:27:21 PM         4:27:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                  120
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/20/2015
                            8:52:50 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  He is an idoit, PageID.1336           Page
                                                                                  barely elementary grammar
                                                                  terrible messanger.
                                                                                                            level,122
                                                                                                                  and a of 254

                Josh Cline*        4)
                Direction:
                Incoming

  982     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:27:10 PM        4:27:10 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/20/2015                          Sent     and I think mine was longer
                                   8:50:37 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  983     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:26:59 PM        4:26:59 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/20/2015                          Sent     WTF. I kinda liked my post despite the Todd-ness of it
                                   8:50:30 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  984     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:26:11 PM        4:26:11 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/19/2015                          Sent     lol he came to Cindy's office and asked for Todd
                                   1:20:16 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  985     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:26:05 PM        4:26:05 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               3/19/2015                          Read     Just texted Todd to find out where he is to get the blueback.
                                   1:19:39 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  986     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:26:05 PM        4:26:05 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/19/2015                          Sent     Tim Kelly came by looking to sign it
                                   1:15:24 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  987     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:25:55 PM        4:25:55 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               3/19/2015                          Read     Todd has it.
                                   1:14:53 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  988     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:25:49 PM        4:25:49 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/19/2015                          Sent     Where is Todd's straight party blue back?
                                   1:08:36 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  989     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      4:24:09 PM        4:24:09 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted


                                                                                                                                                     121
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/18/2015
                            6:43:01 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18        PageID.1337
                                                                  From Jeff Phillips:
                                                                  gramatically correct
                                                                                                        Pagenotices
                                                                                      Todds post about eviction 123isn't
                                                                                                                     of 254
                Ben Graham*        4)
                Direction:
                Incoming

  990     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:23:09 PM       4:23:09 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted

Inbox           From               3/17/2015                          Read     Huh?! He's gonna be the fourth person?!
                                   8:44:51 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

  991     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:23:09 PM       4:23:09 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted

Sent            To                 3/17/2015                          Sent     Steve Willis
                                   8:42:42 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  992     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:22:55 PM       4:22:55 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted

Sent            To                 3/17/2015                          Sent     He said Todd and Cindy are bringing someone else in to
                                   8:32:30 PM(UTC-                             interview?
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  993     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:22:37 PM       4:22:37 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted

Inbox           From               3/17/2015                          Read     Yes.
                                   4:18:44 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  994     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:22:28 PM       4:22:28 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted

Sent            To                 3/17/2015                          Sent     Good lord
                                   4:12:57 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

  995     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:22:20 PM       4:22:20 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted

Inbox           From               3/17/2015                          Read     I got the same text from him .
                                   3:54:37 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  996     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:22:10 PM       4:22:10 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted

Inbox           From               3/17/2015                          Read     From Joe?
                                   3:53:04 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

  997     SMS Messages                                                  Responsive                                 3/24/2018        3/24/2018
                                                                                                                   4:19:29 PM       4:19:29 PM
Folder          Party                    Time        All timestamps   Status   Message                                                    Deleted




                                                                                                                                                 122
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/17/2015
                            3:52:45 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  Didn't talk withPageID.1338              Page
                                                                                  either but I stopped at the        124
                                                                                                              hotel this am of
                                                                                                                            for 254
                                                                  about 10min and Todd saw me I think. Cindy is furious as to
                Ben Graham*         4)                                           why I was there. Just a heads up to maybe some additional
                To                                                               anger or distraction that might be present. Sorry and good
                                                                                 luck.
                Josh Cline*
                Direction:
                Outgoing

  998     SMS Messages                                                    Responsive                                     3/24/2018            3/24/2018
                                                                                                                         4:19:24 PM           4:19:24 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                  3/17/2015                           Sent     No just got this text:
                                    3:52:35 PM(UTC-
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

  999     SMS Messages                                                    Responsive                                     3/24/2018            3/24/2018
                                                                                                                         4:20:05 PM           4:20:05 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                  3/16/2015                           Sent     I can't bring myself to send her the screenshot where she
                                    10:31:30 PM(UTC-                             specifically asked me to handle these because she doesn't
                Ben Graham*         4)                                           like going...
                To

                Josh Cline*
                Direction:
                Outgoing

 1000     SMS Messages                                                    Responsive                                     3/24/2018            3/24/2018
                                                                                                                         4:20:05 PM           4:20:05 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                  3/16/2015                           Sent     lol omg she's going nuts. it's turning into a calendar and
                                    10:31:03 PM(UTC-                             labeling issue. of course we fucked up
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1001     SMS Messages                                                    Responsive                                     3/24/2018            3/24/2018
                                                                                                                         4:20:05 PM           4:20:05 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                3/16/2015                           Read     You have that email/text? Did you go this morning?
                                    10:07:13 PM(UTC-
                Ben Graham*         4)
                Direction:
                Incoming

 1002     SMS Messages                                                    Responsive                                     3/24/2018            3/24/2018
                                                                                                                         4:18:36 PM           4:18:36 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                  3/16/2015                           Sent     These two are batshit crazy
                                    10:06:18 PM(UTC-
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1003     SMS Messages                                                    Responsive                                     3/24/2018            3/24/2018
                                                                                                                         4:20:31 PM           4:20:31 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                  3/16/2015                           Sent     Lol she also specifically asked me to cover these so idk
                                    10:06:11 PM(UTC-                             what the fuck her problem is
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1004     SMS Messages                                                    Responsive                                     3/24/2018            3/24/2018
                                                                                                                         4:17:34 PM           4:17:34 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                  3/16/2015                           Sent     the more I think about it, the more pissed I am they are
                                    6:18:42 PM(UTC-                              taking their personal problems out on us
                Ben Graham*         4)
                To

                Josh Cline*
                Direction:
                Outgoing
                                                                                                                                                           123
 1005    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1339 Page
                                                       Responsive             3/24/2018125 of
                                                                              4:17:17 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            4:17:17 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/16/2015                           Sent     I'm calling Todd's line and no one is picking up
                             11:14:02 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1006    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   4:17:03 PM         4:17:03 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/15/2015                           Sent     Why is he so pissy today? We should start asking them for
                             9:31:29 PM(UTC-                              a report of what they do all day
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1007    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   4:16:49 PM         4:16:49 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          3/15/2015                           Read     Lol...for being just big Christians they sure do a lot of work
                             5:26:29 PM(UTC-                              when they should be at church.
               Josh Cline*   4)
               Direction:
               Incoming

 1008    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   4:16:32 PM         4:16:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/15/2015                           Sent     these two are just nutty
                             12:44:22 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1009    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   4:16:32 PM         4:16:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/15/2015                           Sent     More "we aren't following the process" crap
                             12:42:53 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1010    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   4:16:15 PM         4:16:15 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/15/2015                           Sent     letter sent to every single person who calls the office?
                             12:42:13 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1011    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   4:16:15 PM         4:16:15 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            3/15/2015                           Sent     Jesus and Todd's email?
                             12:42:03 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1012    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   4:16:15 PM         4:16:15 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                   124
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/15/2015      ECF No. 17-15 filed
                            10:33:02 AM(UTC-
                                                           Sent 12/28/18       PageID.1340
                                                                  did you see her email?   Page 126 of 254
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1013     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:15:15 PM      4:15:15 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           3/13/2015                          Read     Just for me, but u can make our tv ads.
                               7:18:02 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

 1014     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:15:06 PM      4:15:06 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Sent            To             3/13/2015                          Sent     I'm ready to hit doors for both
                               7:17:05 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1015     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:14:52 PM      4:14:52 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           3/13/2015                          Read     My third shot will be to Courser for Congress and Cline for
                               7:16:33 PM(UTC-                             Rep...get line and vote for Cline!!
                Josh Cline*    4)
                Direction:
                Incoming

 1016     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:14:22 PM      4:14:22 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Sent            To             3/13/2015                          Sent     we stayed til 7:30 talking about legislation!!!
                               6:07:44 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1017     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:14:22 PM      4:14:22 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           3/13/2015                          Read     She missed banquet too!? Comeon... this is just dumb. We
                               6:06:54 PM(UTC-                             really should keep track of how many meetings they skip or
                Ben Graham*    4)                                          cancel
                Direction:
                Incoming

 1018     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:14:22 PM      4:14:22 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Sent            To             3/13/2015                          Sent     god. and she missed banquet last night. why would we
                               6:04:41 PM(UTC-                             book anything for her?
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1019     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:14:22 PM      4:14:22 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           3/13/2015                          Read     She texted me all morning saying she was trying to make it
                               6:03:50 PM(UTC-
                Josh Cline*    4)
                Direction:
                Incoming

 1020     SMS Messages                                              Responsive                                      3/24/2018       3/24/2018
                                                                                                                    4:14:22 PM      4:14:22 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted




                                                                                                                                                 125
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/13/2015
                            6:02:02 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18        PageID.1341
                                                                  Meeting with that                    Page 127 of 254
                                                                                    consultant brad Shattuck

                Ben Graham*      4)
                Direction:
                Incoming

 1021     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:14:22 PM          4:14:22 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted

Sent            To               3/13/2015                          Sent     Joey is asking me. Apparently she told them she was in a
                                 5:59:16 PM(UTC-                             hurry to get to Lansing.
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1022     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:14:22 PM          4:14:22 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted

Sent            To               3/13/2015                          Sent     To say what? And what are you talking about Ben?
                                 5:58:24 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1023     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:14:22 PM          4:14:22 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted

Inbox           From             3/13/2015                          Read     Strike that he must have just left within the last 20 min
                                 5:57:17 PM(UTC-
                Ben Graham*      4)
                Direction:
                Incoming

 1024     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:14:22 PM          4:14:22 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted

Inbox           From             3/13/2015                          Read     Yeah she did...a couple of times.
                                 5:51:50 PM(UTC-
                Josh Cline*      4)
                Direction:
                Incoming

 1025     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:14:22 PM          4:14:22 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted

Sent            To               3/13/2015                          Sent     Did she call or text?
                                 5:46:23 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1026     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:14:22 PM          4:14:22 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted

Inbox           From             3/13/2015                          Read     Nope.
                                 5:45:55 PM(UTC-
                Josh Cline*      4)
                Direction:
                Incoming

 1027     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:14:22 PM          4:14:22 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted

Sent            To               3/13/2015                          Sent     Did she ever come in?
                                 5:45:14 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1028     SMS Messages                                                Responsive                                     3/24/2018           3/24/2018
                                                                                                                     4:13:27 PM          4:13:27 PM
Folder          Party                  Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                      126
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/13/2015
                            2:16:58 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1342
                                                                  Can you also just                   Page
                                                                                    send us the passwords to their128    of 254
                                                                                                                   twitters?

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1029     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:13:20 PM           4:13:20 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent                               3/13/2015                          Unsent   Can you also just send us the passwords to their twitters?      Yes
                Direction:         2:16:57 PM(UTC-
                Outgoing           4)

 1030     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:13:12 PM           4:13:12 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               3/13/2015                          Read     Ben can you tweet out the link of Todd's podcast from WJR
                                   2:15:03 PM(UTC-                             this morning. Just posted it to Facebook.
                Josh Cline*        4)
                Direction:
                Incoming

 1031     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:12:57 PM           4:12:57 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 3/13/2015                           Sent    Not that I care, but damn they are bad at self-discipline
                                   1:37:20 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1032     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:12:57 PM           4:12:57 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 3/13/2015                           Sent    Wow.
                                   1:37:03 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1033     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:12:57 PM           4:12:57 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               3/13/2015                          Read     Yep...
                                   1:36:37 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

 1034     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:12:57 PM           4:12:57 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 3/13/2015                           Sent    Seriously???
                                   1:35:47 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1035     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:12:57 PM           4:12:57 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               3/13/2015                          Read     Of courser not...
                                   1:35:36 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

 1036     SMS Messages                                                  Responsive                                    3/24/2018            3/24/2018
                                                                                                                      4:12:57 PM           4:12:57 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                        127
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/13/2015
                            1:34:53 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1343 Page 129 of 254
                                                                  did she ever show?

                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1037     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:12:12 PM          4:12:12 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/12/2015                          Sent     dude if that worked i WOULDNT BE SOTTING HERE
                               6:28:39 PM(UTC-                             TEXTING YOU
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1038     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:12:12 PM          4:12:12 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Inbox           From           3/12/2015                          Read     Or just show him on computer
                               6:28:05 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1039     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:12:12 PM          4:12:12 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/12/2015                          Sent     fuck
                               6:28:03 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1040     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:12:12 PM          4:12:12 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Inbox           From           3/12/2015                          Read     Idk it's a iphone. It sucks ass. Click settings or refresh
                               6:27:47 PM(UTC-                             button or something
                Ben Graham*    4)
                Direction:
                Incoming

 1041     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:11:58 PM          4:11:58 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/12/2015                          Sent     how do you do that?
                               6:27:01 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1042     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:11:52 PM          4:11:52 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Inbox           From           3/12/2015                          Read     Tell him to refresh his calenmob app
                               6:26:47 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1043     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:11:43 PM          4:11:43 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted

Sent            To             3/12/2015                          Sent     But he uses CalMob or something and they arent on there
                               6:26:35 PM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1044     SMS Messages                                              Responsive                                      3/24/2018           3/24/2018
                                                                                                                    4:11:43 PM          4:11:43 PM
Folder          Party                Time        All timestamps   Status   Message                                                            Deleted


                                                                                                                                                     128
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/12/2015
                            6:26:08 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1344
                                                                  That screens hot                    Page 130 of 254
                                                                                   is courserlaw@gmail.com

                Josh Cline*      4)
                Direction:
                Incoming

 1045     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:11:43 PM       4:11:43 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted

Sent            To               3/12/2015                          Sent     What is going on
                                 6:25:17 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1046     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:11:28 PM       4:11:28 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted

Sent            To               3/12/2015                          Sent     wait it's actually still not on Todd's
                                 6:24:33 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1047     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:10:59 PM       4:10:59 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted

Sent            To               3/12/2015                          Sent     how come Todd and I can't see them?
                                 6:17:13 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1048     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:10:49 PM       4:10:49 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted

Inbox           From             3/12/2015                          Read     Wtf!? Are they not going to that event?! Gr!
                                 6:16:58 PM(UTC-
                Ben Graham*      4)
                Direction:
                Incoming

 1049     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:10:49 PM       4:10:49 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted

Inbox           From             3/12/2015                          Read     Yes they are...me and Ben are looking at yet right now.
                                 6:16:44 PM(UTC-
                Josh Cline*      4)
                Direction:
                Incoming

 1050     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:10:49 PM       4:10:49 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted

Sent            To               3/12/2015                          Sent     and josh those interviews are def not on his google
                                 6:15:24 PM(UTC-                             calendar
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1051     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:10:49 PM       4:10:49 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted

Sent            To               3/12/2015                          Sent     Still here meeting
                                 6:15:00 PM(UTC-
                Ben Graham*      4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1052     SMS Messages                                                Responsive                                      3/24/2018        3/24/2018
                                                                                                                      4:10:49 PM       4:10:49 PM
Folder          Party                  Time        All timestamps   Status   Message                                                         Deleted


                                                                                                                                                    129
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/12/2015
                            5:24:10 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18      PageID.1345
                                                                  What!? They need to leave... like now.Page 131 of 254

                Ben Graham*       4)
                Direction:
                Incoming

 1053     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:10:15 PM           4:10:15 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent            To                3/12/2015                           Sent     call Stephen Willis and schedule him to meet with Todd and
                                  4:40:42 PM(UTC-                              Cindy next week.
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1054     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:09:58 PM           4:09:58 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent            To                3/12/2015                           Sent     Cindy just voted against the HYTA bill. Todd voted for it.
                                  12:40:07 PM(UTC-                             WTF???
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1055     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:08:53 PM           4:08:53 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox           From              3/11/2015                           Read     Josh is Todd down there?
                                  11:24:12 AM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

 1056     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:08:36 PM           4:08:36 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox           From              3/11/2015                           Read     As I understand it Keith rewrote it from both of them amd
                                  6:49:11 AM(UTC-                              they said no and never gave further instructions on this
                Ben Graham*       4)                                           email. He sounds more pissed at himself then anything
                                                                               else.
                Direction:
                Incoming

 1057     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:08:36 PM           4:08:36 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox           From              3/11/2015                           Read     Well either way I am no my way now so we can get this out
                                  6:47:32 AM(UTC-                              ASAP.
                Josh Cline*       4)
                Direction:
                Incoming

 1058     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:08:17 PM           4:08:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox           From              3/11/2015                           Read     Todd lost his shit last night lol
                                  6:45:55 AM(UTC-
                Ben Graham*       4)                                           We lost the news on Friday when Gary sent out his press
                                                                               release witb Tom's group. We're just playing catch up now.
                Direction:                                                     Hillarious. They're the ones that messed this one up. And
                Incoming                                                       cindy isn't gonna be pleased of Todd goes alone on this
                                                                               one.

 1059     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:07:58 PM           4:07:58 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent            To                3/10/2015                           Sent     I think their brains are melding together
                                  5:55:03 PM(UTC-
                Josh Cline*       4)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1060     SMS Messages                                                  Responsive                                     3/24/2018            3/24/2018
                                                                                                                       4:07:58 PM           4:07:58 PM
Folder          Party                   Time         All timestamps   Status   Message                                                            Deleted



                                                                                                                                                         130
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From
              +
                            3/10/2015
                            5:54:12 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  there is one ; ,PageID.1346
                                                                                  ha ha Keith that doesn'tPage   132 of 254
                                                                                                          mean someone
                                                                  didn't send her something and she made one small edit...
                Joey Gamrat*       4)
                Direction:
                Incoming

 1061     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:07:45 PM        4:07:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 3/10/2015                          Sent     Process is that I proofread buttttt that hasn't been done in a
                                   5:53:52 PM(UTC-                             LONG time
                Josh Cline*        4)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1062     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:07:45 PM        4:07:45 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 3/10/2015                          Sent     Cindy wrote it. She told me earlier
                                   5:53:21 PM(UTC-
                Josh Cline*        4)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1063     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:07:32 PM        4:07:32 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               3/10/2015                          Read     Maybe Todd wrote it, but where are the ;
                                   5:53:01 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

 1064     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:07:18 PM        4:07:18 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               3/10/2015                          Read     I wasn't blaming anyone… I just wanted it to be thrown out
                +                  5:52:56 PM(UTC-                             there... Trust me you guys deserve easy!
                Joey Gamrat*       4)
                Direction:
                Incoming

 1065     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:07:18 PM        4:07:18 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 3/10/2015                          Sent     come on bro go easy on us
                                   5:52:17 PM(UTC-
                Josh Cline*        4)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1066     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:07:18 PM        4:07:18 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               3/10/2015                          Read     It's incredibly poorly worded… I'll let her know
                +                  5:51:47 PM(UTC-
                Joey Gamrat*       4)
                Direction:
                Incoming

 1067     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:07:18 PM        4:07:18 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted




                                                                                                                                                      131
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/10/2015
                            5:49:59 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  Cindy  PageID.1347 Page 133 of 254
               Josh Cline*    4)
               To

               Ben Graham*
               To
               +
               Joey Gamrat*
               Direction:
               Outgoing

 1068    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:07:18 PM         4:07:18 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           3/10/2015                           Read     That would be Cindy...Didn't even know she posted.
                              5:48:30 PM(UTC-
               Josh Cline*    4)
               Direction:
               Incoming

 1069    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:07:18 PM         4:07:18 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           3/10/2015                           Read     Who wrote this post?
               +              5:47:04 PM(UTC-
               Joey Gamrat*   4)
               Direction:
               Incoming

 1070    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:06:38 PM         4:06:38 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           3/10/2015                           Read     No.
                              12:38:16 PM(UTC-
               Josh Cline*    4)
               Direction:
               Incoming

 1071    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:06:32 PM         4:06:32 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Sent           To             3/10/2015                           Sent     Have we submitted any bills for Todd this month beyond
                              12:37:31 PM(UTC-                             dismemberment??
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1072    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:06:25 PM         4:06:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Inbox          From           3/9/2015                            Read     Lmao if I wasn't so beat down from this whole stupid ordeal
                              9:02:58 PM(UTC-                              I would be pissed as hell about Todds latest email. But I'm
               Ben Graham*    4)                                           beyond caring lol
               Direction:
               Incoming

 1073    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:05:53 PM         4:05:53 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Sent           To             3/9/2015                            Sent     We were supposed to discuss Thursday but they wanted to
                              8:13:22 PM(UTC-                              ramble on and on about legislation
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1074    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:05:53 PM         4:05:53 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted

Sent           To             3/9/2015                            Sent     That sounds ridiculous
                              8:13:04 PM(UTC-
               Ben Graham*    4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1075    SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                 4:05:44 PM         4:05:44 PM
Folder         Party                Time         All timestamps   Status   Message                                                        Deleted


                                                                                                                                                 132
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/9/2015
                            8:12:45 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1348
                                                                  Well are they just                     Page
                                                                                     going to have us post        134
                                                                                                           the same vote of 254
                                                                  explanation for both of them without them even looking at
                Ben Graham*        4)                                          them??
                To

                Josh Cline*
                Direction:
                Outgoing

 1076     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:05:31 PM         4:05:31 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 3/9/2015                           Sent     god damn. They need to understand that they will have
                                   8:12:21 PM(UTC-                             NOBODY behind them in a congressional race or anything
                Ben Graham*        4)                                          if they continue to act like this. They are literally limiting.
                To                                                             themselves!!

                Josh Cline*
                Direction:
                Outgoing

 1077     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:05:22 PM         4:05:22 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               3/9/2015                           Read     Also, you didn't touch on the votes postings...i think that is
                                   8:12:07 PM(UTC-                             what he is really pissed about.
                Josh Cline*        4)
                Direction:
                Incoming

 1078     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:05:22 PM         4:05:22 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               3/9/2015                           Read     Do you want me to answer the votes thing or not? Do u
                                   8:11:46 PM(UTC-                             want to wait until u are home tonight.
                Josh Cline*        4)
                Direction:
                Incoming

 1079     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:05:22 PM         4:05:22 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 3/9/2015                           Sent     She posted 6 fbook updates in last 24 hours. Why not post
                                   8:11:22 PM(UTC-                             that????
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1080     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:04:41 PM         4:04:41 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Inbox           From               3/9/2015                           Read     Yeah whatever. They just gotta find something to whine
                                   8:11:12 PM(UTC-                             about
                Ben Graham*        4)
                Direction:
                Incoming

 1081     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:04:34 PM         4:04:34 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 3/9/2015                           Sent     God knows they manage to post tons of shit without giving
                                   8:10:30 PM(UTC-                             us a heads up
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1082     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:04:50 PM         4:04:50 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted

Sent            To                 3/9/2015                           Sent     Or she could just respond with "can you post this?". No
                                   8:10:11 PM(UTC-                             need for the fucking tone. OR SHE COULD POST IT
                Ben Graham*        4)                                          HERSELF!!!!
                To

                Josh Cline*
                Direction:
                Outgoing

 1083     SMS Messages                                                  Responsive                                      3/24/2018          3/24/2018
                                                                                                                        4:04:50 PM         4:04:50 PM
Folder           Party                   Time        All timestamps   Status   Message                                                           Deleted


                                                                                                                                                        133
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/9/2015
                            8:07:38 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1349
                                                                  Are we supposed  to post every article Page
                                                                                                         that ever 135   of 254
                                                                                                                   mentions
                                                                  them? I've been operating on the assumption that you will
                Ben Graham*        4)                                          tell me what to post.
                Direction:
                Incoming

 1084     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:04:50 PM        4:04:50 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/9/2015                           Sent     I wish she'd bring up this shit in our 10 phone calls today
                                   7:58:28 PM(UTC-                             instead of sending shitty emails
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1085     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:04:50 PM        4:04:50 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/9/2015                           Sent     or why she is CALLING ME CONSTANTLY all weekend
                                   7:58:05 PM(UTC-                             about NOTHING. she called me at 7:15 am on Saturday. If
                Ben Graham*        4)                                          maddie didn't know better she'd think we're having an affair.
                To

                Josh Cline*
                Direction:
                Outgoing

 1086     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:04:03 PM        4:04:03 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/9/2015                           Sent     Or why this job necessitates so much fucking time outside
                                   7:57:19 PM(UTC-                             of work hours
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1087     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:04:03 PM        4:04:03 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/9/2015                           Sent     I don't know what is happening anymore?
                                   7:57:03 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1088     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:04:03 PM        4:04:03 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               3/9/2015                           Read     Message from above again
                                   7:52:47 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1089     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:03:48 PM        4:03:48 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/9/2015                           Sent     Why can't they post shit to Facebook
                                   7:51:39 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1090     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:03:34 PM        4:03:34 PM
Folder           Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 3/9/2015                           Sent     Dude I don't know. My phone is acting really screwy so I'm
                                   7:51:32 PM(UTC-                             getting everything out of order
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1091     SMS Messages                                                  Responsive                                     3/24/2018         3/24/2018
                                                                                                                       4:03:34 PM        4:03:34 PM
                                                                                                                                                      134
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1350 Page 136 of 254Deleted
Inbox           From            3/9/2015                            Read     You have got to be kidding me.. it is like they search for shit
                                7:50:51 PM(UTC-                              to find something wrong.
                Josh Cline*     4)
                Direction:
                Incoming

 1092     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     4:03:34 PM         4:03:34 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted

Inbox           From            3/9/2015                            Read     Keith did you see my text above?
                                7:49:46 PM(UTC-
                Ben Graham*     4)
                Direction:
                Incoming

 1093     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     4:02:47 PM         4:02:47 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted

Inbox           From            3/9/2015                            Read     We just need congress... More then *achm cough Todd
                +               7:49:14 PM(UTC-                              achm cough*
                Joey Gamrat*    4)
                Direction:
                Incoming

 1094     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     4:02:57 PM         4:02:57 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted

Inbox           From            3/9/2015                            Read     Haha true... We could always scratch congress and go for
                +               7:48:45 PM(UTC-                              senate
                Joey Gamrat*    4)
                Direction:
                Incoming

 1095     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     4:02:09 PM         4:02:09 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted

Sent            To              3/9/2015                            Sent     Did you see Todd's email? Why are they going psycho
                                7:46:14 PM(UTC-                              today? Cindy has been calling me twice an hour
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1096     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     4:00:54 PM         4:00:54 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted

Sent            To              3/9/2015                            Sent     Did you see the amendment Todd wants submitted?
                                4:33:37 PM(UTC-
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1097     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     4:00:54 PM         4:00:54 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted

Inbox           From            3/9/2015                            Read     Actually Ben, sorry but hold off for now we have other
                +               3:56:55 PM(UTC-                              things that need done right now. Thanks though!
                Cindy Gamrat*   4)
                Direction:
                Incoming

 1098     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     3:59:13 PM         3:59:13 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted

Inbox           From            3/9/2015                            Read     What? Why and Why this early. The jealousy is crazy
                                10:27:39 AM(UTC-
                Josh Cline*     4)
                Direction:
                Incoming

 1099     SMS Messages                                                Responsive                                     3/24/2018          3/24/2018
                                                                                                                     3:59:00 PM         3:59:00 PM
Folder          Party                 Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                     135
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/9/2015       ECF No. 17-15 filed
                            10:26:47 AM(UTC-
                                                           Sent 12/28/18
                                                                  He talks aboutPageID.1351             Page
                                                                                potentially running for RNC    137 of 254
                                                                                                            Committeman?

                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1100     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:58:47 PM        3:58:47 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From              3/9/2015                            Read     I saw. Have not read it.
                                  10:23:03 AM(UTC-
                Josh Cline*       4)
                Direction:
                Incoming

 1101     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:58:53 PM        3:58:53 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From              3/9/2015                            Read     Yes. Haven't really read it though
                                  10:23:03 AM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

 1102     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:58:41 PM        3:58:41 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                3/9/2015                            Sent     did you see Todd's email he wants to send out?
                                  10:22:22 AM(UTC-
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1103     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:55:12 PM        3:55:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From              3/7/2015                            Read     I'm putting my money on Josh ;)
                                  11:33:34 AM(UTC-
                Ben Graham*       5)
                Direction:
                Incoming

 1104     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:55:12 PM        3:55:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From              3/7/2015                            Read     Lol that is pretty damn funny!
                                  11:33:11 AM(UTC-
                Ben Graham*       5)
                Direction:
                Incoming

 1105     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:55:12 PM        3:55:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                3/7/2015                            Sent     HAHAHAHAHAHAHHAAH
                                  11:32:58 AM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1106     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:55:12 PM        3:55:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From              3/7/2015                            Read     Here is what dent in 2 emails...
                                  11:32:12 AM(UTC-                             Dude I wish I could be there in the front row to see you And
                Josh Cline*       5)                                           mike Goshka run across the Capitol lawn fighting it out for
                                                                               poll position! Bumping all the way to the enrolling clerk! :)
                Direction:
                Incoming                                                       Dude wear your fast shoes! Knee and elbow pads And
                                                                               bring your brass nuckles and your helmet! Don't let him give
                                                                               you any flack about you being slow and a spicy dresser!
                                                                               You just cold cock him and yell he is attacking me and
                                                                               make a dash for it! :)

 1107     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      3:55:12 PM        3:55:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                         Deleted



                                                                                                                                                     136
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/7/2015       ECF No. 17-15 filed
                            11:27:30 AM(UTC-
                                                           Read 12/28/18
                                                                  Lol okay then?PageID.1352 Page 138 of 254

                Ben Graham*    5)
                Direction:
                Incoming

 1108     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:54:25 PM            3:54:25 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Sent            To             3/7/2015                            Sent     Josh said there was one that made him die laughing
                               11:26:48 AM(UTC-
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1109     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:54:19 PM            3:54:19 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/7/2015                            Read     He sent several I think? Haven't really been able to read
                               11:26:10 AM(UTC-                             them yet
                Ben Graham*    5)
                Direction:
                Incoming

 1110     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:54:10 PM            3:54:10 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Sent            To             3/7/2015                            Sent     what email did todd send last night?
                               11:25:18 AM(UTC-
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1111     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:53:26 PM            3:53:26 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/6/2015                            Read     Todd and his whole family went to that lunch today. No way
                               7:42:54 PM(UTC-                              we needed to be there.
                Ben Graham*    5)
                Direction:
                Incoming

 1112     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:53:18 PM            3:53:18 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/6/2015                            Read     To the clerk...i mean.
                               6:53:16 PM(UTC-
                Josh Cline*    5)
                Direction:
                Incoming

 1113     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:53:11 PM            3:53:11 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/6/2015                            Read     As far as I know he has not gotten the blueback into the
                               6:52:57 PM(UTC-                              clerk yet. So if we get it back first thing Monday morning we
                Josh Cline*    5)                                           can sign the bills and submit them to the bill.
                Direction:
                Incoming

 1114     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:53:11 PM            3:53:11 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Inbox           From           3/6/2015                            Read     Well he may end up looking silly on that if we get the bill
                               6:52:36 PM(UTC-                              first. Thanks Keith! Crisis averted.
                Ben Graham*    5)
                Direction:
                Incoming

 1115     SMS Messages                                               Responsive                                     3/24/2018             3/24/2018
                                                                                                                    3:53:11 PM            3:53:11 PM
Folder          Party                Time         All timestamps   Status   Message                                                             Deleted

Sent            To             3/6/2015                            Sent     Alright she's good. More upset because she saw Gary's
                               6:51:15 PM(UTC-                              press release about Bolger bill
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

                                                                                                                                                       137
 1116    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1353 Page
                                                       Responsive             3/24/2018139 of
                                                                              3:52:41 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            3:52:41 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            3/6/2015                           Read     I discovered the event on the calander yesterday and I
                               5:59:03 PM(UTC-                             called G'Ann about it and she said she put it on the
               Josh Cline*     5)                                          calander during his normal lunch time block out as a
                                                                           possibility for him to go to. As I understand from G'Ann it
               Direction:                                                  was more of an FYI type thing.
               Incoming

 1117    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:52:26 PM         3:52:26 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            3/6/2015                           Read     I thought we were going to try and cover in district events
               +               5:46:46 PM(UTC-                             and he had one today.
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1118    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:52:05 PM         3:52:05 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            3/6/2015                           Read     Nope I went to an event with Todd last Friday. Next friday I
                               5:38:58 PM(UTC-                             have dentists appt in the morning and then an event and
               Ben Graham*     5)                                          interview with with Todd in district.
               Direction:
               Incoming

 1119    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:51:42 PM         3:51:42 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            3/6/2015                           Read     I thought you were in district with Todd today?
               +               5:36:38 PM(UTC-
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1120    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:50:42 PM         3:50:42 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            3/6/2015                           Read     72,500 total votes with 22,000-25,000 votes from TC "base
                               3:04:22 PM(UTC-                             id". 35,000 votes from Macomb County where almost all
               Josh Cline*     5)                                          all the other challengers are from. Then 10-12k where no
                                                                           one has a base.
               Direction:
               Incoming

 1121    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:50:28 PM         3:50:28 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              3/6/2015                           Sent     yup talked to Todd about it
                               2:58:06 PM(UTC-
               Ben Graham*     5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1122    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:50:21 PM         3:50:21 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            3/6/2015                           Read     Just talked to GAnn. Some gop consultant who has worked
                               2:54:24 PM(UTC-                             with club for growth called. Barnie Keller? And someone
               Ben Graham*     5)                                          else from a nationwide conservative org wants to meet woth
                                                                           Todd. She's sending me the details.
               Direction:
               Incoming

 1123    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:50:01 PM         3:50:01 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent           To              3/6/2015                           Sent     no that's the new law office ad...
                               2:13:23 PM(UTC-
               Ben Graham*     5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1124    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:49:56 PM         3:49:56 PM
Folder         Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox          From            3/6/2015                           Read     Lol that's our first ad? Love it!
                               2:13:03 PM(UTC-
               Ben Graham*     5)
               Direction:
               Incoming
                                                                                                                                                  138
 1125    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1354 Page
                                                       Responsive             3/24/2018140 of 254
                                                                                            3/24/2018
                                                                                                                  3:49:50 PM          3:49:50 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            3/6/2015                           Sent     Todd shirtless hoisting an American flag under heavy gun
                             2:11:31 PM(UTC-                             fire
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1126    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:49:14 PM          3:49:14 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            3/6/2015                           Sent     I had no clue he ran business ads. I want to see those. And
                             2:03:50 PM(UTC-                             no, you can't do that
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1127    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:48:59 PM          3:48:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          3/6/2015                           Read     And has run ads in St. Clair as well. In fact we can change
                             1:58:38 PM(UTC-                             business cable over to St. Clair and northern Macomb
               Ben Graham*   5)                                          again right now if we wanted.
               Direction:
               Incoming

 1128    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:48:37 PM          3:48:37 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          3/6/2015                           Read     Not entirely true. His law office runs tv ads until 1/3 of the
                             1:56:46 PM(UTC-                             district's Macomb part.
               Josh Cline*   5)
               Direction:
               Incoming

 1129    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:48:37 PM          3:48:37 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            3/6/2015                           Sent     fuck yeah I like that. think big
                             1:56:42 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1130    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:48:19 PM          3:48:19 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          3/6/2015                           Read     Spit balling buddy. We're just throwing out numbers that
                             1:56:19 PM(UTC-                             could bring a path to victory
               Ben Graham*   5)
               Direction:
               Incoming

 1131    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:48:12 PM          3:48:12 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            3/6/2015                           Sent     How are they estimated though? I can't imagine anyone in
                             1:48:10 PM(UTC-                             Macomb has a clue who he is
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1132    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:48:02 PM          3:48:02 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          3/6/2015                           Read     Those are estimates on what I think TC could get based on
                             1:47:38 PM(UTC-                             his previous results. Everything changes if there are less
               Josh Cline*   5)                                          people in Macomb that get in.
               Direction:
               Incoming

 1133    SMS Messages                                             Responsive                                      3/24/2018           3/24/2018
                                                                                                                  3:47:54 PM          3:47:54 PM

                                                                                                                                                   139
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1355 Page 141 of 254Deleted
Sent            To            3/6/2015                           Sent     Is that a poll?
                              1:45:59 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1134     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:47:42 PM         3:47:42 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          3/6/2015                           Read     Todd takes 10,000 from Lapeer/ St. Clair, 9,000 from
                              1:45:22 PM(UTC-                             Macomb, 2750 from other that 21,000 in a posible 6 way or
                Josh Cline*   5)                                          so race. That is 30%.
                Direction:
                Incoming

 1135     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:47:34 PM         3:47:34 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          3/6/2015                           Read     Seriously?! Well that's a good sign.
                              1:42:18 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1136     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:47:27 PM         3:47:27 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            3/6/2015                           Sent     What does that mean? Is Lapeer bigger than any?
                              1:42:00 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1137     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:47:20 PM         3:47:20 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          3/6/2015                           Read     County vote breakdowns for the 10th
                              1:41:36 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1138     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:47:10 PM         3:47:10 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            3/6/2015                           Sent     like, they reached out to ME first. I was going to talk to them
                              1:41:27 PM(UTC-                             about Cindy
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1139     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:46:52 PM         3:46:52 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            3/6/2015                           Sent     what numbers
                              1:40:58 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1140     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:46:47 PM         3:46:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          3/6/2015                           Read     They should be....we just ran the numbers and you would
                              1:40:39 PM(UTC-                             be stunned.
                Josh Cline*   5)
                Direction:
                Incoming

 1141     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  3:46:39 PM         3:46:39 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted


                                                                                                                                                  140
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/6/2015
                            1:38:55 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1356
                                                                  and funnily enough,
                                                                  Todd
                                                                                                       Page
                                                                                      the Club For Growth        142 inof 254
                                                                                                          is interested

                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1142     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:46:29 PM         3:46:29 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 3/6/2015                            Sent     ironically she doesn't see he has a much better shit than
                                   1:38:36 PM(UTC-                              him
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1143     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:46:29 PM         3:46:29 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 3/6/2015                            Sent     Jealousy of congress in general
                                   1:38:21 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1144     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:46:29 PM         3:46:29 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               3/6/2015                            Read     Jealousy issues relating to congress vs RNC?
                                   1:36:51 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1145     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:46:29 PM         3:46:29 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               3/6/2015                            Read     Of courser we do...
                                   1:36:42 PM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1146     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:46:29 PM         3:46:29 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 3/6/2015                            Sent     listen boys, we have some jealousy problems emerging. I
                                   1:35:25 PM(UTC-                              just sent the state committee list if you guys wouldn't mind
                Ben Graham*        5)                                           parsing for ideological alignment of the members
                To

                Josh Cline*
                Direction:
                Outgoing

 1147     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:36:07 PM         3:36:07 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 3/6/2015                            Sent     he is his own worst enemy. And how the fuck do you write
                                   10:25:21 AM(UTC-                             about a failed education system with grammar and spelling
                Josh Cline*        5)                                           like that? dude is pot calling the kettle black
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1148     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:36:07 PM         3:36:07 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               3/6/2015                            Read     Lol
                                   10:22:48 AM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1149     SMS Messages                                                   Responsive                                    3/24/2018          3/24/2018
                                                                                                                       3:35:42 PM         3:35:42 PM
                                                                                                                                                       141
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1357 Page 143 of 254Deleted
Inbox           From           3/6/2015                            Read     All I see in his post
                +              10:21:57 AM(UTC-
                Joey Gamrat*   5)
                Direction:
                Incoming

 1150     SMS Messages                                               Responsive                                     3/24/2018          3/24/2018
                                                                                                                    3:35:31 PM         3:35:31 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Sent            To             3/6/2015                            Sent     It's just crazy
                               10:21:27 AM(UTC-
                Josh Cline*    5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1151     SMS Messages                                               Responsive                                     3/24/2018          3/24/2018
                                                                                                                    3:35:23 PM         3:35:23 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox           From           3/6/2015                            Read     Haha maybe he just wanted to see your editing skills...
                +              10:21:06 AM(UTC-                             Even though he knows he won't use it anyways;)
                Joey Gamrat*   5)
                Direction:
                Incoming

 1152     SMS Messages                                               Responsive                                     3/24/2018          3/24/2018
                                                                                                                    3:35:23 PM         3:35:23 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox           From           3/6/2015                            Read     Lol push poll ftw!
                               10:20:40 AM(UTC-
                Ben Graham*    5)
                Direction:
                Incoming

 1153     SMS Messages                                               Responsive                                     3/24/2018          3/24/2018
                                                                                                                    3:35:11 PM         3:35:11 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Sent            To             3/6/2015                            Sent     You can't run for congress talking about shit like this.
                               10:20:27 AM(UTC-                             "Godliness education" wtfffff
                Josh Cline*    5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1154     SMS Messages                                               Responsive                                     3/24/2018          3/24/2018
                                                                                                                    3:35:04 PM         3:35:04 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Sent            To             3/6/2015                            Sent     and he posted it already
                               10:19:59 AM(UTC-
                Josh Cline*    5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1155     SMS Messages                                               Responsive                                     3/24/2018          3/24/2018
                                                                                                                    3:34:50 PM         3:34:50 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted

Sent            To             3/6/2015                            Sent     What is with this Facebook post he wants me to proof? It's
                               10:19:54 AM(UTC-                             fucking lunacy
                Josh Cline*    5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1156     SMS Messages                                               Responsive                                     3/24/2018          3/24/2018
                                                                                                                    3:34:33 PM         3:34:33 PM
Folder          Party                Time         All timestamps   Status   Message                                                          Deleted


                                                                                                                                                    142
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/6/2015       ECF No. 17-15 filed
                            10:19:06 AM(UTC-
                                                           Sent 12/28/18
                                                                  norms going toPageID.1358
                                                                                 run a push poll :) Page 144 of 254
                Josh Cline*      5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1157     SMS Messages                                                 Responsive                                      3/24/2018          3/24/2018
                                                                                                                       3:34:25 PM         3:34:25 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             3/6/2015                            Read     I'll see what I can do
                +                10:18:48 AM(UTC-
                Joey Gamrat*     5)
                Direction:
                Incoming

 1158     SMS Messages                                                 Responsive                                      3/24/2018          3/24/2018
                                                                                                                       3:34:20 PM         3:34:20 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             3/6/2015                            Read     If you can find out results that would be excellent. :)
                                 10:18:28 AM(UTC-
                Ben Graham*      5)
                Direction:
                Incoming

 1159     SMS Messages                                                 Responsive                                      3/24/2018          3/24/2018
                                                                                                                       3:34:02 PM         3:34:02 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             3/6/2015                            Read     to see if Todd has support districtwide... Not saying you
                +                10:18:12 AM(UTC-                             guys would, but possibly the guy you take orders from;)
                Joey Gamrat*     5)
                Direction:
                Incoming

 1160     SMS Messages                                                 Responsive                                      3/24/2018          3/24/2018
                                                                                                                       3:34:12 PM         3:34:12 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               3/6/2015                            Sent     unless poll is free
                                 10:18:12 AM(UTC-
                Josh Cline*      5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1161     SMS Messages                                                 Responsive                                      3/24/2018          3/24/2018
                                                                                                                       3:34:02 PM         3:34:02 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               3/6/2015                            Sent     Why would we run a poll this far out when we don't even
                                 10:17:36 AM(UTC-                             have a clue who's running?
                Josh Cline*      5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1162     SMS Messages                                                 Responsive                                      3/24/2018          3/24/2018
                                                                                                                       3:33:05 PM         3:33:05 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               3/5/2015                            Sent     My dad said that if we get him elected to Congress, he will
                                 9:36:10 PM(UTC-                              move out of the country
                Ben Graham*      5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1163     SMS Messages                                                 Responsive                                      3/24/2018          3/24/2018
                                                                                                                       3:32:45 PM         3:32:45 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                       143
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          3/5/2015
                            8:07:57 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18        PageID.1359
                                                                  She couldn't remember  anyone but ToddPage    145
                                                                                                           and Phil     of 254
                                                                                                                    pavlov.
                                                                  As soon as we get data from your friend we need to run a
                Ben Graham*        5)                                           poll.
                                                                                She couldn't remember anyone but Todd and Phil pavlov.
                Direction:                                                      As soon as we get data from your friend we need to run a
                Incoming                                                        poll.
                                                                                She couldn't remember anyone but Todd and Phil pavlov.
                                                                                As soon as we get data from your friend we need to run a
                                                                                poll.

 1164     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:32:51 PM   3:32:51 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox           From               3/5/2015                            Read     My mom got a poll tonight.
                                   8:06:27 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1165     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:32:07 PM   3:32:07 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox           From               3/5/2015                            Read     Dude did either of you guys buy courserforcongress.com? I
                                   7:57:29 PM(UTC-                              had it in my cart on godaddy and then when i checked out it
                Ben Graham*        5)                                           was gone!?
                Direction:
                Incoming

 1166     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:30:12 PM   3:30:12 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

Sent            To                 3/5/2015                            Sent     We had planned on you being there too Cindy and so are
                +                  2:40:27 PM(UTC-                              the policy staff :)
                Cindy Gamrat*      5)
                To
                +
                Cindy Gamrat*
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 1167     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:30:12 PM   3:30:12 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox           From               3/5/2015                            Read     Especially if it is in regard to the warrant stuff
                +                  2:40:07 PM(UTC-
                Cindy Gamrat*      5)
                Direction:
                Incoming

 1168     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:30:12 PM   3:30:12 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox           From               3/5/2015                            Read     I'd love to meet with them too
                +                  2:39:48 PM(UTC-
                Cindy Gamrat*      5)
                Direction:
                Incoming

 1169     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:30:12 PM   3:30:12 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox           From               3/5/2015                            Read     I don't think Todd gets this text?
                +                  2:39:35 PM(UTC-
                Cindy Gamrat*      5)
                Direction:
                Incoming

 1170     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:30:12 PM   3:30:12 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

Sent            To                 3/5/2015                            Sent     Awesome, thanks.
                +                  2:33:09 PM(UTC-
                Patrick Revere*    5)
                Direction:
                Outgoing

 1171     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          3:30:12 PM   3:30:12 PM
Folder           Party                   Time        All timestamps    Status   Message                                                       Deleted

                +                  3/5/2015                           Unknown
                Patrick Revere     2:33:08 PM(UTC-
                                   5)
                                                                                                                                                    144
 1172    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1360 Page
                                                       Responsive             3/24/2018146 of
                                                                              3:30:12 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            3:30:12 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              3/5/2015                            Read     Patrick here. Annual member meeting will be 4/21 6-8 pm in
               +                 2:30:50 PM(UTC-                              micro cinema
               Patrick Revere*   5)
               Direction:
               Incoming

 1173    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:29:06 PM        3:29:06 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              3/4/2015                            Read     Done.
                                 10:07:24 AM(UTC-
               Josh Cline*       5)
               Direction:
               Incoming

 1174    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:29:06 PM        3:29:06 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                3/4/2015                            Sent     Thank you
                                 10:01:54 AM(UTC-
               Ben Graham*       5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1175    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:29:06 PM        3:29:06 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              3/4/2015                            Read     Submitting now.
                                 10:01:18 AM(UTC-
               Josh Cline*       5)
               Direction:
               Incoming

 1176    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:28:49 PM        3:28:49 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                3/4/2015                            Sent     yeah for
                                 10:00:43 AM(UTC-                             Todd. Thanks Ben I UNDERSTAND AND I LOVR YOU
               Ben Graham*       5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1177    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:28:32 PM        3:28:32 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              3/4/2015                            Read     Its done
                                 10:00:08 AM(UTC-
               Ben Graham*       5)
               Direction:
               Incoming

 1178    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:28:32 PM        3:28:32 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              3/4/2015                            Read     Will do. Sorry I totally missed you had a quote pulled out
                                 9:59:42 AM(UTC-                              becayse gmail hid it because it was repeated from earlier
               Ben Graham*       5)                                           email in that stream.
               Direction:
               Incoming

 1179    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:28:32 PM        3:28:32 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              3/4/2015                            Read     For Todd?
                                 9:59:19 AM(UTC-
               Josh Cline*       5)
               Direction:
               Incoming

 1180    SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                     3:28:32 PM        3:28:32 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted




                                                                                                                                                    145
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            3/4/2015
                            9:59:08 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1361
                                                                  like, immediately                     Page
                                                                                    drop everything and do           147 later
                                                                                                           it. I'll explain of 254
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1181     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:28:32 PM         3:28:32 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                  3/4/2015                            Sent     Also Josh submit that Kansas dismemberment bill to LSB
                                    9:58:45 AM(UTC-                              right now
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1182     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:27:20 PM         3:27:20 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                3/3/2015                            Read     How is he that late? He texted ua a half hour ago and said
                                    9:21:44 AM(UTC-                              he was here?
                Ben Graham*         5)
                Direction:
                Incoming

 1183     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:27:13 PM         3:27:13 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                3/3/2015                            Read     He just walked in....
                                    9:17:26 AM(UTC-
                Josh Cline*         5)
                Direction:
                Incoming

 1184     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:27:06 PM         3:27:06 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                3/3/2015                            Read     He's not at committee?
                                    9:16:57 AM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1185     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:27:00 PM         3:27:00 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                3/3/2015                            Read     No idea?
                                    9:15:40 AM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1186     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:26:50 PM         3:26:50 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                3/3/2015                            Read     Where is Todd at? He is not here?
                                    9:14:41 AM(UTC-
                Josh Cline*         5)
                Direction:
                Incoming

 1187     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:24:23 PM         3:24:23 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                2/27/2015                           Read     I'm at Todds event so it will take some time. Cant do it on
                                    12:50:26 PM(UTC-                             my phone
                Ben Graham*         5)
                Direction:
                Incoming

 1188     SMS Messages                                                    Responsive                                    3/24/2018          3/24/2018
                                                                                                                        3:24:23 PM         3:24:23 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                  2/27/2015                           Sent     Ben can you tweet Cindy's Facebook post about running for
                                    12:10:37 PM(UTC-                             RNC? ASAP
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

                                                                                                                                                        146
 1189    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1362 Page
                                                       Responsive             3/24/2018148 of
                                                                              3:24:03 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            3:24:03 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/26/2015                          Read     Lol because I'm asking awesome questions or because
                             8:06:53 PM(UTC-                             you're watching Todd and Cindy do their thing? ;)
               Ben Graham*   5)
               Direction:
               Incoming

 1190    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:23:46 PM         3:23:46 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/26/2015                          Read     Seriously? Do we have the votes? Half the votes? Have
                             8:05:43 PM(UTC-                             they talked to anyone on state committee? Do they even
               Ben Graham*   5)                                          know who is on stat committee!?!?!
               Direction:
               Incoming

 1191    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:23:46 PM         3:23:46 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/26/2015                          Sent     Were about to announce for RNC though
                             8:04:17 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1192    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:23:09 PM         3:23:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/26/2015                          Read     Tell them you need to go home. Lol
                             8:03:53 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1193    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:23:09 PM         3:23:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/26/2015                          Sent     FUCKKKK
                             8:02:45 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1194    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:23:09 PM         3:23:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/26/2015                          Sent     kill me
                             7:24:19 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1195    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:22:59 PM         3:22:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/26/2015                          Read     What the?! Why????
                             7:24:03 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1196    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:22:48 PM         3:22:48 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/26/2015                          Sent     we just cracked open the contract for liberty for some light
                             7:23:29 PM(UTC-                             reading
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1197    SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                3:22:48 PM         3:22:48 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted
                                                                                                                                                147
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/26/2015
                            7:23:17 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  Of course PageID.1363 Page 149 of 254
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1198     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:22:48 PM   3:22:48 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox           From          2/26/2015                          Read     Still there!!!???
                              7:20:49 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1199     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:22:15 PM   3:22:15 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted

Sent            To            2/26/2015                          Sent     this is going to go so late
                              6:29:32 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1200     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:22:15 PM   3:22:15 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox           From          2/26/2015                          Read     There is a hot pocket in todds freezer
                              6:24:12 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1201     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:22:15 PM   3:22:15 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox           From          2/26/2015                          Read     Sorry buddy!
                              6:23:53 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1202     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:22:15 PM   3:22:15 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted

Sent            To            2/26/2015                          Sent     omg I'm so hungry
                              6:23:03 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1203     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:21:48 PM   3:21:48 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox           From          2/26/2015                          Read     Haha Not gonna work for this month. Joshs ideas are half
                              6:21:31 PM(UTC-                             the money needed for roads. They asked for that for roads
                Ben Graham*   5)                                          plan!
                Direction:
                Incoming

 1204     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:21:48 PM   3:21:48 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted

Sent            To            2/26/2015                          Sent     KILL ME
                              6:21:09 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1205     SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                   3:21:48 PM   3:21:48 PM
Folder          Party               Time        All timestamps   Status   Message                                                     Deleted




                                                                                                                                             148
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/26/2015
                            6:20:09 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18         PageID.1364
                                                                  They're not interested in Josh's ideas Page 150 of 254

                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1206     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:21:48 PM         3:21:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                2/26/2015                          Sent     "Can you figure out how to repeal Medicaid expansion?"
                                  6:19:51 PM(UTC-                             was one choice quote
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1207     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:21:48 PM         3:21:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                2/26/2015                          Sent     We're doing it now. Cindy has a whole bunch of new ideas
                                  6:19:32 PM(UTC-                             to research!!!
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1208     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:21:48 PM         3:21:48 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From              2/26/2015                          Read     Josb says don't forget. Go over Feb legislation. Josh sent
                                  6:17:57 PM(UTC-                             an email on it
                Ben Graham*       5)
                Direction:
                Incoming

 1209     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:21:57 PM         3:21:57 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                2/26/2015                          Sent     fuck my life
                                  6:17:03 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1210     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:21:10 PM         3:21:10 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox           From              2/26/2015                          Read     Lol sorry. I had to go. Not my fault they spent the afternoon
                                  6:16:22 PM(UTC-                             doing who knows what
                Ben Graham*       5)
                Direction:
                Incoming

 1211     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:21:10 PM         3:21:10 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                2/26/2015                          Sent     staff meeting about to start guys
                                  6:15:21 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1212     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:19:57 PM         3:19:57 PM
Folder          Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent            To                2/26/2015                          Sent     Depends what you mean by going at it....
                                  6:00:28 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1213     SMS Messages                                                 Responsive                                    3/24/2018          3/24/2018
                                                                                                                     3:19:57 PM         3:19:57 PM
                                                                                                                                                     149
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1365 Page 151 of 254Deleted
Inbox           From            2/26/2015                           Read     Lol sorry buddy. They still going at each other?
                                6:00:05 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1214     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:19:57 PM   3:19:57 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent            To              2/26/2015                           Sent     I just want to
                                5:57:39 PM(UTC-                              goooooo HOME
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1215     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:19:57 PM   3:19:57 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent            To              2/26/2015                           Sent     OOOOOhmggggggg
                                5:57:34 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1216     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:18:55 PM   3:18:55 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            2/25/2015                           Read     Okey dokey
                                3:21:58 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1217     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:18:48 PM   3:18:48 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            2/25/2015                           Read     Kind of a mess, I'll let Todd fill you in.
                +               3:16:42 PM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1218     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:18:48 PM   3:18:48 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            2/25/2015                           Read     What happened with 4006?
                                3:07:28 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1219     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:18:27 PM   3:18:27 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            2/25/2015                           Read     I'm sending Steve down in a little. Because apparrently our
                                10:14:16 AM(UTC-                             bosses couldn't give a shit that I'm doing the work of two
                Ben Graham*     5)                                           people.
                Direction:
                Incoming

 1220     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:18:20 PM   3:18:20 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            2/25/2015                           Read     He is on his way now. We can track him down if u want
                                9:49:11 AM(UTC-
                Josh Cline*     5)
                Direction:
                Incoming

 1221     SMS Messages                                                Responsive                                          3/24/2018    3/24/2018
                                                                                                                          3:18:14 PM   3:18:14 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            2/25/2015                           Read     And he left.
                                9:46:53 AM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming


                                                                                                                                                    150
 1222    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1366 Page
                                                       Responsive             3/24/2018152 of
                                                                              3:17:32 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            3:17:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/25/2015                           Read     Todds next appt is here
                             9:46:49 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1223    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:16:42 PM        3:16:42 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/24/2015                           Read     Looks fine to me. Kinda ironic to have big paragraph
                             9:12:28 PM(UTC-                              spacing since we usually shun paragraphs. Josh set it up
               Ben Graham*   5)                                           though
               Direction:
               Incoming

 1224    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:16:34 PM        3:16:34 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/24/2015                           Sent     it looks fucked up... too much spacing between paragraphs
                             9:10:21 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1225    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:16:28 PM        3:16:28 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/24/2015                           Read     9pm i mean
                             8:55:44 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1226    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:16:20 PM        3:16:20 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/24/2015                           Read     Scheduled for 8pm
                             8:55:33 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1227    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:16:14 PM        3:16:14 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/24/2015                           Sent     Where are we at with Todd's email?
                             8:53:28 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1228    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:16:04 PM        3:16:04 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/24/2015                           Sent     Kbj - Am I urging the people to call their reps to ask them to
                             6:48:45 PM(UTC-                              vote no? Or to ask them to support the amendments? Or
               Ben Graham*   5)                                           what? Just make sure it's clear. Thanks!
               To

               Josh Cline*
               Direction:
               Outgoing

 1229    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:15:49 PM        3:15:49 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/24/2015                           Read     Lol yeah right
                             12:17:56 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1230    SMS Messages                                              Responsive                                     3/24/2018         3/24/2018
                                                                                                                  3:15:40 PM        3:15:40 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted



                                                                                                                                                 151
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/24/2015      ECF No. 17-15 filed
                            12:14:58 PM(UTC-
                                                           Sent 12/28/18      PageID.1367
                                                                  Maybe even, dare I say, Presidents Page 153 of 254

                Ben Graham*      5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1231     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:15:30 PM         3:15:30 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               2/24/2015                           Sent     I'm proud of them... feels like I'm looking at future governors
                                 12:14:47 PM(UTC-
                Ben Graham*      5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1232     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:15:21 PM         3:15:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             2/24/2015                           Read     Since when do they do prepared speaches? Lol
                                 12:14:18 PM(UTC-
                Ben Graham*      5)
                Direction:
                Incoming

 1233     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:15:21 PM         3:15:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               2/24/2015                           Sent     no, Cindy wanted someone else to do it. I'm helping with
                                 12:12:03 PM(UTC-                             their floor speeches
                Ben Graham*      5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1234     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:15:21 PM         3:15:21 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             2/24/2015                           Read     Sent over some domestic violence stats
                                 12:11:52 PM(UTC-
                Ben Graham*      5)
                Direction:
                Incoming

 1235     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:14:28 PM         3:14:28 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             2/24/2015                           Read     Todd will be coming back to Cindy's to discuss legislation
                                 11:19:22 AM(UTC-                             for the floor today.
                Josh Cline*      5)
                Direction:
                Incoming

 1236     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:14:18 PM         3:14:18 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent            To               2/24/2015                           Sent     we are in Todd's office, but maybe we should move to
                                 9:37:33 AM(UTC-                              Cindy's
                Ben Graham*      5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1237     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:14:07 PM         3:14:07 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox           From             2/24/2015                           Read     Is anyone going to say how ridiculous it is for Todd to rail on
                                 9:28:12 AM(UTC-                              4006 when he voted for it in committee!?
                Ben Graham*      5)
                Direction:
                Incoming

 1238     SMS Messages                                                 Responsive                                     3/24/2018          3/24/2018
                                                                                                                      3:13:52 PM         3:13:52 PM
Folder          Party                  Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                      152
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/24/2015
                            9:04:18 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18       PageID.1368 Page 154 of 254
                                                                  Generally good.

                Ben Graham*     5)
                Direction:
                Incoming

 1239     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:13:46 PM          3:13:46 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted

Sent            To              2/24/2015                          Sent     how's his mood?
                                9:03:33 AM(UTC-
                Josh Cline*     5)
                To

                Ben Graham*
                To
                +
                Joey Gamrat*
                Direction:
                Outgoing

 1240     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:13:29 PM          3:13:29 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted

Inbox           From            2/24/2015                          Read     Ok. Thanks
                                9:03:19 AM(UTC-
                Josh Cline*     5)
                Direction:
                Incoming

 1241     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:13:21 PM          3:13:21 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted

Inbox           From            2/24/2015                          Read     Todd was in his office. On his way to you now
                                9:02:53 AM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1242     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:12:50 PM          3:12:50 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted

Inbox           From            2/23/2015                          Read     Oh dear... this is the problem with having a dual office.
                                4:12:06 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1243     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:12:43 PM          3:12:43 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted

Inbox           From            2/23/2015                          Read     okay the last time I checked it wasn't on my Michigan State
                +               4:04:55 PM(UTC-                             rep website or Facebook, and I just happen to check my
                Cindy Gamrat*   5)                                          thread and Tadds was right there. I just think anyway that
                                                                            as we go through these next few years just being aware of
                Direction:                                                  timing and strategy for both of us on those things is good.
                Incoming

 1244     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:12:31 PM          3:12:31 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted

Sent            To              2/23/2015                          Sent     Copycat Todd. L;O;L
                                4:04:32 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1245     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:11:44 PM          3:11:44 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted

Inbox           From            2/23/2015                          Read     Yeah I posted yours on Facebook earlier today before
                                3:59:24 PM(UTC-                             Todd's. All the letters were sent out on Friday as well.
                Ben Graham*     5)
                Direction:
                Incoming

 1246     SMS Messages                                               Responsive                                     3/24/2018           3/24/2018
                                                                                                                    3:11:44 PM          3:11:44 PM
Folder          Party                 Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                     153
Sent     Case 1:18-cv-00874-GJQ-PJG
              To
              +
                            2/23/2015
                            3:56:52 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  Yours was up PageID.1369
                                                                               first actually Page 155 of 254
                Cindy Gamrat*   5)
                To
                +
                Cindy Gamrat*
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 1247     SMS Messages                                                Responsive                                      3/24/2018            3/24/2018
                                                                                                                      3:11:30 PM           3:11:30 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            2/23/2015                           Read     Hey Ben where is the timeline on my March reading month?
                +               3:55:43 PM(UTC-                              There is going to be some awkwardness if my comm
                Cindy Gamrat*   5)                                           person is slower than Todd's and each thing we do it will
                                                                             look like I am copycatting off of Todds, not sure that is the
                Direction:                                                   impression I want to give. Let me know where the timeline
                Incoming                                                     is on that. Maybe at this point I should just cancel
                                                                             mine?thanks

 1248     SMS Messages                                                Responsive                                      3/24/2018            3/24/2018
                                                                                                                      3:11:09 PM           3:11:09 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            2/22/2015                           Read     I agree it is all a waste and lame priorties, but at least he is
                                11:37:34 PM(UTC-                             not sending ass hole emails.
                Josh Cline*     5)
                Direction:
                Incoming

 1249     SMS Messages                                                Responsive                                      3/24/2018            3/24/2018
                                                                                                                      3:11:01 PM           3:11:01 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent            To              2/22/2015                           Sent     the Bolger plan... what a fucking waste of his priorities
                                11:34:41 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1250     SMS Messages                                                Responsive                                      3/24/2018            3/24/2018
                                                                                                                      3:11:01 PM           3:11:01 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent            To              2/22/2015                           Sent     but it's just ridiculous crap. another Facebook page?
                                11:34:22 PM(UTC-                             unsolicited letters to constituents? yet we can't have a 4th
                Ben Graham*     5)                                           person to help with what we need, only to be their personal
                To                                                           assistant

                Josh Cline*
                Direction:
                Outgoing

 1251     SMS Messages                                                Responsive                                      3/24/2018            3/24/2018
                                                                                                                      3:10:32 PM           3:10:32 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            2/22/2015                           Read     I think he is just running through things and letting us
                                11:33:34 PM(UTC-                             know...unless he is sending you texts that we are not
                Josh Cline*     5)                                           getting.
                Direction:
                Incoming

 1252     SMS Messages                                                Responsive                                      3/24/2018            3/24/2018
                                                                                                                      3:10:32 PM           3:10:32 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            2/22/2015                           Read      I am not taking it as them bring assholes, but I still get
                                11:32:43 PM(UTC-                             tense everytime I see there name come up.
                Josh Cline*     5)
                Direction:
                Incoming

 1253     SMS Messages                                                Responsive                                      3/24/2018            3/24/2018
                                                                                                                      3:10:32 PM           3:10:32 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent            To              2/22/2015                           Sent     why do they become such assholes by the end of the
                                11:29:00 PM(UTC-                             weekend
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing


                                                                                                                                                        154
 1254    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1370 Page
                                                       Responsive             3/24/2018156 of
                                                                              3:10:32 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            2/22/2015                           Sent     When we talked last week I did. I wasn't about to go into her
                             10:12:16 PM(UTC-                             on text. This is the second time she's blown off Haworth
               Ben Graham*   5)                                           when he's reached out to her
               To

               Josh Cline*
               Direction:
               Outgoing

 1255    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 3:10:32 PM        3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          2/22/2015                           Read     Did you hammer home that this is a multiple thousand
                             10:08:22 PM(UTC-                             dollar breakfast.
               Josh Cline*   5)
               Direction:
               Incoming

 1256    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 3:10:32 PM        3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            2/22/2015                           Sent     asked me to go but that would be so awkward
                             10:04:40 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1257    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 3:10:32 PM        3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            2/22/2015                           Sent     Idk. Ridiculous
                             10:04:31 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1258    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 3:10:32 PM        3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          2/22/2015                           Read     Unbelievable. How are we supposed to raise any money if
                             9:53:01 PM(UTC-                              they won't meet with donors or lobbyists?!
               Ben Graham*   5)
               Direction:
               Incoming

 1259    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 3:10:32 PM        3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            2/22/2015                           Sent     Idk. none was offered
                             9:50:47 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1260    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 3:10:32 PM        3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Inbox          From          2/22/2015                           Read     What is her excuse this time?
                             9:44:47 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1261    SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                 3:10:32 PM        3:10:32 PM
Folder         Party               Time         All timestamps   Status   Message                                                         Deleted

Sent           To            2/22/2015                           Sent     the one Haworth wanted her at
                             9:36:52 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing


                                                                                                                                                155
 1262    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1371 Page
                                                       Responsive             3/24/2018157 of
                                                                              3:10:32 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            3:10:32 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              2/22/2015                          Sent     Cindy doesn't want to go to that GR Chamber breakfast
                               9:36:36 PM(UTC-                             tomorrow
               Ben Graham*     5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1263    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:08:56 PM         3:08:56 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Inbox          From            2/21/2015                          Read     And it's not about Todd and Cindy. No worries, but a
                               9:29:59 PM(UTC-                             double date would be great at some point.
               Josh Cline*     5)
               Direction:
               Incoming

 1264    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:08:56 PM         3:08:56 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              2/21/2015                          Sent     Now is probably not a good night. I'm getting yelled at about
                               9:28:36 PM(UTC-                             various things
               Josh Cline*     5)
               Direction:
               Outgoing

 1265    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:08:56 PM         3:08:56 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Inbox          From            2/21/2015                          Read     Close. Grandville. Could get drinks if u guys wanted. Or we
                               8:33:15 PM(UTC-                             will just go out here.
               Josh Cline*     5)
               Direction:
               Incoming

 1266    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:08:56 PM         3:08:56 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Sent           To              2/21/2015                          Sent     dude we are in a loud restaurant and I am not about to step
                               8:31:01 PM(UTC-                             outside lol
               Josh Cline*     5)
               Direction:
               Outgoing

 1267    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:08:13 PM         3:08:13 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Inbox          From            2/21/2015                          Read     Did todd really make that joke about ben and i twerking?
                               6:32:42 PM(UTC-                             lmao
               Brandon Hall*   5)
               Direction:
               Incoming

 1268    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:06:01 PM         3:06:01 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Inbox          From            2/20/2015                          Read     Neither did I, but I am working with for systems to install on
                               9:59:38 AM(UTC-                             laptops. Will keep u posted.
               Josh Cline*     5)
               Direction:
               Incoming

 1269    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:06:01 PM         3:06:01 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Inbox          From            2/20/2015                          Read     Doesn't Todds have that too?
               +               9:53:30 AM(UTC-
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1270    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:06:01 PM         3:06:01 PM
Folder         Party                 Time        All timestamps   Status   Message                                                          Deleted

Inbox          From            2/20/2015                          Read     I can bring it early afternoon.
               +               9:53:14 AM(UTC-
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1271    SMS Messages                                               Responsive                                    3/24/2018          3/24/2018
                                                                                                                  3:06:01 PM         3:06:01 PM   156
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1372 Page 158 of 254Deleted
Inbox           From            2/20/2015                          Read     Yes and I didn't know that.
                +               9:53:09 AM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1272     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:06:01 PM         3:06:01 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox           From            2/20/2015                          Read     Cindy did u take your surface with you? I need it because it
                                9:49:59 AM(UTC-                             has the program installed to deliver the amendment to the
                Josh Cline*     5)                                          clerks office.
                Direction:
                Incoming

 1273     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:05:04 PM         3:05:04 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted

Sent            To              2/19/2015                          Sent     Facebook. his personal
                                7:53:37 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1274     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:05:04 PM         3:05:04 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox           From            2/19/2015                          Read     Facebook
                                7:53:36 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1275     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:05:04 PM         3:05:04 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox           From            2/19/2015                          Read     Where did he post it?
                                7:53:12 PM(UTC-
                Josh Cline*     5)
                Direction:
                Incoming

 1276     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:04:05 PM         3:04:05 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted

Sent            To              2/19/2015                          Sent     empty words and a shit ton of semi colons
                                7:52:29 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1277     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:04:05 PM         3:04:05 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox           From            2/19/2015                          Read     Lol!
                                7:52:27 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1278     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:03:53 PM         3:03:53 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted

Sent            To              2/19/2015                          Sent     that's what Todd's statement looks like to me
                                7:52:03 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1279     SMS Messages                                               Responsive                                   3/24/2018          3/24/2018
                                                                                                                  3:03:53 PM         3:03:53 PM
Folder          Party                 Time        All timestamps   Status   Message                                                        Deleted




                                                                                                                                                  157
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/19/2015
                            7:51:28 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  ??????? PageID.1373 Page 159 of 254
                Ben Graham*     5)
                Direction:
                Incoming

 1280     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:53 PM        3:03:53 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent            To              2/19/2015                          Sent     ;;;;;;;;;;;;;;;;;;;;;;;;;;;;
                                7:38:32 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1281     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:53 PM        3:03:53 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            2/19/2015                          Read     What the? Lol
                                7:38:15 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1282     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:53 PM        3:03:53 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent            To              2/19/2015                          Sent     ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;
                                7:37:47 PM(UTC-                             ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;
                Ben Graham*     5)                                          ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;
                To                                                          ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;
                                                                            ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;
                Josh Cline*                                                 ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;
                                                                            ;;;;;;;;;;;;;;;;;;;;
                Direction:
                Outgoing

 1283     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:36 PM        3:03:36 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent            To              2/19/2015                          Sent     lol lolllll
                                7:10:53 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1284     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:29 PM        3:03:29 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            2/19/2015                          Read     God the more I read it the more it sucks ass. What is wrong
                                7:05:17 PM(UTC-                             with him!?
                Ben Graham*     5)
                Direction:
                Incoming

 1285     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:19 PM        3:03:19 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent            To              2/19/2015                          Sent     it's on his Facebook
                                7:04:14 PM(UTC-
                Brandon Hall*   5)
                Direction:
                Outgoing

 1286     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:12 PM        3:03:12 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            2/19/2015                          Read     Todd too right???
                                7:04:03 PM(UTC-
                Brandon Hall*   5)
                Direction:
                Incoming

 1287     SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                   3:03:05 PM        3:03:05 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            2/19/2015                          Read     You gotta proof that for grammar dude. Even if they think its
                                7:01:11 PM(UTC-                             good it has to have real proofing done on it.
                Ben Graham*     5)
                Direction:
                Incoming

                                                                                                                                                  158
 1288    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1374 Page
                                                       Responsive             3/24/2018160 of
                                                                              3:02:56 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            3:02:56 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            2/19/2015                          Sent     lol yup
                             7:00:30 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1289    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:51 PM   3:02:51 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox          From          2/19/2015                          Read     The content sucks ass too
                             7:00:17 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1290    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:42 PM   3:02:42 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            2/19/2015                          Sent     lol I know lol
                             7:00:04 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1291    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:42 PM   3:02:42 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox          From          2/19/2015                          Read     But it has no sentences!!!!?!!?!?!?!!!?!?!
                             6:59:36 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1292    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:42 PM   3:02:42 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            2/19/2015                          Sent     they thought it was great
                             6:59:01 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1293    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:42 PM   3:02:42 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox          From          2/19/2015                          Read     But there are no periods? Or paragraph breaks? He really
                             6:58:41 PM(UTC-                             needs to think through more than that
               Ben Graham*   5)
               Direction:
               Incoming

 1294    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:42 PM   3:02:42 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Sent           To            2/19/2015                          Sent     I did proof it LOL
                             6:57:38 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1295    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:23 PM   3:02:23 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted

Inbox          From          2/19/2015                          Read     Ahhhhj wtf!?!?!?!? Why did Todd post rhat without
                             6:57:18 PM(UTC-                             proofing?!
               Ben Graham*   5)
               Direction:
               Incoming

 1296    SMS Messages                                             Responsive                                      3/24/2018    3/24/2018
                                                                                                                  3:02:16 PM   3:02:16 PM
Folder         Party               Time        All timestamps   Status   Message                                                     Deleted
                                                                                                                                            159
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/19/2015
                            6:49:29 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  you got it PageID.1375 Page 161 of 254
                Brandon Hall*   5)
                Direction:
                Outgoing

 1297     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 3:02:09 PM     3:02:09 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Inbox           From            2/19/2015                           Read     Thank you for tip
                                6:49:06 PM(UTC-
                Brandon Hall*   5)
                Direction:
                Incoming

 1298     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 3:02:02 PM     3:02:02 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Sent            To              2/19/2015                           Sent     Just put on Facebook
                                6:48:59 PM(UTC-
                Brandon Hall*   5)
                Direction:
                Outgoing

 1299     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 3:01:55 PM     3:01:55 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Inbox           From            2/19/2015                           Read     Wow-huge
                                6:48:42 PM(UTC-
                Brandon Hall*   5)
                Direction:
                Incoming

 1300     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 3:01:48 PM     3:01:48 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Sent            To              2/19/2015                           Sent     Courser/Gamrat endorsing Ronna
                                6:47:53 PM(UTC-
                Brandon Hall*   5)
                Direction:
                Outgoing

 1301     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 3:01:40 PM     3:01:40 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Inbox           From            2/19/2015                           Read     Lol that's awesome
                                6:33:29 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1302     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 3:01:33 PM     3:01:33 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Sent            To              2/19/2015                           Sent     Todd's endorsement of Ronna is one sentence long
                                6:10:53 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1303     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 3:01:17 PM     3:01:17 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Sent            To              2/18/2015                           Sent     Josh are you in Todd's committee?
                                12:30:44 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1304     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 2:59:52 PM     2:59:52 PM
Folder          Party                 Time         All timestamps   Status   Message                                                  Deleted

Inbox           From            2/17/2015                           Read     Todds coming your way. Look out!
                                10:34:30 AM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1305     SMS Messages                                                Responsive                                 3/24/2018      3/24/2018
                                                                                                                 2:59:52 PM     2:59:52 PM

                                                                                                                                             160
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1376 Page 162 of 254Deleted
Inbox           From          2/17/2015                           Read     No headig to Cindy's
                              10:25:13 AM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1306     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:37 PM         2:59:37 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            2/17/2015                           Sent     Ben are you heading to Todd's office?
                              10:24:37 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1307     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:32 PM         2:59:32 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            2/17/2015                           Sent     Well that's our fault
                              10:24:30 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1308     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:26 PM         2:59:26 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          2/17/2015                           Read     Lol
                              10:22:53 AM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1309     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:21 PM         2:59:21 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          2/17/2015                           Read     He said he didn't know this vote was to take it to the floor
                              10:22:49 AM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1310     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:04 PM         2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            2/17/2015                           Sent     he just said the bill was unconstitutional without his
                              10:16:16 AM(UTC-                             amendments, and then voted for it
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1311     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:04 PM         2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            2/17/2015                           Sent     What in the name of god
                              10:15:56 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1312     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:04 PM         2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Sent            To            2/17/2015                           Sent     Wow. Fucking ridiculous
                              10:15:42 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1313     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:59:04 PM         2:59:04 PM

                                                                                                                                                   161
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1377 Page 163 of 254Deleted
Inbox           From          2/17/2015                           Read     I can't. ...very surprised.
                              10:15:40 AM(UTC-
                Josh Cline*   5)
                Direction:
                Incoming

 1314     SMS Messages                                              Responsive                                   3/24/2018    3/24/2018
                                                                                                                 2:59:04 PM   2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                  Deleted

Inbox           From          2/17/2015                           Read     Hell if I know!
                              10:15:21 AM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1315     SMS Messages                                              Responsive                                   3/24/2018    3/24/2018
                                                                                                                 2:59:04 PM   2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                  Deleted

Sent            To            2/17/2015                           Sent     Why is no one responding
                              10:15:19 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1316     SMS Messages                                              Responsive                                   3/24/2018    3/24/2018
                                                                                                                 2:59:04 PM   2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                  Deleted

Sent            To            2/17/2015                           Sent     EXPLAIN WHAT THE FUCK HAPPENED
                              10:14:59 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1317     SMS Messages                                              Responsive                                   3/24/2018    3/24/2018
                                                                                                                 2:59:04 PM   2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                  Deleted

Sent            To            2/17/2015                           Sent     SERIOUSLY WTF WAS THAT ALL ABOUT
                              10:14:51 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1318     SMS Messages                                              Responsive                                   3/24/2018    3/24/2018
                                                                                                                 2:59:04 PM   2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                  Deleted

Sent            To            2/17/2015                           Sent     WHY DID HE JUST VOTE YES
                              10:14:44 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1319     SMS Messages                                              Responsive                                   3/24/2018    3/24/2018
                                                                                                                 2:59:04 PM   2:59:04 PM
Folder          Party               Time         All timestamps   Status   Message                                                  Deleted

Sent            To            2/17/2015                           Sent     there we go
                              10:11:07 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1320     SMS Messages                                              Responsive                                   3/24/2018    3/24/2018
                                                                                                                 2:58:42 PM   2:58:42 PM
Folder          Party               Time         All timestamps   Status   Message                                                  Deleted

Sent            To            2/17/2015                           Sent     and he talks sooooo long and just repeats shit
                              10:10:21 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

                                                                                                                                           162
 1321    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1378 Page
                                                       Responsive             3/24/2018164 of
                                                                              2:58:34 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            2:58:34 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/17/2015                           Sent     FUCK I wish he had lost. this just confirms his ego even
                             10:09:32 AM(UTC-                             more
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1322    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:58:21 PM         2:58:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/17/2015                           Read     Lol yeah I know right!
                             10:09:14 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1323    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:58:21 PM         2:58:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/17/2015                           Sent     OMG he just blamed us
                             10:09:14 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1324    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:58:21 PM         2:58:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/17/2015                           Sent     holy shit they just voted for it
                             10:08:46 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1325    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:58:21 PM         2:58:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/17/2015                           Sent     God this is cringeworthy
                             10:08:28 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1326    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:58:21 PM         2:58:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/17/2015                           Read     Sweet we got one! Lol
                             10:08:19 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1327    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:58:21 PM         2:58:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox          From          2/17/2015                           Read     Haha awesome
                             10:05:28 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1328    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:58:21 PM         2:58:21 PM
Folder         Party               Time         All timestamps   Status   Message                                                          Deleted

Sent           To            2/17/2015                           Sent     he even said at one point, in a weird creepy voice, that "this
                             10:04:59 AM(UTC-                             bill is candy for conspiracy theorists"
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing


                                                                                                                                                  163
 1329    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1379 Page
                                                       Responsive             3/24/2018165 of
                                                                              2:57:57 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            2:57:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          2/17/2015                           Read     Ah okay lol
                             10:04:51 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1330    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:57 PM         2:57:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          2/17/2015                           Read     Oh thank God he didn't ask anything
                             10:04:38 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1331    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:57 PM         2:57:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            2/17/2015                           Sent     no, David did
                             10:04:29 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1332    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:57 PM         2:57:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          2/17/2015                           Read     I saw that part....Internally rolled my eyes...it was David D.
                             10:04:25 AM(UTC-
               Josh Cline*   5)
               Direction:
               Incoming

 1333    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:57 PM         2:57:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          2/17/2015                           Read     Todd was? Oh dear. Hes abiut to ask another question
                             10:04:00 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1334    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:57 PM         2:57:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            2/17/2015                           Sent     oh god. you guys missed a train wreck. he started going
                             10:03:09 AM(UTC-                             into constitutional carry, TSA, etc and Heise told him
               Ben Graham*   5)                                           basically to STFU and focus on the bill
               To

               Josh Cline*
               Direction:
               Outgoing

 1335    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:57 PM         2:57:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox          From          2/17/2015                           Read     Cindy saw David D was testifying and wanted to come
                             10:02:17 AM(UTC-                             down.
               Ben Graham*   5)
               Direction:
               Incoming

 1336    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:30 PM         2:57:30 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted

Sent           To            2/17/2015                           Sent     This is a mess, very emotional, and Todd should not shoot
                             10:01:36 AM(UTC-                             from the hip
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1337    SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                   2:57:30 PM         2:57:30 PM
Folder         Party               Time         All timestamps   Status   Message                                                           Deleted



                                                                                                                                                   164
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/17/2015      ECF No. 17-15 filed
                            10:01:16 AM(UTC-
                                                           Sent 12/28/18       PageID.1380
                                                                  Why are you two going down? Page 166 of 254
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1338     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:57:13 PM         2:57:13 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox           From           2/17/2015                          Read     Cindy and I are headed down. Did we get those
                               9:55:42 AM(UTC-                             amendments introduced?
                Ben Graham*    5)
                Direction:
                Incoming

 1339     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:56:51 PM         2:56:51 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Sent            To             2/17/2015                          Sent     Why is he just sitting there by himself?
                               9:39:32 AM(UTC-
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1340     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:56:51 PM         2:56:51 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox           From           2/17/2015                          Read     Oh I figured he would be therw
                               9:34:48 AM(UTC-
                Ben Graham*    5)
                Direction:
                Incoming

 1341     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:56:51 PM         2:56:51 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox           From           2/17/2015                          Read     I sent him an email.
                               9:34:20 AM(UTC-
                Josh Cline*    5)
                Direction:
                Incoming

 1342     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:56:16 PM         2:56:16 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox           From           2/17/2015                          Read     If he had went to his training he would know wouldn't he!!!!!
                               9:28:27 AM(UTC-
                Ben Graham*    5)
                Direction:
                Incoming

 1343     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:56:16 PM         2:56:16 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Sent            To             2/17/2015                          Sent     I'm trying to figure it out. When we were here, the Dems
                               9:27:42 AM(UTC-                             only allowed pre-approved, pre-submitted amendments to
                Ben Graham*    5)                                          be brought up
                To

                Josh Cline*
                Direction:
                Outgoing

 1344     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:56:16 PM         2:56:16 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox           From           2/17/2015                          Read     Ok. Just tell me the process of bringing amendments
                               9:23:25 AM(UTC-                             up...going to ask.
                Josh Cline*    5)
                Direction:
                Incoming

 1345     SMS Messages                                              Responsive                                    3/24/2018          3/24/2018
                                                                                                                  2:55:57 PM         2:55:57 PM
Folder          Party                Time        All timestamps   Status   Message                                                         Deleted

Inbox           From           2/17/2015                          Read     Tell him he he votes no and the dems vote no with lucido
                               9:22:11 AM(UTC-                             then It dies.
                Ben Graham*    5)
                Direction:
                Incoming

                                                                                                                                                  165
 1346    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1381 Page
                                                       Responsive             3/24/2018167 of
                                                                              2:55:57 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            2:55:57 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/17/2015                          Sent     I can't really come up with arguments on the spot and
                             9:21:42 AM(UTC-                             deliver through text. Campaign for liberty has been sending
               Ben Graham*   5)                                          action alerts to oppose the bill.
               To

               Josh Cline*
               Direction:
               Outgoing

 1347    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:55:40 PM        2:55:40 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/17/2015                          Sent     it's bad. vote no. I wouldn't bring amendments without
                             9:21:04 AM(UTC-                             speaking to Heise first (which did not happen)
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1348    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:55:30 PM        2:55:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/17/2015                          Read     Keith Can you answer these for TC...So what is the deal
                             9:19:24 AM(UTC-                             with this bill? Is it a good direction or bad? Liberty or no?
               Josh Cline*   5)                                          Are there arguments I should know or make? Are there
                                                                         questions I need to bring. Also on my amendment issues do
               Direction:                                                we need to bring the amendments? Do I need to speak on
               Incoming                                                  my amendments? If so how does that happen? And what is
                                                                         the process for that to happen? When in the bill process do
                                                                         amendments get addressed? And how?

 1349    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:55:16 PM        2:55:16 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/17/2015                          Read     He said stop meeting with people? I didn't see that one
                             9:17:17 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1350    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:55:11 PM        2:55:11 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/17/2015                          Read     Fuck you! !!!!!!!
                             9:16:57 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1351    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:55:05 PM        2:55:05 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/17/2015                          Sent     accused us of spending too much time socializing
                             9:16:46 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1352    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:54:59 PM        2:54:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Sent           To            2/17/2015                          Sent     no he literally did in one of those emails
                             9:16:35 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1353    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:54:51 PM        2:54:51 PM
Folder         Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox          From          2/17/2015                          Read     No he didn't lol
                             9:16:19 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1354    SMS Messages                                             Responsive                                     3/24/2018         3/24/2018
                                                                                                                 2:54:40 PM        2:54:40 PM   166
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1382 Page 168 of 254Deleted
Sent            To            2/17/2015                           Sent     dude Todd said to stop meeting with ppl
                              9:15:52 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1355     SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                  2:53:58 PM        2:53:58 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            2/17/2015                           Sent     come on bro I'm not the enemy :(
                              7:59:07 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1356     SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                  2:53:48 PM        2:53:48 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox           From          2/17/2015                           Read     No, he can check his fucking email and the legislative
                              7:58:40 AM(UTC-                              tracker.
                Josh Cline*   5)
                Direction:
                Incoming

 1357     SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                  2:53:48 PM        2:53:48 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            2/17/2015                           Sent     can you send him the info
                              7:57:38 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1358     SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                  2:53:48 PM        2:53:48 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox           From          2/17/2015                           Read     They need to check their f-ing email. I forwarded almost all
                              7:31:50 AM(UTC-                              that info yesterday.
                Josh Cline*   5)
                Direction:
                Incoming

 1359     SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                  2:53:48 PM        2:53:48 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            2/17/2015                           Sent     Keith I need the bill numbers for my MEDC and three tier
                              7:29:01 AM(UTC-                              licensing bills and also for the senate bill to force open
                Ben Graham*   5)                                           primaries; just the numbers; then I need a copy of the
                To                                                         senate bill and what is happening with it on the house side.

                Josh Cline*
                Direction:
                Outgoing

 1360     SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                  2:52:35 PM        2:52:35 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            2/16/2015                           Sent     also, Cindy has "Work on legislation and committees"
                              10:28:07 PM(UTC-                             scheduled until 9pm tomorrow
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1361     SMS Messages                                              Responsive                                    3/24/2018         3/24/2018
                                                                                                                  2:52:35 PM        2:52:35 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            2/16/2015                           Sent     These two are such hot messes
                              10:22:51 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

                                                                                                                                                 167
 1362    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1383 Page
                                                       Responsive             3/24/2018169 of
                                                                              2:52:35 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            2:52:35 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox          From          2/16/2015                           Read     Haven't read it....
                             10:22:26 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1363    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:52:35 PM     2:52:35 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     what the fuck is going on
                             10:21:34 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1364    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:52:35 PM     2:52:35 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     wtf is Cindy's email? we're hiring carra now for 6 weeks?
                             10:21:27 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1365    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:51:20 PM     2:51:20 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox          From          2/16/2015                           Read     You guys know wtf todd is talking about in his latest status?
                             9:18:24 PM(UTC-                              I haven't heard anything on an open primary bill. Why would
               Ben Graham*   5)                                           be need one? It's already an open primary?
               Direction:
               Incoming

 1366    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:50:57 PM     2:50:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox          From          2/16/2015                           Read     Yeah not reading it. I would like to enjoy my time at home
                             8:40:32 PM(UTC-                              with my wife and son.
               Ben Graham*   5)
               Direction:
               Incoming

 1367    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:50:57 PM     2:50:57 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     I'm at painting class with Maddie. Can call later
                             8:36:14 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1368    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:50:41 PM     2:50:41 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     Can't talk right now...I'll call you later.
                             8:35:57 PM(UTC-
               Josh Cline*   5)
               Direction:
               Outgoing

 1369    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:50:35 PM     2:50:35 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     Spoiler alert: we are doing terrible and everything is our
                             8:35:21 PM(UTC-                              fault
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1370    SMS Messages                                              Responsive                                           3/24/2018      3/24/2018
                                                                                                                        2:50:29 PM     2:50:29 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted
                                                                                                                                                    168
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/16/2015
                            8:35:01 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  WTF. Josh I'd PageID.1384
                                                                                love to here your opinionPage
                                                                                                          on this 170 of 254

                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1371     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:50:22 PM             2:50:22 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Inbox           From               2/16/2015                          Read     Fantastic. I'm not reading it then
                                   8:09:46 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1372     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:50:17 PM             2:50:17 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Sent            To                 2/16/2015                          Sent     you are going to want to kill him
                                   8:08:37 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1373     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:50:08 PM             2:50:08 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Inbox           From               2/16/2015                          Read     Do I even want to read Todds email? I really don't want to
                                   8:04:56 PM(UTC-                             ruin my night....
                Ben Graham*        5)
                Direction:
                Incoming

 1374     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:53:05 PM             2:53:05 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Inbox           From               2/16/2015                          Read     Tell Carra to hold out a little bit...There will be a position
                                   5:49:06 PM(UTC-                             open before you know it.
                Josh Cline*        5)
                Direction:
                Incoming

 1375     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:53:05 PM             2:53:05 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Sent            To                 2/16/2015                          Sent     no idea
                                   5:29:39 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1376     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:53:05 PM             2:53:05 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Inbox           From               2/16/2015                          Read     When is Wendy starting?
                                   5:29:27 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1377     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:49:47 PM             2:49:47 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Inbox           From               2/16/2015                          Read     He had an idea of a couple concerns or possibilities, but
                                   3:25:15 PM(UTC-                             these are completely new. Screw him to insinuate that I sit
                Josh Cline*        5)                                          on my ass all day and eat bon-bons.
                Direction:
                Incoming

 1378     SMS Messages                                                  Responsive                                       3/24/2018              3/24/2018
                                                                                                                         2:49:37 PM             2:49:37 PM
Folder          Party                    Time        All timestamps   Status   Message                                                                Deleted

Inbox           From               2/16/2015                          Read     Did he give you the amendments before today? I wasn't in
                                   3:22:19 PM(UTC-                             all the legislative meeting with you guys.
                Ben Graham*        5)
                Direction:
                Incoming

                                                                                                                                                             169
 1379    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1385 Page
                                                       Responsive             3/24/2018171 of
                                                                              2:49:30 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            2:49:30 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox          From          2/16/2015                           Read     Someone talk me off the edge...I am going to f-ing blast
                             3:15:33 PM(UTC-                              him. fyi I spent an hour and a half tracking down the guy
               Josh Cline*   5)                                           who can write me some amendments because I don't on
                                                                          government holidays.
               Direction:
               Incoming

 1380    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:49:16 PM         2:49:16 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     Are we being unresponsive? What am I missing here?
                             2:34:22 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1381    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:49:09 PM         2:49:09 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     Yeah and he just went batshit in his response
                             2:34:10 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1382    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:49:03 PM         2:49:03 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox          From          2/16/2015                           Read     Slight warning....I just replied to TC'S amendment email and
                             1:36:07 PM(UTC-                              I was slightly snarky at the end about the staff meeting.
               Josh Cline*   5)
               Direction:
               Incoming

 1383    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:48:44 PM         2:48:44 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/16/2015                           Sent     Hey Keith, I sent an email about a post Id like to do today
                             12:00:34 PM(UTC-                             regarding my sunset bill and also I don't see a Roger on
               Ben Graham*   5)                                           Todd's amendment request. Checking to see if you saw
               To                                                         these and are on it or are waiting to look at them tomorrow?
                                                                          We haven't really discussed how state paid days off work
               Josh Cline*                                                with the staff, so I am trying to get an understanding if you
                                                                          guys are still available for working on stuff outside the office
               Direction:                                                 or if these days are viewed as holidays where no work is
               Outgoing                                                   expected to get done. It's good if we are all in the same
                                                                          page. I felt that going into this we were all on the same
                                                                          page that the first 3 - 6 months would be putting in extra
                                                                          hours either before, after, in district, or on weekends. We
                                                                          talked about that after we get our steps and processes
                                                                          worked out and got on top of things, the workload will likely
                                                                          settle down. So as we are in this first three months are we
                                                                          all still on that same page? Or have expectations changed
                                                                          somewhere along the line? And what then does that mean
                                                                          for the plethora of state paid holidays that happen? You had
                                                                          said you were available today for fundraising stuff but is that
                                                                          separate from the rest and what does that mean for Ben
                                                                          and Josh today?
                                                                          Again just trying to get to the same page as a team.
                                                                          Thanks!

 1384    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:47:41 PM         2:47:41 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox          From          2/13/2015                           Read     He wouldn't be outwardly upset but he definitely wouldn't
                             9:52:01 PM(UTC-                              exactly be please and would further enforce his distrust for
               Ben Graham*   5)                                           her.
               Direction:
               Incoming

 1385    SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                  2:47:41 PM         2:47:41 PM
Folder         Party               Time         All timestamps   Status   Message                                                            Deleted

Sent           To            2/13/2015                           Sent     Would Todd care?
                             9:12:02 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing


                                                                                                                                                   170
 1386    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1386 Page
                                                       Responsive             3/24/2018172 of
                                                                              2:47:41 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            2:47:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Inbox          From          2/13/2015                          Read     Yeah.... how would cindy feel if she posted the same thing
                             9:11:35 PM(UTC-                             about Mary Whiteford?! Bullshit!!!
               Ben Graham*   5)
               Direction:
               Incoming

 1387    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:47:41 PM        2:47:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Sent           To            2/13/2015                          Sent     WHAT
                             9:07:50 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1388    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:47:41 PM        2:47:41 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Inbox          From          2/13/2015                          Read     What the fuckkkkkkkkkkkk!!!!!!!!!
                             8:12:46 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1389    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:46:32 PM        2:46:32 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Sent           To            2/13/2015                          Sent     sorry I'm at the inlaws
                             6:35:08 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1390    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:46:26 PM        2:46:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Inbox          From          2/13/2015                          Read     Lol. So who is expected to do constituent work for Cindy?
                             6:29:43 PM(UTC-                             Is Ben doing it for both?
               Josh Cline*   5)
               Direction:
               Incoming

 1391    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:45:39 PM        2:45:39 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Sent           To            2/13/2015                          Sent     let's see how Wendy handles the drama...
                             6:25:40 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1392    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:45:33 PM        2:45:33 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Sent           To            2/13/2015                          Sent     Dude i don't know anymore
                             6:25:27 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1393    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:45:24 PM        2:45:24 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted

Inbox          From          2/13/2015                          Read     So who is going to be doing Todds legislation?
                             6:25:10 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1394    SMS Messages                                             Responsive                                   3/24/2018         3/24/2018
                                                                                                               2:43:26 PM        2:43:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                       Deleted
                                                                                                                                              171
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/13/2015
                            6:45:01 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  It is just cripticPageID.1387
                                                                  or himself.
                                                                                                            Page
                                                                                    enough to think is he talking     173 of
                                                                                                                  50 shades, Joe254

                Josh Cline*         5)
                Direction:
                Incoming

 1395     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:43:19 PM         2:43:19 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox           From                2/13/2015                           Read     Lol I saw that! I know its referencing fifty shades of grey but
                                    6:42:05 AM(UTC-                              it is startling considering our current situation.
                Ben Graham*         5)
                Direction:
                Incoming

 1396     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:43:11 PM         2:43:11 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent            To                  2/13/2015                           Sent     oh my lord. this Facebook post
                                    12:58:54 AM(UTC-
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1397     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:42:46 PM         2:42:46 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox           From                2/12/2015                           Read     Yeah I see that...
                                    10:55:01 AM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1398     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:42:41 PM         2:42:41 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent            To                  2/12/2015                           Sent     lol he's updating Facebook again
                                    10:54:22 AM(UTC-
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1399     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:42:09 PM         2:42:09 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Sent            To                  2/12/2015                           Sent     hahah ok that's why I didn't see him on house TV... his
                                    9:58:19 AM(UTC-                              head is down the whole time
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1400     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:41:58 PM         2:41:58 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox           From                2/12/2015                           Read     Yep...texting the entire time.
                                    9:57:41 AM(UTC-
                Josh Cline*         5)
                Direction:
                Incoming

 1401     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:41:47 PM         2:41:47 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted

Inbox           From                2/12/2015                           Read     Why is Todd posting on Facebook during his ed meeting!?
                                    9:57:34 AM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1402     SMS Messages                                                    Responsive                                     3/24/2018          3/24/2018
                                                                                                                         2:41:41 PM         2:41:41 PM
Folder           Party                    Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                         172
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/12/2015
                            9:57:09 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1388
                                                                  is todd down there josh?  Page 174 of 254
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1403     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:29 PM         2:41:29 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted

Inbox           From           2/12/2015                          Read     Okay got it... Josh said he talked to Joe
                               7:47:11 AM(UTC-
                Ben Graham*    5)
                Direction:
                Incoming

 1404     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:29 PM         2:41:29 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted

Inbox           From           2/12/2015                          Read     Ohhh lol I thought you said that.
                               7:46:47 AM(UTC-
                Ben Graham*    5)
                Direction:
                Incoming

 1405     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:11 PM         2:41:11 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted

Sent            To             2/12/2015                          Sent     no josh did apparently
                               7:45:52 AM(UTC-
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1406     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:02 PM         2:41:02 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted

Inbox           From           2/12/2015                          Read     Thought you already talked to him this morning?
                               7:45:17 AM(UTC-
                Ben Graham*    5)                                          Josh isn't here yet
                Direction:
                Incoming

 1407     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:02 PM         2:41:02 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted

Sent            To             2/12/2015                          Sent     are we going to have a call?
                               7:44:49 AM(UTC-
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1408     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:02 PM         2:41:02 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted

Sent            To             2/12/2015                          Sent     no just one from this morning. and a text asking if I can talk
                               7:44:33 AM(UTC-
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1409     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:02 PM         2:41:02 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted

Inbox           From           2/12/2015                          Read     Another one?
                               7:43:58 AM(UTC-
                Ben Graham*    5)
                Direction:
                Incoming

 1410     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   2:41:02 PM         2:41:02 PM
Folder          Party                Time        All timestamps   Status   Message                                                          Deleted




                                                                                                                                                   173
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/12/2015
                            7:43:18 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1389
                                                                  I have a missed call from him Page 175 of 254
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1411     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:41:02 PM        2:41:02 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox           From            2/12/2015                          Read     Oh dear... okay as soon as Josh gets here.
                                7:26:50 AM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1412     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:41:02 PM        2:41:02 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox           From            2/12/2015                          Read     Guys we need to do a conference call this morning. ..just
                                7:24:50 AM(UTC-                             got off the phone with Joe
                Josh Cline*     5)
                Direction:
                Incoming

 1413     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:39:29 PM        2:39:29 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox           From            2/11/2015                          Read     Sent TC so u guys our aware: 9:30 (or after caucus)
                                9:06:10 AM(UTC-                             meeting with the Ag. Dept. guy has been canceled due to
                Josh Cline*     5)                                          time constraints and will be rescheduled. Your next event
                                                                            after this mornings caucus is the Ag. Committee meeting.
                Direction:
                Incoming

 1414     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:37:15 PM        2:37:15 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Sent            To              2/10/2015                          Sent     Ok. Joe asked
                                5:13:34 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1415     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:37:05 PM        2:37:05 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox           From            2/10/2015                          Read     Not together
                                5:13:20 PM(UTC-
                Josh Cline*     5)
                Direction:
                Incoming

 1416     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:36:59 PM        2:36:59 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox           From            2/10/2015                          Read     4:50
                                5:13:10 PM(UTC-
                Josh Cline*     5)
                Direction:
                Incoming

 1417     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:36:46 PM        2:36:46 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Sent            To              2/10/2015                          Sent     haha. when did they leave for Troy?
                                5:05:57 PM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1418     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  2:36:39 PM        2:36:39 PM
Folder          Party                 Time        All timestamps   Status   Message                                                       Deleted

Inbox           From            2/10/2015                          Read     You are in the clear. You made it out and they did not know
                                5:05:19 PM(UTC-                             a thing.
                Josh Cline*     5)
                Direction:
                Incoming

                                                                                                                                                 174
 1419    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1390 Page
                                                       Responsive             3/24/2018176 of
                                                                              1:58:31 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            1:58:31 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          2/10/2015                          Read     It is budget workshop. The sa.e one that Todd missed.
                             9:46:28 AM(UTC-
               Josh Cline*   5)
               Direction:
               Incoming

 1420    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:58:31 PM      1:58:31 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            2/10/2015                          Sent     guys I'm not seeing where this 10am meeting on Cindy's
                             9:42:21 AM(UTC-                             schedule comes from
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1421    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:58:06 PM      1:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          2/10/2015                          Read     Lol you ass. Raising iur blood pressure for no reason!
                             9:24:55 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1422    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:58:06 PM      1:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            2/10/2015                          Sent     Yes I did. I thought I really captured his voice lol
                             9:23:01 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1423    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:58:06 PM      1:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          2/10/2015                          Read     You did not lol
                             9:22:36 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1424    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:58:06 PM      1:58:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            2/10/2015                          Sent     I'm just kidding, I wrote it LOL
                             9:21:06 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1425    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:57:48 PM      1:57:48 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          2/10/2015                          Read     No fricking idea
                             9:20:50 AM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1426    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:57:06 PM      1:57:06 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            2/10/2015                          Sent     What does that mean????
                             9:20:27 AM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1427    SMS Messages                                             Responsive                                      3/24/2018       3/24/2018
                                                                                                                  1:56:59 PM      1:56:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted
                                                                                                                                               175
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/10/2015
                            9:19:53 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  Wtf!?!?!! PageID.1391 Page 177 of 254
                Ben Graham*   5)
                Direction:
                Incoming

 1428     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   1:56:51 PM         1:56:51 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/10/2015                           Sent     You need to understand that I can not understand unless
                              9:17:58 AM(UTC-                              given information to make me to make me understand; so
                Ben Graham*   5)                                           GET IT TOGETHER and start understanding the process of
                To                                                         establishing a process and realize we can not process
                                                                           theses processes if we are not understanding the location
                Josh Cline*                                                of the processes; I HAVE BEEN VERY PATIENT WITH
                                                                           YOU GENTLEMEN BUT YOU HAVE FAILED TIME AND
                Direction:                                                 TIME AND IME AGAIN DESPITE ME TELLING YOU
                Outgoing                                                   THREE TIMES going back to that meeting at lansing center
                                                                           following chair race; beeeeeeeecause you can not or will
                                                                           not understand the processes the processes we have
                                                                           asked you to do we are now unable to admin out steps as
                                                                           duties as required and YOU HAVE NOT admined out what
                                                                           is needed so you darned and damned better get this figured
                                                                           out and have every process and document and task and
                                                                           project and legislative piece produced placed on my desk I
                                                                           don't care if it fills the whole damned thing or is 30 pages or
                                                                           if you don't think it's right because THIS IS WHAT CINDY
                                                                           AND I NEED so figure it out and don't plan on going home
                                                                           until it's done and done right.

 1429     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   1:55:58 PM         1:55:58 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox           From          2/9/2015                            Read     Fantastic
                              10:45:02 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1430     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   1:55:47 PM         1:55:47 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/9/2015                            Sent     Keith FYI for tomorrow, looking at the schedule for
                              10:37:38 PM(UTC-                             tomorrow we won't get a chance to review legislation until
                Ben Graham*   5)                                           2:30. I'm hoping for some unexpected breaks but it doesn't
                To                                                         look optimistic. Also I will need to eat at the 2:30 break so
                                                                           can we plan ahead to have someone bring some soup and
                Josh Cline*                                                salad so that it is ready then? I can leave money at the
                                                                           office. I am guessing Todd might be hungry by then too and
                Direction:                                                 maybe we can eat and talk legislation?
                Outgoing

 1431     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   1:55:27 PM         1:55:27 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox           From          2/9/2015                            Read     Idk when did they say legislation review?
                              10:31:55 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1432     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   1:55:19 PM         1:55:19 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/9/2015                            Sent     Why not just "bring" a "lunch"?
                              10:30:51 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1433     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   1:54:37 PM         1:54:37 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/9/2015                            Sent     What "legislation" do they have to "review"?
                              10:30:40 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1434     SMS Messages                                              Responsive                                     3/24/2018          3/24/2018
                                                                                                                   1:54:37 PM         1:54:37 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                   176
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/9/2015       ECF No. 17-15 filed
                            10:30:05 PM(UTC-
                                                           Read 12/28/18
                                                                  Lol what do wePageID.1392             Page
                                                                                  do with the Joe personal
                                                                  cindy for approval?
                                                                                                                  178 of
                                                                                                           time request? Ask254

                Ben Graham*        5)
                Direction:
                Incoming

 1435     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:48 PM   1:53:48 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox           From               2/9/2015                            Read     Yeah probably
                                   7:07:02 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1436     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:34 PM   1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted

Sent            To                 2/9/2015                            Sent     I think the only person she'll listen to is todd
                                   7:03:21 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1437     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:34 PM   1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox           From               2/9/2015                            Read     About what? Probably not
                                   7:02:38 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1438     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:34 PM   1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted

Sent            To                 2/9/2015                            Sent     do you think she'd listen to Genetski?
                                   7:01:38 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1439     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:34 PM   1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted

Inbox           From               2/9/2015                            Read     Coming dowm now
                                   1:47:59 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1440     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:34 PM   1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted

Sent            To                 2/9/2015                            Sent     where are you two
                                   1:47:20 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1441     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:34 PM   1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted

Sent            To                 2/9/2015                            Sent     Norm will meet with us after the all staff meeting
                                   12:36:17 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1442     SMS Messages                                                   Responsive                                       3/24/2018    3/24/2018
                                                                                                                          1:53:34 PM   1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                      Deleted




                                                                                                                                                    177
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/9/2015       ECF No. 17-15 filed
                            10:51:52 AM(UTC-
                                                           Read 12/28/18
                                                                  When you getPageID.1393               Page
                                                                                back we should chat. I don't       179 of 254
                                                                                                             understand.
                                                                  Didn't Cindy agree that wendy wasn't the right fit right now?
                Ben Graham*        5)
                Direction:
                Incoming

 1443     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:53:34 PM        1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 2/9/2015                            Sent     Cindy's going to get her way anyways
                                   10:46:32 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1444     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:53:34 PM        1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 2/9/2015                            Sent     I have no fucking clue
                                   10:46:23 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1445     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:53:34 PM        1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               2/9/2015                            Read     Okay when you guys gonna do it? Todd is slammed with
                                   10:45:38 AM(UTC-                             appointments after 2pm
                Ben Graham*        5)
                Direction:
                Incoming

 1446     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:53:34 PM        1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 2/9/2015                            Sent     but yeah I don't give a shit
                                   10:43:55 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1447     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:53:34 PM        1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 2/9/2015                            Sent     knowing our previous calls it will probably be 2-3 hours long
                                   10:43:43 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1448     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:53:34 PM        1:53:34 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               2/9/2015                            Read     Can we be quietly present in the room...: )
                                   10:43:21 AM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1449     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:53:01 PM        1:53:01 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               2/9/2015                            Read     Ah okay. Can we sit with you while you talk with them?
                                   10:43:04 AM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1450     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:52:44 PM        1:52:44 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                      178
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/9/2015       ECF No. 17-15 filed
                            10:41:49 AM(UTC-
                                                           Sent 12/28/18
                                                                  no it's with mePageID.1394
                                                                                 Cindy Todd  Page 180 of 254
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1451     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:52:44 PM        1:52:44 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox           From           2/9/2015                            Read     When are we gonna do this call? We need to chat before
                               10:40:54 AM(UTC-                             too.
                Ben Graham*    5)
                Direction:
                Incoming

 1452     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:51:58 PM        1:51:58 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox           From           2/8/2015                            Read     Hey Keith did I talk to you on the Lapeer development corp
                               12:04:52 PM(UTC-                             meeting? I think we talked and both us of decided he
                Ben Graham*    5)                                           wouldn't want to or shouldn't go because of the MEDC
                                                                            issue but I'm not sure.
                Direction:
                Incoming

 1453     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:51:45 PM        1:51:45 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted

Sent            To             2/8/2015                            Sent     Guys I don't know what to say anymore. Feel past th end of
                               10:07:03 AM(UTC-                             my rope. What is out next step with these two?
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1454     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:51:45 PM        1:51:45 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox           From           2/8/2015                            Read     Whatever. He's just too dumb to even find the project
                               12:33:46 AM(UTC-                             tracker.
                Ben Graham*    5)
                Direction:
                Incoming

 1455     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:51:45 PM        1:51:45 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted

Sent            To             2/8/2015                            Sent     look at the email he just sent!
                               12:29:54 AM(UTC-
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1456     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:51:45 PM        1:51:45 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted

Inbox           From           2/8/2015                            Read     He said that!? Wtf!?
                               12:29:16 AM(UTC-
                Ben Graham*    5)
                Direction:
                Incoming

 1457     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:51:45 PM        1:51:45 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted

Sent            To             2/8/2015                            Sent     I so wish Wendy was on the team. id love to see how she'd
                               12:29:00 AM(UTC-                             react to this shit
                Ben Graham*    5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1458     SMS Messages                                               Responsive                                   3/24/2018         3/24/2018
                                                                                                                  1:51:26 PM        1:51:26 PM
Folder          Party                Time         All timestamps   Status   Message                                                       Deleted




                                                                                                                                                 179
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            2/8/2015       ECF No. 17-15 filed
                            12:28:28 AM(UTC-
                                                           Sent 12/28/18
                                                                  fuck them. PageID.1395 Page 181 of 254
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1459     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:51:26 PM         1:51:26 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            2/8/2015                            Sent     this is beyond insulting. these two are fucking bumpkin
                              12:28:15 AM(UTC-                             morons who don't deserve not appreciate the opportunity
                Ben Graham*   5)                                           they've been given
                To

                Josh Cline*
                Direction:
                Outgoing

 1460     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:51:26 PM         1:51:26 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            2/8/2015                            Sent     if they fucking say we aren't admining shit ONE MORE
                              12:27:38 AM(UTC-                             TIME I will punch him in his dumb fucking face
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1461     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:51:26 PM         1:51:26 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox           From          2/8/2015                            Read     These people seriously are on Crack. Every weeks agenda
                              12:26:46 AM(UTC-                             has the tasks and completed items on them! And you went
                Ben Graham*   5)                                           over legislative tracker on Friday!
                Direction:
                Incoming

 1462     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:51:03 PM         1:51:03 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            2/8/2015                            Sent     they are still texting. asking me to walk then through the
                              12:24:01 AM(UTC-                             project and legislation trackers. also asking about where
                Ben Graham*   5)                                           our processes are stored?
                To

                Josh Cline*
                Direction:
                Outgoing

 1463     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:50:51 PM         1:50:51 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox           From          2/8/2015                            Read     What the hell is he talking about? He never ever said
                              12:22:40 AM(UTC-                             anything about all outgoing emails logged into a seperate
                Ben Graham*   5)                                           email or a log of all communications. If he had said that he
                                                                           would know all that shit is tracked in NB.
                Direction:
                Incoming

 1464     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:50:51 PM         1:50:51 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            2/8/2015                            Sent     oh gosh... now they're asking why the project tracker isn't
                              12:04:23 AM(UTC-                             updated with items from our staff meeting??? This is hell. I
                Ben Graham*   5)                                           just want to sleep
                To

                Josh Cline*
                Direction:
                Outgoing

 1465     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:50:27 PM         1:50:27 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            2/8/2015                            Sent     Jesus. Midnight and I'm still getting texts. look at this shit:
                              12:02:19 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1466     SMS Messages                                              Responsive                                       3/24/2018          3/24/2018
                                                                                                                     1:50:27 PM         1:50:27 PM
                                                                                                                                                     180
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1396 Page 182 of 254Deleted
Inbox           From          2/7/2015                           Read     Ah yeah i forgot about that. No idea what the is about
                              9:20:17 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1467     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:50:27 PM           1:50:27 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          2/7/2015                           Read     I u look at his schedule he had a convention stuff meeting
                              9:19:22 PM(UTC-                             today.
                Josh Cline*   5)
                Direction:
                Incoming

 1468     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:50:27 PM           1:50:27 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          2/7/2015                           Read     Nothing that I know of.
                              9:15:17 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1469     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:50:27 PM           1:50:27 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          2/7/2015                           Read     What convention stuff? Did he mention something about
                              9:14:45 PM(UTC-                             convention?
                Josh Cline*   5)
                Direction:
                Incoming

 1470     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:50:14 PM           1:50:14 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            2/7/2015                           Sent     don't they have families? I appreciate having a weekend if
                              9:13:50 PM(UTC-                             possible...
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1471     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:50:14 PM           1:50:14 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            2/7/2015                           Sent     I was confused too
                              9:13:32 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1472     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:50:14 PM           1:50:14 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          2/7/2015                           Read     What the heck is he talking about with convention stuff?
                              9:13:03 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1473     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:49:57 PM           1:49:57 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          2/7/2015                           Read     Wierd, just like the two of them.
                              9:07:34 PM(UTC-
                Josh Cline*   5)
                Direction:
                Incoming

 1474     SMS Messages                                             Responsive                                   3/24/2018            3/24/2018
                                                                                                                1:49:57 PM           1:49:57 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          2/7/2015                           Read     His outlook was probably messed up and just now sent
                              9:04:50 PM(UTC-                             that.
                Ben Graham*   5)
                Direction:
                Incoming


                                                                                                                                                  181
 1475    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1397 Page
                                                       Responsive             3/24/2018183 of
                                                                              1:49:57 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            1:49:57 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          2/7/2015                           Read     Can someone explain the 3 emails I got from Todd today?
                             9:03:38 PM(UTC-                             They were all repeats having to do with the Contract for
               Josh Cline*   5)                                          Liberty?
               Direction:
               Incoming

 1476    SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                  1:48:43 PM         1:48:43 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            2/7/2015                           Sent     Keith I talked to Wendy tonight about coming to the office,
                             8:48:40 PM(UTC-                             her surgery wAs postponed and I asked if she is still willing
               Ben Graham*   5)                                          to come in full time and she is going to talk with her
               To                                                        husband tomorrow to confirm that that would fit for them. If
                                                                         you feel like you me and Todd need to talk about it I am
               Josh Cline*                                               open to that. In my mind she would kind of be the
                                                                         counterpart to Josh and free you up from some of the
               Direction:                                                committee meetings, help on legislation and research,
               Outgoing                                                  graphics, some phones and admin, etc.
                                                                         if I am off on what you were thinking please let me know if
                                                                         you have other thoughts. It seems to me between me and
                                                                         Todd we have plenty of work that needs done on
                                                                         developing legislation and votes on upcoming legislation
                                                                         and all that messaging that comes with it all. Also Wendy
                                                                         said she would be willing to assist with setting up in district
                                                                         meetings for me. Let me know your thoughts and if it
                                                                         sounds about right or if I am off. Todd feel free to chime in
                                                                         as well. Thanks!

 1477    SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                  1:48:55 PM         1:48:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          2/7/2015                           Read     Wtf?! How so?
                             8:47:49 PM(UTC-
               Ben Graham*   5)
               Direction:
               Incoming

 1478    SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                  1:49:01 PM         1:49:01 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            2/7/2015                           Sent     Oh boy. Wendy is back in the mix
                             8:47:19 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1479    SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                  1:47:59 PM         1:47:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            2/7/2015                           Sent     No they do not
                             7:37:28 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1480    SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                  1:47:50 PM         1:47:50 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          2/7/2015                           Read     They are a bunch of things we can do, but you can't break
                             7:20:02 PM(UTC-                             existing contracts. Do they not understand how the
               Josh Cline*   5)                                          founding fathers set up our system to be slow and
                                                                         methodical.
               Direction:
               Incoming

 1481    SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                  1:47:38 PM         1:47:38 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            2/7/2015                           Sent     They don't care. They're special. Messaging defies all laws.
                             7:19:00 PM(UTC-
               Ben Graham*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1482    SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                  1:47:31 PM         1:47:31 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted


                                                                                                                                                  182
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/7/2015
                            7:18:24 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  OMG...do theyPageID.1398            Page
                                                                                not remember that I had
                                                                  about the MEDC last Friday.
                                                                                                        an hour184   of 254
                                                                                                               meeting

                Josh Cline*        5)
                Direction:
                Incoming

 1483     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:48:05 PM         1:48:05 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               2/7/2015                           Read     Oh magic!! Love it!!
                                   7:17:42 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1484     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:47:16 PM         1:47:16 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 2/7/2015                           Sent     they have been blowing me up all day
                                   7:16:32 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1485     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:48:21 PM         1:48:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 2/7/2015                           Sent     MEDC. Cindy wants to drop some fantasy bills to magically
                                   7:16:18 PM(UTC-                             get rid of it without unwinding every contract
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1486     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:48:21 PM         1:48:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               2/7/2015                           Read     What subject?
                                   7:15:45 PM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1487     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:48:21 PM         1:48:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               2/7/2015                           Read     Fantastic. What now?
                                   7:15:43 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1488     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:48:21 PM         1:48:21 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 2/7/2015                           Sent     god I wish these two would spend some time with their
                                   7:15:21 PM(UTC-                             families on weekends
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1489     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:46:26 PM         1:46:26 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 2/6/2015                           Sent     And they just don't pay attention to anything we tell them in
                                   1:21:19 PM(UTC-                             person or in writing which further complicates matters
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1490     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      1:45:42 PM         1:45:42 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                      183
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/6/2015       ECF No. 17-15 filed
                            12:42:31 PM(UTC-
                                                           Read 12/28/18        PageID.1399
                                                                  Seriously????????????     Not like josh Page
                                                                                                          and have185   of 254
                                                                                                                   meetings/
                                                                  trainings today or anything. Not that she would knownor
                Ben Graham*        5)                                           care
                Direction:
                Incoming

 1491     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:45:42 PM           1:45:42 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent            To                 2/6/2015                            Sent     Just respond to any emails from her today ASAP. She's
                                   12:36:07 PM(UTC-                             doing the whole "you guys care about Todd more" and
                Ben Graham*        5)                                           "nobody's doing my office stuff" routine
                To

                Josh Cline*
                Direction:
                Outgoing

 1492     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:45:42 PM           1:45:42 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               2/6/2015                            Read     ???
                                   12:30:00 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1493     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:45:42 PM           1:45:42 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               2/6/2015                            Read     Over what?
                                   12:11:59 PM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1494     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:45:42 PM           1:45:42 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent            To                 2/6/2015                            Sent     Cindy is flipping out on me right now
                                   12:11:09 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1495     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:45:16 PM           1:45:16 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               2/6/2015                            Read     Lol
                                   11:24:37 AM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1496     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:45:10 PM           1:45:10 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent            To                 2/6/2015                            Sent     And what the hell is he posting on Facebook today?? he
                                   8:47:12 AM(UTC-                              just put up a rant about one of Cindy's constituents!!! He
                Ben Graham*        5)                                           didn't have to sit in that fucking meeting!!!!!
                To

                Josh Cline*
                Direction:
                Outgoing

 1497     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:45:01 PM           1:45:01 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent            To                 2/6/2015                            Sent     Their priorities are so fucked. I woke up to like 15 midnight
                                   8:45:42 AM(UTC-                              action items
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1498     SMS Messages                                                   Responsive                                     3/24/2018            3/24/2018
                                                                                                                        1:44:53 PM           1:44:53 PM
Folder           Party                   Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                          184
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/6/2015
                            8:41:06 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18     PageID.1400
                                                                  Who knows with him.    Page 186 of 254
                Josh Cline*   5)
                Direction:
                Incoming

 1499     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:44:40 PM   1:44:40 PM
Folder          Party               Time         All timestamps   Status   Message                                                   Deleted

Sent            To            2/6/2015                            Sent     is he actually mad about the furniture again?
                              8:40:16 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1500     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:44:03 PM   1:44:03 PM
Folder          Party               Time         All timestamps   Status   Message                                                   Deleted

Sent            To            2/5/2015                            Sent     said Cindy and Todd sold all their info to Yob
                              9:26:25 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1501     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:44:03 PM   1:44:03 PM
Folder          Party               Time         All timestamps   Status   Message                                                   Deleted

Sent            To            2/5/2015                            Sent     Just Wells, Petzold's, Terry all pissed at me
                              9:26:07 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1502     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:43:34 PM   1:43:34 PM
Folder          Party               Time         All timestamps   Status   Message                                                   Deleted

Inbox           From          2/5/2015                            Read     He isn't there?
                              10:40:21 AM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1503     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:43:22 PM   1:43:22 PM
Folder          Party               Time         All timestamps   Status   Message                                                   Deleted

Sent            To            2/5/2015                            Sent     nevermind he's there
                              10:40:09 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1504     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:43:22 PM   1:43:22 PM
Folder          Party               Time         All timestamps   Status   Message                                                   Deleted

Sent            To            2/5/2015                            Sent     it's on the calendar
                              10:40:02 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1505     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:43:13 PM   1:43:13 PM
Folder          Party               Time         All timestamps   Status   Message                                                   Deleted

Sent            To            2/5/2015                            Sent     Yes
                              10:39:43 AM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1506     SMS Messages                                              Responsive                                    3/24/2018    3/24/2018
                                                                                                                  1:43:08 PM   1:43:08 PM
                                                                                                                                            185
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1401 Page 187 of 254Deleted
Inbox           From            2/5/2015                            Read     He has veterans committee?
                                10:38:34 AM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1507     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:42:57 PM          1:42:57 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Sent            To              2/5/2015                            Sent     Where is Todd for MCA hearing?
                                10:37:20 AM(UTC-
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1508     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:42:57 PM          1:42:57 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Sent            To              2/5/2015                            Sent     ok. Cindy had a 10:15 meeting I'm going to move to 11.
                                10:26:56 AM(UTC-                             pray that they don't kill me
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1509     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:41:57 PM          1:41:57 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            2/4/2015                            Read     He would not, he is humoring Adam.
                                5:14:50 PM(UTC-
                Josh Cline*     5)
                Direction:
                Incoming

 1510     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:41:45 PM          1:41:45 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Sent            To              2/4/2015                            Sent     Why would Todd sign on with these fools when he's got my
                                5:14:17 PM(UTC-                              group?
                Josh Cline*     5)
                Direction:
                Outgoing

 1511     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:41:31 PM          1:41:31 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            2/4/2015                            Read     Yep just ordered it. On my way now
                                2:54:12 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1512     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:41:31 PM          1:41:31 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            2/4/2015                            Read     Todd wants the stuff from the soup and grilled cheese
                +               2:49:17 PM(UTC-                              place. We don't have much time we have a 3:30
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1513     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:41:31 PM          1:41:31 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            2/4/2015                            Read     Todd want something too??
                                2:46:43 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1514     SMS Messages                                                Responsive                                  3/24/2018           3/24/2018
                                                                                                                  1:41:31 PM          1:41:31 PM
Folder          Party                 Time         All timestamps   Status   Message                                                        Deleted

Inbox           From            2/4/2015                            Read     Okay I guess potatoe cheddar
                +               2:46:00 PM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming


                                                                                                                                                   186
 1515    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1402 Page
                                                       Responsive             3/24/2018188 of
                                                                              1:41:31 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            1:41:31 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/4/2015                           Read     Probably zoup would be your best bet. Gluten free options
                               2:45:00 PM(UTC-                             today are Ginger butternut squash, Potato Cheddar, and
               Ben Graham*     5)                                          Tomato spinich and brown rice.
               Direction:
               Incoming

 1516    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:41:09 PM        1:41:09 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/4/2015                           Read     Thanks!
               +               2:44:37 PM(UTC-
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1517    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:40:52 PM        1:40:52 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/4/2015                           Read     Tomatoes soup and salad for me, Todd wants a grilled
               +               2:44:33 PM(UTC-                             cheese and ham and a bowl of tomatoe soup and we'd both
               Cindy Gamrat*   5)                                          like a drink, come for me and mountain due for him
               Direction:
               Incoming

 1518    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:40:52 PM        1:40:52 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/4/2015                           Read     i need to have gluten free soup and salad other than that it
               +               2:40:11 PM(UTC-                             doesn't matter to me
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1519    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:40:52 PM        1:40:52 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/4/2015                           Read     Okay. Which one would you like?
                               2:37:23 PM(UTC-
               Ben Graham*     5)
               Direction:
               Incoming

 1520    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:40:52 PM        1:40:52 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/4/2015                           Read     although I might need to pick up something at the zoo place
               +               2:35:40 PM(UTC-                             that is gluten-free?
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1521    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:40:52 PM        1:40:52 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/4/2015                           Read     Ben can you run to the tomato soup and grilled cheese
               +               2:35:26 PM(UTC-                             place and get us some lunch?
               Cindy Gamrat*   5)
               Direction:
               Incoming

 1522    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:39:16 PM        1:39:16 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Inbox          From            2/3/2015                           Read     Odd
                               7:13:16 AM(UTC-
               Ben Graham*     5)
               Direction:
               Incoming

 1523    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:39:07 PM        1:39:07 PM
Folder         Party                 Time        All timestamps   Status   Message                                                        Deleted

Sent           To              2/3/2015                           Sent     from Cindy. No idea what the reason what but it must have
                               7:12:29 AM(UTC-                             been very pressing
               Ben Graham*     5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1524    SMS Messages                                               Responsive                                    3/24/2018         3/24/2018
                                                                                                                  1:38:57 PM        1:38:57 PM   187
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1403 Page 189 of 254Deleted
Inbox           From          2/3/2015                            Read     Ummmm okay... weird. For what reasom from whom?
                              7:12:05 AM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1525     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:38:51 PM         1:38:51 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/3/2015                            Sent     As a heads up- I received several texts at 3:30am
                              7:11:13 AM(UTC-                              instructing us to work out of Todd's office today
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1526     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:38:27 PM         1:38:27 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox           From          2/2/2015                            Read     Lol right
                              6:42:13 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1527     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:38:18 PM         1:38:18 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/2/2015                            Sent     1.) God
                              6:41:37 PM(UTC-                              2.) Todd
                Ben Graham*   5)                                           3.) Liberty
                Direction:
                Outgoing
                                                                           4.) Family

 1528     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:37:49 PM         1:37:49 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/2/2015                            Sent     Also, he filed an annual statement but I'm pretty sure he
                              1:15:41 PM(UTC-                              didn't have to do that
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1529     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:37:33 PM         1:37:33 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/2/2015                            Sent     Regarding Todd's last email - he's actually willing to
                              12:52:28 PM(UTC-                             sacrifice good legislation for the sake of putting one more
                Ben Graham*   5)                                           line in an email.
                To

                Josh Cline*
                Direction:
                Outgoing

 1530     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:37:21 PM         1:37:21 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Sent            To            2/2/2015                            Sent     I've also noticed a lot of these folks look terrified when they
                              10:20:14 AM(UTC-                             see that Todd is there
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1531     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:37:15 PM         1:37:15 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

Inbox           From          2/2/2015                            Read     Lol idk why they can't do any meetings separately. Really
                              10:18:26 AM(UTC-                             irritating. We're never gonna be able get the volume of
                Ben Graham*   5)                                           meetings done we need to
                Direction:
                Incoming

 1532     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    1:37:07 PM         1:37:07 PM
Folder          Party               Time         All timestamps   Status   Message                                                           Deleted

                                                                                                                                                    188
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/2/2015       ECF No. 17-15 filed
                            10:16:12 AM(UTC-
                                                           Read 12/28/18
                                                                  I would say no,PageID.1404
                                                                  dumb
                                                                                                          Pageand190
                                                                                  but I leave that to tweedle-de      of 254
                                                                                                                  tweedle-

                Josh Cline*        5)
                Direction:
                Incoming

 1533     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:37:00 PM        1:37:00 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Sent            To                 2/2/2015                            Sent     Can Todd really join the meeting with West michigan
                                   10:14:43 AM(UTC-                             Realtors? I never discussed that with Doug
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1534     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:36:53 PM        1:36:53 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox           From               2/2/2015                            Read     Lol that would be hilarious
                                   10:13:52 AM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1535     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:36:48 PM        1:36:48 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox           From               2/2/2015                            Read     Or do Todd's prayer bingo!
                                   10:11:38 AM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1536     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:36:42 PM        1:36:42 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Sent            To                 2/2/2015                            Sent     we should seriously start a pool
                                   10:10:58 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1537     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:36:33 PM        1:36:33 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Inbox           From               2/2/2015                            Read     Only 7? I think the over/under would be set at 10. Lol
                                   10:10:28 AM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1538     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:36:26 PM        1:36:26 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Sent            To                 2/2/2015                            Sent     I'm guessing 7 minutes long
                                   10:09:28 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1539     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:36:20 PM        1:36:20 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted

Sent            To                 2/2/2015                            Sent     we are going to have to make it a point to watch it
                                   10:09:22 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1540     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       1:36:14 PM        1:36:14 PM
Folder          Party                    Time         All timestamps   Status   Message                                                        Deleted




                                                                                                                                                      189
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          2/2/2015
                            9:53:14 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  I spoke to the PageID.1405              Page
                                                                                 clerks office and they said       191prefer
                                                                                                             they would  of 254
                                                                  having the text submitted because it makes it easier to be
                Ben Graham*        5)                                          written into the record but not required since Todd will just
                                                                               go off the cuff anyway.
                Direction:
                Incoming

 1541     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:36:06 PM          1:36:06 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               2/2/2015                           Read     Ready means the written text submitted to the right place.
                                   9:51:03 AM(UTC-                             He also need a reminder email and the guidelines.
                Josh Cline*        5)
                Direction:
                Incoming

 1542     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:35:57 PM          1:35:57 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               2/2/2015                           Read     Not sure what you mean by ready? He knows when it's at
                                   9:48:05 AM(UTC-                             and that it should be 2 mins and general in nature. I'm sure
                Ben Graham*        5)                                          he will totally ignore those guidelines but whatever.
                Direction:
                Incoming

 1543     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:35:49 PM          1:35:49 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               2/2/2015                           Read     I agree on the ego thing. Also, Ben is Todd ready for the
                                   9:38:49 AM(UTC-                             invocation tomorrow?
                Josh Cline*        5)
                Direction:
                Incoming

 1544     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:35:23 PM          1:35:23 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               2/2/2015                           Read      We may be able to rework it. We aren't asking him not to
                                   9:31:58 AM(UTC-                             send it we are just reworking it to sound less ego and more
                Ben Graham*        5)                                          policy
                Direction:
                Incoming

 1545     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:34:41 PM          1:34:41 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent            To                 2/2/2015                           Sent     It's just obviously not about a movement anymore, it's just
                                   9:31:05 AM(UTC-                             about him
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1546     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:34:32 PM          1:34:32 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent            To                 2/2/2015                           Sent     Lol at Ben. If he wouldn't reconsider seatgate than he won't
                                   9:30:38 AM(UTC-                             consider this
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1547     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:34:26 PM          1:34:26 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               2/2/2015                           Read     I haven't read it but if its that bad we need to try and right
                                   9:28:26 AM(UTC-                             that ship
                Ben Graham*        5)
                Direction:
                Incoming

 1548     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:34:18 PM          1:34:18 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               2/2/2015                           Read     Terrible and terrible. Just don't know how to get him to
                                   9:27:24 AM(UTC-                             understand.
                Josh Cline*        5)
                Direction:
                Incoming

 1549     SMS Messages                                                  Responsive                                      3/24/2018           3/24/2018
                                                                                                                        1:34:07 PM          1:34:07 PM

                                                                                                                                                         190
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1406 Page 192 of 254Deleted
Sent            To            2/2/2015                           Sent     I think Todd's email on MEDC may be the worst one yet. He
                              9:26:26 AM(UTC-                             spends 1290 words talking about how he's the greatest
                Ben Graham*   5)                                          before he even gets to anything remotely policy related
                To

                Josh Cline*
                Direction:
                Outgoing

 1550     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:33:31 PM         1:33:31 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            2/1/2015                           Sent     are we supposed to take that and run with it? it'd be easier
                              3:37:35 PM(UTC-                             to start from scratch. plus we should make these shorter - it
                Ben Graham*   5)                                          currently is over 2000 words and some paragraphs aren't
                To                                                        even sketched out yet

                Josh Cline*
                Direction:
                Outgoing

 1551     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:33:21 PM         1:33:21 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          2/1/2015                           Read     His writing is getting rougher and rougher.
                              3:33:48 PM(UTC-
                Josh Cline*   5)
                Direction:
                Incoming

 1552     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:33:14 PM         1:33:14 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            2/1/2015                           Sent     And what was that email from Todd? Talk about rough draft
                              3:32:24 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1553     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:32:38 PM         1:32:38 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/31/2015                          Read     Lol he isn't getting what I'm saying. I can't keep 4 different
                              7:48:13 PM(UTC-                             websites active at one time. It is totally logistically
                Ben Graham*   5)                                          impossible.
                Direction:
                Incoming

 1554     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:31:43 PM         1:31:43 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/30/2015                          Read     Lol yeah right
                              4:08:38 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1555     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:31:43 PM         1:31:43 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/30/2015                          Sent     I really wish they'd run Facebook posts by us, at least for
                              4:06:49 PM(UTC-                             spelling and grammar checks
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1556     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:30:11 PM         1:30:11 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/29/2015                          Sent     I let Cindy and Todd know
                              8:46:51 AM(UTC-
                Josh Cline*   5)
                Direction:
                Outgoing

 1557     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   1:30:11 PM         1:30:11 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted


                                                                                                                                                   191
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/29/2015
                            8:46:39 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1407
                                                                  I'm gonna be late                        Page 193 of 254
                                                                                    too. 96 is totally fucked

                Josh Cline*       5)
                Direction:
                Outgoing

 1558     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:30:00 PM         1:30:00 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/29/2015                           Read     Need you to put the Courser phones on forward. We are
                                  8:43:07 AM(UTC-                              stuck on 69 due to a car accident. Gonna be late.
                Josh Cline*       5)
                Direction:
                Incoming

 1559     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:29:33 PM         1:29:33 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/28/2015                           Sent     straight ticket voting should be one of Todd's for January
                                  4:07:44 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1560     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:29:16 PM         1:29:16 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/28/2015                           Read     Josh just told me no less than 10 min before sargent called
                                  11:54:52 AM(UTC-                             Todd wasn't going to do that pic.
                Ben Graham*       5)
                Direction:
                Incoming

 1561     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:29:07 PM         1:29:07 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/28/2015                           Sent     they just went to go take that pic!! please ask me first if you
                                  11:48:22 AM(UTC-                             don't know the answer
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1562     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:28:49 PM         1:28:49 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/28/2015                           Read     Sargent just called to ask if Todd was doing the BAR pic. I
                                  11:45:38 AM(UTC-                             told him probably not as Todd is sick
                Ben Graham*       5)
                Direction:
                Incoming

 1563     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:28:30 PM         1:28:30 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/28/2015                           Sent     ok cool
                                  9:56:44 AM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1564     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:28:22 PM         1:28:22 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/28/2015                           Read     Yeah he texted us too
                                  9:56:24 AM(UTC-
                Ben Graham*       5)
                Direction:
                Incoming

 1565     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:28:12 PM         1:28:12 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                       192
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/28/2015
                            9:54:56 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  from Todd: GuysPageID.1408
                                                                                     I am almost there butPage
                                                                                                          if it's ok I194
                                                                                                                       think Iof
                                                                  just going to go to session and any meetings that you had
                                                                                                                              am 254

                 Ben Graham*         5)                                           planned that were joint; I have some stuff I need brought up
                 To                                                               from down stairs in a few minutes if you can; thanks.

                 Josh Cline*
                 Direction:
                 Outgoing

 1566     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:24:12 PM         1:24:12 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox            From                1/28/2015                           Read     Goodmorning! Hey Cindy. Not sure what time you will be in
                                     7:21:58 AM(UTC-                              but Rep Sherry Gay-Dagnogo emailed your campaign
                 Ben Graham*         5)                                           account late last night personally and asked you to stop by
                                                                                  her breakfast event today. I know it's not something you
                 Direction:                                                       would usually go to but it seems you and Todd have
                 Incoming                                                         connected with her.

 1567     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:23:28 PM         1:23:28 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox            From                1/26/2015                           Read     Yes of course
                                     11:12:13 PM(UTC-
                 Ben Graham*         5)
                 Direction:
                 Incoming

 1568     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:23:28 PM         1:23:28 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent             To                  1/26/2015                           Sent     is it about Todd?
                                     11:11:38 PM(UTC-
                 Ben Graham*         5)
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1569     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:23:28 PM         1:23:28 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox            From                1/26/2015                           Read     Big bang theory!? Come on! You haven't seen it!
                                     11:11:20 PM(UTC-
                 Ben Graham*         5)
                 Direction:
                 Incoming

 1570     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:23:28 PM         1:23:28 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent             To                  1/26/2015                           Sent     What is that?
                                     11:10:30 PM(UTC-
                 Ben Graham*         5)
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1571     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:22:55 PM         1:22:55 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox            From                1/26/2015                           Read     Ben can you double check the team at Todd courser group
                 +                   10:56:20 PM(UTC-                             email, I think it is coming to my home still, the only email of
                 Cindy Gamrat*       5)                                           mine that should be on it is to cindygamrat80@gmail.com.
                                                                                  Thanks!
                 Direction:
                 Incoming

 1572     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:22:43 PM         1:22:43 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent             To                  1/26/2015                           Sent     LOLLLLL
                                     10:32:53 PM(UTC-
                 Ben Graham*         5)
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1573     SMS Messages                                                     Responsive                                      3/24/2018          3/24/2018
                                                                                                                           1:22:34 PM         1:22:34 PM
Folder           Party                     Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                           193
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          1/26/2015      ECF No. 17-15 filed
                            10:31:59 PM(UTC-
                                                           Read 12/28/18        PageID.1409
                                                                  "From these tantrums,                    Page
                                                                                          it seems that Rick        195
                                                                                                              Snyder's     ofof254
                                                                                                                       'River
                                                                  Opportunity' could be filled with the tears of Todd Courser."
                Ben Graham*         5)
                Direction:
                Incoming

 1574     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:22:34 PM       1:22:34 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                1/26/2015                           Read     Lol that's a great line!
                                    10:30:24 PM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1575     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:22:34 PM       1:22:34 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                  1/26/2015                           Sent     check out the quote of the day
                                    10:29:41 PM(UTC-
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1576     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:21:59 PM       1:21:59 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                  1/26/2015                           Sent     after reading it a couple more times, that email may have
                                    6:48:33 PM(UTC-                              been where he jumped the shark
                Josh Cline*         5)
                Direction:
                Outgoing

 1577     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:21:24 PM       1:21:24 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                1/25/2015                           Read     #notactuallyprotocal just emails. Lol will do though.
                                    3:20:28 PM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1578     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:21:10 PM       1:21:10 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                1/25/2015                           Read     #toddbroketheprocess I am sure Ben will take care of it
                                    3:02:47 PM(UTC-                              when he is home.
                Josh Cline*         5)
                Direction:
                Incoming

 1579     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:21:00 PM       1:21:00 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                  1/25/2015                           Sent     Can you tweet the NYTIMES article on Todd's twitter?
                                    2:02:01 PM(UTC-                              #protocol
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1580     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:20:36 PM       1:20:36 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox           From                1/24/2015                           Read     Oh okay I thought it was kinda up in thr air still
                                    4:32:55 PM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1581     SMS Messages                                                    Responsive                                      3/24/2018        3/24/2018
                                                                                                                          1:20:36 PM       1:20:36 PM
Folder           Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent            To                  1/24/2015                           Sent     They clearly said no on Thursday
                                    4:32:04 PM(UTC-
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

                                                                                                                                                        194
 1582    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1410 Page
                                                       Responsive             3/24/2018196 of
                                                                              1:20:36 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            1:20:36 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox          From           1/24/2015                           Read     Can you verrify that they aren't doing it? Remind her of
                              4:31:42 PM(UTC-                              McMillin meeting
               Ben Graham*    5)
               Direction:
               Incoming

 1583    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:19:40 PM          1:19:40 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox          From           1/24/2015                           Read     She is Soooo schizophrenic. Don't schedule, need down
                              3:44:50 PM(UTC-                              time, why is there a mandatory meeting, why is this meeting
               Josh Cline*    5)                                           scheduled, why isn't this or that meeting scheduled, can't
                                                                           schedule without todd.
               Direction:
               Incoming

 1584    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:19:01 PM          1:19:01 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Sent           To             1/23/2015                           Sent     From Cindy: I am going to need some scheduled down time
                              5:35:01 PM(UTC-                              each day that is not filled with calls, meetings, drop ins or
               Ben Graham*    5)                                           busyness, also I will need scheduled time to review
               To                                                          committee budgets and legislation that we will be voting on.
                                                                           I'd like time in the schedule to discuss with Todd the
               Josh Cline*                                                 legislation we are voting on and also the legislation we are
                                                                           considering putting forward. All these times to me must get
               Direction:                                                  put in up front and first and then with what's left we can
               Outgoing                                                    squeeze others in, but right now it is happening the other
                                                                           way around.

 1585    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:18:44 PM          1:18:44 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Sent           To             1/23/2015                           Sent     Todd did an interview with New York Times today
                              5:17:00 PM(UTC-
               Ben Graham*    5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1586    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:18:12 PM          1:18:12 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Sent           To             1/23/2015                           Sent     How do we square this Troy tea party meeting Cindy asked
                              11:57:44 AM(UTC-                             us to schedule with Joes email about how it's their
               Ben Graham*    5)                                           anniversary?
               To

               Josh Cline*
               Direction:
               Outgoing

 1587    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:07:03 PM          1:07:03 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Sent           To             1/23/2015                           Sent     Did anymore of Todd's bills come in today?
                              10:19:39 AM(UTC-
               Josh Cline*    5)
               Direction:
               Outgoing

 1588    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:06:46 PM          1:06:46 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Inbox          From           1/23/2015                           Read     Omg... I just read all the shit isabelle terry and others were
                              7:12:12 AM(UTC-                              saying on her page about todd and cindy and the PowWow.
               Ben Graham*    5)                                           These tea party people have no loyalty whatsoever! T/c
                                                                           haven't even voted once and they are all questioning their
               Direction:                                                  conservatism and backbone. Unbelievable!
               Incoming

 1589    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:06:27 PM          1:06:27 PM
Folder         Party                Time         All timestamps   Status   Message                                                          Deleted

Sent           To             1/22/2015                           Sent     password is toddcourser
               +              11:21:44 PM(UTC-
               Joey Gamrat*   5)
               To

               Josh Cline*
               Direction:
               Outgoing

 1590    SMS Messages                                               Responsive                                    3/24/2018           3/24/2018
                                                                                                                  1:06:17 PM          1:06:17 PM
                                                                                                                                                   195
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1411 Page 197 of 254Deleted
Sent            To                1/22/2015                           Sent     toddcourser@house.mi.gov
                +                 11:21:37 PM(UTC-
                Joey Gamrat*      5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1591     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:06:17 PM        1:06:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox           From              1/22/2015                           Read     What the crap is the mirs login?!!!!
                +                 11:20:43 PM(UTC-
                Joey Gamrat*      5)
                Direction:
                Incoming

 1592     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:05:14 PM        1:05:14 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox           From              1/22/2015                           Read     Is the life at conception bill sponsored by Todd and cindy
                +                 10:59:28 AM(UTC-
                Wendy Lynn Day*   5)
                Direction:
                Incoming

 1593     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:05:07 PM        1:05:07 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox           From              1/22/2015                           Read     Did u get a hold of Heise's office and are they ok with Todd
                                  9:19:43 AM(UTC-                              being there between 10:00-10:15
                Josh Cline*       5)
                Direction:
                Incoming

 1594     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:04:43 PM        1:04:43 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent            To                1/22/2015                           Sent     Awesome, thank you!!
                +                 8:07:09 AM(UTC-
                Wendy Lynn Day*   5)
                Direction:
                Outgoing

 1595     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:04:43 PM        1:04:43 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox           From              1/22/2015                           Read     Will get it done in a bit
                +                 8:06:16 AM(UTC-
                Wendy Lynn Day*   5)
                Direction:
                Incoming

 1596     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:04:35 PM        1:04:35 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox           From              1/22/2015                           Read     Totally
                +                 8:06:10 AM(UTC-
                Wendy Lynn Day*   5)
                Direction:
                Incoming

 1597     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:04:16 PM        1:04:16 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent            To                1/22/2015                           Sent     I'm sorry this is such late notice, but do you think you'd
                +                 8:02:33 AM(UTC-                              have time today to make some graphics for Todd/Cindy's
                Wendy Lynn Day*   5)                                           facebooks acknowledging that Roe V Wade decision came
                                                                               out today? If not, I totally understand
                Direction:
                Outgoing

 1598     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:04:03 PM        1:04:03 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox           From              1/22/2015                           Read     Roger
                                  7:51:08 AM(UTC-
                Ben Graham*       5)
                Direction:
                Incoming

 1599     SMS Messages                                                  Responsive                                    3/24/2018         3/24/2018
                                                                                                                      1:03:35 PM        1:03:35 PM
Folder          Party                   Time         All timestamps   Status   Message                                                        Deleted
                                                                                                                                                     196
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/21/2015
                            7:32:27 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  it just occurredPageID.1412              Page
                                                                                   to me: if Brandon hall knew
                                                                  he was, it'd be the greatest day of his life
                                                                                                               Todd198
                                                                                                                    knew of
                                                                                                                         who254

                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1600     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:03:06 PM         1:03:06 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 1/21/2015                          Sent     Can we be a little flexible on start time? If that's possible,
                +                  4:13:11 PM(UTC-                             we can put them in the car right after session and get them
                Pat Battaglia*     5)                                          down ASAP tomorrow
                Direction:
                Outgoing

 1601     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:02:51 PM         1:02:51 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               1/21/2015                          Read     Folks, we'll be meeting at the Dow Hotel and Conference
                +                  2:42:16 PM(UTC-                             Center at 22 East Galloway Drive, Hillsdale, MI.
                Pat Battaglia*     5)                                          Phill Kilgore will meet us in the lobby at 1:15 and we'll walk
                                                                               over to Dr. Arnn's office for our 1:30 meeting. Pls forward
                Direction:                                                     this to Todd for I don't seem to have a reliable contact for
                Incoming                                                       him. Please be on time.

 1602     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:02:30 PM         1:02:30 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               1/21/2015                          Read     You are a doll thank you :-)
                +                  1:22:13 PM(UTC-
                Cindy Gamrat*      5)
                Direction:
                Incoming

 1603     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:02:30 PM         1:02:30 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 1/21/2015                          Sent     ok
                +                  1:19:29 PM(UTC-
                Cindy Gamrat*      5)
                To
                +
                Wendy Lynn Day*
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                To

                Josh Cline*
                Direction:
                Outgoing

 1604     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:02:30 PM         1:02:30 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               1/21/2015                          Read     To session for us
                +                  1:13:39 PM(UTC-
                Cindy Gamrat*      5)
                Direction:
                Incoming

 1605     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:02:30 PM         1:02:30 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               1/21/2015                          Read     Can you swing by Starbucks and grab 2 Carmel Apple
                +                  1:13:32 PM(UTC-                             spices for us and bring them to the Capitol
                Cindy Gamrat*      5)
                Direction:
                Incoming

 1606     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:01:35 PM         1:01:35 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               1/21/2015                          Read     Mike the photographer said you can go get your headshot
                                   9:06:37 AM(UTC-                             done at thr same time as Todd. 1130 in HOB 826
                Ben Graham*        5)
                Direction:
                Incoming

 1607     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       1:01:35 PM         1:01:35 PM
Folder           Party                   Time        All timestamps   Status   Message                                                          Deleted

                                                                                                                                                       197
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From
              +
                            1/21/2015
                            8:50:30 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  Thanks PageID.1413 Page 199 of 254
               Cindy Gamrat*     5)
               Direction:
               Incoming

 1608    SMS Messages                                                 Responsive                                       3/24/2018      3/24/2018
                                                                                                                       1:01:35 PM     1:01:35 PM
Folder         Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox          From              1/21/2015                          Read     We will make the call and let u know.
                                 8:44:09 AM(UTC-
               Josh Cline*       5)
               Direction:
               Incoming

 1609    SMS Messages                                                 Responsive                                       3/24/2018      3/24/2018
                                                                                                                       1:01:35 PM     1:01:35 PM
Folder         Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox          From              1/21/2015                          Read     Can I get my headshot with the photographer scheduled for
               +                 8:43:26 AM(UTC-                             this morning to?
               Cindy Gamrat*     5)
               Direction:
               Incoming

 1610    SMS Messages                                                 Responsive                                       3/24/2018      3/24/2018
                                                                                                                       1:01:11 PM     1:01:11 PM
Folder         Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent           To                1/21/2015                          Sent     they'll give you a contact card today - if you put my name on
               +                 8:15:51 AM(UTC-                             it too they will also email me about meetings/caucuses
               Cindy Gamrat*     5)
               To
               +
               Wendy Lynn Day*
               To
               +
               Cindy Gamrat*
               To

               Ben Graham*
               To

               Josh Cline*
               Direction:
               Outgoing

 1611    SMS Messages                                                 Responsive                                       3/24/2018      3/24/2018
                                                                                                                       1:01:11 PM     1:01:11 PM
Folder         Party                   Time        All timestamps   Status   Message                                                         Deleted

Sent           To                1/21/2015                          Sent     just Cindy
               +                 8:15:23 AM(UTC-
               Cindy Gamrat*     5)
               To
               +
               Wendy Lynn Day*
               To
               +
               Cindy Gamrat*
               To

               Ben Graham*
               To

               Josh Cline*
               Direction:
               Outgoing

 1612    SMS Messages                                                 Responsive                                       3/24/2018      3/24/2018
                                                                                                                       1:01:11 PM     1:01:11 PM
Folder         Party                   Time        All timestamps   Status   Message                                                         Deleted

Inbox          From              1/21/2015                          Read     Is that for Todd as well or just Cindy?
                                 8:14:17 AM(UTC-
               Josh Cline*       5)
               Direction:
               Incoming

 1613    SMS Messages                                                 Responsive                                       3/24/2018      3/24/2018
                                                                                                                       1:01:11 PM     1:01:11 PM
Folder         Party                   Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                   198
Sent     Case 1:18-cv-00874-GJQ-PJG
              To
              +
                            1/21/2015
                            8:13:18 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  You do have aPageID.1414             Page 200room.
                                                                                caucus at 9 am in the appropriations of 254
                Cindy Gamrat*      5)
                To
                +
                Wendy Lynn Day*
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                To

                Josh Cline*
                Direction:
                Outgoing

 1614     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      12:58:14 PM        12:58:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               1/19/2015                          Read     That is more like it..
                                   8:52:48 AM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1615     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      12:58:14 PM        12:58:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 1/19/2015                          Sent     true, I think they're choosing to do things so they can avoid
                                   8:50:55 AM(UTC-                             doing the things they need to do
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1616     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      12:58:14 PM        12:58:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               1/19/2015                          Read     I wouldn't say they are lazy, they miss - manage their time
                                   8:49:54 AM(UTC-                             and priorities.
                Josh Cline*        5)
                Direction:
                Incoming

 1617     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      12:58:14 PM        12:58:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 1/19/2015                          Sent     I really might be through with them. They are lazy and have
                                   8:48:00 AM(UTC-                             no understanding of management.
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1618     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      12:58:14 PM        12:58:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 1/19/2015                          Sent     yes I left at 5 that day; you also were 2.5 hours late for a
                                   8:30:42 AM(UTC-                             meeting. how is that not disrespectful to us? that says that
                Ben Graham*        5)                                          our time for our lives/families/etc means nothing to them
                To

                Josh Cline*
                Direction:
                Outgoing

 1619     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      12:58:14 PM        12:58:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 1/19/2015                          Sent     and then just exploding on us for the stupidest things.
                                   8:29:46 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1620     SMS Messages                                                  Responsive                                    3/24/2018          3/24/2018
                                                                                                                      12:58:14 PM        12:58:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                       199
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          1/19/2015
                            8:24:05 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  It isn't just theirPageID.1415              Page
                                                                                      schedules. It is their ego,       201 of 254
                                                                                                                  not operating
                                                                  during normal business hours, not responding to any of our
                Josh Cline*         5)                                          requests, emails, text messages, worrying about furniture,
                                                                                seating charts, media, etc, etc...
                Direction:
                Incoming

 1621     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:58:14 PM         12:58:14 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                  1/19/2015                           Sent    they need to understand the predicament they've put us in
                                    8:19:21 AM(UTC-                             with their schedules
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1622     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:58:14 PM         12:58:14 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/19/2015                          Read     Unfortunately we can't assume anything with these two...
                                    8:18:42 AM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1623     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:58:14 PM         12:58:14 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/19/2015                          Read     Not if she is in Detroit....anyway I think we have reached
                                    8:18:23 AM(UTC-                             the point of no return with them.
                Josh Cline*         5)
                Direction:
                Incoming

 1624     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:58:14 PM         12:58:14 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                  1/19/2015                           Sent    but joe was going to it?? we have no idea what's going on
                                    8:16:52 AM(UTC-                             with there schedule. shouldn't we be ok to assume she'd go
                Ben Graham*         5)                                          to a meeting 10 minutes from her house on a Friday night?
                To

                Josh Cline*
                Direction:
                Outgoing

 1625     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:58:14 PM         12:58:14 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/19/2015                          Read     Hell if I know. Maybe the GOP meeting? Idk when her tea
                                    8:15:56 AM(UTC-                             party . meetings are either
                Ben Graham*         5)
                Direction:
                Incoming

 1626     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:57:30 PM         12:57:30 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                  1/19/2015                           Sent    but I am so fucking angry that they think they get 24 hours
                                    8:13:40 AM(UTC-                             of our free time. what is she talking about with in district
                Ben Graham*         5)                                          stuff not covered?? I
                To

                Josh Cline*
                Direction:
                Outgoing

 1627     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:57:30 PM         12:57:30 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/19/2015                          Read     Oh okay. Well that should be interesting to hear back on
                                    8:12:58 AM(UTC-
                Ben Graham*         5)
                Direction:
                Incoming

 1628     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:57:30 PM         12:57:30 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted




                                                                                                                                                         200
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/19/2015
                            8:12:34 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1416
                                                                  I got her message
                                                                  angry
                                                                                    at 1 am and couldn'tPage     202
                                                                                                         sleep I was so of 254

                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1629     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       12:57:09 PM        12:57:09 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent            To                 1/19/2015                          Sent     nope. I just sent it thought
                                   8:12:13 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1630     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       12:57:02 PM        12:57:02 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               1/19/2015                          Read     Hmmm interesting. Did she respond?
                                   8:11:47 AM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1631     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       12:56:52 PM        12:56:52 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent            To                 1/19/2015                          Sent     Honestly, we need to talk about everyone's expectations.
                                   8:08:27 AM(UTC-                             You two have not been around the office much, and this
                Ben Graham*        5)                                          has affected us. Because my time card was not approved, I
                To                                                             will now probably not receive my first paycheck until mid
                                                                               February. That is a lot of time to work essentially for free.
                Josh Cline*                                                    these messages that we receive late at night and on
                                                                               weekends really are hurting the morale of the whole team -
                Direction:                                                     and some of the things said in email are downright hurtful.
                Outgoing                                                       The fourth team member hasn't been helping with any
                                                                               admin tasks, has only come to one meeting, yet has the
                                                                               time to run for a state party office; yet we are being
                                                                               chastised for taking 2 hours of our free time for an
                                                                               "extracurricular activity"? it doesn't add up. We can all talk
                                                                               tomorrow but I need a day free of these kind of
                                                                               communications to wrap my head around this and also
                                                                               speak with Josh/Ben, neither of whom is in a good place
                                                                               right now.

 1632     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       12:56:52 PM        12:56:52 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               1/19/2015                          Read     What did u say back to her?
                                   8:07:45 AM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1633     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       12:56:52 PM        12:56:52 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent            To                 1/19/2015                          Sent     Also I am not sure when it will work to discuss the outside
                                   8:05:34 AM(UTC-                             project stuff yet. There is a lot of stuff to get done and I
                Ben Graham*        5)                                          don't want to have to take time away from work to discuss
                To                                                             that stuff but yet it is really important that we are all on the
                                                                               same page to function as a team and through all this and to
                Josh Cline*                                                    me I'm not seeing that we all are on our expectations for the
                                                                               next 6 months, year, and term. Already it seems that 5:00 is
                Direction:                                                     the head home time and in district functions have not been
                Outgoing                                                       covered yet it seems extracurricular projects are happening.
                                                                               I'm just not sure when we can discuss this yet but we need
                                                                               to. I still haven't heard back from Josh or Ben as to their
                                                                               involvement either.

 1634     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       12:56:52 PM        12:56:52 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From               1/19/2015                          Read     What did she say?
                                   8:04:29 AM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1635     SMS Messages                                                  Responsive                                     3/24/2018          3/24/2018
                                                                                                                       12:56:52 PM        12:56:52 PM
Folder           Party                   Time        All timestamps   Status   Message                                                            Deleted




                                                                                                                                                        201
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/19/2015
                            8:02:53 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1417
                                                                  God damn. Cindy                        Page
                                                                                    sent me a text last night      203
                                                                                                              at 1am
                                                                  pissed me off so much. I couldn't help but respond
                                                                                                                     that of 254

                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1636     SMS Messages                                                   Responsive                                     3/24/2018         3/24/2018
                                                                                                                        12:55:51 PM       12:55:51 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                  1/18/2015                          Sent     she is the boss
                                    6:28:32 PM(UTC-
                Ben Graham*         5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1637     SMS Messages                                                   Responsive                                     3/24/2018         3/24/2018
                                                                                                                        12:55:41 PM       12:55:41 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/18/2015                          Read     Well at least Wendy thinks we are doing an awesome job.
                                    6:26:09 PM(UTC-                             Well at least Wendy thinks we are doing an awesome job.
                Josh Cline*         5)
                Direction:
                Incoming

 1638     SMS Messages                                                   Responsive                                     3/24/2018         3/24/2018
                                                                                                                        12:55:41 PM       12:55:41 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/18/2015                          Read     Awesome! You are doing a great job.
                +                   6:14:40 PM(UTC-
                Wendy Lynn Day*     5)
                Direction:
                Incoming

 1639     SMS Messages                                                   Responsive                                     3/24/2018         3/24/2018
                                                                                                                        12:55:29 PM       12:55:29 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                  1/18/2015                          Sent     We touched base with Tom last week; we're going to
                +                   6:13:55 PM(UTC-                             schedule a meeting with him and Cindy/Todd
                Cindy Gamrat*       5)
                To
                +
                Wendy Lynn Day*
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                To

                Josh Cline*
                Direction:
                Outgoing

 1640     SMS Messages                                                   Responsive                                     3/24/2018         3/24/2018
                                                                                                                        12:55:24 PM       12:55:24 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/18/2015                          Read     Tom mcmillin had some good ideas about how best get
                +                   6:08:11 PM(UTC-                             things changed using appropriations. He would be really
                Wendy Lynn Day*     5)                                          good to talk to
                Direction:
                Incoming

 1641     SMS Messages                                                   Responsive                                     3/24/2018         3/24/2018
                                                                                                                        12:54:05 PM       12:54:05 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From                1/17/2015                          Read     I think what they are more concerned with is their perceived
                                    7:53:22 PM(UTC-                             lack of communication on the scope of the project and
                Ben Graham*         5)                                          misunderstanding what the scope of the project actually is.
                Direction:
                Incoming

 1642     SMS Messages                                                   Responsive                                     3/24/2018         3/24/2018
                                                                                                                        12:53:48 PM       12:53:48 PM
Folder           Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                  1/17/2015                          Sent     I don't understand this anymore... they want to hire politicos
                                    7:43:03 PM(UTC-                             and ex/current politicians, than say it's a breach of trust
                Ben Graham*         5)                                          when we're involved in politics? It's schizophrenic
                To

                Josh Cline*
                Direction:
                Outgoing
                                                                                                                                                        202
 1643    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1418 Page
                                                       Responsive             3/24/2018204 of
                                                                              12:53:36 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            12:53:36 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/17/2015                          Read     Prolly haven't read it
                              6:17:05 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1644     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:53:22 PM        12:53:22 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/17/2015                          Sent     Of course they don't respond to my email
                              6:15:28 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1645     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:53:17 PM        12:53:17 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/17/2015                          Sent     They are just major league assholes
                              5:43:45 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1646     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:53:10 PM        12:53:10 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/17/2015                          Read     Just think I am going to present an award in his behalf
                              5:39:41 PM(UTC-                             tonight. Bull shit.
                Josh Cline*   5)
                Direction:
                Incoming

 1647     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:53:01 PM        12:53:01 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/17/2015                          Read     Yeah we are all on our way to being a laughingstock...we
                              5:38:27 PM(UTC-                             need to really consider bailing and fast.
                Josh Cline*   5)
                Direction:
                Incoming

 1648     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:52:53 PM        12:52:53 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/17/2015                          Sent     Fucking Gary Glenn isn't even pure enough for then
                              5:37:48 PM(UTC-                             anymore
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1649     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:52:43 PM        12:52:43 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/17/2015                          Sent     And if he says that it makes him look bad, I'm printing out
                              5:36:52 PM(UTC-                             that MIRS article that says his "staff" moved his furniture
                Ben Graham*   5)                                          and throwing it in his face. That shit is attached to US in
                To                                                        Lansing forever

                Josh Cline*
                Direction:
                Outgoing

 1650     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:52:33 PM        12:52:33 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/17/2015                          Read     Who cares though because it is about the cause of liberty
                              5:36:44 PM(UTC-                             or it is supposed to be that way. I did. This is about the fact
                Josh Cline*   5)                                          that only they can save the country and their approved tea
                                                                          party buddies.
                Direction:
                Incoming

 1651     SMS Messages                                             Responsive                                      3/24/2018          3/24/2018
                                                                                                                   12:52:24 PM        12:52:24 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted
                                                                                                                                                    203
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/17/2015
                            5:35:19 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  Plus there's anPageID.1419
                                                                  of it
                                                                                                    Page
                                                                                  email from ONE MONTH      205 ofall254
                                                                                                       AGO describing

                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1652     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:52:18 PM           12:52:18 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From              1/17/2015                          Read     Yeah I think it was good Keith. They feel trust has been
                                  5:34:33 PM(UTC-                             violated because "they didn't know" or "didn't know the
                Ben Graham*       5)                                          extent of the project" which they are confused om because
                                                                              there is no extent to the project.
                Direction:
                Incoming

 1653     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:52:09 PM           12:52:09 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent            To                1/17/2015                          Sent     They are not going to like this next meeting. Not one bit.
                                  5:33:12 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1654     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:52:01 PM           12:52:01 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From              1/17/2015                          Read     The double standard and hypocrisy is mind blowing. To say
                                  5:32:51 PM(UTC-                             I/we can not be trusted is ridiculous, out of line and
                Josh Cline*       5)                                          offensive.
                Direction:
                Incoming

 1655     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:51:50 PM           12:51:50 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From              1/17/2015                          Read     Do not let them force out of your position at the taxpayers
                                  5:31:15 PM(UTC-                             thing. Of course your email did, but do they care...no
                Josh Cline*       5)
                Direction:
                Incoming

 1656     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:51:41 PM           12:51:41 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Sent            To                1/17/2015                          Sent     Did you guys read the email I forwarded? Did it adequately
                                  5:30:42 PM(UTC-                             address their issues?
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1657     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:51:34 PM           12:51:34 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From              1/17/2015                          Read     I thinj its just a misunderstanding they are way over reacting
                                  5:29:11 PM(UTC-                             on
                Ben Graham*       5)
                Direction:
                Incoming

 1658     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:51:28 PM           12:51:28 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From              1/17/2015                          Read     I am letting u guys know I am not coming to an emergency
                                  5:28:47 PM(UTC-                             meeting. I will work some hours in the Lapeer office on
                Josh Cline*       5)                                          Monday otherwise they can deal with this stuff on Tuesday.
                Direction:
                Incoming

 1659     SMS Messages                                                 Responsive                                    3/24/2018             3/24/2018
                                                                                                                     12:51:17 PM           12:51:17 PM
Folder          Party                   Time        All timestamps   Status   Message                                                            Deleted

Inbox           From              1/17/2015                          Read     I think they are misunderstanding the extent of the protect
                                  5:28:31 PM(UTC-                             taxpayers project. We haven't spent any time on it really
                Ben Graham*       5)                                          and aren't planning on spending that much time on it. They
                                                                              hear 10 million and are prpbably thinking we won't be
                Direction:                                                    working on their stuff.
                Incoming

                                                                                                                                                         204
 1660    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1420 Page
                                                       Responsive             3/24/2018206 of
                                                                              12:51:05 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            12:51:05 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            1/17/2015                          Sent     They're nuts. Lol at them wanting to meet Monday night.
                              5:12:16 PM(UTC-                             Check out my email just sent and let me know what you
                Ben Graham*   5)                                          think.
                To

                Josh Cline*
                Direction:
                Outgoing

 1661     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          1/17/2015                          Read     Now an email from Cindy....I thought this was all about the
                              5:06:09 PM(UTC-                             movement, but no it is all about them.
                Josh Cline*   5)
                Direction:
                Incoming

 1662     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          1/17/2015                          Read     What is he talking about? Does he thinkg we talked to the
                              3:53:41 PM(UTC-                             media on the seat situation?
                Ben Graham*   5)
                Direction:
                Incoming

 1663     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          1/17/2015                          Read     I mean.... what did I do????? This is insane
                              3:43:47 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1664     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            1/17/2015                          Sent     I think they want us to quit - but I don't know what their
                              3:40:11 PM(UTC-                             game plan is if we do?
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1665     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            1/17/2015                          Sent     I'm not even dignifying it with a response.
                              3:39:16 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1666     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          1/17/2015                          Read     Is this guy serious???
                              3:38:41 PM(UTC-
                Josh Cline*   5)
                Direction:
                Incoming

 1667     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          1/17/2015                          Read     Fantastic...
                              3:35:47 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1668     SMS Messages                                             Responsive                                     3/24/2018            3/24/2018
                                                                                                                  12:50:47 PM          12:50:47 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted



                                                                                                                                                     205
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/17/2015
                            3:31:45 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1421
                                                                  Hell of an email from Todd. Page 207 of 254
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1669     SMS Messages                                                  Responsive                                       3/24/2018        3/24/2018
                                                                                                                         12:50:47 PM      12:50:47 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/17/2015                           Sent     Check out the email I just sent - I'm seeing a potential huge
                +                 12:28:00 PM(UTC-                             messaging moment emerging to push our bills ending the
                Cindy Gamrat*     5)                                           MEDC
                To
                +
                Wendy Lynn Day*
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                To

                Josh Cline*
                Direction:
                Outgoing

 1670     SMS Messages                                                  Responsive                                       3/24/2018        3/24/2018
                                                                                                                         12:50:18 PM      12:50:18 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/17/2015                           Sent     They manage to stumble into great strategy
                                  12:16:20 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1671     SMS Messages                                                  Responsive                                       3/24/2018        3/24/2018
                                                                                                                         12:50:18 PM      12:50:18 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/17/2015                           Sent     Haha I kinda like it
                                  12:16:10 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1672     SMS Messages                                                  Responsive                                       3/24/2018        3/24/2018
                                                                                                                         12:50:18 PM      12:50:18 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/17/2015                           Read     Thanks Skubick....this only adds their ego...
                                  12:15:44 PM(UTC-
                Josh Cline*       5)
                Direction:
                Incoming

 1673     SMS Messages                                                  Responsive                                       3/24/2018        3/24/2018
                                                                                                                         12:49:04 PM      12:49:04 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/16/2015                           Read     A important isue has come up. Per Keith approval we have
                                  4:53:57 PM(UTC-                              scheduled a meeting for Todd and Cindy at 3pm on
                Josh Cline*       5)                                           Tuesday in Lansing with Rep Barrett to discuss handgun
                                                                               registration bill. This is time sensitive and very important so
                Direction:                                                     we need to keep this meeting.
                Incoming

 1674     SMS Messages                                                  Responsive                                       3/24/2018        3/24/2018
                                                                                                                         12:48:48 PM      12:48:48 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/16/2015                           Sent     Pick a time and put it on the calendar.
                                  4:40:12 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1675     SMS Messages                                                  Responsive                                       3/24/2018        3/24/2018
                                                                                                                         12:48:40 PM      12:48:40 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                        206
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          1/16/2015
                            4:36:22 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  Hey we need toPageID.1422           Page
                                                                                 have a meeting with Cindy,    208
                                                                                                            Todd     of 254
                                                                                                                 and Tom
                                                                  Barrett sometime between 2:30 and 5:30 about the
                Josh Cline*        5)                                           handgun registration bill. Topics include them Co
                                                                                sponsoring or possibly being the chief sponsor.
                Direction:
                Incoming

 1676     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:46:38 PM         12:46:38 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 1/15/2015                           Sent     thank goodness Todd and Cindy are going to help us keep
                                   1:12:35 PM(UTC-                              our heads and minds focused
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1677     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:46:38 PM         12:46:38 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               1/15/2015                           Read     Man he got a good deal. This sucks
                                   11:59:31 AM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1678     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:46:24 PM         12:46:24 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 1/15/2015                           Sent     So Gary gets to sponsor the first 3 bills the house will
                                   11:57:27 AM(UTC-                             consider, Tom Barret turned in his pension tax repeal bill
                Ben Graham*        5)                                           today, and what are we doing? Fighting with the "teacher"
                To                                                              over a seating chart.

                Josh Cline*
                Direction:
                Outgoing

 1679     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:45:59 PM         12:45:59 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               1/15/2015                           Read     Lol they are going to love it
                                   11:35:38 AM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1680     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:45:59 PM         12:45:59 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 1/15/2015                           Sent     Did my email sound crazy enough?
                                   11:26:31 AM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1681     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:45:39 PM         12:45:39 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               1/15/2015                           Read     Cindy if you and Todd could stop by before you leave
                                   9:58:19 AM(UTC-                              tonight I just received a more detailed schedule for the
                Ben Graham*        5)                                           education unity tour.
                Direction:
                Incoming

 1682     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:45:04 PM         12:45:04 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               1/14/2015                           Read     They will be told in caucus what seat they will pick and then
                                   11:41:10 AM(UTC-                             there will be a "random lottery" drawing during session
                Ben Graham*        5)                                           where they "choose" their seat.
                Direction:
                Incoming

 1683     SMS Messages                                                   Responsive                                    3/24/2018           3/24/2018
                                                                                                                       12:45:04 PM         12:45:04 PM
Folder          Party                    Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               1/14/2015                           Read     When do they decide who gets what desk?
                +                  11:37:29 AM(UTC-
                Joey Gamrat*       5)
                Direction:
                Incoming

                                                                                                                                                         207
 1684    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1423 Page
                                                       Responsive             3/24/2018209 of
                                                                              12:44:48 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            12:44:48 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     Are they choosing seats right now?
                +               11:37:18 AM(UTC-
                Joey Gamrat*    5)
                Direction:
                Incoming

 1685     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:44:48 PM         12:44:48 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     Cindy you probably already talked to todd but he said if
                                11:36:09 AM(UTC-                             you're fine with not making seating an issue hes fine
                Ben Graham*     5)
                Direction:
                Incoming

 1686     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:44:48 PM         12:44:48 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     On the floor
                +               10:47:24 AM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1687     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:44:19 PM         12:44:19 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     Hey Cindy where are you?
                                10:39:10 AM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1688     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:44:01 PM         12:44:01 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     Just the ceremonial stuff I believe.
                                10:23:17 AM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1689     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:43:54 PM         12:43:54 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     Before session today or caucus tomorrow? I don't believe
                                10:23:02 AM(UTC-                             there is caucus today.
                Ben Graham*     5)
                Direction:
                Incoming

 1690     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:43:46 PM         12:43:46 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     I need to make sure I get to talk to Todd before caucus
                +               10:15:22 AM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1691     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:43:20 PM         12:43:20 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted

Inbox           From            1/14/2015                           Read     Josh and I have to go over to the capital to help with Todds
                                8:36:09 AM(UTC-                              family but keith should be here soon.
                Ben Graham*     5)
                Direction:
                Incoming

 1692     SMS Messages                                                Responsive                                    3/24/2018           3/24/2018
                                                                                                                    12:41:26 PM         12:41:26 PM
Folder          Party                 Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                      208
Sent     Case 1:18-cv-00874-GJQ-PJG
              To
              +
                            1/12/2015      ECF No. 17-15 filed
                            11:16:15 AM(UTC-
                                                           Sent 12/28/18
                                                                  Ok, I will leavePageID.1424               Page
                                                                                  office and do this off site
                                                                  legislative focused.
                                                                                                                       210
                                                                                                              since it's      of 254
                                                                                                                         not 100%

                 Cindy Gamrat*       5)
                 To
                 +
                 Wendy Lynn Day*
                 To
                 +
                 Cindy Gamrat*
                 To

                 Ben Graham*
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1693     SMS Messages                                                     Responsive                                   3/24/2018      3/24/2018
                                                                                                                        12:41:01 PM    12:41:01 PM
Folder           Party                     Time         All timestamps   Status   Message                                                    Deleted

Inbox            From                1/12/2015                           Read     Todd and I should not be the focus on this.
                 +                   10:56:10 AM(UTC-
                 Cindy Gamrat*       5)
                 Direction:
                 Incoming

 1694     SMS Messages                                                     Responsive                                   3/24/2018      3/24/2018
                                                                                                                        12:40:55 PM    12:40:55 PM
Folder           Party                     Time         All timestamps   Status   Message                                                    Deleted

Inbox            From                1/12/2015                           Read     I sent an email with some changes too.
                 +                   10:55:33 AM(UTC-
                 Cindy Gamrat*       5)
                 Direction:
                 Incoming

 1695     SMS Messages                                                     Responsive                                   3/24/2018      3/24/2018
                                                                                                                        12:41:11 PM    12:41:11 PM
Folder           Party                     Time         All timestamps   Status   Message                                                    Deleted

Sent             To                  1/12/2015                           Sent     I just sent a draft release
                 +                   10:40:41 AM(UTC-
                 Cindy Gamrat*       5)
                 To
                 +
                 Wendy Lynn Day*
                 To
                 +
                 Cindy Gamrat*
                 To

                 Ben Graham*
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1696     SMS Messages                                                     Responsive                                   3/24/2018      3/24/2018
                                                                                                                        12:38:46 PM    12:38:46 PM
Folder           Party                     Time         All timestamps   Status   Message                                                    Deleted

Inbox            From                1/11/2015                           Read     Sweet
                                     8:59:15 PM(UTC-
                 Ben Graham*         5)
                 Direction:
                 Incoming

 1697     SMS Messages                                                     Responsive                                   3/24/2018      3/24/2018
                                                                                                                        12:38:41 PM    12:38:41 PM
Folder           Party                     Time         All timestamps   Status   Message                                                    Deleted

Inbox            From                1/11/2015                           Read     And in the file for him to sign.
                                     8:58:03 PM(UTC-
                 Josh Cline*         5)
                 Direction:
                 Incoming

 1698     SMS Messages                                                     Responsive                                   3/24/2018      3/24/2018
                                                                                                                        12:38:35 PM    12:38:35 PM
Folder           Party                     Time         All timestamps   Status   Message                                                    Deleted

Inbox            From                1/11/2015                           Read     Yep good idea josh. All Todds are printed already?
                                     8:55:27 PM(UTC-
                 Ben Graham*         5)
                 Direction:
                 Incoming

 1699     SMS Messages                                                     Responsive                                   3/24/2018      3/24/2018
                                                                                                                        12:38:29 PM    12:38:29 PM
Folder           Party                     Time         All timestamps   Status   Message                                                    Deleted




                                                                                                                                                     209
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          1/11/2015
                            8:47:20 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  Let's make and PageID.1425                 Page
                                                                                   print a form letter just like
                                                                  for Cindy to sign and send to the constituent.
                                                                                                                 we did211    of 254
                                                                                                                        for Todd

                 Josh Cline*         5)
                 Direction:
                 Incoming

 1700     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:38:19 PM          12:38:19 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Inbox            From                1/11/2015                          Read     Oh they will bitch and complain because they is what they
                                     8:46:18 PM(UTC-                             do. They are completely ass - backward focused reguarding
                 Josh Cline*         5)                                          their jobs and forcing a process on something instead of
                                                                                 improving and perfecting an existing process.
                 Direction:
                 Incoming

 1701     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:37:33 PM          12:37:33 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Inbox            From                1/11/2015                          Read     Ha yeah well we just kicked ass last week and we will
                                     8:39:30 PM(UTC-                             tomorrow so they can't really complain.
                 Ben Graham*         5)
                 Direction:
                 Incoming

 1702     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:27:39 PM          12:27:39 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Sent             To                  1/11/2015                           Sent    Prepare yourselves guys - seems like crazy is ramping
                                     8:37:34 PM(UTC-                             back up after a relaxing couple days
                 Ben Graham*         5)
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1703     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:27:26 PM          12:27:26 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Inbox            From                1/11/2015                          Read     Yep. Seems like t/c have it backwards. They should tell us
                                     8:35:01 PM(UTC-                             kid week what they want to talk on then we put together the
                 Ben Graham*         5)                                          agenda around that and fill in with stuff thst comes up
                                                                                 during the week. But they're the bosses so i guess we go
                 Direction:                                                      with their system
                 Incoming

 1704     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:25:00 PM          12:25:00 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Inbox            From                1/11/2015                          Read     Keeping a running list/"agenda" during the week is a good
                                     8:28:57 PM(UTC-                             idea. Then we can keep track of things we need to discuss
                 Ben Graham*         5)                                          with them while they are in. Maybe that's what they are
                                                                                 thinking. Not a final agenda on Thursday
                 Direction:
                 Incoming

 1705     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:25:00 PM          12:25:00 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Inbox            From                1/11/2015                          Read     Of courser end of the week makes sense and we do not
                                     8:26:53 PM(UTC-                             know what is happening on the floor until after lunch on
                 Josh Cline*         5)                                          Mondays.
                 Direction:
                 Incoming

 1706     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:25:00 PM          12:25:00 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Inbox            From                1/11/2015                          Read     Yeah. I would mention that to Todd. We do need to discuss
                                     8:12:18 PM(UTC-                             putting together an agenda on Thursday. That's really early
                 Ben Graham*         5)                                          for a Tuesday meeting. That's only two days after the first
                                                                                 meeting and not really enough time to get things done and
                 Direction:                                                      think about next week. Friday 5pm makes more sense.
                 Incoming

 1707     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:25:00 PM          12:25:00 PM
Folder           Party                     Time        All timestamps   Status   Message                                                          Deleted

Sent             To                  1/11/2015                           Sent    Done. really didn't even know we'd be meeting this week
                                     7:59:01 PM(UTC-                             until Cindy expressed interest this afternoon
                 Ben Graham*         5)
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1708     SMS Messages                                                    Responsive                                   3/24/2018            3/24/2018
                                                                                                                       12:25:00 PM          12:25:00 PM

                                                                                                                                                          210
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1426 Page 212 of 254Deleted
Inbox           From          1/11/2015                          Read     Hmmm... maybe the items from Todds old list from emails
                              7:12:00 PM(UTC-                             forever ago? With campaign stuff etc?
                Ben Graham*   5)
                Direction:
                Incoming

 1709     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:25:00 PM        12:25:00 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/11/2015                          Sent     Cindy said she emailed a list after the meeting. Do you
                              7:09:18 PM(UTC-                             know what she's referring to?
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1710     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:25:00 PM        12:25:00 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/11/2015                          Read     We need an agenda for staff meeting asap. Also need to
                              7:08:40 PM(UTC-                             check to make sure action items are done from last week
                Ben Graham*   5)
                Direction:
                Incoming

 1711     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:23:40 PM        12:23:40 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/11/2015                          Read     Looks like he has an initial at 2pm as well?
                              5:25:50 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1712     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:23:35 PM        12:23:35 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/11/2015                          Read     He has court in Flint until noon. Not sure what the rest of his
                              5:24:37 PM(UTC-                             day looks like.
                Josh Cline*   5)
                Direction:
                Incoming

 1713     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:23:28 PM        12:23:28 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/11/2015                          Read     I can... but Todd most likely won't be there
                              5:05:32 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1714     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:23:28 PM        12:23:28 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            1/11/2015                          Sent     Can you schedule a staff meeting on Tuesday at noon? in
                              5:03:58 PM(UTC-                             lansing
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1715     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:23:09 PM        12:23:09 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          1/11/2015                          Read     Yeah, back desk for Graves. Hates Courser. Ben used to
                              3:25:33 PM(UTC-                             work with him.
                Josh Cline*   5)
                Direction:
                Incoming

 1716     SMS Messages                                             Responsive                                     3/24/2018          3/24/2018
                                                                                                                  12:23:00 PM        12:23:00 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted




                                                                                                                                                   211
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/11/2015
                            3:15:20 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1427
                                                                  Ben do you know Matt Sowash? Page 213 of 254
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1717     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:22:19 PM       12:22:19 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            1/10/2015                          Read     30 minutes or so. The entire thing is being recorded.
                                9:45:54 AM(UTC-
                Josh Cline*     5)
                Direction:
                Incoming

 1718     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:22:09 PM       12:22:09 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Sent            To              1/10/2015                          Sent     what time are Cindy/Todd on this morning? might be worth
                                9:44:43 AM(UTC-                             grabbing some video
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1719     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:20:59 PM       12:20:59 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            1/9/2015                           Read     All done! :)
                                4:11:35 PM(UTC-
                Ben Graham*     5)
                Direction:
                Incoming

 1720     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:20:50 PM       12:20:50 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            1/9/2015                           Read     Ha yes. Cindy yours is already posted to fb. Posting Todd's
                                4:04:41 PM(UTC-                             in a moment.
                Ben Graham*     5)
                Direction:
                Incoming

 1721     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:20:50 PM       12:20:50 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            1/9/2015                           Read     Right not tight
                +               4:04:15 PM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1722     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:20:50 PM       12:20:50 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            1/9/2015                           Read     U r going to run FB and Twitter too tight?
                +               4:04:03 PM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1723     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:20:50 PM       12:20:50 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            1/9/2015                           Read     That was fast! Thank you!
                +               4:03:28 PM(UTC-
                Cindy Gamrat*   5)
                Direction:
                Incoming

 1724     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:20:23 PM       12:20:23 PM
Folder          Party                 Time        All timestamps   Status   Message                                                         Deleted

Inbox           From            1/9/2015                           Read     Ummm... well... I just sent it sooo no not really. Sorry Todd
                                3:49:51 PM(UTC-                             and Cindy approved it and I forgot you hadn't lookes at it
                Ben Graham*     5)                                          yet.
                Direction:
                Incoming

 1725     SMS Messages                                               Responsive                                     3/24/2018         3/24/2018
                                                                                                                    12:20:06 PM       12:20:06 PM

                                                                                                                                                    212
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1428 Page 214 of 254Deleted
Inbox           From              1/9/2015                            Read     Todd and Cindy please approve :)
                                  3:32:50 PM(UTC-
                Ben Graham*       5)
                Direction:
                Incoming

 1726     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:19:40 PM         12:19:40 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/9/2015                            Read     Todd is sending an email, and with directions to send out
                +                 2:53:48 PM(UTC-                              from both.
                Cindy Gamrat*     5)
                Direction:
                Incoming

 1727     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:19:28 PM         12:19:28 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/9/2015                            Read     I would. Todd's email has a bigger list. It should go his
                                  2:52:37 PM(UTC-                              website then FB and tweeted out.
                Josh Cline*       5)
                Direction:
                Incoming

 1728     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:19:03 PM         12:19:03 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/9/2015                            Read     Awesome! Will do. Are we blasting it out via Todd as well?
                                  2:50:53 PM(UTC-
                Ben Graham*       5)
                Direction:
                Incoming

 1729     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:19:22 PM         12:19:22 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/9/2015                            Read     Did you email to us so we can send it out?
                                  2:50:22 PM(UTC-
                Josh Cline*       5)
                Direction:
                Incoming

 1730     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:19:14 PM         12:19:14 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/9/2015                            Read     Yea!!
                +                 2:49:22 PM(UTC-
                Wendy Lynn Day*   5)
                Direction:
                Incoming

 1731     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:19:14 PM         12:19:14 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/9/2015                            Read     Hey team, the contract is ready! I sent a copy to everyone!
                +                 2:48:52 PM(UTC-                              Thank you for all your patience and work on this. It has
                Cindy Gamrat*     5)                                           been a labor of love and incredible project! Time to get it
                                                                               out, so please use the process to blast it from my
                Direction:                                                     Nationbuilder and Facebook and Twitter. Please send me a
                Incoming                                                       proof.

 1732     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:17:15 PM         12:17:15 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              1/7/2015                            Read     First time I'm hearing Todd will write Bowlin a letter. Sad I
                                  10:52:41 PM(UTC-                             have to find that out in the media.
                Ben Graham*       5)
                Direction:
                Incoming

 1733     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:17:01 PM         12:17:01 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                1/7/2015                            Sent     I bet todd called MIRA
                                  10:46:47 PM(UTC-
                Ben Graham*       5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1734     SMS Messages                                                  Responsive                                     3/24/2018           3/24/2018
                                                                                                                       12:16:56 PM         12:16:56 PM

                                                                                                                                                         213
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1429 Page 215 of 254Deleted
Inbox           From          1/7/2015                            Read     Lol he knows the real story too.
                              10:46:22 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1735     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:16:50 PM        12:16:50 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox           From          1/7/2015                            Read     Could have sounded way worse. They could have said he
                              10:46:04 PM(UTC-                             was told he couldn't do it and did it anyway himself.
                Ben Graham*   5)                                           Destroying state property etc...
                Direction:
                Incoming

 1736     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:16:34 PM        12:16:34 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            1/7/2015                            Sent     it does all sound petty and ridiculous though
                              10:44:29 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1737     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:16:34 PM        12:16:34 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            1/7/2015                            Sent     I'm joking abt off the record
                              10:44:01 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1738     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:16:14 PM        12:16:14 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox           From          1/7/2015                            Read     Idk if thats a good plan Keith. The important people know
                              10:43:21 PM(UTC-                             the real story. We've covered our butts there. Josh and I
                Ben Graham*   5)                                           should talk to Bowlin to see if he covered for Todd
                                                                           tomorrow. Todd may be a jerk sometimes but lying to the
                Direction:                                                 media to cover his butt isn't his style. He believes he is right
                Incoming                                                   in this fight so no reason to lie.

 1739     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:15:56 PM        12:15:56 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox           From          1/7/2015                            Read     I Would actually give some props to Bowlin if he did cover
                              10:40:06 PM(UTC-                             for Todd. If Todd through us under the bus.. different story.
                Josh Cline*   5)
                Direction:
                Incoming

 1740     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:16:25 PM        12:16:25 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Sent            To            1/7/2015                            Sent     I'll clear everything up on Off the Record
                              10:38:36 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1741     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:16:25 PM        12:16:25 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted

Inbox           From          1/7/2015                            Read     Bowlin may be the one that lied to them to protect a
                              10:37:50 PM(UTC-                             members reputation. He knows the real story. We told him.
                Ben Graham*   5)
                Direction:
                Incoming

 1742     SMS Messages                                              Responsive                                      3/24/2018          3/24/2018
                                                                                                                    12:16:25 PM        12:16:25 PM
Folder          Party               Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                     214
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          1/7/2015       ECF No. 17-15 filed
                            10:36:48 PM(UTC-
                                                           Read 12/28/18        PageID.1430
                                                                  Maybe... not really his style though. HePage
                                                                  the media says about him.
                                                                                                                   216what
                                                                                                           doesn't care of 254
                Ben Graham*        5)
                Direction:
                Incoming

 1743     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:16:25 PM       12:16:25 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 1/7/2015                            Sent     we gotta be straight with Bowlin. he's gonna think we lied to
                                   10:36:39 PM(UTC-                             him
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1744     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:15:36 PM       12:15:36 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               1/7/2015                            Read     Nice. Love being blamed for his "diva"ness
                                   10:36:01 PM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1745     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:15:30 PM       12:15:30 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 1/7/2015                            Sent     Why else would he send that "warning" email earlier
                                   10:35:24 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1746     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:15:24 PM       12:15:24 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 1/7/2015                            Sent     I bet Todd told them you guys did it
                                   10:35:12 PM(UTC-
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1747     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:15:18 PM       12:15:18 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               1/7/2015                            Read     Better for him they don't know the real story. At least we
                                   10:34:18 PM(UTC-                             know bowlin didn't tell them the real story so there is some
                Ben Graham*        5)                                           decorum in the HOB.
                Direction:
                Incoming

 1748     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:15:08 PM       12:15:08 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               1/7/2015                            Read     Todd better not have told them that.
                                   10:31:00 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

 1749     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:15:02 PM       12:15:02 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               1/7/2015                            Read     Could be worse. I do not appreciate being blamed for
                                   10:29:38 PM(UTC-                             moving the furniture though.
                Ben Graham*        5)
                Direction:
                Incoming

 1750     SMS Messages                                                   Responsive                                    3/24/2018         3/24/2018
                                                                                                                       12:14:53 PM       12:14:53 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               1/7/2015                            Read     His house email and password: toddcourser
                                   10:29:07 PM(UTC-
                Ben Graham*        5)
                Direction:
                Incoming

                                                                                                                                                       215
 1751    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1431 Page
                                                       Responsive             3/24/2018217 of
                                                                              12:14:47 PM
                                                                                              254
                                                                                            3/24/2018
                                                                                            12:14:47 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox           From          1/7/2015                            Read     What is Todd's log in a pass again?
                              10:28:31 PM(UTC-
                Josh Cline*   5)
                Direction:
                Incoming

 1752     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:14:38 PM      12:14:38 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            1/7/2015                            Sent     MIRS. just posted
                              10:27:20 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1753     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:14:33 PM      12:14:33 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox           From          1/7/2015                            Read     Where is it?
                              10:26:53 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1754     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:14:28 PM      12:14:28 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            1/7/2015                            Sent     not me
                              10:26:18 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1755     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:14:22 PM      12:14:22 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox           From          1/7/2015                            Read     Who the hell told them that!!!!!!!!!??????
                              10:25:57 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1756     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:14:13 PM      12:14:13 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            1/7/2015                            Sent     read it
                              10:25:39 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1757     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:14:08 PM      12:14:08 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox           From          1/7/2015                            Read     What!!!???
                              10:25:26 PM(UTC-
                Josh Cline*   5)
                Direction:
                Incoming

 1758     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:13:18 PM      12:13:18 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted

Sent            To            1/7/2015                            Sent     Mirs said it was "Courser's staff" who moved the furniture
                              10:24:35 PM(UTC-                             into the hallway
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1759     SMS Messages                                              Responsive                                     3/24/2018        3/24/2018
                                                                                                                   12:12:42 PM      12:12:42 PM
Folder          Party               Time         All timestamps   Status   Message                                                        Deleted
                                                                                                                                                  216
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          1/6/2015
                            8:43:26 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  After today I amPageID.1432
                                                                                      convinced we can do Page
                                                                                                           the admin218     ofof 254
                                                                                                                      portion
                                                                  this job. Its not rocket science. I say we work so awesome
                 Ben Graham*         5)                                          they can't complain.
                 Direction:
                 Incoming

 1760     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:11:42 PM       12:11:42 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Inbox            From                1/6/2015                           Read     Todd said we could move into hia office. I think Cindy is a
                                     7:49:57 PM(UTC-                             neat freak. That's gonna be fun to deal with.
                 Ben Graham*         5)
                 Direction:
                 Incoming

 1761     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:11:21 PM       12:11:21 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Sent             To                  1/6/2015                            Sent    We didn't forget about them. We just did not have a cart nor
                                     7:24:39 PM(UTC-                             the time to do it today. This will be used against us going
                 Ben Graham*         5)                                          forward. "They forgot about me and put todd first"
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1762     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:10:50 PM       12:10:50 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Inbox            From                1/6/2015                           Read     These are the ones we were gonna take to Todds office.
                                     7:23:04 PM(UTC-                             Honestly with our gop staff meeting today and everything
                 Ben Graham*         5)                                          we forgot about them. We will move them tomorrow.
                 Direction:
                 Incoming

 1763     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:10:12 PM       12:10:12 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Inbox            From                1/5/2015                           Read     Big time.
                                     6:13:17 PM(UTC-
                 Josh Cline*         5)
                 Direction:
                 Incoming

 1764     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:10:05 PM       12:10:05 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Sent             To                  1/5/2015                            Sent    egomania
                                     5:58:27 PM(UTC-
                 Josh Cline*         5)
                 Direction:
                 Outgoing

 1765     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:09:55 PM       12:09:55 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Inbox            From                1/5/2015                           Read     I feel like handing my badge back to them and walking out.
                                     5:05:39 PM(UTC-
                 Josh Cline*         5)
                 Direction:
                 Incoming

 1766     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:09:13 PM       12:09:13 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Inbox            From                1/4/2015                           Read     I don't think so.
                                     7:38:57 PM(UTC-
                 Ben Graham*         5)
                 Direction:
                 Incoming

 1767     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:09:08 PM       12:09:08 PM
Folder           Party                     Time        All timestamps   Status   Message                                                        Deleted

Sent             To                  1/4/2015                            Sent    Is there anything in a prior email we may have missed?
                                     7:29:55 PM(UTC-
                 Ben Graham*         5)
                 To

                 Josh Cline*
                 Direction:
                 Outgoing

 1768     SMS Messages                                                    Responsive                                    3/24/2018         3/24/2018
                                                                                                                        12:08:53 PM       12:08:53 PM

                                                                                                                                                        217
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1433 Page 219 of 254Deleted
Inbox           From          1/4/2015                           Read     Nope. Nothing. Zip. Nada.
                              7:25:26 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1769     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:08:46 PM        12:08:46 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            1/4/2015                           Sent     Have you guys heard anything from T/C?
                              7:24:44 PM(UTC-
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1770     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:07:33 PM        12:07:33 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          1/3/2015                           Read     Yeah your probably right keith. It should be said sometime
                              2:06:26 PM(UTC-                             that Wendy cannot be going out and representing Cindy like
                Ben Graham*   5)                                          this without permission.
                Direction:
                Incoming

 1771     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:07:21 PM        12:07:21 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            1/3/2015                           Sent     BUT Wendy can't throw these ideas out, drop the
                              2:05:34 PM(UTC-                             messaging on our asses, and then just drop all
                Ben Graham*   5)                                          communication. As Todd said - we can't go dark this
                To                                                        weekend

                Josh Cline*
                Direction:
                Outgoing

 1772     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:06:30 PM        12:06:30 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          1/3/2015                           Read     Yeah of course. I would ask again. That is very important.
                              1:43:34 PM(UTC-
                Ben Graham*   5)
                Direction:
                Incoming

 1773     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:06:23 PM        12:06:23 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          1/3/2015                           Read     Yes, he and Cindy wrote the opening paragraph to the right
                              1:43:23 PM(UTC-                             course for Michigan strong legislative plan. I guess he said
                Josh Cline*   5)                                          there are 12 short paragraphs that are coming with that
                                                                          cover the actual legislation issues.
                Direction:
                Incoming

 1774     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:06:16 PM        12:06:16 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox           From          1/3/2015                           Read     Yeah he has written some stuff on the plan. He said he was
                              1:43:03 PM(UTC-                             going to send it over this weekend. Not sure if it is just the
                Ben Graham*   5)                                          intro or the 12 points.
                Direction:
                Incoming

 1775     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:06:09 PM        12:06:09 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted

Sent            To            1/3/2015                           Sent     Also, did anyone else notice that my questions about Calley
                              1:42:01 PM(UTC-                             being confirmed to attend we're completely ignored?
                Ben Graham*   5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1776     SMS Messages                                             Responsive                                    3/24/2018          3/24/2018
                                                                                                                 12:06:00 PM        12:06:00 PM
Folder          Party               Time        All timestamps   Status   Message                                                          Deleted




                                                                                                                                                  218
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            1/3/2015
                            1:41:18 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1434
                                                                  I'm not understanding.
                                                                  Todd?
                                                                                         Are we waiting Page    220from
                                                                                                        on something  of 254
                Ben Graham*        5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1777     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:05:51 PM        12:05:51 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               1/3/2015                            Read     No. He said yesterday he was sending those over as well.
                                   1:40:09 PM(UTC-
                Josh Cline*        5)
                Direction:
                Incoming

 1778     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:05:42 PM        12:05:42 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               1/3/2015                            Read     Anything from Todd on the plan? Josh have you drafted the
                                   1:37:56 PM(UTC-                              12 paragraphs?
                Ben Graham*        5)
                Direction:
                Incoming

 1779     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:05:25 PM        12:05:25 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                 1/2/2015                            Sent     I also don't understand how we will ever have a
                                   10:50:28 PM(UTC-                             SUCCESFUL calendaring process if nobody reads their
                Ben Graham*        5)                                           calendar
                To

                Josh Cline*
                Direction:
                Outgoing

 1780     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:04:23 PM        12:04:23 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                 1/1/2015                            Sent     If it's coming from your name, I don't see a problem. There's
                +                  10:37:04 PM(UTC-                             people that may ignore Todd's but read yours and vice
                Cindy Gamrat*      5)                                           versa. In fact, it'd be interesting to compare open rates on a
                To                                                              similar subject email sent on the same day from each of
                +                                                               you individually.
                Cindy Gamrat*
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 1781     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:04:09 PM        12:04:09 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               1/1/2015                            Read     I was thinking tonight about my inside scoop email and how
                +                  10:33:11 PM(UTC-                             that fits in? I was just thinking that it would be a great place
                Cindy Gamrat*      5)                                           for me to release the legislative plan RCMS on the 6th. But
                                                                                then realized it will be double hitting the people that will be
                Direction:                                                      blasted on it from Todd's side on the same day. I think we
                Incoming                                                        will continue to run into this. Since we are putting it out
                                                                                jointly is that okay? Any thoughts?

 1782     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:03:27 PM        12:03:27 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               1/1/2015                            Read     Absolutely. I actually was already thinking on the need to
                                   4:51:36 PM(UTC-                              create a process and spreadsheet to do monthly inventories
                Ben Graham*        5)                                           of office supplies and literature. Hopefully Daley left Todd
                                                                                some stuff as well.
                Direction:
                Incoming

 1783     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:03:22 PM        12:03:22 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From               1/1/2015                            Read     I would like one of you at least to come to my office and do
                +                  4:43:07 PM(UTC-                              an inventory on the stacks of boxes that Bob left in my
                Cindy Gamrat*      5)                                           office of legislative booklets. I can have them take them to
                                                                                storage tomorrow but I want them inventoried first. We can
                Direction:                                                      reuse them.
                Incoming                                                        Thanks!

 1784     SMS Messages                                                   Responsive                                      3/24/2018          3/24/2018
                                                                                                                         12:02:51 PM        12:02:51 PM

                                                                                                                                                          219
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1435 Page 221 of 254Deleted
Inbox           From            1/1/2015                            Read     Nope. Keith and Josh said they probably weren't going and
                                1:49:34 PM(UTC-                              i thought Todd wasn't too interested either so I figured I
                Ben Graham*     5)                                           would skip it as well. Not feeling too good today either. I
                                                                             think I have a cold coming on. Grrrr. Lol
                Direction:
                Incoming

 1785     SMS Messages                                                Responsive                                     3/24/2018             3/24/2018
                                                                                                                     12:02:24 PM           12:02:24 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            1/1/2015                            Read     Any idea when Cindy and Todd will be done "communing
                                1:46:56 PM(UTC-                              with the office environment "?
                Ben Graham*     5)
                Direction:
                Incoming

 1786     SMS Messages                                                Responsive                                     3/24/2018             3/24/2018
                                                                                                                     12:02:06 PM           12:02:06 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            1/1/2015                            Read     Ditto! Happy new year Representative Gamrat and
                                12:45:52 PM(UTC-                             Representative Courser!
                Ben Graham*     5)
                Direction:
                Incoming

 1787     SMS Messages                                                Responsive                                     3/24/2018             3/24/2018
                                                                                                                     12:02:13 PM           12:02:13 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent            To              1/1/2015                            Sent     Congratulations, Representatives!
                +               12:37:19 PM(UTC-
                Cindy Gamrat*   5)
                To
                +
                Cindy Gamrat*
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 1788     SMS Messages                                                Responsive                                     3/24/2018             3/24/2018
                                                                                                                     12:01:35 PM           12:01:35 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            12/31/2014                          Read     Also we don't ever post his PowWow forward emails. Its just
                                7:58:43 PM(UTC-                              kind of a weird thing to post on the website. Especially
                Ben Graham*     5)                                           since its only a few lines on the powwow. It would be better
                                                                             to just share the powwow website on facebook
                Direction:
                Incoming

 1789     SMS Messages                                                Responsive                                     3/24/2018             3/24/2018
                                                                                                                     12:01:21 PM           12:01:21 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            12/31/2014                          Read     Just about to do that. Felt weird doing it early in the day
                                7:45:24 PM(UTC-                              since it's not really nrw year until tonight
                Ben Graham*     5)
                Direction:
                Incoming

 1790     SMS Messages                                                Responsive                                     3/24/2018             3/24/2018
                                                                                                                     12:01:10 PM           12:01:10 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox           From            12/31/2014                          Read     Did we get the New Year's graphic up for Todd because I
                                7:07:55 PM(UTC-                              do not see it and he really wants every email he sends out
                Josh Cline*     5)                                           to be posted to the website and then to FB and Twitter?
                Direction:
                Incoming

 1791     SMS Messages                                                Responsive                                     4/26/2018             4/26/2018
                                                                                                                     3:13:42 PM            3:13:42 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent            To              1/16/2015                           Sent     Do we have to do anything with time cards for C/T or
                                8:56:09 AM(UTC-                              ourselves?
                Ben Graham*     5)
                To

                Josh Cline*
                Direction:
                Outgoing

 1792     SMS Messages                                                Responsive                                     4/26/2018             4/26/2018
                                                                                                                     3:13:42 PM            3:13:42 PM
Folder          Party                 Time         All timestamps   Status   Message                                                             Deleted


                                                                                                                                                         220
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          1/16/2015
                            9:01:30 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18      PageID.1436
                                                                  Yes, we (Ben?)are                      Page
                                                                                    trying to figure out how to do222
                                                                                                                  that. of 254

                Josh Cline*        5)
                Direction:
                Incoming

 1793     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:15:14 PM     3:15:14 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Sent            To                 4/24/2015                          Sent     prob more
                                   1:52:05 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1794     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:15:19 PM     3:15:19 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Inbox           From               4/24/2015                          Read     Is that even possible?
                                   2:00:02 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1795     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:15:29 PM     3:15:29 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Inbox           From               4/24/2015                          Read     AG'S office said he probably wouldn't be the one to talk to
                                   2:15:33 PM(UTC-                             om that. She said we could send an email and someone in
                Ben Graham*        4)                                          their legal department could look into it
                Direction:
                Incoming

 1796     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:16:33 PM     3:16:33 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Inbox           From               4/25/2015                          Read     Todd the political terrorist! U have fun with that.
                                   2:38:26 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

 1797     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:16:40 PM     3:16:40 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Inbox           From               4/25/2015                          Read     Why!?!!? Before Cindy meets with Cotter and Petallia?!!!!
                                   2:41:38 PM(UTC-                             Wtf!
                Ben Graham*        4)
                Direction:
                Incoming

 1798     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:16:46 PM     3:16:46 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Sent            To                 4/25/2015                          Sent     yah that meetings gonna be poisoned
                                   2:44:31 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1799     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:16:52 PM     3:16:52 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Inbox           From               4/25/2015                          Read     Fucking morons
                                   2:45:13 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1800     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:18:02 PM     3:18:02 PM
Folder           Party                   Time        All timestamps   Status   Message                                                       Deleted

Inbox           From               4/26/2015                          Read     Keith and Ben, Todd emailed a new final draft of the email
                +                  8:38:42 PM(UTC-                             at 7:40. Can you make sure you have the final one to send
                Cindy Gamrat*      4)                                          out. Thanks! Roger when you get this.
                Direction:
                Incoming

 1801     SMS Messages                                                  Responsive                                      4/26/2018      4/26/2018
                                                                                                                        3:18:12 PM     3:18:12 PM

                                                                                                                                                    221
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1437 Page 223 of 254Deleted
Inbox           From            4/26/2015                          Read     I don't see an email from him?
                                8:39:38 PM(UTC-
                Ben Graham*     4)
                Direction:
                Incoming

 1802     SMS Messages                                               Responsive                                       4/26/2018           4/26/2018
                                                                                                                      3:18:26 PM          3:18:26 PM
Folder          Party                 Time        All timestamps   Status   Message                                                             Deleted

Sent            To              4/26/2015                          Sent     Just got this. I think I'm not getting Todd's texts until later
                +               8:59:21 PM(UTC-                             and he's not getting mine at all
                Cindy Gamrat*   4)
                To
                +
                Cindy Gamrat*
                Direction:
                Outgoing

 1803     SMS Messages                                               Responsive                                       4/26/2018           4/26/2018
                                                                                                                      3:18:26 PM          3:18:26 PM
Folder          Party                 Time        All timestamps   Status   Message                                                             Deleted

Sent            To              4/26/2015                          Sent     Roger I've got it
                +               8:58:50 PM(UTC-
                Cindy Gamrat*   4)
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                Direction:
                Outgoing

 1804     SMS Messages                                               Responsive                                       4/26/2018           4/26/2018
                                                                                                                      3:18:32 PM          3:18:32 PM
Folder          Party                 Time        All timestamps   Status   Message                                                             Deleted

Sent            To              4/26/2015                          Sent     Were still sending Todd's email at 7am tomorrow, correct?
                +               9:01:21 PM(UTC-
                Cindy Gamrat*   4)
                To
                +
                Cindy Gamrat*
                Direction:
                Outgoing

 1805     SMS Messages                                               Responsive                                       4/26/2018           4/26/2018
                                                                                                                      3:18:38 PM          3:18:38 PM
Folder          Party                 Time        All timestamps   Status   Message                                                             Deleted

Sent            To              4/26/2015                          Sent     Ok we will have it scheduled
                +               9:10:28 PM(UTC-
                Cindy Gamrat*   4)
                To
                +
                Cindy Gamrat*
                Direction:
                Outgoing

 1806     SMS Messages                                               Responsive                                       4/26/2018           4/26/2018
                                                                                                                      3:18:51 PM          3:18:51 PM
Folder          Party                 Time        All timestamps   Status   Message                                                             Deleted

Sent            To              4/26/2015                          Sent     Just look at one of our emails from Todd that included it and
                                9:15:06 PM(UTC-                             copy and paste it in
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1807     SMS Messages                                               Responsive                                       4/26/2018           4/26/2018
                                                                                                                      3:18:51 PM          3:18:51 PM
Folder          Party                 Time        All timestamps   Status   Message                                                             Deleted

Sent            To              4/26/2015                          Sent     Ben I just sent that email we need scheduled for tomorrow
                                9:12:30 PM(UTC-                             morning. Can you send me a draft?
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1808     SMS Messages                                               Responsive                                       4/26/2018           4/26/2018
                                                                                                                      3:18:51 PM          3:18:51 PM
Folder          Party                 Time        All timestamps   Status   Message                                                             Deleted




                                                                                                                                                       222
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          4/26/2015
                            9:13:49 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  Yeah. Do you PageID.1438
                                                                                 have the text of contact Page
                                                                  put it in a email awhile ago.
                                                                                                                    224You
                                                                                                          info for Reps? of 254
                Ben Graham*        4)
                Direction:
                Incoming

 1809     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:22:33 PM         3:22:33 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From               4/26/2015                           Read     That email is Bolger part two...Let's resolve the issue, but
                                   9:56:22 PM(UTC-                              only after I slam your ass and personally attack his
                Josh Cline*        4)                                           "leadership" skills.
                Direction:
                Incoming

 1810     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:22:33 PM         3:22:33 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                 4/26/2015                           Sent     the crazy part is Cindy is scheduled to meet with Cotter on
                                   9:56:59 PM(UTC-                              Tuesday
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1811     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:22:33 PM         3:22:33 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From               4/26/2015                           Read     Not gonna read it. Couldn't care less. She's okay with this
                                   9:57:31 PM(UTC-                              too! Two idiots in a pod
                Ben Graham*        4)
                Direction:
                Incoming

 1812     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:22:41 PM         3:22:41 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                 4/26/2015                           Sent     Josh do you think they'll kick him out for that email? i think
                                   9:58:54 PM(UTC-                              it's likely
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1813     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:22:56 PM         3:22:56 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From               4/26/2015                           Read     No. It would make the situation worse.
                                   10:00:08 PM(UTC-
                Josh Cline*        4)
                Direction:
                Incoming

 1814     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:23:02 PM         3:23:02 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                 4/26/2015                           Sent     at the very least it ensures they won't let Cindy back in
                                   10:00:46 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1815     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:23:14 PM         3:23:14 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                 4/26/2015                           Sent     he definitely breaks some confidentiality in sections
                                   10:01:24 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1816     SMS Messages                                                   Responsive                                      4/26/2018          4/26/2018
                                                                                                                         3:23:14 PM         3:23:14 PM
Folder           Party                   Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                         223
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          4/26/2015      ECF No. 17-15 filed
                            10:00:55 PM(UTC-
                                                           Read 12/28/18        PageID.1439
                                                                  According to the                      Pageis 225
                                                                                   rules breaking confidentially the onlyof 254
                                                                  way they can remove you. So maybe not? Although I
                Ben Graham*        4)                                           haven't read the email.
                Direction:
                Incoming

 1817     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:23:22 PM        3:23:22 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               4/26/2015                           Read     I think it would inflame the situation by kicking him
                                   10:04:34 PM(UTC-                             out...though they should.
                Josh Cline*        4)
                Direction:
                Incoming

 1818     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:23:27 PM        3:23:27 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 4/26/2015                           Sent     it also makes him look really stupid. it's almost 4,000 words
                                   10:05:09 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1819     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:23:35 PM        3:23:35 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               4/26/2015                           Read     What's new?
                                   10:09:22 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1820     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:23:47 PM        3:23:47 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 4/26/2015                           Sent     that's Todd that's Todd
                                   10:46:33 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1821     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:24:04 PM        3:24:04 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox           From               4/26/2015                           Read     Yep got that. It's 6 freaking page downs until the end of his
                                   11:02:12 PM(UTC-                             letter. Not to mention the phone numbers!
                Ben Graham*        4)
                Direction:
                Incoming

 1822     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:24:25 PM        3:24:25 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 4/26/2015                           Sent     Make sure to run it out through all the ridiculous messaging
                                   11:03:32 PM(UTC-                             protocol
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1823     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:24:25 PM        3:24:25 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent            To                 4/26/2015                           Sent     It's like being asked to sign your own death warrant
                                   11:03:43 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1824     SMS Messages                                                   Responsive                                     4/26/2018         4/26/2018
                                                                                                                        3:24:25 PM        3:24:25 PM
Folder           Party                   Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                       224
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            4/26/2015      ECF No. 17-15 filed
                            11:04:00 PM(UTC-
                                                           Sent 12/28/18         PageID.1440
                                                                  if we hadn't gone                   Page
                                                                                    to Norm months back,
                                                                  have all been fired by now
                                                                                                               226
                                                                                                         no doubt     of 254
                                                                                                                  we would

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1825     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:24:34 PM         3:24:34 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Inbox           From               4/26/2015                           Read     Yeah probably. Good thinking on that Keith.
                                   11:16:32 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1826     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:24:39 PM         3:24:39 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Inbox           From               4/26/2015                           Read     All scheduled and ready to go. Should be fun tomorrow
                                   11:16:54 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1827     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:25:01 PM         3:25:01 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent            To                 4/26/2015                           Sent     god why are they working so late on a Sunday?
                                   11:28:18 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1828     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:25:08 PM         3:25:08 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Inbox           From               4/26/2015                           Read     Oh come on! Now she emails and asks me to do a landing
                                   11:20:45 PM(UTC-                             page for her RNC race!? SHE DOESN'T NEED ONE!!!!
                Ben Graham*        4)                                           JUST CALLLL PEOPLE!
                Direction:
                Incoming

 1829     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:25:16 PM         3:25:16 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent            To                 4/26/2015                           Sent     do it bitch
                                   11:21:28 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1830     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:25:16 PM         3:25:16 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Inbox           From               4/26/2015                           Read     What would you even put on such a theoretical page? Does
                                   11:23:58 PM(UTC-                             anyone else have a website? Then we don't need one!!!
                Ben Graham*        4)
                Direction:
                Incoming

 1831     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:25:16 PM         3:25:16 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted

Sent            To                 4/26/2015                           Sent     Kathy berden has a site
                                   11:24:28 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1832     SMS Messages                                                   Responsive                                  4/26/2018          4/26/2018
                                                                                                                     3:25:40 PM         3:25:40 PM
Folder          Party                    Time         All timestamps   Status   Message                                                       Deleted




                                                                                                                                                     225
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          4/27/2015      ECF No. 17-15 filed
                            10:39:14 AM(UTC-
                                                           Read 12/28/18        PageID.1441
                                                                  Michael Patrick Shields show wants toPage   227
                                                                                                       have Todd
                                                                  tomorrow morning to discuss caucus email
                                                                                                                 on atof
                                                                                                                       630254

                Ben Graham*        4)
                Direction:
                Incoming

 1833     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:25:50 PM           3:25:50 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/27/2015                           Read     Lol oh dear
                                   10:51:22 AM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1834     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:26:03 PM           3:26:03 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/27/2015                           Read     Ben can you tag me in Todds post.
                +                  11:26:35 AM(UTC-
                Cindy Gamrat*      4)
                Direction:
                Incoming

 1835     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:26:16 PM           3:26:16 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/27/2015                           Read     Does Todd want to do Michael Patrick SHIELDS sho
                                   3:23:53 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1836     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:28:43 PM           3:28:43 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/27/2015                           Read     Show*?
                                   3:24:05 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1837     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:28:49 PM           3:28:49 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 4/27/2015                           Sent     Email him. Todd's not getting texts
                +                  3:33:11 PM(UTC-
                Cindy Gamrat*      4)
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                Direction:
                Outgoing

 1838     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:28:55 PM           3:28:55 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/27/2015                           Read     Yep just did
                                   3:40:00 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 1839     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:29:08 PM           3:29:08 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Inbox           From               4/27/2015                           Read     Hey you alright? Sounded a bit worn out earlier. Did you
                                   9:07:21 PM(UTC-                              proof my daily courser schedule?
                Ben Graham*        4)
                Direction:
                Incoming

 1840     SMS Messages                                                   Responsive                                   4/26/2018            4/26/2018
                                                                                                                      3:29:17 PM           3:29:17 PM
Folder           Party                   Time         All timestamps   Status   Message                                                          Deleted

Sent            To                 4/28/2015                           Sent     Are we moving on that press release this morning?
                +                  8:42:54 AM(UTC-
                Cindy Gamrat*      4)
                To
                +
                Cindy Gamrat*
                Direction:
                Outgoing

                                                                                                                                                        226
 1841    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1442 Page
                                                       Responsive             4/26/2018228 of
                                                                              3:29:17 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            3:29:17 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Sent           To              4/28/2015                           Sent     Yup talked to Todd and got the additional email as well
               +               9:02:47 AM(UTC-
               Cindy Gamrat*   4)
               To
               +
               Cindy Gamrat*
               Direction:
               Outgoing

 1842    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:29:25 PM           3:29:25 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Sent           To              4/28/2015                           Sent     I'd ask him which ones he's talking about... it might be a
               +               9:43:30 AM(UTC-                              play by the Dems to embarass Cotter
               Cindy Gamrat*   4)
               To
               +
               Cindy Gamrat*
               Direction:
               Outgoing

 1843    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:29:35 PM           3:29:35 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Inbox          From            4/28/2015                           Read     Pete asked Todd what he would think about him hiring Josh
                               10:36:08 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

 1844    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:29:41 PM           3:29:41 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Inbox          From            4/28/2015                           Read     Who told you that?
                               10:52:48 AM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

 1845    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:29:46 PM           3:29:46 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Inbox          From            4/28/2015                           Read     Todd... crazy busy right now. I'll call when I can
                               10:53:47 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

 1846    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:29:52 PM           3:29:52 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Inbox          From            4/28/2015                           Read     Dammit...really wish Pete would not have done that.
                               11:02:21 AM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

 1847    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:29:57 PM           3:29:57 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Inbox          From            4/28/2015                           Read     Oh well. What did Todd tell him or didn't he say.
                               11:03:53 AM(UTC-
               Josh Cline*     4)
               Direction:
               Incoming

 1848    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:30:05 PM           3:30:05 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Inbox          From            4/28/2015                           Read     Yeah it probably would've been better of he didn't.
                               11:11:10 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

 1849    SMS Messages                                                Responsive                                     4/26/2018            4/26/2018
                                                                                                                    3:30:05 PM           3:30:05 PM
Folder         Party                 Time         All timestamps   Status   Message                                                            Deleted

Inbox          From            4/28/2015                           Read     But Todd said he's fine with it
                               11:11:45 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming
                                                                                                                                                      227
 1850    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1443 Page
                                                       Responsive             4/26/2018229 of 254
                                                                                            4/26/2018
                                                                                                                  3:30:17 PM        3:30:17 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            4/28/2015                           Read     Todd missed his votes in committee
                               11:16:37 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

 1851    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:30:24 PM        3:30:24 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Sent           To              4/28/2015                           Sent     what??? why??
                               11:30:02 AM(UTC-
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1852    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:30:29 PM        3:30:29 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            4/28/2015                           Read     He was late and they rushed it presumably so he couldn't
                               11:31:09 AM(UTC-                             vote
               Ben Graham*     4)
               Direction:
               Incoming

 1853    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:30:37 PM        3:30:37 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            4/28/2015                           Read     I told him you were out delivering Cindy's amendments but
                               11:32:38 AM(UTC-                             it may take while cause there's alot
               Ben Graham*     4)
               Direction:
               Incoming

 1854    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:30:54 PM        3:30:54 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Sent           To              4/28/2015                           Sent     dude he called me at 8:45 and said he was in the parking
                               11:33:32 AM(UTC-                             lot!!!!!!
               Ben Graham*     4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1855    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:31:16 PM        3:31:16 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Sent           To              4/28/2015                           Sent     We are here right now. We had to bring over more copies of
               +               3:10:12 PM(UTC-                              Todd's bill. Will be at the front steps ina. minute
               Cindy Gamrat*   4)
               To
               +
               Cindy Gamrat*
               Direction:
               Outgoing

 1856    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:32:18 PM        3:32:18 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Sent           To              4/29/2015                           Sent     Todd I handled the Puck meeting so don't worry about it. It
               +               10:07:26 AM(UTC-                             was short and sweet
               Cindy Gamrat*   4)
               To
               +
               Cindy Gamrat*
               Direction:
               Outgoing

 1857    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:33:05 PM        3:33:05 PM
Folder         Party                 Time         All timestamps   Status   Message                                                       Deleted

Inbox          From            4/30/2015                           Read     Todd was just here. Headed down to you
                               10:13:44 AM(UTC-
               Ben Graham*     4)
               Direction:
               Incoming

 1858    SMS Messages                                                Responsive                                   4/26/2018         4/26/2018
                                                                                                                  3:34:04 PM        3:34:04 PM

                                                                                                                                                 228
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1444 Page 230 of 254Deleted
Inbox           From          4/30/2015                          Read     Lol hey at least I'm getting a raise!
                              4:15:56 PM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

 1859     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:34:04 PM   3:34:04 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted

Inbox           From          4/30/2015                          Read     Really? They are giving u a raise?
                              4:16:37 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

 1860     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:34:04 PM   3:34:04 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted

Sent            To            4/30/2015                          Sent     lol yup
                              4:18:06 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1861     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:34:04 PM   3:34:04 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted

Sent            To            4/30/2015                          Sent     I'm gonna try and snag one too
                              4:18:11 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1862     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:34:14 PM   3:34:14 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted

Inbox           From          4/30/2015                          Read     Yeah. "Because I have to drive by myself now"
                              4:18:45 PM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

 1863     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:34:23 PM   3:34:23 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted

Inbox           From          4/30/2015                          Read     Good for you! How much did they bump u up?
                              4:19:10 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

 1864     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:34:33 PM   3:34:33 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted

Sent            To            4/30/2015                          Sent     Todd said "11 dollars"
                              4:20:16 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1865     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:35:57 PM   3:35:57 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted

Inbox           From          5/3/2015                           Read     Yep. Foley hates TC and he pestered me again about why I
                              5:56:03 PM(UTC-                             left.
                Josh Cline*   4)
                Direction:
                Incoming

 1866     SMS Messages                                             Responsive                                     4/26/2018    4/26/2018
                                                                                                                  3:37:00 PM   3:37:00 PM
Folder          Party               Time        All timestamps   Status   Message                                                    Deleted




                                                                                                                                            229
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            5/4/2015
                            8:47:05 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1445
                                                                  And for the love                   Page
                                                                                   of god: DO HER NATION     231 of 254
                                                                                                         BUILDER
                                                                  FOLLOW UPS. she is getting more and more pissed, and if
                Ben Graham*       4)                                           you're up for a raise than now is not the time to piss them
                To                                                             off or complain that you need help

                Josh Cline*
                Direction:
                Outgoing

 1867     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:37:19 PM           3:37:19 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              5/4/2015                            Read     Okay done
                                  11:09:34 AM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

 1868     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:37:33 PM           3:37:33 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              5/4/2015                            Read     Wtf is with Todds post on Trucker randy show that goes
                                  12:20:19 PM(UTC-                             after Rich Anderson!? WTFFFFFDD!!!!!
                Ben Graham*       4)
                Direction:
                Incoming

 1869     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:38:17 PM           3:38:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              5/4/2015                            Read     Screen shot it and send it to me.
                                  12:33:45 PM(UTC-
                Josh Cline*       4)
                Direction:
                Incoming

 1870     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:38:17 PM           3:38:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              5/4/2015                            Read     It did have Rich's name and tag but he removed it after I
                                  1:00:55 PM(UTC-                              called him and lit him up on it.
                Ben Graham*       4)
                Direction:
                Incoming

 1871     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:38:17 PM           3:38:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              5/4/2015                            Read     Just argued with him on the phone for 30 min
                                  1:01:11 PM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

 1872     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:38:17 PM           3:38:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              5/4/2015                            Read     He removed all the text now. Just left the pic and teaser
                                  1:18:28 PM(UTC-                              from Randy
                Ben Graham*       4)
                Direction:
                Incoming

 1873     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:38:17 PM           3:38:17 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Sent            To                5/4/2015                            Sent     What an idiot
                                  1:18:46 PM(UTC-
                Ben Graham*       4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1874     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:38:25 PM           3:38:25 PM
Folder          Party                   Time         All timestamps   Status   Message                                                           Deleted

Inbox           From              5/4/2015                            Read     Rich is understandably pissed the Fuck off
                                  1:36:47 PM(UTC-
                Ben Graham*       4)
                Direction:
                Incoming

 1875     SMS Messages                                                  Responsive                                    4/26/2018            4/26/2018
                                                                                                                      3:39:15 PM           3:39:15 PM

                                                                                                                                                        230
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1446 Page 232 of 254Deleted
Inbox           From            5/4/2015                            Read     Bro I'm not going to be around that much longer so I really
                                7:50:36 PM(UTC-                              don't care that much about a raise. They don't give it to me?
                Ben Graham*     4)                                           I quit... who cares
                Direction:
                Incoming

 1876     SMS Messages                                                Responsive                                     4/26/2018        4/26/2018
                                                                                                                     3:39:29 PM       3:39:29 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent            To              5/4/2015                            Sent     I know bro I'm just trying to watch out for you
                                7:51:15 PM(UTC-
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1877     SMS Messages                                                Responsive                                     4/26/2018        4/26/2018
                                                                                                                     3:39:47 PM       3:39:47 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent            To              5/5/2015                            Sent     Cindy you have no committees today, but there is a
                +               7:24:46 AM(UTC-                              meeting at 11:00a on the schedule. Todd, you have
                Cindy Gamrat*   4)                                           Criminal justice at 9am but it's just testimony
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                Direction:
                Outgoing

 1878     SMS Messages                                                Responsive                                     4/26/2018        4/26/2018
                                                                                                                     3:39:59 PM       3:39:59 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            5/5/2015                            Read     We still have session right?
                +               7:34:19 AM(UTC-
                Cindy Gamrat*   4)
                Direction:
                Incoming

 1879     SMS Messages                                                Responsive                                     4/26/2018        4/26/2018
                                                                                                                     3:39:59 PM       3:39:59 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            5/5/2015                            Read     And Todd has caucus?
                +               7:35:32 AM(UTC-
                Cindy Gamrat*   4)
                Direction:
                Incoming

 1880     SMS Messages                                                Responsive                                     4/26/2018        4/26/2018
                                                                                                                     3:40:05 PM       3:40:05 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent            To              5/5/2015                            Sent     yes to both
                +               7:37:11 AM(UTC-
                Cindy Gamrat*   4)
                To
                +
                Cindy Gamrat*
                To

                Ben Graham*
                Direction:
                Outgoing

 1881     SMS Messages                                                Responsive                                     4/26/2018        4/26/2018
                                                                                                                     3:40:14 PM       3:40:14 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent            To              5/5/2015                            Sent     Rich doesn't appear to be here today. Todd missed
                                10:43:58 AM(UTC-                             committee and is still not here yet. Neither is Cindy
                Ben Graham*     4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1882     SMS Messages                                                Responsive                                     4/26/2018        4/26/2018
                                                                                                                     3:40:19 PM       3:40:19 PM
Folder          Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox           From            5/5/2015                            Read     Hey just showed up. 45 min late for his meeting
                                11:15:41 AM(UTC-
                Ben Graham*     4)
                Direction:
                Incoming

                                                                                                                                                   231
 1883    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1447 Page
                                                       Responsive             4/26/2018233 of
                                                                              3:40:24 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            3:40:24 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/5/2015                            Sent     Jesus
                             11:20:26 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1884    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:40:29 PM        3:40:29 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/5/2015                            Sent     Cindy got here 5 min ago
                             11:20:43 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1885    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:40:36 PM        3:40:36 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/5/2015                            Read     He's not dressed so idk what the hell is going on. He can't
                             11:24:39 AM(UTC-                             go to session like this.
               Ben Graham*   4)
               Direction:
               Incoming

 1886    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:40:42 PM        3:40:42 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/5/2015                            Read     He was late so instead of going to hotel to check in and
                             11:51:36 AM(UTC-                             change he came straight to meeting... which he was still 45
               Ben Graham*   4)                                           min late for
               Direction:
               Incoming

 1887    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:42:27 PM        3:42:27 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/6/2015                            Read     Lol Todd wants to send out so.e stupid email
                             9:01:41 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1888    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:42:33 PM        3:42:33 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/6/2015                            Sent     he's drunk too
                             9:01:54 AM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

 1889    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:42:42 PM        3:42:42 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/6/2015                            Read     I didn't bring my computer
                             9:02:18 AM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1890    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:42:59 PM        3:42:59 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/6/2015                            Sent     When are you sending the email?
                             6:37:30 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

 1891    SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                 3:42:59 PM        3:42:59 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/6/2015                            Read     Soon
                             6:37:49 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming
                                                                                                                                                232
 1892    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1448 Page
                                                       Responsive             4/26/2018234 of 254
                                                                                            4/26/2018
                                                                                                                   3:42:59 PM        3:42:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/6/2015                           Sent     Todd's asking
                             6:38:15 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

 1893    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:09 PM        3:43:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/6/2015                           Read     Okay tell him soon
                             6:38:59 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1894    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:09 PM        3:43:09 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/6/2015                           Sent     How soon?
                             6:39:09 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

 1895    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:15 PM        3:43:15 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/6/2015                           Read     By 730. Gotta pick up my kid and run a few erands
                             6:40:17 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1896    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:21 PM        3:43:21 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/6/2015                           Read     What was that dumb ass subject line again?
                             7:21:02 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1897    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:26 PM        3:43:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/6/2015                           Sent     It's called a budget: Suck it up and live with it!
                             7:21:27 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

 1898    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:31 PM        3:43:31 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/6/2015                           Read     Oh jeez... yeah that one
                             7:21:53 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1899    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:39 PM        3:43:39 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/6/2015                           Sent     I think he wants that to be the line twitter displays too
                             7:21:53 PM(UTC-
               Ben Graham*   4)
               Direction:
               Outgoing

 1900    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:49 PM        3:43:49 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/6/2015                           Read     Okay dokey. Time to make fools of ourselves again
                             7:25:48 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1901    SMS Messages                                             Responsive                                       4/26/2018         4/26/2018
                                                                                                                   3:43:49 PM        3:43:49 PM

                                                                                                                                                  233
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1449 Page 235 of 254Deleted
Inbox           From           5/6/2015                           Read     Sending you a text now
                               7:22:28 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1902     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:43:49 PM        3:43:49 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           5/6/2015                           Read     Alrighty
                               7:24:45 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1903     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:43:49 PM        3:43:49 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Sent            To             5/6/2015                           Sent     looks fine
                               7:25:20 PM(UTC-
                Ben Graham*    4)
                Direction:
                Outgoing

 1904     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:44:01 PM        3:44:01 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Sent            To             5/6/2015                           Sent     god he needs to just shut up for a couple weeks. that would
                               7:32:45 PM(UTC-                             stun the political world
                Ben Graham*    4)
                Direction:
                Outgoing

 1905     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:44:12 PM        3:44:12 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           5/6/2015                           Read     Sarah just forwarded Todd's email to me. Is he the
                +              9:08:56 PM(UTC-                             dumbest person you know??? I can't figure out how they
                Tina Dupont*   4)                                          ended up where they did. That's probably the first time i've
                                                                           ever read one all the way through. I gave her the
                Direction:                                                 raspberries for sending it to me too.
                Incoming

 1906     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:44:12 PM        3:44:12 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           5/6/2015                           Read     Yeah right
                               7:34:05 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1907     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:44:22 PM        3:44:22 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Sent            To             5/6/2015                           Sent     That was the shortest one he's ever sent
                +              9:09:13 PM(UTC-
                Tina Dupont*   4)
                Direction:
                Outgoing

 1908     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:44:30 PM        3:44:30 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           5/6/2015                           Read     How was your day? Did they celebrate their victory in the
                +              9:09:32 PM(UTC-                             inner office?
                Tina Dupont*   4)
                Direction:
                Incoming

 1909     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:44:46 PM        3:44:46 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted

Inbox           From           5/6/2015                           Read     I mean I'm sure it was them and them alone who killed the
                +              9:10:17 PM(UTC-                             ballot prop right?
                Tina Dupont*   4)
                Direction:
                Incoming

 1910     SMS Messages                                              Responsive                                    4/26/2018         4/26/2018
                                                                                                                  3:44:46 PM        3:44:46 PM
Folder          Party                Time        All timestamps   Status   Message                                                        Deleted



                                                                                                                                                 234
Sent     Case 1:18-cv-00874-GJQ-PJG
              To
              +
                            5/6/2015
                            9:10:12 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18        PageID.1450
                                                                  No the legislature took the day off fromPage     236
                                                                                                           session...     of 254
                                                                                                                      probably
                                                                  the worst looking thing they could have done. These guys
                Tina Dupont*        4)                                          are gonna get part timed so damned soon
                Direction:
                Outgoing

 1911     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:44:56 PM           3:44:56 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From                5/6/2015                           Read     Wow, what a bunch of idiots.
                +                   9:10:47 PM(UTC-
                Tina Dupont*        4)
                Direction:
                Incoming

 1912     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:45:06 PM           3:45:06 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From                5/6/2015                           Read     What do you bet Cindy's husband didn't know they didn't
                +                   9:11:28 PM(UTC-                             have session.
                Tina Dupont*        4)
                Direction:
                Incoming

 1913     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:45:10 PM           3:45:10 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                  5/6/2015                           Sent     Guarantee he didn't.
                +                   9:14:40 PM(UTC-
                Tina Dupont*        4)
                Direction:
                Outgoing

 1914     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:45:15 PM           3:45:15 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From                5/6/2015                           Read     Wow
                +                   9:15:19 PM(UTC-
                Tina Dupont*        4)
                Direction:
                Incoming

 1915     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:45:22 PM           3:45:22 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From                5/6/2015                           Read      He is soooo much better than Todd. I just don't
                +                   9:16:54 PM(UTC-                             understand. It almost seems like a sick mental reliance
                Tina Dupont*        4)                                          they have on each other. Almost abusive.
                Direction:
                Incoming

 1916     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:46:36 PM           3:46:36 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                  5/8/2015                           Sent     Did you get Todd's text?
                                    8:39:11 AM(UTC-
                Ben Graham*         4)
                Direction:
                Outgoing

 1917     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:46:41 PM           3:46:41 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From                5/8/2015                           Read     Which one?
                                    8:42:51 AM(UTC-
                Ben Graham*         4)
                Direction:
                Incoming

 1918     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:46:51 PM           3:46:51 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                  5/8/2015                           Sent     Keith / Ben Oh no I missed it! I need some damage control!
                                    8:49:33 AM(UTC-                             My bad
                Ben Graham*         4)
                Direction:
                Outgoing

 1919     SMS Messages                                                   Responsive                                  4/26/2018            4/26/2018
                                                                                                                     3:47:00 PM           3:47:00 PM
Folder           Party                    Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                       235
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          5/8/2015
                            8:51:26 AM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  (1/2) Oh yeah PageID.1451
                                                                                   I did. I reminded him 15Page
                                                                                                           min before 237     of 254
                                                                                                                         too but
                                                                  he didn't do it. He asked me to call and fix it so I fell on my
                 Ben Graham*         4)                                          sword and told him I forgot to tell hi
                 Direction:
                 Incoming

 1920     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:47:08 PM       3:47:08 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Inbox            From                5/8/2015                           Read     (2/2) m Todd was out of town.
                                     8:51:27 AM(UTC-
                 Ben Graham*         4)
                 Direction:
                 Incoming

 1921     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Inbox            From                5/8/2015                           Read     Hey I've got a sleeping baby on me. What's up?
                                     2:33:34 PM(UTC-
                 Ben Graham*         4)
                 Direction:
                 Incoming

 1922     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Sent             To                  5/8/2015                            Sent    We need to send an email
                                     2:36:23 PM(UTC-
                 Ben Graham*         4)
                 Direction:
                 Outgoing

 1923     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Sent             To                  5/8/2015                            Sent    I'm sending to you in a second
                                     2:36:29 PM(UTC-
                 Ben Graham*         4)
                 Direction:
                 Outgoing

 1924     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Inbox            From                5/8/2015                           Read     Fantastic
                                     2:36:58 PM(UTC-
                 Ben Graham*         4)
                 Direction:
                 Incoming

 1925     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Sent             To                  5/8/2015                            Sent    Just sent it to you. Copy and paste in the contact info for
                                     2:43:57 PM(UTC-                             the state committee, and then send to the big ass list
                 Ben Graham*         4)
                 Direction:
                 Outgoing

 1926     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Sent             To                  5/8/2015                            Sent    ASAP
                                     2:44:01 PM(UTC-
                 Ben Graham*         4)
                 Direction:
                 Outgoing

 1927     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted

Inbox            From                5/8/2015                           Read     Yeah alright give me a few min. Idk if I have state
                                     2:46:06 PM(UTC-                             committee list?
                 Ben Graham*         4)
                 Direction:
                 Incoming

 1928     SMS Messages                                                    Responsive                                      4/26/2018        4/26/2018
                                                                                                                          3:51:06 PM       3:51:06 PM
Folder           Party                     Time        All timestamps   Status   Message                                                         Deleted




                                                                                                                                                        236
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            5/8/2015
                            2:46:24 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  I sent it to youPageID.1452
                                                                                  a while ago Page 238 of 254
                Ben Graham*    4)
                Direction:
                Outgoing

 1929     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:06 PM          3:51:06 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Sent            To             5/8/2015                           Sent     I tried to convince him not to attach it... but he didn't listen.
                               2:46:59 PM(UTC-                             Some consultants are going to be very happy to get that
                Ben Graham*    4)                                          dropped in their emails for free
                Direction:
                Outgoing

 1930     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:06 PM          3:51:06 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Inbox           From           5/8/2015                           Read     Yeah I'll try to find it. Since when does he listen?
                               2:47:49 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1931     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:19 PM          3:51:19 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Sent            To             5/8/2015                           Sent     Are you close to sending?
                               3:29:25 PM(UTC-
                Ben Graham*    4)
                Direction:
                Outgoing

 1932     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:25 PM          3:51:25 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Inbox           From           5/8/2015                           Read     Yeah give me a sec and I'll send a test
                               3:33:20 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1933     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:45 PM          3:51:45 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Sent            To             5/8/2015                           Sent     Also be sure to roll it out on every platform to maximize the
                               3:57:05 PM(UTC-                             negative impact it will have on us
                Ben Graham*    4)
                Direction:
                Outgoing

 1934     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:45 PM          3:51:45 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Inbox           From           5/8/2015                           Read     Okay sent a text
                               3:40:52 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1935     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:45 PM          3:51:45 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Sent            To             5/8/2015                           Sent     I didn't get it
                               3:44:50 PM(UTC-
                Ben Graham*    4)
                Direction:
                Outgoing

 1936     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:45 PM          3:51:45 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted

Inbox           From           5/8/2015                           Read     Check spam?
                               3:48:58 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1937     SMS Messages                                              Responsive                                       4/26/2018           4/26/2018
                                                                                                                     3:51:45 PM          3:51:45 PM
Folder          Party                Time        All timestamps   Status   Message                                                             Deleted




                                                                                                                                                      237
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            5/8/2015
                            3:49:07 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18
                                                                  lol    PageID.1453 Page 239 of 254
               Ben Graham*   4)
               Direction:
               Outgoing

 1938    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:51:45 PM         3:51:45 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            5/8/2015                           Sent     Paragraph 4 looks like two paragraphs are combined. Fix
                             3:51:19 PM(UTC-                             that and we can send
               Ben Graham*   4)
               Direction:
               Outgoing

 1939    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:51:45 PM         3:51:45 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          5/8/2015                           Read     Great...
                             3:52:25 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1940    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:51:55 PM         3:51:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          5/8/2015                           Read     Lol okay will do
                             4:00:25 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1941    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:52:12 PM         3:52:12 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            5/8/2015                           Sent     I told him not to. The only people who will use that is lazy
                             4:48:05 PM(UTC-                             consultants
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1942    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:52:26 PM         3:52:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            5/8/2015                           Sent     He accused Cotter of running and orchestrating a smear
                             4:52:04 PM(UTC-                             campaign to tank Cindy's RNC race
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1943    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:52:26 PM         3:52:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          5/8/2015                           Read     True. I eliminated the cell numbers and adresses so they
                             4:48:46 PM(UTC-                             should be happy lol
               Ben Graham*   4)
               Direction:
               Incoming

 1944    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:52:26 PM         3:52:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Inbox          From          5/8/2015                           Read     I didn't get the email?
                             4:51:29 PM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

 1945    SMS Messages                                             Responsive                                     4/26/2018          4/26/2018
                                                                                                                 3:52:26 PM         3:52:26 PM
Folder         Party               Time        All timestamps   Status   Message                                                          Deleted

Sent           To            5/8/2015                           Sent     I didn't either
                             4:51:46 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

                                                                                                                                                 238
 1946    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1454 Page
                                                       Responsive             4/26/2018240 of
                                                                              3:52:55 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/8/2015                           Read     Nope. It went out. People are replying and unsubscribing.
                             4:59:23 PM(UTC-                             You check your spam?
               Ben Graham*   4)
               Direction:
               Incoming

 1947    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/8/2015                           Read     Weird
                             4:52:14 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 1948    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/8/2015                           Sent     Ben are you sure you sent it?
                             4:52:40 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1949    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/8/2015                           Read     So he ran with Anderson/Cotter conspiracy theory without
                             4:53:15 PM(UTC-                             mentioning Anderson?
               Josh Cline*   4)
               Direction:
               Incoming

 1950    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/8/2015                           Sent     Basically
                             4:53:35 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1951    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/8/2015                           Read     Yeah but I just sent to BAL not the district list. That's
                             4:54:11 PM(UTC-                             probably why
               Ben Graham*   4)
               Direction:
               Incoming

 1952    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/8/2015                           Sent     I'm on both though
                             4:54:51 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1953    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/8/2015                           Sent     send it again
                             4:55:07 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 1954    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  3:52:55 PM         3:52:55 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted
                                                                                                                                                  239
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          5/8/2015
                            4:55:37 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18           PageID.1455
                                                                  I sent it bro. I'm                       Page
                                                                                     not gonna send it again lol 241 of 254
                Ben Graham*        4)
                Direction:
                Incoming

 1955     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       3:52:55 PM         3:52:55 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/8/2015                           Sent     dude nobody got it. you obviously didn't do it right
                                   4:58:01 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1956     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       3:52:55 PM         3:52:55 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/8/2015                           Sent     He's gonna blow his lid and Cindy will blame her loss on
                                   4:58:25 PM(UTC-                             this. Send it again.
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1957     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       4:10:52 PM         4:10:52 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/8/2015                           Sent      If they didn't get them, THEN THAT IS A PROBLEM. he
                                   5:04:45 PM(UTC-                             wanted this to go to everyone. I didn't even fucking get one
                Ben Graham*        4)                                          copy and usually I get 6-7 when we send an email out. it's
                To                                                             on you man. You know they will flip and I am not giving up
                                                                               my weekend to deal with that drama
                Josh Cline*
                Direction:
                Outgoing

 1958     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       4:10:52 PM         4:10:52 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/8/2015                           Sent     Not in there
                                   5:01:03 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1959     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       4:10:52 PM         4:10:52 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/8/2015                           Sent     My house email didn't get it, the team emails didn't get it,
                                   5:02:20 PM(UTC-                             and Cindy didn't get it. All of those are on the list. Josh
                Ben Graham*        4)                                          didn't get it
                To

                Josh Cline*
                Direction:
                Outgoing

 1960     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       4:10:52 PM         4:10:52 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Sent            To                 5/8/2015                           Sent     Something fucked up man. I think it should be resent
                                   5:02:31 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1961     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       4:10:52 PM         4:10:52 PM
Folder          Party                    Time        All timestamps   Status   Message                                                          Deleted

Inbox           From               5/8/2015                           Read     IT IS SENT!!!!!! How do you know which list those emails
                                   5:03:31 PM(UTC-                             are on?
                Ben Graham*        4)
                Direction:
                Incoming

 1962     SMS Messages                                                  Responsive                                     4/26/2018          4/26/2018
                                                                                                                       4:11:02 PM         4:11:02 PM
                                                                                                                                                       240
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1456 Page 242 of 254Deleted
Sent            To            5/8/2015                           Sent     It's not important to me at all except as a preventative
                              5:05:34 PM(UTC-                             measure to prevent them from blaming anything on us.
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1963     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:21 PM          4:11:21 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     I had like 18 phone calls with them over this today and I'm
                              5:12:54 PM(UTC-                             not going to have those all be in vain
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1964     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:21 PM          4:11:21 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          5/8/2015                           Read     I sent it to the BAL. Not the district list. Those people don't
                              5:07:09 PM(UTC-                             need to get this shit
                Ben Graham*   4)
                Direction:
                Incoming

 1965     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:21 PM          4:11:21 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     PEOPLE ON THE BAL DID NOT GET IT. dude seriously.
                              5:11:23 PM(UTC-                             Just fucking resend. Who cares. You are not thinking this
                Ben Graham*   4)                                          through.
                To

                Josh Cline*
                Direction:
                Outgoing

 1966     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:21 PM          4:11:21 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     I'm on the BAL. Team emails are on the BAL. Cindy is on
                              5:11:57 PM(UTC-                             the BAL. Josh is on the BAL. Nobody got it.
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1967     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:35 PM          4:11:35 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          5/8/2015                           Read     Brandon Hall got it. He texted and said Todd went a bit far
                              5:29:25 PM(UTC-                             on attacking mary
                Ben Graham*   4)
                Direction:
                Incoming

 1968     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:44 PM          4:11:44 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          5/8/2015                           Read     Buddy I don't know what to tell you because it went out. I'm
                              5:16:50 PM(UTC-                             looking at the stats of people reading it right now. 900
                Ben Graham*   4)                                          people have read it and we've had 20 unsubs. Team emails
                                                                          aren't in the BAL.
                Direction:
                Incoming

 1969     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:44 PM          4:11:44 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          5/8/2015                           Read     Cindy is unsubscribed
                              5:17:33 PM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

 1970     SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                   4:11:53 PM          4:11:53 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted


                                                                                                                                                    241
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            5/8/2015
                            5:30:55 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18      PageID.1457
                                                                  LOL ok awesome then     Page 243 of 254
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1971     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:11:53 PM           4:11:53 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     It's kinda like this Ben... we're the avengers and T/C are
                              5:30:56 PM(UTC-                             ultron trying to tear us apart
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1972     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:12:02 PM           4:12:02 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          5/8/2015                           Read     Good for them. Tell them to shut their Pieholes because the
                              5:32:28 PM(UTC-                             damn email went out. Assure them that they have
                Ben Graham*   4)                                          succeeded in making total fools out of all of us and assured
                                                                          Cindy a loss on the first ballot
                Direction:
                Incoming

 1973     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:12:09 PM           4:12:09 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     He wasn't too harsh on Mary, just called her an abortionist
                              5:33:00 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1974     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:12:13 PM           4:12:13 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox           From          5/8/2015                           Read     Lol yeah right
                              5:33:30 PM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

 1975     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:12:20 PM           4:12:20 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     He said he already expects Cindy will lose on first ballot but
                              5:36:03 PM(UTC-                             "wanted to show them what they are messing with"
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1976     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:12:25 PM           4:12:25 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     They drove me batshit today
                              5:36:08 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1977     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:12:59 PM           4:12:59 PM
Folder          Party               Time        All timestamps   Status   Message                                                            Deleted

Sent            To            5/8/2015                           Sent     I think he wants the contact info posted in the status
                              7:42:35 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1978     SMS Messages                                             Responsive                                     4/26/2018            4/26/2018
                                                                                                                  4:12:59 PM           4:12:59 PM
                                                                                                                                                    242
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1458 Page 244 of 254Deleted
Sent            To             5/8/2015                            Sent     If you can have Ben snip off the contact info at the bottom
                               7:21:28 PM(UTC-                              and then post it on my fb that would be great!
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1979     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:12:59 PM       4:12:59 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           5/8/2015                            Read     I already posted it to FB per usual process?
                               7:39:09 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1980     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:13:07 PM       4:13:07 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           5/8/2015                            Read     Good for him
                               7:44:47 PM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1981     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:13:18 PM       4:13:18 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           5/8/2015                            Read     What an ass. Isn't there some slight ethical questions in
                               7:46:34 PM(UTC-                              posting ppl personal contact info?
                Josh Cline*    4)
                Direction:
                Incoming

 1982     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:13:37 PM       4:13:37 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Sent            To             5/9/2015                            Sent     Did you read his email?
                +              12:48:33 AM(UTC-
                Joey Gamrat*   4)
                Direction:
                Outgoing

 1983     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:13:37 PM       4:13:37 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Sent            To             5/9/2015                            Sent     It's funny cuz she said Grot was with her
                               9:52:38 AM(UTC-
                Ben Graham*    4)
                To

                Josh Cline*
                Direction:
                Outgoing

 1984     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:13:37 PM       4:13:37 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           5/9/2015                            Read     Yeah... like I said. I highly doubt that lol
                               9:53:26 AM(UTC-
                Ben Graham*    4)
                Direction:
                Incoming

 1985     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:14:20 PM       4:14:20 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox           From           5/9/2015                            Read     Does Cindy's 3rd place finish mean that Todd will be mad at
                               12:24:04 PM(UTC-                             her for ruining or staining his credibility, you know since he
                Joe Gamrat*    4)                                           endorsed her and all? Lol
                Direction:
                Incoming

 1986     SMS Messages                                               Responsive                                        4/26/2018        4/26/2018
                                                                                                                       4:14:26 PM       4:14:26 PM
Folder          Party                Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                     243
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            5/9/2015       ECF No. 17-15 filed
                            12:24:43 PM(UTC-
                                                           Sent 12/28/18
                                                                  LOLLLLLL PageID.1459 Page 245 of 254
                Joe Gamrat*   4)
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 1987     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:14:38 PM         4:14:38 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     I guess we see what happens when you become more like
                              12:26:14 PM(UTC-                             him and stop including your family and the team. Oh well.
                Joe Gamrat*   4)
                Direction:
                Incoming

 1988     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:14:45 PM         4:14:45 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     Just remember that it was "a reflection of him because of
                              12:54:42 PM(UTC-                             the way she ran because he endorsed her: it shows her
                Josh Cline*   4)                                           personal integrity ( or lack thereof), because of how she
                                                                           ran it, said it, and did it." I can't belive she looked like a
                Direction:                                                 monkey doing a football; next time there had better be a
                Incoming                                                   commitment to liberty and freedom because she obviously
                                                                           is not committed because she didn't run or say it with the
                                                                           full force and fortitude that his grip calls for.

 1989     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:14:50 PM         4:14:50 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     :)
                              1:04:04 PM(UTC-
                Joe Gamrat*   4)
                Direction:
                Incoming

 1990     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:15:03 PM         4:15:03 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     What the hell is the monkey doing a football reference? I'm
                              1:04:36 PM(UTC-                              drawing blanks on what that even means...
                Joe Gamrat*   4)
                Direction:
                Incoming

 1991     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:15:03 PM         4:15:03 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     That was in the email that he sent me about my SBE race.
                              1:06:21 PM(UTC-                              He has said it in staff meetings.
                Josh Cline*   4)
                Direction:
                Incoming

 1992     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:15:09 PM         4:15:09 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     But what does it mean?
                              1:07:19 PM(UTC-
                Joe Gamrat*   4)
                Direction:
                Incoming

 1993     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:15:18 PM         4:15:18 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     We are screwing up so bad we look like a monkey screwing
                              1:08:23 PM(UTC-                              a football.
                Josh Cline*   4)
                Direction:
                Incoming

 1994     SMS Messages                                              Responsive                                     4/26/2018          4/26/2018
                                                                                                                   4:15:23 PM         4:15:23 PM
Folder          Party               Time         All timestamps   Status   Message                                                          Deleted

Inbox           From          5/9/2015                            Read     Okay. I guess I had greater expectations than that.
                              1:09:31 PM(UTC-                              Apparently that's what a law degree is good for...
                Joe Gamrat*   4)
                Direction:
                Incoming

                                                                                                                                                   244
 1995    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1460 Page
                                                       Responsive             4/26/2018246 of
                                                                              4:15:39 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            4:15:39 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            5/9/2015                           Sent     If they had actually done this right she could have won
                             3:26:26 PM(UTC-
               Joe Gamrat*   4)
               To

               Josh Cline*
               To

               Ben Graham*
               Direction:
               Outgoing

 1996    SMS Messages                                             Responsive                                    4/26/2018             4/26/2018
                                                                                                                4:15:39 PM            4:15:39 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            5/9/2015                           Sent     like make phone calls to these people instead of dick
                             3:27:18 PM(UTC-                             around and post crap on Facebook
               Joe Gamrat*   4)
               To

               Josh Cline*
               To

               Ben Graham*
               Direction:
               Outgoing

 1997    SMS Messages                                             Responsive                                    4/26/2018             4/26/2018
                                                                                                                4:15:52 PM            4:15:52 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            5/9/2015                           Sent     If she had gotten in right after Ronna resigned, made the
                             3:35:29 PM(UTC-                             phone calls diligently, and maintained professional decorum
               Joe Gamrat*   4)                                          in her day job (and put a muzzle on Todd) - no doubt she
               To                                                        would be on RNC now.

               Josh Cline*
               To

               Ben Graham*
               Direction:
               Outgoing

 1998    SMS Messages                                             Responsive                                    4/26/2018             4/26/2018
                                                                                                                4:15:52 PM            4:15:52 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/9/2015                           Read     I doubt it. The loser of Cindy or Whiteford would have went
                             3:27:59 PM(UTC-                             for Kathy. No way that Whitford voters were going for Cindy
               Josh Cline*   4)                                          and vice versa.
               Direction:
               Incoming

 1999    SMS Messages                                             Responsive                                    4/26/2018             4/26/2018
                                                                                                                4:15:58 PM            4:15:58 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/9/2015                           Read     I think I would agree with that.
                             3:36:17 PM(UTC-
               Joe Gamrat*   4)
               Direction:
               Incoming

 2000    SMS Messages                                             Responsive                                    4/26/2018             4/26/2018
                                                                                                                4:16:13 PM            4:16:13 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            5/9/2015                           Sent     Their primaries next year are going to be very brutal,
                             3:38:00 PM(UTC-                             negative, and personal. Especially after their last couple
               Joe Gamrat*   4)                                          emails
               To

               Josh Cline*
               To

               Ben Graham*
               Direction:
               Outgoing

 2001    SMS Messages                                             Responsive                                    4/26/2018             4/26/2018
                                                                                                                4:16:13 PM            4:16:13 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted




                                                                                                                                                   245
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            5/9/2015
                            3:37:14 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18       PageID.1461
                                                                  Now, we are the laughing stock of the Page
                                                                  chance to recover
                                                                                                                   247withofno254
                                                                                                        political class

                Joe Gamrat*         4)
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 2002     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:16:36 PM           4:16:36 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                5/9/2015                            Read     So...is Todd "comforting" Cindy right now?
                +                   8:14:16 PM(UTC-
                Sarah Perks*        4)
                Direction:
                Incoming

 2003     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:17:02 PM           4:17:02 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                5/9/2015                            Read     Sorry...I should have given that some context...because she
                +                   8:20:13 PM(UTC-                              lost republican national committee woman
                Sarah Perks*        4)
                Direction:
                Incoming

 2004     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:17:02 PM           4:17:02 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                5/9/2015                            Read     and u know...Todd is just so supportive
                +                   8:20:42 PM(UTC-
                Sarah Perks*        4)
                Direction:
                Incoming

 2005     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:17:08 PM           4:17:08 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent            To                  5/10/2015                           Sent     I'm sure there was a long night of "consolation" lol
                +                   11:55:50 AM(UTC-
                Sarah Perks*        4)
                Direction:
                Outgoing

 2006     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:17:42 PM           4:17:42 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                5/10/2015                           Read     At least our crazy politician only sends emails and dosen't
                                    1:21:02 PM(UTC-                              try and shot ppl.
                Josh Cline*         4)                                           http://www.foxnews.com/us/2015/05/10/police-investigating-
                                                                                 shooting-at-michigan-state-senator-
                Direction:                                                       home/?intcmp=latestnews
                Incoming

 2007     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:17:55 PM           4:17:55 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                5/10/2015                           Read     Yeah, yours just shoots his mouth.
                                    1:40:41 PM(UTC-
                Joe Gamrat*         4)
                Direction:
                Incoming

 2008     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:17:55 PM           4:17:55 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                5/10/2015                           Read     Ahaha! That's pretty funny.
                                    1:22:47 PM(UTC-
                Ben Graham*         4)
                Direction:
                Incoming

 2009     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:17:55 PM           4:17:55 PM
Folder           Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox           From                5/10/2015                           Read     Article is worded oddly. Doesn't really say he shot at his
                                    1:23:38 PM(UTC-                              GF. Just he shot a shotgun after they fought
                Ben Graham*         4)
                Direction:
                Incoming

 2010     SMS Messages                                                    Responsive                                     4/26/2018            4/26/2018
                                                                                                                         4:18:03 PM           4:18:03 PM

                                                                                                                                                           246
Folder   Case 1:18-cv-00874-GJQ-PJG
               Party            Time ECF     No. 17-15 filed
                                       All timestamps    Status 12/28/18
                                                                  Message PageID.1462 Page 248 of 254Deleted
Inbox           From          5/10/2015                          Read     Shoots or shits his mouth?
                              1:59:32 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

 2011     SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                   4:18:23 PM         4:18:23 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          5/10/2015                          Read     Tell him Courser says hello. Or better yet tell him that
                              2:10:52 PM(UTC-                             Courser is going to send out an email letting the world know
                Josh Cline*   4)                                          of his bad choices in food...lol
                Direction:
                Incoming

 2012     SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                   4:18:32 PM         4:18:32 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            5/10/2015                          Sent     like literally right behind me
                              2:03:43 PM(UTC-
                Joe Gamrat*   4)
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 2013     SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                   4:18:32 PM         4:18:32 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            5/10/2015                          Sent     Arlan Meekhof is sitting behind us at brunch
                              2:03:37 PM(UTC-
                Joe Gamrat*   4)
                To

                Josh Cline*
                To

                Ben Graham*
                Direction:
                Outgoing

 2014     SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                   4:19:24 PM         4:19:24 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          5/11/2015                          Read     Why do they do anything they do? And Breathouar? Lol
                              9:19:38 AM(UTC-                             isn't there a reason he doesn't have a job?
                Ben Graham*   4)
                Direction:
                Incoming

 2015     SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                   4:19:24 PM         4:19:24 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            5/11/2015                          Sent     why are they telling me to interview people? I swear I told
                              9:17:56 AM(UTC-                             them that we just needed some old lady secretary
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2016     SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                   4:19:56 PM         4:19:56 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Sent            To            5/11/2015                          Sent     I know we've been avoiding it but I feel at this point a staff
                              9:32:10 AM(UTC-                             meeting may be necessary. Be frank about where things
                Ben Graham*   4)                                          stand in regards to legislation, staffing, and the effects of
                To                                                        their misguided war against cotter

                Josh Cline*
                Direction:
                Outgoing

 2017     SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                   4:20:07 PM         4:20:07 PM
Folder          Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox           From          5/11/2015                          Read     Uhhhgggg I know....
                              9:33:16 AM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

                                                                                                                                                   247
 2018    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1463 Page
                                                       Responsive             4/26/2018249 of
                                                                              4:20:18 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            4:20:18 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            5/11/2015                          Sent     Now that RNC is done, she's gonna focus on other shiny
                             9:35:05 AM(UTC-                             objects and we have to bring them down to earth. No more
               Ben Graham*   4)                                          wild goose chases or ridiculous crap
               To

               Josh Cline*
               Direction:
               Outgoing

 2019    SMS Messages                                             Responsive                                    4/26/2018         4/26/2018
                                                                                                                4:20:25 PM        4:20:25 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          5/11/2015                          Read     Time to discuss staff time accountability!? You've gotta be
                             2:02:59 PM(UTC-                             kidding me
               Ben Graham*   4)
               Direction:
               Incoming

 2020    SMS Messages                                             Responsive                                    4/26/2018         4/26/2018
                                                                                                                4:20:40 PM        4:20:40 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            5/11/2015                          Sent     The first thing I am bringing up about "staff time and
                             5:25:07 PM(UTC-                             accountability" is asking why they were 30 minutes late to
               Ben Graham*   4)                                          the prop 1 forum in Holland
               To

               Josh Cline*
               Direction:
               Outgoing

 2021    SMS Messages                                             Responsive                                    4/26/2018         4/26/2018
                                                                                                                4:20:46 PM        4:20:46 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            5/11/2015                          Sent     and then asking why they missed their radio interviews last
                             5:25:19 PM(UTC-                             week
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2022    SMS Messages                                             Responsive                                    4/26/2018         4/26/2018
                                                                                                                4:20:52 PM        4:20:52 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            5/11/2015                          Sent     And they had better fucking be on time tomorrow or else I
                             5:25:37 PM(UTC-                             will be livid
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2023    SMS Messages                                             Responsive                                    4/26/2018         4/26/2018
                                                                                                                4:21:03 PM        4:21:03 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Sent           To            5/11/2015                          Sent     or actually, why are they late to EVERYTHING????
                             5:26:16 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2024    SMS Messages                                             Responsive                                    4/26/2018         4/26/2018
                                                                                                                4:21:03 PM        4:21:03 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          5/11/2015                          Read     Good thinking
                             5:25:54 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 2025    SMS Messages                                             Responsive                                    4/26/2018         4/26/2018
                                                                                                                4:21:29 PM        4:21:29 PM
Folder         Party               Time        All timestamps   Status   Message                                                        Deleted

Inbox          From          5/12/2015                          Read     Todd got tweet of the day from progress michigan. Lol
                             4:48:22 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming


                                                                                                                                               248
 2026    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1464 Page
                                                       Responsive             4/26/2018250 of
                                                                              4:21:34 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            4:21:34 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/12/2015                          Read     http://www.progressmichigan.org/2014/11/totd/
                             4:48:23 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 2027    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:22:30 PM         4:22:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/12/2015                          Read     I'm sure the dynamic duo are ecstatic about this. Now
                             8:36:46 PM(UTC-                             instead of lying about why they need to be in Lansing or
               Joe Gamrat*   4)                                          meeting with each other, they can honestly say that they're
                                                                         in Lansing because of this. It's all part of God's plan (insert
               Direction:                                                sarcasm).
               Incoming

 2028    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:22:30 PM         4:22:30 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/12/2015                          Read     I'm sure the dynamic duo are ecstatic about this. Now
                             9:02:34 PM(UTC-                             instead of lying about why they need to be in Lansing or
               Joe Gamrat*   4)                                          meeting with each other, they can honestly say that they're
                                                                         in Lansing because of this. It's all part of God's plan (insert
               Direction:                                                sarcasm).
               Incoming

 2029    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:22:46 PM         4:22:46 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/12/2015                          Read     Bye, bye, summer break... http://www.mlive.com/lansing-
                             8:05:27 PM(UTC-                             news/index.ssf/2015/05/michigan_senate_to_skip_summer.
               Josh Cline*   4)                                          html
               Direction:
               Incoming

 2030    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:22:59 PM         4:22:59 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/12/2015                          Sent     Great. What a lovely week this has become.
                             9:05:13 PM(UTC-
               Joe Gamrat*   4)
               To

               Josh Cline*
               To

               Ben Graham*
               Direction:
               Outgoing

 2031    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:23:05 PM         4:23:05 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/12/2015                          Read     Lol what does that even mean? Did you talk to Todd on it?
                             9:12:18 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 2032    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:23:10 PM         4:23:10 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Sent           To            5/12/2015                          Sent     Yeah I talked to him. He's who told me that
                             9:14:13 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2033    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:23:15 PM         4:23:15 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted

Inbox          From          5/12/2015                          Read     So what else did he say?
                             9:14:48 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 2034    SMS Messages                                             Responsive                                      4/26/2018          4/26/2018
                                                                                                                  4:23:20 PM         4:23:20 PM
Folder         Party               Time        All timestamps   Status   Message                                                           Deleted



                                                                                                                                                  249
Sent     Case 1:18-cv-00874-GJQ-PJG
              To            5/12/2015
                            9:17:31 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Sent 12/28/18         PageID.1465
                                                                  Just that I should                     Page
                                                                                     be frank with Cindy about    251 of 254
                                                                                                               my thoughts

                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2035     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:23:25 PM        4:23:25 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               5/12/2015                          Read     Well he's real helpfull.... eyeroll
                                   9:18:49 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 2036     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:23:32 PM        4:23:32 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 5/12/2015                          Sent     I mean he agreed with me on most things. Just said though
                                   9:20:57 PM(UTC-                             she's thinking more of a "short term"
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2037     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:23:40 PM        4:23:40 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 5/12/2015                          Sent     and I'm like... why not just hire someone long term
                                   9:21:04 PM(UTC-
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2038     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:24:04 PM        4:24:04 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 5/12/2015                          Sent     I told Todd that she hasn't really made any dedication to it,
                                   9:37:23 PM(UTC-                             and that she constantly cancels everything we schedule
                Ben Graham*        4)                                          there. He seemed to agree with me
                To

                Josh Cline*
                Direction:
                Outgoing

 2039     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:24:04 PM        4:24:04 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Sent            To                 5/12/2015                          Sent     I have no idea. Cindy says we aren't focused enough on her
                                   9:35:42 PM(UTC-                             constituent and district stuff
                Ben Graham*        4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2040     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:24:04 PM        4:24:04 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               5/12/2015                          Read     She has no idea what she's talking about...
                                   9:36:33 PM(UTC-
                Ben Graham*        4)
                Direction:
                Incoming

 2041     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:24:04 PM        4:24:04 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted

Inbox           From               5/12/2015                          Read     Total waste of time to hire anyone short term and what
                                   9:29:32 PM(UTC-                             does "short term" even mean? She have another job lined
                Ben Graham*        4)                                          up in a few months?
                Direction:
                Incoming

 2042     SMS Messages                                                  Responsive                                     4/26/2018         4/26/2018
                                                                                                                       4:24:14 PM        4:24:14 PM
Folder          Party                    Time        All timestamps   Status   Message                                                         Deleted


                                                                                                                                                      250
Inbox    Case 1:18-cv-00874-GJQ-PJG
              From          5/12/2015
                            9:39:10 PM(UTC-
                                           ECF No. 17-15 filed
                                                           Read 12/28/18
                                                                  Interesting PageID.1466 Page 252 of 254
                Ben Graham*   4)
                Direction:
                Incoming

 2043     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:24:21 PM          4:24:21 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Sent            To            5/12/2015                          Sent     I wasn't mean but I talked openly.
                              9:40:40 PM(UTC-
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2044     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:24:26 PM          4:24:26 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox           From          5/12/2015                          Read     Well that's good. He's not being very helpful but maybe
                              9:43:27 PM(UTC-                             behind the scenes
                Ben Graham*   4)
                Direction:
                Incoming

 2045     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:26:32 PM          4:26:32 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Sent            To            5/14/2015                          Sent     Dude they just went to lunch and I am sitting here so ronery
                              2:48:13 PM(UTC-                             waiting for the staff meeting
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2046     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:26:46 PM          4:26:46 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Sent            To            5/14/2015                          Sent     When I already stayed here til 6:15 yesterday meeting with
                              2:48:29 PM(UTC-                             them
                Ben Graham*   4)
                To

                Josh Cline*
                Direction:
                Outgoing

 2047     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:26:53 PM          4:26:53 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox           From          5/14/2015                          Read     What's new? No regard for anyones time. Found my keys
                              2:49:31 PM(UTC-                             btw. :D
                Ben Graham*   4)
                Direction:
                Incoming

 2048     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:27:17 PM          4:27:17 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox           From          5/14/2015                          Read     Cindy and Todd make me want to puke...
                              7:28:13 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

 2049     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:27:24 PM          4:27:24 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox           From          5/14/2015                          Read     A state fu**ING bank? Really?
                              7:16:56 PM(UTC-
                Josh Cline*   4)
                Direction:
                Incoming

 2050     SMS Messages                                             Responsive                                   4/26/2018           4/26/2018
                                                                                                                4:27:30 PM          4:27:30 PM
Folder          Party               Time        All timestamps   Status   Message                                                         Deleted

Inbox           From          5/14/2015                          Read     Fuck if I know! How is that conservative!?
                              7:17:40 PM(UTC-
                Ben Graham*   4)
                Direction:
                Incoming

                                                                                                                                                 251
 2051    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1467 Page
                                                       Responsive             4/26/2018253 of
                                                                              4:27:37 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            4:27:37 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/14/2015                           Sent     I think it's a wonderful idea
                             7:27:33 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2052    SMS Messages                                              Responsive                                   4/26/2018          4/26/2018
                                                                                                                4:27:50 PM         4:27:50 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/14/2015                           Sent     Cindy and Todd are true conservatives standing up to the
                             7:29:19 PM(UTC-                              progressive machine
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2053    SMS Messages                                              Responsive                                   4/26/2018          4/26/2018
                                                                                                                4:27:58 PM         4:27:58 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/14/2015                           Read     Let's do a state Bank bill and they she will get hammered by
                             7:29:58 PM(UTC-                              it in the next election.
               Josh Cline*   4)
               Direction:
               Incoming

 2054    SMS Messages                                              Responsive                                   4/26/2018          4/26/2018
                                                                                                                4:28:18 PM         4:28:18 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/14/2015                           Read     I hammered a "tea party" guy in 2010 for running solely on
                             7:30:34 PM(UTC-                              getting a state Bank of Michigan
               Josh Cline*   4)
               Direction:
               Incoming

 2055    SMS Messages                                              Responsive                                   4/26/2018          4/26/2018
                                                                                                                4:28:18 PM         4:28:18 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/14/2015                           Sent     you guys don't even understand conservatism
                             7:31:01 PM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2056    SMS Messages                                              Responsive                                   4/26/2018          4/26/2018
                                                                                                                4:28:40 PM         4:28:40 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/15/2015                           Sent     from Joe: It might get crazy this weekend. I have some
                             11:08:52 AM(UTC-                             disturbing things to talk about with her and Todd.
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing

 2057    SMS Messages                                              Responsive                                   4/26/2018          4/26/2018
                                                                                                                4:28:45 PM         4:28:45 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Inbox          From          5/15/2015                           Read     What does that mean????? Find out.
                             11:19:18 AM(UTC-
               Josh Cline*   4)
               Direction:
               Incoming

 2058    SMS Messages                                              Responsive                                   4/26/2018          4/26/2018
                                                                                                                4:28:56 PM         4:28:56 PM
Folder         Party               Time         All timestamps   Status   Message                                                        Deleted

Sent           To            5/15/2015                           Sent     He's going to call me
                             11:21:40 AM(UTC-
               Ben Graham*   4)
               To

               Josh Cline*
               Direction:
               Outgoing


                                                                                                                                                252
 2059    Case  1:18-cv-00874-GJQ-PJG ECF No. 17-15 filed
          SMS Messages                                   12/28/18 PageID.1468 Page
                                                       Responsive             4/26/2018254 of
                                                                              4:29:21 PM
                                                                                              254
                                                                                            4/26/2018
                                                                                            4:29:21 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            5/15/2015                          Sent     Dude I need you to answer this quickly: is there anything
                             8:25:38 PM(UTC-                             special Cindy needs to know for graduation ceremony on
               Ben Graham*   4)                                          Sunday??
               Direction:
               Outgoing

 2060    SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                  4:29:21 PM          4:29:21 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            5/15/2015                          Sent     they are flipping out on me right now and it is ruining my
                             8:25:55 PM(UTC-                             night
               Ben Graham*   4)
               Direction:
               Outgoing

 2061    SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                  4:29:32 PM          4:29:32 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Sent           To            5/15/2015                          Sent     My sister is in town who I see once a year and I can not
                             8:26:06 PM(UTC-                             deal with this
               Ben Graham*   4)
               Direction:
               Outgoing

 2062    SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                  4:29:46 PM          4:29:46 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/16/2015                          Read     I took care of Cindy's follow ups... at 1am after painting till
                             7:36:08 AM(UTC-                             nearly 1. You're welcome. :)
               Ben Graham*   4)
               Direction:
               Incoming

 2063    SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                  4:29:46 PM          4:29:46 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/15/2015                          Read     (2/2) ficates at their graduation.
                             8:49:56 PM(UTC-
               Ben Graham*   4)
               Direction:
               Incoming

 2064    SMS Messages                                             Responsive                                      4/26/2018           4/26/2018
                                                                                                                  4:29:46 PM          4:29:46 PM
Folder         Party               Time        All timestamps   Status   Message                                                            Deleted

Inbox          From          5/15/2015                          Read     (1/2) The service on Sunday is a Christian celebration of
                             8:49:56 PM(UTC-                             graduates from plainwell high school. Cindy is the main
               Ben Graham*   4)                                          speaker and those kids will receive grad Certi
               Direction:
               Incoming




                                                                                                                                                   253
